
  Jan. 9, 2020
  
    
      
      
      Title 41
      Public Contracts and Property Management
      Chapter 201 to End
      Revised as of July 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of July 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
      
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 41:
        
          SUBTITLE E—Federal Information Resources Management Regulations System 
          
        
        
          Chapter 201 [Reserved]
        
        
          SUBTITLE F—Federal Travel Regulation System
          
        
        
          Chapter 300—General
          7
        
        
          Chapter 301—Temporary Duty (TDY) Travel Allowances
          25
        
        
          Chapter 302—Relocation Allowances
          121
        
        
          Chapter 303—Payment of Expenses Connected With the Death of Certain Employees
          239
        
        
          Chapter 304—Payment of Travel Expenses From a Non-Federal Source
          249
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        267
        Alphabetical List of Agencies Appearing in the CFR
        287
        List of CFR Sections Affected
        297
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 41 CFR 300-1.1 refers to title 41, part 300-1, section 1.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, July 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not accidentally dropped due to a printing or computer error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.
        
        An index to the text of “Title 3—The President” is carried within that volume.
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) World Wide Web site for public law numbers, Federal Register finding aids, and related information. Connect to NARA's web site at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register.
        
        
          July 1, 2020.
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 41—Public Contracts and Property Management consists of Subtitle A—Federal Procurement Regulations System [Note]; Subtitle B—Other Provisions Relating to Public Contracts; Subtitle C—Federal Property Management Regulations System; Subtitle D is reserved for other provisions relating to property management, Subtitle E—Federal Information Resources Management Regulations System and Subtitle F—Federal Travel Regulation System.
      As of July 1, 1985, the text of subtitle A is no longer published in the Code of Federal Regulations. For an explanation of the status of subtitle A, see 41 CFR chapters 1-100 (page 3).
      Other government-wide procurement regulations relating to public contracts appear in chapters 50 through 100, subtitle B.

      The Federal property management regulations in chapter 101 of subtitle C are government-wide property management regulations issued by the General Services Administration. In the remaining chapters of subtitle C are the implementing and supplementing property management regulations issued by individual Government agencies. Those regulations which implement chapter 101 are numerically keyed to it.
      The Federal Travel Regulation System in chapters 300-304 of subtitle F is issued by the General Services Administration.
      Title 41 is composed of four volumes. The chapters in these volumes are arranged as follows: Chapters 1-100, chapter 101, chapters 102-200, and chapter 201 to end. These volumes represent all current regulations codified under this title of the CFR as of July 1, 2020.
      For this volume, Ann Worley was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    41 CFR Ch. 201 (7-1-20 Edition)
    Fed. Info. Resources Mgmt. Reg.
    
      
        
        Title 41—Public Contracts and Property Management
        (This book contains chapter 201 to end)
      
      
        
          SUBTITLE E—Federal Information Resources Management Regulations System
          
        
        Part
        
          
            chapter 201 [Reserved]
        
        
          SUBTITLE F—Federal Travel Regulation System
          
        
        
          
            chapter 300—General
          300-1
        
        
          
            chapter 301—Temporary Duty (TDY) Travel Allowances
          301-1
        
        
          
            chapter 302—Relocation Allowances
          302-1
        
        
          
            chapter 303—Payment of Expenses Connected With the Death of Certain Employees
          303-1
        
        
          
            chapter 304—Payment of Travel Expenses From a Non-Federal Source
          304-1
        
      
    
    
      
      Subtitle E—Federal Information Resources Management Regulations System
      CHAPTER 201 [RESERVED]
    
    
      
      Subtitle F—Federal Travel Regulation System
      
        41 CFR Ch. 300 (7-1-20 Edition)
        Federal Travel Regulation
        
          
            
            CHAPTER 300—GENERAL
          
          
            SUBCHAPTER A—INTRODUCTION
          
          Part
          Page
          
            300-1
            The Federal Travel Regulation (FTR)
            9
            300-2
            How to use the FTR
            9
            300-3
            Glossary of terms
            10
          
          
            SUBCHAPTER B—AGENCY REQUIREMENTS
          
          
            300-70
            Agency reporting requirements
            19
            300-80
            Relocation expenses test programs
            20
            300-90
            Telework travel expenses test programs
            22
            300-91—300-99 [Reserved]
            
          
        
        
          
          SUBCHAPTER A—INTRODUCTION
          
            Pt. 300-1
            PART 300-1—THE FEDERAL TRAVEL REGULATION (FTR)
            
              Sec.
              300-1.1
              What is the FTR?
              300-1.2
              What is the purpose of the FTR?
            
            
              Authority:
              5 U.S.C. 5707; 5 U.S.C. 5738; 5 U.S.C. 5741-5742; 20 U.S.C. 905(a); 31 U.S.C. 1353; 40 U.S.C. 121(c); 49 U.S.C. 40118; E.O. 11609, 3 CFR, 1971-1975 Comp., p. 586.
            
            
              Source:
              FTR Amdt. 70, 63 FR 15951, Apr. 1, 1998, unless otherwise noted.
            
            
              § 300-1.1
              What is the FTR?
              The FTR is the regulation contained in 41 Code of Federal Regulations (CFR), Chapters 300 through 304, which implements statutory requirements and Executive branch policies for travel by Federal civilian employees and others authorized to travel at Government expense.
            
            
              § 300-1.2
              What is the purpose of the FTR?
              There are two principal purposes:
              (a) To interpret statutory and other policy requirements in a manner that balances the need to assure that official travel is conducted in a responsible manner with the need to minimize administrative costs;
              (b) To communicate the resulting policies in a clear manner to Federal agencies and employees.
            
          
          
            Pt. 300-2
            PART 300-2—HOW TO USE THE FTR
            
              
                Subpart A—General
                Sec.
                300-2.1
                What formats exist in the FTR?
              
              
                Subpart B—Question and Answer Format
                300-2.20
                What is the purpose of the question & answer format?
                300-2.21
                How is the rule expressed in the question & answer format?
                300-2.22
                Who is subject to the FTR?
                300-2.23
                How is the user addressed in the FTR?
              
              
                Subpart C—Title and Narrative Format
                300-2.70
                How is the rule expressed in the title and narrative format?
              
            
            
              Authority:
              5 U.S.C. 5707; 5 U.S.C. 5738; 5 U.S.C. 5741-5742; 20 U.S.C. 905(a); 31 U.S.C. 1353; 40 U.S.C. 121(c); 49 U.S.C. 40118; E.O. 11609, 3 CFR, 1971-1975 Comp., p. 586.
            
            
              Source:
              FTR Amdt. 70, 63 FR 15951, Apr. 1, 1998, unless otherwise noted.
            
            
              Subpart A—General
              
                § 300-2.1
                What formats exist in the FTR?
                The FTR is written in two formats—the question & answer format and the title and narrative format.
              
            
            
              Subpart B—Question & Answer Format
              
                § 300-2.20
                What is the purpose of the question & answer format?
                The Q&A format is an effective way to engage the reader and to break the information into manageable pieces.
              
              
                § 300-2.21
                How is the rule expressed in the question and answer format?
                The rule is expressed in both the question and answer.
              
              
                § 300-2.22
                Who is subject to the FTR?
                
                  Employees and agencies. Since the user may be an employee or an agency, portions of the FTR have been separated into employee and agency sections. However, while the employee provisions are addressed to the employee, the rules expressed in those provisions apply to the agency as well. The following lists the relevant employee and agency sections of the FTR:
                
                  
                    For
                    The employee provisions contained in
                    And the agency provisions are contained in
                  
                  
                    Chapter 301
                    Subchapters A, B, and C
                    Subchapter D.
                  
                  
                    Chapter 302
                    Subchapters A, B, C, D, E, and F
                    Subchapters A, B, C, D, E, and F.
                  
                  
                    Chapter 303
                    N/A
                    Part 303-70.
                  
                  
                    Chapter 304
                    Subchapter A
                    Subchapters B and C.
                  
                
                [FTR Amdt. 70, 63 FR 15951, Apr. 1, 1998, as amended by FTR Amdt. 76, 64 FR 2433, Jan. 14, 1999; FTR Amdt. 98, 66 FR 58195, Nov. 20, 2001; 67 FR 7219, Feb. 15, 2002; FTR Amdt. 2003-02, 68 FR 12604, Mar. 17, 2003]
              
              
                
                § 300-2.23
                How is the user addressed in the FTR?
                The FTR asks questions in the first person, as the user would. It then answers the questions in the second and third person. In the employee sections, the employee is addressed in the singular, and in the agency sections, the agency is addressed in the plural. The following describes how employee and agency are addressed in both sections:
                
                  
                    When you are in the
                    And you are looking at a
                    The employee is referred to using
                    And the agency is referred to using
                  
                  
                    Employee section
                    QuestionAnswer
                    
                    I, me, or myYou or your
                    
                    Agency.Agency.
                    
                  
                  
                    Agency section
                    QuestionAnswer
                    
                    EmployeeEmployee
                    
                    We, us, or our.You or your.
                    
                  
                
              
            
            
              Subpart C—Title and Narrative Format
              
                § 300-2.70
                How is the rule expressed in the title and narrative format?
                The rule is in the narrative. The title serves only as a tool to determine the subject of the rule.
              
            
          
          
            Pt. 300-3
            PART 300-3—GLOSSARY OF TERMS
            
              Authority:
              5 U.S.C. 5707; 40 U.S.C. 121(c); 49 U.S.C. 40118; 5 U.S.C. 5738; 5 U.S.C. 5741-5742; 20 U.S.C. 905(a); 31 U.S.C. 1353; E.O 11609, as amended, 3 CFR, 1971-1975 Comp., p. 586, Office of Management and Budget Circular No. A-126, revised May 22, 1992.
            
            
              § 300-3.1
              What do the following terms mean?
              
                Accompanied baggage—Government property and personal property of the traveler necessary for official travel.
              
                Actual expense—Payment of authorized actual expenses incurred, up to the limit prescribed by the Administrator of GSA or agency, as appropriate. Entitlement to reimbursement is contingent upon entitlement to per diem, and is subject to the same definitions and rules governing per diem.
              
                Agency—For purposes of chapter 302 agency means:
              (1) An executive agency as defined in Title 5 U.S.C. 105 (an executive department, an independent establishment, the Government Accountability Office, or a wholly owned Government corporation as defined in section 101 of the Government Corporation Control Act, as amended (31 U.S.C. 9101), but excluding a Government controlled corporation);
              (2) A military department;
              (3) A court of the United States;
              (4) The Administrative Office of the United States Courts;
              (5) The Federal Judicial Center;
              (6) The Library of Congress;
              (7) The United States Botanic Garden;
              (8) The Government Printing Office; and
              (9) The District of Columbia.
              
                Aircraft management office—An agency component that has management control of Federal aircraft used by the agency or of aircraft hired as commercial aviation services (CAS).
              
                Amended value sale—Type of home sale transaction that occurs when the relocating employee receives a bona fide offer from a qualified buyer before the employee has accepted an appraised value offer from the relocation services company (RSC). The RSC amends its offer to match the outside sale price. An amended value sale is different from an amended from zero sale because an amended value sale occurs after an appraised value offer while an amended from zero sale occurs before an appraised value offer.
              
                Appraised value sale—Type of home sale transaction that occurs when the relocating employee accepts the offer from the RSC to buy the employee's home based upon the average of a specific number of appraisals conducted by designated certified appraisers.
              
                Approved accommodation—Any place of public lodging that is listed on the national master list of approved accommodations. The national master list of all approved accommodations is compiled, periodically updated, and published in the Federal Register by the Federal Emergency Management Agency (FEMA). Additionally, the approved accommodation list is available on the U.S. Fire Administration's internet site at https://apps.usfa.fema.gov/hotel/.
              
                Automated-Teller-Machine (ATM) services—Government contractor-provided ATM services that allow cash withdrawals from participating ATMs to be charged to a Government contractor-issued charge card.
              
                Buyer value option (BVO)—Type of home sale program with procedures the same as the amended value program, except that the RSC does not initially appraise the employee's home or make a guaranteed buy-out offer. The buy-out offer from the contractor is based on a bona fide offer received by the employee from a qualified buyer after marketing by the employee. Once a bona fide offer is received by the employee, the contractor offers to buy the home from the employee at a price based on the outside sale price.
              
                Commercial Aviation Services (CAS)—Commercial aviation services (CAS) include, for the exclusive use of an executive agency—
              (1) Leased aircraft;
              (2) Chartered or rented aircraft;
              (3) Commercial contracts for full aviation services (i.e., aircraft plus related aviation services) or acquisition of full services through inter-service support agreements (ISSA) with other agencies; or
              (4) Related services (i.e., services but not aircraft) obtained by commercial contract or ISSA, except those services acquired to support Federal aircraft.
              
                Common carrier—Private-sector supplier of air, rail or bus transportation.
              
                Commuted rate—A price rate used to calculate a set amount to be paid to an employee for the transportation and temporary storage of his/her household goods. It includes cost of line-haul transportation, packing/unpacking, crating/uncrating, drayage incident to transportation and other accessorial charges and costs of temporary storage within applicable weight limit for storage including handling in/out charges and necessary drayage.
              
                Conference—A meeting, retreat, seminar, symposium or event that involves attendee travel. The term “conference” also applies to training activities that are considered to be conferences under 5 CFR 410.404.
              
                Continental United States (CONUS)—The 48 contiguous States and the District of Columbia.
              
                Contract carriers—U.S. certificated air carriers which are under contract with the government to furnish Federal employees and other persons authorized to travel at Government expense with passenger transportation service. This also includes GSA's scheduled airline passenger service between selected U.S. cities/airports and between selected U.S. and international cities/airports at reduced fares.
              
                Crewmember—A person assigned to operate or assist in operating an aircraft. Performs duties directly related to the operation of the aircraft (e.g., as pilots, co-pilots, flight engineers, navigators) or duties assisting in operation of the aircraft (e.g., as flight directors, crew chiefs, electronics technicians, mechanics). If a crewmember is onboard for the purpose of travel, (i.e., being transported from point to point) he/she must be authorized to travel in accordance with rules in 41 CFR 301-10.260 through 301-10.266 and 41 CFR 301-70.800 through 301-70.903.
              
                Dependent—An immediate family member of the employee.
              
                Domestic partner—An adult in a domestic partnership with an employee of the same-sex.
              
                Domestic partnership—A committed relationship between two adults of the same sex, in which they—
              (1) Are each other's sole domestic partner and intend to remain so indefinitely;
              (2) Maintain a common residence, and intend to continue to do so (or would maintain a common residence but for an assignment abroad or other employment-related, financial, or similar obstacle);
              (3) Are at least 18 years of age and mentally competent to consent to contract;
              (4) Share responsibility for a significant measure of each other's financial obligations;
              (5) Are not married or joined in a civil union to anyone else;
              (6) Are not a domestic partner of anyone else;
              
              (7) Are not related in a way that, if they were of opposite sex, would prohibit legal marriage in the U.S. jurisdiction in which the domestic partnership was formed;
              (8) Are willing to certify, if required by the agency, that they understand that willful falsification of any documentation required to establish that an individual is in a domestic partnership may lead to disciplinary action and the recovery of the cost of benefits received related to such falsification, as well as constitute a criminal violation under 18 U.S.C. 1001, and that the method for securing such certification, if required, shall be determined by the agency;
              (9) Are willing promptly to disclose, if required by the agency, any dissolution or material change in the status of the domestic partnership; and

              (10) Certify that they would marry but for the failure of their state or other jurisdiction (or foreign country) of residence to permit same-sex marriage.
              
              
                Note to definition of “Domestic partnership”:
                The definition of “Domestic partnership” requires that the partners “share responsibility for a significant measure of each other's financial obligations.” This criterion requires only that there be financial interdependence between the partners and should not be interpreted to exclude partnerships in which one partner stays at home while the other is the primary breadwinner.
              
              
              
                E-Gov Travel Service (ETS)—The Government-contracted, end-to-end travel management service that automates and consolidates the Federal travel process in a self-service Web-centric environment, covering all aspects of official travel, including travel planning, authorization, reservations, ticketing, expense reimbursement, and travel management reporting. The eTS provides the services of a Federal travel management program as specified in § 301-73.1(a), (b), and (e) of this title.
              
                Employee with a disability (also see Special Needs)—
              (a) An employee who has a disability as defined in paragraph (b) of this definition and is otherwise generally covered under the Rehabilitation Act of 1973, as amended (29 U.S.C. 701-797b).
              (b) “Disability,” with respect to an employee, means:
              (1) Having a physical or mental impairment that substantially limits one or more major life activities;
              (2) Having a record of such an impairment;
              (3) Being regarded as having such an impairment; but
              (4) Does not include an individual who is currently engaging in the illegal use of drugs, when the covered entity acts on the basis of such use.
              (c) “Physical or mental impairment” means:
              (1) Any physiological disorder or condition, cosmetic disfigurement, or anatomical loss affecting one or more of the following body systems: neurological, musculoskeletal, special sense organ, respiratory (including speech organs), cardiovascular, reproductive, digestive, genitourinary, hemic and lymphatic, skin, and endocrine; or
              (2) Any mental or psychological disorder (e.g., mental retardation, organic brain syndrome, emotional or mental illness and specific learning disabilities).
              (3) The term “physical or mental impairment” includes, but is not limited to, such diseases and conditions as cerebral palsy, epilepsy, muscular dystrophy, multiple sclerosis, cancer, heart disease, diabetes, mental retardation, emotional illness, and orthopedic, visual, speech and hearing impairments.
              (d) “Major life activities” means functions such as caring for oneself, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning and working.
              (e) “Has a record of such an impairment” means the employee has a history of, or has been classified as having, a mental or physical impairment that substantially limits one or more major life activities.
              (f) “Is regarded as having such an impairment” means the employee has:
              (1) A physical or mental impairment that does not substantially limit major life activities but the impairment is treated by the agency as constituting such a limitation;

              (2) A physical or mental impairment that substantially limits major life activities as a result of the attitudes of others toward such an impairment; or
              
              (3) None of the impairments defined under “physical or mental impairment”, but is treated by the employing agency as having a substantially limiting impairment.
              
                Executive agency—An entity of the executive branch that is an “executive agency” as defined in section 105 of title 5 U.S.C.
              
                Extended storage—Storage of household goods while an employee is assigned to an official station or post of duty to which he/she is not authorized to take or unable to use the household goods or is authorized in the public interest. Also referred to as nontemporary storage.
              
                Family (see Immediate family)
              
              
                Federal traveler—For the purposes of 41 CFR 301-10.260-266 and 301-70.800-910, a person who travels on a Government aircraft and who is either—
              (1) A civilian employee in the Government service;
              (2) A member of the uniformed or foreign services of the United States Government; or
              (3) A contractor working under a contract with an executive agency.
              
                Foreign air carrier—An air carrier who is not holding a certificate issued by the United States under 49 U.S.C. 41102.
              
                Foreign area (see also non-foreign area)—Any area, including the Trust Territories of the Pacific Islands, situated both outside CONUS and the non-foreign areas.
              
                Full coach fare—The price of a coach fare available to the general public on a scheduled air carrier between the day that the travel was planned and the day the travel occurred.
              
                Furnished meal—A meal provided to an employee, either directly from the Government or as a result of the Government paying a registration fee or other cost which allows the employee to attend a conference or other event. If the Government has already paid for a meal, the employee must deduct the allocated amount when filing their travel voucher.
              
                Government aircraft—An aircraft that is operated for the exclusive use of an executive agency and is a—

              (a) Federal aircraft, which an executive agency owns (i.e., holds title to) or borrows for any length of time under a bailment or equivalent loan agreement. See 41 CFR 102-33.20 for definition of all terms related to Federal aircraft, or
              (b) Commercial aircraft hired as commercial aviation services (CAS), which an executive agency—
              (1) Leases or lease-purchases with the intent to take title,
              (2) Charters or rents, or
              (3) Hires as part of a full-service contract or inter-service support agreement (ISSA).
              
                Government contractor-issued individually billed charge card—A Government contractor-issued charge card used by authorized individuals to pay for official travel and transportation related expenses for which the contractor bills the employee.
              
                Government-furnished automobile—An automobile (or “light truck,” as defined in 41 CFR 101-38 including vans and pickup trucks) that is:
              (a) Owned by an agency,
              (b) Assigned or dispatched to an agency from GSA Fleet, or
              (c) Leased by the Government for a period of 120 days or longer from a commercial source.
              
                Government-furnished vehicle—A Government-furnished automobile or a Government aircraft.
              
                Government Transportation Request (GTR) (Standard Form 1169)—A Government document used to procure common carrier transportation services. The document obligates the Government to pay for transportation services provided.
              
                Household Goods (HHG)—Property, unless specifically excluded, associated with the home and all personal effects belonging to an employee and immediate family members on the effective date of the employee's change of official station orders (the day the employee reports for duty at the new official station) that legally may be accepted and transported by a commercial HHG carrier.
              (1) HHG also includes:
              (i) Professional Books, papers and equipment (PBP&E);
              (ii) Spare parts of a POV (see definition of POV) and a pickup truck tailgate when removed;

              (iii) Integral or attached vehicle parts that must be removed due to high vulnerability to pilferage or damage, (e.g., seats, tops, wench, spare tire, portable auxiliary gasoline can(s) and miscellaneous associated hardware);
              (iv) Consumable goods for employees assigned to locations where the Department of State has determined that such goods are necessary;
              (v) Vehicles other than POVs (such as motorcycles, mopeds, jet skies, snowmobiles, golf carts, boats (e.g., boat, sailboat, canoe, skiff, rowboat, dinghies, sculls and kayak, mounted or unmounted on trailers)) of reasonable size.
              (vi) Ultralight Vehicles (defined in 14 CFR part 103 as being single occupant, for recreation or sport purposes, weighing less than 155 pounds if unpowered or less than 254 pounds if powered, having a fuel capacity NTE 5 gallons, airspeed NTE 55 knots, and power-off stall speed NTE 24 knots).
              (vii) Unaccompanied Air Baggage (UAB)—Unaccompanied air baggage includes personal items and equipment (e.g., pots, pans, light housekeeping items, collapsible items such as cribs, playpens, and baby carriages, and other articles required for the care of the family) that may be shipped by air in accordance with Chapter 302 of this Subtitle. Household items (i.e., refrigerators, washing machines, and other major appliances or furniture) are not eligible as UAB.
              (2) HHG does not include:
              (i) Personal baggage when carried free on tickets;
              (ii) Automobiles, trucks, vans and similar motor vehicles, mobile homes, camper trailers, and farming vehicles;
              (iii) Live animals including birds, fish, reptiles;
              (iv) Cordwood and building materials;
              (v) HHG for resale, disposal or commercial use rather than for use by employee and immediate family members;
              (vi) Privately owned live ammunition; and
              (vii) Propane gas tanks.
              (3) Federal, State and local laws or carrier regulations may prohibit commercial shipment of certain articles not included in paragraph (2) of this definition. These articles frequently include:
              (i) Property liable to impregnate or otherwise damage equipment or other property (e.g., hazardous articles including explosives, flammable and corrosive material, poisons);
              (ii) Articles that cannot be taken from the premises without damage to the article or premises;
              (iii) Perishable articles (including frozen foods) articles requiring refrigeration, or perishable plants unless;
              (a) Shipment is to be transported not more than 150 miles and/or delivery accomplished within 24 hours from the time of loading,
              (b) No storage is required, and
              (c) No preliminary or en route services (e.g., watering or other preservative method) is required of the carrier.
              
                Household Goods-weight additive—A weight, per linear foot of a specific item, added to the net weight of the household goods shipment to compensate for the excessive van space used by the item. The item must be stated in the Household Goods tariff as qualifying for a weight additive before a charge can be assessed. Weight additives do not apply if an article is capable of being conveniently hand-carried by one person and/or transported in a standard moving carton.
              
                Immediate family—Any of the following named members of the employee's household at the time he/she reports for duty at the new permanent duty station or performs other authorized travel involving family members:
              (1) Spouse;
              (2) Domestic partner;
              (3) Children of the employee, of the employee's spouse, or of the employee's domestic partner, who are unmarried and under 21 years of age or who, regardless of age, are physically or mentally incapable of self-support. (The term “children” shall include natural offspring; stepchildren; adopted children; grandchildren, legal minor wards or other dependent children who are under legal guardianship of the employee, of the employee's spouse, or of the domestic partner; and an unborn child(ren) born and moved after the employee's effective date of transfer.);
              (4) Dependent parents (including step and legally adoptive parents) of the employee, of the employee's spouse, or of the employee's domestic partner; and

              (5) Dependent brothers and sisters (including step and legally adoptive brothers and sisters) of the employee, of the employee's spouse, or of the employee's domestic partner, who are unmarried and under 21 years of age or who, regardless of age, are physically or mentally incapable of self-support.
              
                Innovative mobility technology company—An organization, including a corporation, limited liability company, partnership, sole proprietorship, or any other entity, that applies technology to expand and enhance available transportation choices, better manages demand for transportation services, or provides alternatives to driving alone.
              
                Note to definition of “Innovative mobility technology company”:
                Certain jurisdictions may have limits or prohibit the operation or use of innovative mobility technology companies. Federal employees are expected to follow all laws, including those related to innovative mobility technology companies, as well as choose the most cost effective level of service.
              
              
                Interviewee—An individual who is being considered for employment by an agency. The individual may currently be a Government employee.
              
                Invitational travel—Authorized travel of individuals either not employed or employed (under 5 U.S.C. 5703) intermittently in the Government service as consultants or experts and paid on a daily when-actually-employed basis and for individuals serving without pay or at $1 a year when they are acting in a capacity that is directly related to, or in connection with, official activities of the Government. Travel allowances authorized for such persons are the same as those normally authorized for employees in connection with TDY.
              
                Lodgings-plus per diem system—The method of computing per diem allowances for official travel in which the per diem allowance for each travel day is established on the basis of the actual amount the traveler pays for lodging, plus an allowance for meals and incidental expenses (M&IE), the total of which does not exceed the applicable maximum per diem rate for the location concerned.
              
                Mandatory mobility agreement—Agreement requiring employee relocation to enhance career development and progression and/or achieve mission effectiveness.
              
                Marriage—A legal union between individuals that was entered into in a state or other jurisdiction (or foreign country) whose laws authorize the marriage, even if the married couple is domiciled in a state or other jurisdiction (or foreign country) that does not recognize the validity of the marriage. The term also includes common law marriage in a state or other jurisdiction (or foreign country) where such marriages are recognized, so long as they are proven according to the applicable state, other jurisdiction, or foreign laws. The term marriage does not include registered domestic partnerships, civil unions, or other similar formal relationships recognized under state or other jurisdiction (or foreign country) law that are not denominated as a marriage under that state's or other jurisdiction (or foreign country's) law.
              
                Mobile home—Any type of house trailer or mobile dwelling constructed for use as a residence and designed to be moved overland, either by self-propulsion or towing. Also, a boat (houseboat, yacht, sailboat, etc.) when used as the employee's primary residence.
              
                Non-Federal traveler—For the purposes of 41 CFR 301-10.260 through 301-10.266 and 41 CFR 301-70.800 through 301-70.910, an individual who travels on a Government aircraft, but is not a Federal traveler. Dependents and other family members of Federal travelers who travel on Government aircraft are considered to be non-Federal travelers within this regulation.
              
                Non-foreign area—The states of Alaska and Hawaii, the Commonwealths of Puerto Rico and the Northern Mariana Islands, Guam, the U.S. Virgin Islands, and the territories and possessions of the United States (excludes the former Trust Territories of the Pacific Islands, which are considered foreign areas for the purposes of the FTR).
              
                Official station—An area defined by the agency that includes the location where the employee regularly performs his or her duties or an invitational traveler's home or regular place of business (see § 301-1.2). The area may be a mileage radius around a particular point, a geographic boundary, or any other definite domain, provided no part of the area is more than 50 miles from where the employee regularly performs his or her duties or from an invitational traveler's home or regular place of business. If the employee's work involves recurring travel or varies on a recurring basis, the location where the work activities of the employee's position of record are based is considered the regular place of work.
              
                Official travel—Travel under an official travel authorization from an employee's official station or other authorized point of departure to a temporary duty location and return from a temporary duty location, between two temporary duty locations, or relocation at the direction of a Federal agency.
              
                Passenger—In relation to use of Government aircraft, a passenger is any person who flies onboard a Government aircraft, but who is not a crewmember or qualified non-crewmember.
              
                Per diem allowance—The per diem allowance (also referred to as subsistence allowance) is a daily payment instead of reimbursement for actual expenses for lodging (excluding taxes), meals, and related incidental expenses. The per diem allowance is separate from transportation expenses and other miscellaneous expenses. The per diem allowance covers all charges and services, including any service charges where applicable. Lodging taxes in the United States are excluded from the per diem allowance and are reimbursed as a miscellaneous expense. In foreign locations, lodging taxes are part of the per diem allowance and are not a miscellaneous expense. The per diem allowance covers the following:
              (a) Lodging. Includes expenses, except lodging taxes in the United States, for overnight sleeping facilities, baths, personal use of the room during daytime, telephone access fee, and service charges for fans, air conditioners, heaters and fires furnished in the room when such charges are not included in the room rate.
              (b) Meals. Expenses for breakfast, lunch, dinner and related tips and taxes (specifically excluded are alcoholic beverage and entertainment expenses, and any expenses incurred for other persons).
              (c) Incidental expenses. Fees and tips given to porters, baggage carriers, hotel staff, and staff on ships.
              
                Place of public accommodation—Any inn, hotel, or other establishment within a State that provides lodging to transient guests, excluding:
              (a) An establishment owned by the Federal Government;
              (b) An establishment treated as an apartment building by State or local law or regulation; or
              (c) An establishment containing not more than 5 rooms for rent or hire that is also occupied as a residence by the proprietor of that establishment.
              
                Post of duty—An official station outside CONUS.
              
                Privately owned aircraft—An aircraft that is owned or leased by an employee for personal use. It is not owned, leased, chartered, or rented by a Government agency, nor is it rented or leased by an employee for use in carrying out official Government business.
              
                Privately owned automobile—A car or light truck (including vans and pickup trucks) that is owned or leased for personal use by an individual.
              
                Privately Owned Vehicle (POV)—Any vehicle such as an automobile, motorcycle, aircraft, or boat operated by an individual that is not owned or leased by a Government agency, and is not commercially leased or rented by an employee under a Government rental agreement for use in connection with official Government business.
              
                Professional Books, Papers and Equipment (PBP&E)—Includes, but is not limited to, the following items in the employee's possession when needed by the employee in the performance of his/her official duties:
              (1) Reference material;
              (2) Instruments, tools, and equipment peculiar to technicians, mechanics and members of the professions;
              (3) Specialized clothing (e.g., diving suits, flying suits, helmets, band uniforms, religious vestments and other special apparel); and

              (4) Communications equipment used by the employee in association with the MARS (see DoD 4650.2, Military Affiliate Radio System (MARS) which is available electronically from the world wide web at http://web7.whs.osd.mil).
              
              
                Qualified non-crewmember—A person flying onboard a Government aircraft whose skills or expertise are required to perform or are associated with performing the non-travel related Governmental function for which the aircraft is being operated (qualified non-crewmembers may be researchers, law enforcement agents, firefighters, agricultural engineers, biologists, etc.). If a qualified non-crewmember is onboard for the purpose of travel (i.e., being transported from point to point) in addition to performing his/her duties related to the non-travel related Governmental function for which the aircraft is being operated (e.g., when a scientist conducts an experiment at the same time he/she is also on the aircraft for the purpose of traveling from point to point), he/she must be authorized to travel in accordance with rules in 41 CFR parts 301-10 and 301-70.
              
                Reduced per diem—Your agency may authorize a reduced per diem rate when there are known reductions in lodging and meal costs or when your subsistence costs can be determined in advance and are lower than the prescribed per diem rate.
              
                Relocation service company (RSC)—A third-party supplier under contract with an agency to assist a transferred employee in relocating to the new official station. Services may include: Homesale programs, home inspection, home marketing assistance, home finding assistance, property management services, shipment and storage of household goods, voucher review and payment, relocation counseling, and similar items.
              
                Required use travel—Travel by Federal travelers that requires use of a Government aircraft to meet bona fide communications needs (e.g., 24-hour secure communications), security requirements (e.g., highly unusual circumstances that present a clear and present danger), or exceptional scheduling requirements (e.g., a national emergency or other compelling operational considerations) of an executive agency. Required use travel must be approved according to § 301-10.262(a) and § 301-70.803(a) of this title.
              
                Senior Federal official—An individual who is paid according to the Executive Schedule established by 5 U.S.C. 53, Subchapter II, including Presidential appointees who are confirmed by the Senate; employed in the U.S. Government's Senior Executive Service or an equivalent “senior” service; who is a civilian employee of the Executive Office of the President; who is appointed by the President to a position under section 105(a)(2)(A), (B), or (C) of title 3 U.S.C. or by the Vice President to a position under section 106(a)(1)(A), (B), or (C) of title 3 U.S.C; or who is a contractor working under a contract with an executive agency, is paid at a rate equal to or more than the minimum rate for the Senior Executive Service, and has senior executive responsibilities. The term senior Federal official, as used in the Federal Travel Regulation does not mean an active duty military officer.
              
                Space available travel—Travel in space available on a Government aircraft that is already scheduled for an official purpose.
              
                Special conveyance—Commercially rented or hired vehicles other than a privately owned vehicle and other than those owned or under contract to an agency.
              
                Special needs (also see Employee with a disability)—Physical characteristics of a traveler not necessarily defined under disability. Such physical characteristics could include, but are not limited to, the weight or height of the traveler.
              
                Spouse—Any individual who is lawfully married (unless legally separated), including an individual married to a person of the same sex who was legally married in a state or other jurisdiction (including a foreign county), that recognizes such marriages, regardless of whether or not the individual's state of residency recognizes such marriages. The term “spouse” does not include individuals in a formal relationship recognized by a state, which is other than lawful marriage; it also does not include individuals in a marriage in a jurisdiction outside the United States that is not recognized as a lawful marriage under United States law.
              
                Subsistence expenses—Expenses such as:
              (a) Lodging and service charges;
              (b) Meals, including taxes and tips; and
              
              (c) Incidental expenses (see incidental expenses under the definition of per diem allowance).
              
                Taxi—A hired car that carries passengers to a destination for a fare based upon the distance traveled, time spent in the vehicle, other metric, or a flat rate to and from one point to another (e.g., a flat rate from downtown to a common carrier terminal).
              
                Temporary duty (TDY) location—A place, away from an employee's official station, where the employee is authorized to travel.
              
                Temporary storage—Storage of HHG for a limited period of time at origin, destination or en route in connection with transportation to, from, or between official station or post of duty or authorized alternate points. Also referred to as storage-in-transit (SIT).
              
                Transit system—A form of transportation (e.g., air, rail, bus, ship, etc.) used between authorized locations in the performance of official travel.
              
                Transportation network company (TNC)—A corporation, partnership, sole proprietorship, or other entity, that uses a digital network to connect riders to drivers affiliated with the entity in order for the driver to transport the rider using a vehicle owned, leased, or otherwise authorized for use by the driver to a point chosen by the rider; and does not include a shared-expense carpool or vanpool arrangement that is not intended to generate profit for the driver. Note: Certain jurisdictions may have limits or prohibit the operation or use of TNCs. Federal employees are expected to follow all laws, including those related to TNCs, as well as choose the most cost effective level of service.
              
                Travel advance—Prepayment of estimated travel expenses paid to an employee.
              
                Travel authorization (Orders)—Written permission to travel on official business. There are three basic types of travel authorizations (orders):
              (a) Unlimited open. An authorization allowing an employee to travel for any official purpose without further authorization.
              (b) Limited open. An authorization allowing an employee to travel on official business without further authorization under certain specific conditions, i.e., travel to specific geographic area(s) for specific purpose(s), subject to trip cost ceilings, or for specific periods of time.
              (c) Trip-by-trip. An authorization allowing an individual or group of individuals to take one or more specific official business trips, which must include specific purpose, itinerary, and estimated costs.
              
                Travel claim (Voucher)—A written request, supported by documentation and receipts where applicable, for reimbursement of expenses incurred in the performance of official travel, including permanent change of station (PCS) travel.
              
                Travel Management Service (TMS)—A service for booking common carrier (e.g., air, rail, and bus confirmations and seat assignments), lodging accommodations, and car rental services; fulfilling (i.e. ticketing) reservations; providing basic management information on those activities; and meeting other requirements as specified in § 301-73.106 of this title. A TMS may include a travel management center (TMC), Commercial Ticket Office (CTO), an electronically available system, other commercial methods of arranging travel, or an in-house system.
              
                United States—The 48 contiguous States, the District of Columbia and the States and areas defined under the term “Non-Foreign Area.”
              [FTR Amdt. 70, 63 FR 15951, Apr. 1, 1998]
              
                Editorial Note:
                For Federal Register citations affecting § 300-3.1, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
          
        
        
          
          SUBCHAPTER B—AGENCY REQUIREMENTS
          
            Pt. 300-70
            PART 300-70—AGENCY REPORTING REQUIREMENTS
            
              
                Subpart A—Requirement To Report Agency Payments for Employee Travel, Transportation, and Relocation
                Sec.
                300-70.1
                What are the requirements for reporting payments for employee travel, transportation, and relocation?
                300-70.2
                What information must we report?
                300-70.3
                When must we report pertinent travel, transportation, and relocation data?
                300-70.4
                Must we report travel, transportation, and relocation data if we have major suborganizations?
              
              
                Subpart B—Requirement To Report Use of Other Than Coach-Class Transportation Accommodations
                300-70.100
                Who must report use of other than coach-class transportation accommodations?
                300-70.101
                Where can we find what information we are required to report?
                300-70.102
                How often must we report the required information?
                300-70.103
                Are there any exceptions to the reporting requirement?
              
              
                Subpart C [Reserved]
              
            
            
              Authority:
              5 U.S.C. 5707; 5 U.S.C. 5738; 5 U.S.C. 5741-5742; 20 U.S.C. 905(a); 31 U.S.C. 1353; 40 U.S.C. 121(c); 49 U.S.C. 40118; E.O. 11609, as amended, 3 CFR, 1971-1975 Comp., p. 586.
            
            
              Source:
              FTR Amdt. 70, 63 FR 15953, Apr. 1, 1998, unless otherwise noted.
            
            
              Subpart A—Requirement To Report Agency Payments for Employee Travel, Transportation, and Relocation
              
                § 300-70.1
                What are the requirements for reporting payments for employee travel, transportation, and relocation?
                Agencies (as defined in § 301-1.1 of this subtitle) must report total travel and transportation payments, including relocation, no later than November 30 of each year to GSA, as described in this part:
                (a) Specific information on reporting payments for temporary duty travel are in this subpart.
                (b) Specific information on reporting payments for employee relocation are in part 302-1 of this subtitle.
                [FTR Amdt. 2011-01, 76 FR 18335, Apr. 1, 2011, as amended by FTR Amdt. 2017-01, 83 FR 604, Jan. 5, 2018]
              
              
                § 300-70.2
                What information must we report?

                Information on agency reporting requirements is available at www.gsa.gov/trip.
                [FTR Amdt. 2017-01, 83 FR 604, Jan. 5, 2018]
              
              
                § 300-70.3
                When must we report pertinent travel, transportation, and relocation data?
                All travel, transportation, and relocation data are due by the date prescribed in § 300-70.1. The head of your agency is responsible for ensuring this data is complete and accurate before submitting it to GSA.
                [FTR Amdt. 2017-01, 83 FR 604, Jan. 5, 2018]
              
              
                § 300-70.4
                Must we report travel, transportation, and relocation data if we have major suborganizations?
                Your report must cover all components of your agency.
                [FTR Amdt. 2017-01, 83 FR 604, Jan. 5, 2018]
              
            
            
              Subpart B—Requirement To Report Use of Other Than Coach- Class Transportation Accommodations
              
                § 300-70.100
                Who must report use of other than coach-class transportation accommodations?
                An agency as defined in § 301-1.1 of this subtitle.
              
              
                § 300-70.101
                Where can we find what information we are required to report?

                GSA will issue a Bulletin which will inform agencies of the required information and reporting format(s) for any trip in which the agency authorized and paid for transportation that exceeded the use of coach-class or lowest first-class accommodations. Negative submissions are required. Bulletins regarding the Federal Travel Regulation are located on the Internet at www.gsa.gov/bulletin.
                
                [FTR Amdt. 2009-06, 74 FR 55146, Oct. 27, 2009]
              
              
                § 300-70.102
                How often must we report the required information?
                You must annually submit the required information to GSA no later than 60 days after the end of each fiscal year.
                [FTR Amdt. 2009-06, 74 FR 55146, Oct. 27, 2009]
              
              
                § 300-70.103
                Are there any exceptions to the reporting requirement?
                Yes. You are not required to report data that is protected from public disclosure by statute or Executive Order. However, you are required to submit, in a cover letter to GSA, the following aggregate information.
                (a) Aggregate number of authorized other than coach-class trips that are protected from disclosure;
                (b) Total cost of actual other than coach-class fares paid that exceeded the coach-class fare; and

                (c) Total cost of coach class fares that would have been paid for the same travel.
                
                
                  Note to § 300-70.103:
                  If the aggregate information is also protected from public disclosure then a negative report must be submitted to GSA.
                
                [FTR Amdt. 2009-06, 74 FR 55146, Oct. 27, 2009]
              
            
            
              Subpart C [Reserved]
            
          
          
            Pt. 300-80
            PART 300-80—RELOCATION EXPENSES TEST PROGRAMS
            
              Sec.
              300-80.1
              What is a relocation expenses test program?
              300-80.2
              Who may authorize test programs?
              300-80.3
              What must be done to apply for test program authority?
              300-80.4
              How many test programs may be authorized by GSA throughout the Government?
              300-80.5
              What factors will GSA consider in approving a request for a relocation expenses test program?
              300-80.6
              What limits are there to test programs?
              300-80.7
              How long is the duration of test programs?
              300-80.8
              What must we do to apply for a test program extension?
              300-80.9
              What reports are required for a test program?
            
            
              Authority:
              5 U.S.C. 5707, 5738, and 5739.
            
            
              Source:
              FTR Amdt. 83, 64 FR 28881, May 27, 1999, unless otherwise noted.
            
            
              § 300-80.1
              What is a relocation expenses test program?
              It is a program to permit agencies to test new and innovative methods of reimbursing relocation expenses without seeking a waiver of current rules or authorizing legislation.
              [FTR Amdt. 83, 64 FR 28881, May 27, 1999, as amended by FTR Amdt. 2007-04, 72 FR 51374, Sept. 7, 2007]
            
            
              § 300-80.2
              Who may authorize test programs?
              The Administrator of General Services may authorize an agency to conduct tests when the Administrator determines such tests to be in the interest of the Government.
              [FTR Amdt. 83, 64 FR 28881, May 27, 1999, as amended by FTR Amdt. 2007-04, 72 FR 51374, Sept. 7, 2007]
            
            
              § 300-80.3
              What must be done to apply for test program authority?
              The head of the agency or designee must design the test program to enhance cost savings or other efficiencies to the Government and submit in writing to the Administrator of General Services (Attention: MTT), 1800 F Street, NW, Washington, DC 20405:
              (a) An explanation of the test program;
              (b) If applicable, the specific provisions of the FTR from which the agency is deviating;
              (c) An analysis of the expected costs and benefits; and
              (d) A set of criteria for evaluating the effectiveness of the program.
              [FTR Amdt. 83, 64 FR 28881, May 27, 1999, as amended by FTR Amdt. 2007-04, 72 FR 51374, Sept. 7, 2007]
            
            
              
              § 300-80.4
              How many test programs may be authorized by GSA throughout the government?
              No more than 12 relocation expense test programs may be conducted at the same time.
              [FTR Amdt. 83, 64 FR 28881, May 27, 1999, as amended by FTR Amdt. 2007-04, 72 FR 51374, Sept. 7, 2007; FTR Amdt. 2010-03, 75 FR 58330, Sept. 24, 2010]
            
            
              § 300-80.5
              What factors will GSA consider in approving a request for a relocation expenses test program?
              The following factors will be considered:
              (a) Potential savings to the Government.
              (b) Application of results to other agencies.
              (c) Feasibility of successful implementation.
              (d) Number of tests, if any, already authorized to the same activity.
              (e) Whether the request meets the requirements of § 300-80.3.
              (f) Other agency requests under consideration at the time of submission.
              (g) Uniqueness of proposed test.
            
            
              § 300-80.6
              What limits are there to test programs?
              When authorized by the Administrator of General Services, the agency may pay any necessary relocation expenses in lieu of payments authorized or required under 5 U.S.C. chapter 57, subchapter II.
              [FTR Amdt. 2007-04, 72 FR 51374, Sept. 7, 2007, as amended by FTR Amdt. 2010-03, 75 FR 58330, Sept. 24, 2010]
            
            
              § 300-80.7
              How long is the duration of test programs?
              The duration of a test program is up to four years from the date of authorization unless terminated prior to that time by the Administrator of General Services. The agency conducting a test program may also terminate the test program at any time by providing written notice of the termination to the Administrator of General Services. The Administrator of General Services may grant test program extensions of up to an additional four years (see § 300-80.8).
              [FTR Amdt. 2010-03, 75 FR 58330, Sept. 24, 2010]
            
            
              § 300-80.8
              What must we do to apply for a test program extension?
              The head of the agency or designee must submit a request to extend the test program to the Administrator of General Services (Attention: MTT), 1800 F Street, NW., Washington, DC 20405, not later than 120 days prior to the expiration of the test period. The request for extension must contain the test program results to that date and clearly enumerate the benefits, qualitatively or quantitatively or both, of granting a test program extension and must specify the duration of time for which an extension is requested.
              [FTR Amdt. 2010-03, 75 FR 58330, Sept. 24, 2010]
            
            
              § 300-80.9
              What reports are required for a test program?
              (a) The Administrator of General Services must submit a copy of any test program approved or extended to Congress at least 30 days before the effective date of the authorized test program.
              (b) The agency authorized to conduct the test program must submit the following reports:
              (1) An annual report on the progress of the test, submitted to the General Services Administration, Office of Governmentwide Policy, Office of Travel, Transportation and Asset Management (Attention MTT), Washington, DC 20405. The Administrator or designee may terminate the test program approval for failure to comply with these reporting requirements; and
              (2) A final report on the results of the test program must be submitted to the General Services Administration, Office of Governmentwide Policy, Office of Travel, Transportation and Asset Management (Attention MTT), Washington, DC 20405, and to the appropriate committees of Congress within 3 months after completion of the program.

              (c) All reports must include quantitative or qualitative assessments, or both, clearly evaluating the results of the test program and enumerating benefits and costs.
              [FTR Amdt. 83, 64 FR 28881, May 27, 1999. Redesignated and amended by FTR Amdt. 2007-04, 72 FR 51374, Sept. 7, 2007. Further redesignated and amended by FTR Amdt. 2010-03, 75 FR 58330, Sept. 24, 2010]
            
          
          
            Pt. 300-90
            PART 300-90—TELEWORK TRAVEL EXPENSES TEST PROGRAMS
            
              Sec.
              300-90.1
              What is a telework travel expenses test program?
              300-90.2
              Who may authorize test programs?
              300-90.3
              What must be done to apply for test program authority?
              300-90.4
              How many test programs may be authorized by GSA throughout the Government?
              300-90.5
              What factors will GSA consider in approving a request for a telework travel test program?
              300-90.6
              What is authorized under the test programs?
              300-90.7
              What is the duration of test programs?
              300-90.8
              What must we do to apply for a test program extension?
              300-90.9
              What reports are required for a test program?
            
            
              Authority:
              5 U.S.C. 5707 and 5711.
            
            
              Source:
              78 FR 73703, Dec. 9, 2013, unless otherwise noted.
            
            
              § 300-90.1
              What is a telework travel expenses test program?
              It is a program that permits an agency to test new and innovative methods of reimbursing telework travel expenses without seeking a waiver of current rules or authorizing legislation.
            
            
              § 300-90.2
              Who may authorize test programs?
              The Administrator of General Services may authorize agencies to conduct test programs when the Administrator determines the proposed tests to be in the interest of the Government.
            
            
              § 300-90.3
              What must be done to apply for test program authority?
              The head of the agency or designee must design the test program to enhance cost savings or other efficiencies for the Government and submit in writing to the Administrator of General Services (Attention: MA), 1800 F Street NW., Washington, DC 20405-0001:
              (a) An explanation of the test program;
              (b) If applicable, the specific provisions of the FTR from which the agency is deviating, and confirmation between the agency and the participating employee of any waivers of entitlements by the employee under 5 U.S.C. Chapter 57, Subchapter I;
              (c) An analysis of the expected costs and benefits;
              (d) A set of criteria for evaluating the effectiveness of the program; and
              (e) Agency procedures regarding how and when a telework program is terminated for the participating employee when he or she voluntarily relocated to a telework location.
            
            
              § 300-90.4
              How many test programs may be authorized by GSA throughout the Government?
              No more than 10 telework travel expense test programs may be conducted at the same time.
            
            
              § 300-90.5
              What factors will GSA consider in approving a request for a telework travel test program?
              The following factors will be considered:
              (a) Potential cost savings or other efficiencies that accrue to the Government;
              (b) Application of results to other agencies;
              (c) Feasibility of successful implementation;
              (d) Number of tests, if any, already authorized to the same agency;
              (e) Whether the request meets the requirements of § 300-90.3;
              (f) Other agency requests under consideration at the time of submission; and
              (g) Uniqueness of proposed test.
            
            
              § 300-90.6
              What is authorized under the test programs?
              Under a telework expenses test program authorized by the Administrator of General Services, the agency may:
              (a) Pay any necessary telework travel expenses in lieu of payments authorized or required under 5 U.S.C. Chapter 57, Subchapter I for employees participating in a telework program;

              (b) Provide a participating employee with the option to waive any payment authorized or required under 5 U.S.C. Chapter 57, Subchapter 1; or
              (c) Establish, for a participating employee who voluntarily relocates from the pre-existing duty station of that employee, a reasonable maximum number of occasional visits to the pre-existing duty station before that employee is eligible for payment of any incurred travel expenses by that agency for travel to the pre-existing duty station.
            
            
              § 300-90.7
              What is the duration of test programs?
              The duration of a test program is up to four years from the date of authorization unless terminated prior to that time by the Administrator of General Services. The agency conducting a test program may also terminate the test program at any time by providing written notice of the termination to the Administrator of General Services. The Administrator of General Services may grant test program extensions of up to an additional 24 months, but not beyond December 8, 2017, the expiration of the test authority (see § 300-90.8).
            
            
              § 300-90.8
              What must we do to apply for a test program extension?
              The head of the agency or designee must submit a request to extend the test program to the Administrator of General Services (Attention: MA), 1800 F Street NW., Washington, DC 20405-0001, not later than 120 days prior to the expiration of the test period. The request for extension must:
              (a) Contain the test program results to that date;
              (b) Clearly enumerate the benefits, qualitatively and/or quantitatively, of granting a test program extension; and
              (c) Specify the duration of time for which an extension is requested.
            
            
              § 300-90.9
              What reports are required for a test program?
              (a) The Administrator of General Services must submit to Congress a copy of any approved or extended test program at least 30 days before the effective date of the authorized test program or extension.
              (b) The agency authorized to conduct the test program must submit:
              (1) An annual report on the progress of the test, submitted to the U.S. General Services Administration, Office of Government-wide Policy, Office of Asset and Transportation Management (Attention: MA), Washington, DC 20405. The Administrator or designee may terminate the test program approval for failure to comply with this reporting requirement; and
              (2) A final report on the results of the test program must be submitted to the U.S. General Services Administration, Office of Government-wide Policy, Office of Asset and Transportation Management (Attention: MA), Washington, DC 20405, the Telework Managing Officer of that agency, and to the appropriate committees of Congress not later than 3 months after completion of the program.
              (c) All reports must include quantitative or qualitative assessments, or both, clearly evaluating the results of the test program and enumerating benefits and costs. The results in a report may include:
              (1) The total number of visits a participating employee made to the pre-existing official station;
              (2) The total number of visits and travel expenses paid by the agency;
              (3) The total number of visits and travel expenses paid by the participating employee; or
              (4) Any other information the agency determines useful to aid the Administrator of General Services, the Telework Managing Officer(s), and Congress in understanding the test program and the impact of the program.
            
          
          
            PARTS 300-91—300-99 [RESERVED]
          
        
      
      
        41 CFR Ch. 301 (7-1-20 Edition)
        Temporary Duty (TDY) Travel Allowances
        
          
            
            CHAPTER 301—TEMPORARY DUTY (TDY) TRAVEL ALLOWANCES
          
          
            SUBCHAPTER A—INTRODUCTION
          
          Part
          Page
          
            301-1
            Applicability
            27
            301-2
            General rules
            27
          
          
            SUBCHAPTER B—ALLOWABLE TRAVEL EXPENSES
          
          
            301-10
            Transportation expenses
            29
            301-11
            Per diem expenses
            49
            301-12
            Miscellaneous expenses
            59
            301-13
            Travel of an employee with special needs
            61
            301-30
            Emergency travel
            61
            301-31
            Threatened law enforcement/investigative employees
            62
          
          
            SUBCHAPTER C—ARRANGING FOR TRAVEL SERVICES, PAYING TRAVEL EXPENSES, AND CLAIMING REIMBURSEMENT
          
          
            301-50
            Arranging for travel services
            65
            301-51
            Paying travel expenses
            66
            301-52
            Claiming reimbursement
            70
            301-53
            Using promotional materials and frequent traveler programs
            74
            301-54
            Collection of undisputed delinquent amounts owed to the contractor issuing the individually billed travel charge card
            75
          
          
            SUBCHAPTER D—AGENCY RESPONSIBILITIES
          
          
            301-70
            Internal policy and procedure requirements
            77
            301-71
            Agency travel accountability requirements
            92
            301-72
            Agency responsibilities related to common carrier transportation
            99
            301-73
            Travel programs
            101
            301-74
            Conference planning
            105
            301-75
            Pre-employment interview travel
            109
            
            301-76
            Collection of undisputed delinquent amounts owed to the contractor issuing the individually billed travel charge card
            112
            301-77—301-99 [Reserved]
            
          
          Appendix A to Chapter 301—Prescribed Maximum Per Diem Rates for CONUS
          113
          Appendix B to Chapter 301—Allocation of M&IE Rates To Be Used in Making Deductions From the M&IE Allowance
          113
          Appendix C to Chapter 301—Standard Data Elements for Federal Travel [Traveler Identification]
          113
          Appendix D to Chapter 301 [Reserved]
          Appendix E to Chapter 301—Suggested Guidance for Conference Planning
          116
        
        
          
          SUBCHAPTER A—INTRODUCTION
          
            Pt. 301-1
            PART 301-1—APPLICABILITY
            
              Sec.
              301-1.1
              What is an “agency” for purposes of TDY allowances?
              301-1.2
              What is an “employee” for purposes of TDY allowances?
              301-1.3
              Who is eligible for TDY allowances?
            
            
              Authority:
              5 U.S.C. 5707.
            
            
              Source:
              FTR Amdt. 70, 63 FR 15954, Apr. 1, 1998, unless otherwise noted.
            
            
              § 301-1.1
              What is an “agency” for purposes of TDY allowances?
              
                
                  An agency includes
                  But does not include
                
                
                  An Executive agency, as defined in 5 U.S.C. 105 (except for Government-Controlled Corporations, i.e. mixed ownership Government Corporation as defined in 31 U.S.C. 9101).
                  A Government-controlled corporation.
                
                
                  A military department
                  A Member of Congress.
                
                
                  An office, agency or other establishment in the legislative branch
                  An office or committee of either House of Congress or of the two Houses.
                
                
                  The Government of the District of Columbia
                  An office, agency or other establishment in the judicial branch.
                
              
              [FTR Amdt. 70, 63 FR 15954, Apr. 1, 1998, as amended by FTR Amdt. 108, 67 FR 57964, Sept. 13, 2002]
            
            
              § 301-1.2
              What is an “employee” for purposes of TDY allowances?
              An “employee” is:
              (a) An individual employed by an agency, regardless of status or rank; or
              (b) An individual employed intermittently in Government service as an expert or consultant and paid on a daily when-actually-employed (WAE) basis; or
              (c) An individual serving without pay or at $1 a year (also referred to as “invitational traveler”).
            
            
              § 301-1.3
              Who is eligible for TDY allowances?
              This chapter covers the following individuals:
              (a) Employees traveling on official business;
              (b) Interviewees performing pre-employment interview travel;
              (c) Employees who must interrupt official business travel to perform emergency travel as a result of an incapacitating illness or injury or a personal emergency situation; and
              (d) Threatened law enforcement/investigative employees and members of their family temporarily relocated to safeguard their lives because of a threat resulting from the employee's assigned duties.
            
          
          
            Pt. 301-2
            PART 301-2—GENERAL RULES
            
              Sec.
              301-2.1
              Must I have authorization to travel?
              301-2.2
              What travel expenses may my agency pay?
              301-2.3
              What standard of care must I use in incurring travel expenses?
              301-2.4
              For what travel expenses am I responsible?
              301-2.5
              What travel arrangements require specific authorization or prior approval?
            
            
              Authority:
              5 U.S.C. 5707; 31 U.S.C. 1353; 49 U.S.C. 40118.
            
            
              Source:
              FTR Amdt. 70, 63 FR 15955, Apr. 1, 1998, unless otherwise noted.
            
            
              § 301-2.1
              Must I have authorization to travel?
              Yes, generally you must have written or electronic authorization prior to incurring any travel expense. If it is not practicable or possible to obtain such authorization prior to travel, your agency may approve a specific authorization for reimbursement of travel expenses after travel is completed. However, written or electronic advance authorization is required for items in § 301-2.5 (c), (i), (n), and (o) of this part.
            
            
              
              § 301-2.2
              What travel expenses may my agency pay?
              Your agency may pay only those expenses essential to the transaction of official business, which include:
              (a) Transportation expenses as provided in part 301-10 of this chapter;
              (b) Per diem expenses as provided in part 301-11 of this chapter;
              (c) Miscellaneous expenses as provided in part 301-12 of this chapter; and
              (d) Travel expenses of an employee with special needs as provided in part 301-13 of this chapter.
            
            
              § 301-2.3
              What standard of care must I use in incurring travel expenses?
              You must exercise the same care in incurring expenses that a prudent person would exercise if traveling on personal business.
            
            
              § 301-2.4
              For what travel expenses am I responsible?
              You are responsible for expenses over the reimbursement limits established in this chapter. Your agency will not pay for excess costs resulting from circuitous routes, delays, or luxury accommodations or services unnecessary or unjustified in the performance of official business.
            
            
              § 301-2.5
              What travel arrangements require specific authorization or prior approval?
              You must have a specific authorization or prior approval for:
              (a) Use of other than coach-class service on common carrier transportation;
              (b) Use of a foreign air carrier;
              (c) Use of reduced fares for group or charter arrangements;
              (d) Use of cash to pay for common carrier transportation;
              (e) Use of extra-fare train service;
              (f) Travel by ship;
              (g) Use of a rental car;
              (h) Use of a Government aircraft;
              (i) Payment of a reduced per diem rate;
              (j) Payment of actual expense, unless your agency has issued a blanket actual expense authorization under § 301-70.201;
              (k) Travel expenses related to emergency travel;
              (l) Transportation expenses related to threatened law enforcement/investigative employees and members of their families;
              (m) Travel expenses related to travel to a foreign area;
              (n) Acceptance of payment from a non-Federal source for travel expenses, see chapter 304 of this subtitle;
              (o) Travel expenses related to attendance at a conference; and

              (p) Due to an employee's medical requirements or religious beliefs, payment of the full M&IE allowance even though meals are furnished by the Government either directly or through a registration fee or other payment for a conference or other event, in accordance with § 301-11.18(b).
              
              
                Note to § 301-2.5:
                Paragraphs (c), (i), (n), and (o) of this section require a written or electronic advance authorization.
              
              [FTR Amdt. 70, 63 FR 15955, Apr. 1, 1998, as amended by FTR Amdt. 2005-03, 70 FR 28459, May 18, 2005; FTR Amdt. 2009-03, 74 FR 16328, Apr. 10, 2009; FTR Amdt. 2009-06, 74 FR 55147, Oct. 27, 2009; FTR Amdt. 2011-03, 76 FR 55274, Sept. 7, 2011]
            
          
        
        
          
          SUBCHAPTER B—ALLOWABLE TRAVEL EXPENSES
          
            Pt. 301-10
            PART 301-10—TRANSPORTATION EXPENSES
            
              
                Subpart A—General
                Sec.
                301-10.1
                Am I eligible for payment of transportation expenses?
                301-10.2
                What expenses are payable as transportation?
                301-10.3
                What methods of transportation may my agency authorize me to use?
                301-10.4
                How does my agency select the method of transportation to be used?
                301-10.5
                What are the presumptions as to the most advantageous method of transportation by order of precedence?
                301-10.6
                What is my liability if I do not travel by the authorized method of transportation?
                301-10.7
                How should I route my travel?
                301-10.8
                What is my liability if, for personal convenience I travel by an indirect route or interrupt travel by a direct route?
              
              
                Subpart B—Common Carrier Transportation
                301-10.100
                What types of common carrier transportation may I be authorized to use?
                301-10.105
                What are the basic requirements for using common carrier transportation?
                
                  Use of Contract City-Pair Fares
                  301-10.106
                  When must I use a contract city-pair fare?
                  301-10.107
                  Are there any exceptions to the use of a contract city-pair fare?
                  301-10.108
                  What requirements must be met to use a non-contract fare?
                  301-10.109
                  What is my liability for unauthorized use of a non-contract carrier when contract service is available and I do not meet one of the exceptions for required use?
                  301-10.110
                  May I use contract passenger transportation service for personal travel?
                  301-10.111
                  When may I use a reduced group or charter fare?
                  301-10.112
                  What must I do when different airlines furnish the same service at different fares?
                  301-10.113
                  What must I do if I change or do not use a common carrier reservation?
                  301-10.114
                  What must I do with unused Government Transportation Request(s) (GTR(s)), ticket(s) or refund application(s)?
                  301-10.115
                  Am I authorized to receive a refund or credit for unused transportation?
                  301-10.116
                  What must I do with compensation an airline gives me if it denies me a seat on a plane?
                  301-10.117
                  May I keep compensation an airline gives me for voluntarily vacating my seat on my scheduled airline flight when the airline asks for volunteers?
                
                
                  Airline Accommodations
                  301-10.121
                  What classes of airline accommodations are available?
                  301-10.122
                  What class of airline accommodations must I use?
                  301-10.123
                  When may I use other than coach-class airline accommodations?
                  301-10.124
                  What are coach-class Seating Upgrade Programs?
                  301-10.125
                  When may I use the 14-hour rule to travel other than coach-class (see § 301-10.123(b)(6))?
                
                
                  Use of United States Flag Air Carriers
                  301-10.131
                  What does United States mean?
                  301-10.132
                  Who is required to use a U.S. flag air carrier?
                  301-10.133
                  What is a U.S. flag air carrier?
                  301-10.134
                  What is U.S. flag air carrier service?
                  301-10.135
                  When must I travel using U.S. flag air carrier service?
                  301-10.136
                  What exceptions to the Fly America Act requirements apply when I travel between the United States and another country?
                  301-10.137
                  What exceptions to the Fly America Act requirements apply when I travel solely outside the United States, and a U.S. flag air carrier provides service between my origin and destination?
                  301-10.138
                  In what circumstances is foreign air carrier service deemed a matter of necessity?
                  301-10.139
                  May I travel by a foreign air carrier if the cost of my ticket is less than traveling by a U.S. flag air carrier?
                  301-10.140
                  May I use a foreign air carrier if the service is preferred by or more convenient for my agency or me?
                  301-10.141
                  Must I provide any special certification or documents if I use a foreign air carrier?
                  301-10.142
                  What must the certification include?
                  301-10.143
                  What is my liability if I improperly use a foreign air carrier?
                
                
                  Train
                  301-10.160
                  What classes of train accommodations are available?
                  301-10.161

                  What class of train accommodations must I use?
                  
                  301-10.162
                  When may I use other than coach-class train accommodations?
                  301-10.163
                  What is an extra-fare train?
                  301-10.164
                  When may I use extra-fare train service?
                
                
                  Ship
                  301-10.180
                  Must I travel by a U.S. flag ship?
                  301-10.181
                  What is my liability if I improperly use a foreign ship?
                  301-10.182
                  What classes of ship accommodations are available?
                  301-10.183
                  What class of ship accommodations must I use?
                
                
                  Transit Systems
                  301-10.190
                  When may I use a transit system as a means of transportation in conjunction with official travel?
                
              
              
                Subpart C—Government Vehicle
                301-10.200
                What types of Government vehicles may my agency authorize me to use?
                301-10.201
                For what purposes may I use a Government vehicle other than a Government aircraft?
                301-10.202
                What is my liability for unauthorized use of a Government vehicle?
                
                  Government-Furnished Automobiles
                  301-10.220
                  What requirements must I meet to operate a Government automobile for official travel?
                
                
                  Travel on Government Aircraft
                  301-10.260
                  May I use a Government aircraft for travel?
                  301-10.261
                  When may I use a Government aircraft for travel?
                  301-10.262
                  How will my agency authorize travel on Government aircraft?
                  301-10.263
                  What travel authorization documents must I present to the aircraft management office that operates the Government aircraft?
                  301-10.264
                  What amount must the Government be reimbursed for travel on Government aircraft?
                  301-10.265
                  Will my travel on Government aircraft be reported?
                  301-10.266
                  Is information available to the public about travel on Government aircraft by senior Federal officials and non-Federal travelers?
                
              
              
                Subpart D—Privately Owned Vehicle (POV)
                301-10.300
                When may I use a POV for official travel?
                301-10.301
                How do I compute my mileage reimbursement?
                301-10.302
                How do I determine distance measurements for my travel?
                301-10.303
                What am I reimbursed when use of POV is determined by my agency to be advantageous to the Government?
                301-10.304
                What expenses are allowable in addition to the POV mileage rate allowances?
                301-10.305
                How is reimbursement handled if another person(s) travels in a POV with me?
                301-10.306
                What will I be reimbursed if authorized to use a POV between my residence and office and then from my office to a common carrier terminal, or from my residence directly to a common carrier terminal?
                301-10.307
                What will I be reimbursed if I use a POV to transport other employees?
                301-10.308
                What will I be reimbursed if I park my POV at a common carrier terminal while I am away from my official station?
                301-10.309
                What will I be reimbursed if I am authorized to use common carrier transportation or a rental vehicle and I use a POV instead?
                301-10.310
                What will I be reimbursed if I am authorized to use a Government owned automobile and I use a privately owned automobile instead?
              
              
                Subpart E—Special Conveyances
                301-10.400
                What types of special conveyances may my agency authorize me to use?
                301-10.401
                What types of charges are reimbursable for use of a special conveyance?
                301-10.402
                What will I be reimbursed if I am authorized to use a special conveyance and I use a POV instead?
                301-10.403
                What is the difference between a Government aircraft and an aircraft hired as a special conveyance?
                
                  Taxis, TNCs, Innovative Mobility Technology Companies, Shuttle Services, or Other Courtesy Transportation
                  301-10.420
                  When may I use a taxi, TNC, innovative mobility technology company, shuttle service or other courtesy transportation?
                  301-10.421
                  How much will my agency reimburse me for a tip to a taxi, TNC, innovative mobility technology company, shuttle service, courtesy transportation driver, or valet parking attendant?
                
                
                  Rental Automobiles
                  301-10.450
                  What are the policies when authorized to rent a vehicle for official travel?
                  301-10.451
                  May I be reimbursed for the cost of collision damage waiver (CDW) or theft insurance?
                  301-10.452

                  May I be reimbursed for personal accident insurance?
                  
                  301-10.453
                  What is my liability for unauthorized use of a rental automobile obtained with Government funds?
                
              
            
            
              Authority:
              5 U.S.C. 5707, 40 U.S.C. 121(c); 49 U.S.C. 40118; Office of Management and Budget Circular No. A-126, “Improving the Management and Use of Government Aircraft.” Revised May 22, 1992.
            
            
              Source:
              FTR Amdt. 70, 63 FR 15955, Apr. 1, 1998, unless otherwise noted.
            
            
              Subpart A—General
              
                § 301-10.1
                Am I eligible for payment of transportation expenses?
                Yes, you are eligible for payment of transportation expenses when performing official travel, including authorized transportation expenses incurred within the TDY location.
                [FTR Amdt. 2010-02, 75 FR 24435, May 5, 2010]
              
              
                § 301-10.2
                What expenses are payable as transportation?
                Fares, rental fees, mileage payments, and other expenses related to transportation.
              
              
                § 301-10.3
                What methods of transportation may my agency authorize me to use?
                Your agency may authorize:
                (a) Common carrier transportation (e.g., aircraft, train, bus, ship, or other transit system) under subpart B;
                (b) Government vehicle under subpart C;
                (c) POV under subpart D; or
                (d) Special conveyance (e.g., taxi, TNC, innovative mobility technology company, or commercial automobile) under subpart E.
                [FTR Amdt. 70, 63 FR 15955, Apr. 1, 1998, as amended by FTR Amdt. 2010-02, 75 FR 24435, May 5, 2010; FTR Amdt. 2017-01, 83 FR 604, Jan. 5, 2018]
              
              
                § 301-10.4
                How does my agency select the method of transportation to be used?
                Your agency must select the method most advantageous to the Government, when cost and other factors are considered. Under 5 U.S.C. 5733, travel must be by the most expeditious means of transportation practicable and commensurate with the nature and purpose of your duties. In addition, your agency must consider energy conservation, total cost to the Government (including costs of per diem, overtime, lost worktime, and actual transportation costs), total distance traveled, number of points visited, and number of travelers.
              
              
                § 301-10.5
                What are the presumptions as to the most advantageous method of transportation by order of precedence?
                (a) Common carrier. Travel by common carrier is presumed to be the most advantageous method of transportation and must be used when reasonably available.
                (b)  Government-furnished automobile. When your agency determines that your travel must be performed by automobile, a Government-furnished automobile is presumed to be the most advantageous method of transportation.
                (c) Rental car. If no Government-furnished automobile is available, but your agency has determined that travel must be performed by automobile, then a rental car should be authorized.
                (d) Privately Owned Vehicle (POV). POVs should be determined to be the most advantageous method of transportation only after your agency evaluates the use of a common carrier, a Government-furnished automobile, and a rental car.
                [FTR Amdt. 70, 63 FR 15955, Apr. 1, 1998, as amended by FTR Amdt. 2015-03, 80 FR 27260, 27261, May 13, 2015]
              
              
                § 301-10.6
                What is my liability if I do not travel by the authorized method of transportation?
                If you do not travel by the method of transportation required by regulation or authorized by your agency, any additional expenses you incur which exceed the cost of the authorized method of transportation will be borne by you.
                [FTR Amdt. 70, 63 FR 15955, Apr. 1, 1998, as amended by FTR Amdt. 2010-07, 75 FR 72967, Nov. 29, 2010]
              
              
                § 301-10.7
                How should I route my travel?
                You must travel to your destination by the usually traveled route unless your agency authorizes or approves a different route as officially necessary.
              
              
                
                § 301-10.8
                What is my liability if, for personal convenience, I travel by an indirect route or interrupt travel by a direct route?
                Your reimbursement will be limited to the cost of travel by a direct route or on an uninterrupted basis. You will be responsible for any additional costs.
              
            
            
              Subpart B—Common Carrier Transportation
              
                § 301-10.100
                What types of common carrier transportation may I be authorized to use?
                You may be authorized to use airline, train, ship, bus, or other transit system.
                [FTR Amdt. 70, 63 FR 15955, Apr. 1, 1998, as amended by FTR Amdt. 2010-02, 75 FR 24435, May 5, 2010]
              
              
                § 301-10.105
                What are the basic requirements for using common carrier transportation?
                The basic requirements for using common carrier transportation fall into three categories:

                (a) Using contract carriers, when available, and if your agency is a mandatory user of GSA's city-pair contracts for air passenger transportation services, unless you have an approved exception (see §§ 301-10.106 through 301-10.108 of this subpart);
                (b) Using coach-class service, unless other than coach-class service is authorized under § 301-10.123 or § 301-10.162, and when travelling by ship, using lowest first-class accommodations, unless other than lowest first-class accommodations are authorized under § 301-10.183 of this subpart; and
                (c) You must always use U.S. Flag Air Carrier (or ship) service for air passenger transportation or when travelling by ship, unless your travel circumstances meet one of the exceptions in §§ 301-10.135 through 301-10.138 or § 301-10.183 of this subpart.
                [FTR Amdt. 2010-05, 75 FR 63103, Oct. 14, 2010]
              
              
                Use of Contract City-Pair Fares
                
                  § 301-10.106
                  When must I use a contract city-pair fare?

                  If you are a civilian employee of an agency as defined in § 301-1.1 of this chapter, you must always use a contract city-pair fare for scheduled air passenger transportation service unless one of the limited exceptions in § 301-10.107 exist. An Internet listing of contract city-pair fares is available at http://www.gsa.gov/citypairs.
                    
                  
                  
                    Note to § 301-10.106:
                    Employees of the Government of the District of Columbia, with the exception of the District of Columbia Courts, are not eligible to use contract city-pair fares even though these employees otherwise may be covered by the FTR.
                  
                  [FTR Amdt. 2006-04, 71 FR 49374, Aug. 23, 2006]
                
                
                  § 301-10.107
                  Are there any exceptions to the use of a contract city-pair fare?
                  Yes, your agency may authorize use of a fare other-than a contract city-pair fare when—
                  (a) Space on a scheduled contract flight is not available in time to accomplish the purpose of your travel, or use of contract service would require you to incur unnecessary overnight lodging costs which would increase the total cost of the trip;
                  (b) The contractor's flight schedule is inconsistent with explicit policies of your Federal department or agency with regard to scheduling travel during normal working hours;

                  (c) A non-contract carrier offers a lower fare to the general public that, if used, will result in a lower total trip cost to the Government (the combined costs of transportation, lodging, meals, and related expenses considered);
                  
                  
                    Note to paragraph (c):
                    This exception does not apply if the contract carrier offers the same or lower fare and has seats available at that fare, or if the fare offered by the non-contract carrier is restricted to Government and military travelers performing official business and may be purchased only with a contractor-issued charge card, centrally billed account (e.g., YDG, MDG, QDG, VDG, and similar fares) or GTR where the two previous options are not available;
                  
                  
                  (d) Cost effective rail service is available and is consistent with mission requirements; or

                  (e) Smoking is permitted on the contract air carrier and the nonsmoking section of the contract aircraft is not acceptable to you.
                  
                  
                    Note 1 to § 301-10.107:

                    Any group of 10 or more passengers traveling together on the same day, on the same flight, for the same mission, requiring group integrity and identified as a group by the travel management service upon booking is not a mandatory user of the Government's contract city-pair fares. For group travel, agencies are expected to obtain air passenger transportation service that is practical and cost effective to the Government.
                  
                  
                    Note 2 to § 301-10.107:
                    Contractors are not authorized to use contract city-pair fares to perform travel under their contracts.
                  
                  
                    Note 3 to § 301-10.107:
                    If the Government contract city-pair carrier offers a lower cost capacity-controlled coach class contract fare (MCA, QCA, VCA, etc.) in addition to the unrestricted coach class contract fares (YCA), the traveler should use the lower cost capacity-controlled fare when it is available and meet mission needs.
                  
                  [FTR Amdt. 2006-04, 71 FR 49374, Aug. 23, 2006, as amended by FTR Amdt. 2007-05, 72 FR 61537, Oct. 31, 2007]
                
                
                  § 301-10.108
                  What requirements must be met to use a non-contract fare?
                  (a) Before purchasing a non-contract fare you must meet one of the exception requirements listed in § 301-10.107 and show approval on your travel authorization to use a non-contract fare; and
                  (b) If the non-contract fare is non-refundable, restricted, or has specific eligibility requirements, you must know or reasonably anticipate, based on your planned trip, that you will use the ticket; and

                  (c) Your agency must determine that the proposed non-contract transportation is practical and cost effective for the Government.
                  
                  
                    Note to § 301-10.108:
                    Carrier preference is not a valid reason for using a non-contract fare.
                  
                  [FTR Amdt. 2006-04, 71 FR 49374, Aug. 23, 2006]
                
                
                  § 301-10.109
                  What is my liability for unauthorized use of a non-contract carrier when contract service is available and I do not meet one of the exceptions for required use?
                  Any additional costs or penalties incurred by you resulting from unauthorized use of non-contract service are borne by you.
                
                
                  § 301-10.110
                  May I use contract passenger transportation service for personal travel?
                  No.
                
                
                  § 301-10.111
                  When may I use a reduced group or charter fare?
                  You may use a reduced group or charter fare when your agency has determined, on an individual case basis prior to your travel, that use of such a fare is cost effective. Chartered aircraft are subject to the same rules as Government aircraft, and agencies in the executive branch of the Federal Government are subject to the requirements of Office of Management and Budget (OMB) Circular A-126 and 41 CFR part 101-37 in making such cost effectiveness determinations.
                  [FTR Amdt. 108, 67 FR 57964, Sept. 13, 2002]
                
                
                  § 301-10.112
                  What must I do when different airlines furnish the same service at different fares?
                  When there is no contract fare, and common carriers furnish the same service at different fares between the same points for the same type of accommodations, you must use the lowest cost service unless your agency determines that the use of higher cost service is more advantageous to the Government.
                
                
                  § 301-10.113
                  What must I do if I change or do not use a common carrier reservation?
                  If you know you will change or not use your reservation, you must take action to change or cancel it as prescribed by your agency. Also, you must report all changes of your reservation according to your agency's procedures in an effort to prevent losses to the Government. Failure to do so may subject you to liability for any resulting losses.
                
                
                  § 301-10.114
                  What must I do with unused Government Transportation Request(s) (GTR(s)), ticket(s) or refund application(s)?
                  You must submit any unused GTR(s), unused ticket coupons, unused e-tickets, or refund applications to your agency in accordance with your agency's procedures.
                  [FTR Amdt. 108, 67 FR 57964, Sept. 13, 2002]
                
                
                  
                  § 301-10.115
                  Am I authorized to receive a refund or credit for unused transportation?
                  No. You are not authorized to receive a refund, credit, or any other negotiable document from a carrier for unfurnished services (except as provided in § 301-10.117) or any portion of an unused ticket issued in exchange for a GTR or billed to an agency's centrally billed account. However, any charges billed directly to your individually billed Government charge card should be credited to your account.
                  [FTR Amdt. 70, 63 FR 15955, Apr. 1, 1998; 63 FR 35537, June 30, 1998]
                
                
                  § 301-10.116
                  What must I do with compensation an airline gives me if it denies me a seat on a plane?
                  If you are performing official travel and a carrier denies you a confirmed reserved seat on a plane, you must give your agency any payment you receive for liquidated damages. You must ensure the carrier shows the “Treasurer of the United States” as payee on the compensation check and then forward the payment to the appropriate agency official.
                
                
                  § 301-10.117
                  May I keep compensation an airline gives me for voluntarily vacating my seat on my scheduled airline flight when the airline asks for volunteers?
                  Yes:
                  (a) If voluntarily vacating your seat will not interfere with performing your official duties; and
                  (b) If additional travel expenses, incurred as a result of vacating your seat, are borne by you and are not reimbursed; but
                  (c) If volunteering delays your travel during duty hours, your agency will charge you with annual leave for the additional hours.
                
              
              
                Airline Accommodations
                
                  § 301-10.121
                  What classes of airline accommodations are available?
                  Airlines are constantly updating their offerings. However, for the purposes of this regulation, the classes of available air accommodations are identified and defined as follows:
                  (a) Coach-class. The basic class of accommodation by airlines that is normally the lowest fare offered regardless of airline terminology used. For reference purposes only, coach-class may also be referred to by airlines as “tourist class,” “economy class,” or as “single class” when the airline offers only one class of accommodations to all travelers.
                  (b) Other than coach-class. Any class of accommodations above coach-class, e.g., first-class or business-class.
                  (1) First-class. The highest class of accommodation offered by the airlines in terms of cost and amenities. This is generally termed “first-class” by airlines and reservation systems.
                  (2) Business-class. A class of accommodation offered by airlines that is higher than coach and lower than first-class, in both cost and amenities. This class of accommodation is generally referred to as “business, business elite, business first, world business, connoisseur, or envoy” depending on the airline.
                  
                  
                    Note to § 301-10.121:

                    If an airline flight has only two classes of accommodations available, i.e., two “cabins”, with two distinctly different seating types (such as girth and pitch) and the front cabin is termed “business-class” or higher by the airline and the tickets are fare-coded as business-class, then the front of the cabin is deemed to be other than coach-class. Alternatively, if an airline flight has only two cabins available but equips both with one type of seating, (i.e., seating girth and pitch are the same in both cabins), and the seats in the front of the airplane are fare coded as full-fare economy class, and only restricted economy fares are available in the back of the aircraft, then the entire aircraft is to be classified as coach-class seating. In this second situation, qualifying for other than coach-class travel is not required to purchase a non-restricted economy fare seat in the front of the aircraft as the entire aircraft is considered “coach-class.”
                  
                  [FTR Amdt. 2009-06, 74 FR 55147, Oct. 27, 2009]
                
                
                  § 301-10.122
                  What class of airline accommodations must I use?
                  For official business travel, both domestic and international, you must use coach-class accommodations, except as provided under §§ 301-10.123 and 301-10.124.
                
                
                  
                  § 301-10.123
                  When may I use other than coach-class airline accommodations?
                  Government travelers are required to exercise the same care in incurring expenses that a prudent person would exercise if traveling on personal business when making official travel arrangements, and therefore, should consider the least expensive class of travel that meets their needs. You may use the lowest other than coach-class airline accommodations only when your agency specifically authorizes/approves such use as specified in paragraphs (a) and (b) of this section.
                  (a) Your agency may authorize/approve first class accommodations if any of the following apply:
                  (1) No coach-class accommodations are reasonably available. “Reasonably available” means available on an airline that is scheduled to leave within 24 hours of your proposed departure time, or scheduled to arrive within 24 hours of your proposed arrival time;
                  (2) When use of other than coach-class is necessary to accommodate a medical disability or other special need.
                  (i) A disability must be certified annually in a written statement by a competent medical authority. However, if the disability is a lifelong condition, then a one-time certification statement is required. Certification statements must include at a minimum:
                  (A) A written statement by a competent medical authority stating that special accommodation is necessary;
                  (B) An approximate duration of the special accommodation; and
                  (C) A recommendation as to the suitable class of transportation accommodations based on the disability.
                  (ii) A special need must be certified annually in writing according to your agency's procedures. However, if the special need is a lifelong condition, then a one-time certification statement is required;
                  (iii) If you are authorized under § 301-13.3(a) of this Subchapter to have an attendant accompany you, your agency may also authorize the attendant to use other than coach-class accommodations if you require the attendant's services en route;
                  (3) When exceptional security circumstances require other than coach-class airline accommodations. Exceptional security circumstances are determined by your agency and should only be authorized up to the minimum other than coach-class accommodation necessary. These circumstances include, but are not limited to:
                  (i) Use of coach-class accommodations would endanger your life or Government property;
                  (ii) You are an agent on protective detail and you are accompanying an individual authorized to use other than coach-class accommodations; or
                  (iii) You are a courier or control officer accompanying controlled pouches or packages;
                  (4) When required because of agency mission, consistent with your agency's internal procedures pursuant to § 301-70.102(i).
                  (b) Your agency may authorize/approve business-class accommodations if any of the following apply:
                  (1) When use of other than coach-class is necessary to accommodate a medical disability or other special need.
                  (i) A disability must be certified annually in a written statement by a competent medical authority. However, if the disability is a lifelong condition, then a one-time certification statement is required. Certification statements must include at a minimum:
                  (A) A written statement by a competent medical authority stating that special accommodation is necessary;
                  (B) An approximate duration of the special accommodation; and
                  (C) A recommendation as to the suitable class of transportation accommodations based on the disability.
                  (ii) A special need must be certified annually in writing according to your agency's procedures. However, if the special need is a lifelong condition, then a one-time certification statement is required;

                  (iii) If you are authorized under § 301-13.3(a) of this Subchapter to have an attendant accompany you, your agency may also authorize the attendant to use other than coach-class accommodations if you require the attendant's services en route;
                  
                  (2) When exceptional security circumstances require other than coach-class airline accommodations. Exceptional security circumstances are determined by your agency and should only be authorized to the minimum other than coach-class accommodation necessary to meet the agency's mission. These circumstances include, but are not limited to:
                  (i) Use of coach-class accommodations would endanger your life or Government property;
                  (ii) You are an agent on protective detail and you are accompanying an individual authorized to use other than coach-class accommodations; or
                  (iii) You are a courier or control officer accompanying controlled pouches or packages;
                  (3) Coach-class accommodations on an authorized/approved foreign air carrier do not provide adequate sanitation or health standards;
                  (4) Regularly scheduled flights between origin/destination points (including connecting points) provide only other than coach-class accommodations and you certify such on your voucher;
                  (5) Your transportation costs are paid in full through agency acceptance of payment from a non-Federal source in accordance with Chapter 304 of this Title;
                  (6) Where the origin and/or destination are OCONUS, and the scheduled flight time, including stopovers and change of planes, is in excess of 14 hours, in accordance with § 301-10.125;
                  (7) The use results in an overall cost savings to the Government by avoiding additional subsistence costs, overtime, or lost productive time while awaiting coach-class accommodations;
                  (8) No space is available in coach-class accommodations in time to accomplish the mission, which is urgent and cannot be postponed; or

                  (9) When required because of agency mission, consistent with your agency's internal procedures pursuant to § 301-70.102(i).
                  
                  
                    Note 1 to § 301-10.123:
                    You may upgrade to other than coach-class accommodations at your personal expense, including through redemption of frequent flyer benefits.
                  
                  
                    Note 2 to § 301-10.123:
                    Blanket authorization of other than coach-class transportation accommodations is prohibited and shall be authorized on an individual trip-by-trip basis, unless the traveler has an up-to-date documented disability or special need.
                  
                  [FTR Amdt. 2009-06, 74 FR 55147, Oct. 27, 2009]
                
                
                  § 301-10.124
                  What are coach-class Seating Upgrade Programs?
                  Sometimes these programs are called “Coach Elite,” “Coach Plus,” “Preferred Coach” or some other identifier. Under these airline programs, a passenger may obtain for a fee a more desirable seat choice within the coach-class cabin. These airline upgrade or preferred seat choices are generally available for an annual fee, at an airport kiosk or gate or as a frequent flier perk. These coach upgrade options are not considered a new or higher class of accommodation since the seating is still in the coach cabin. However, the use of these upgraded/preferred coach seating options is generally a traveler's personal choice and therefore is at the traveler's personal expense. An agency travel authorization approving official or his/her designee (e.g., supervisor of the traveler) may authorize and reimburse the additional seat choice fee according to internal agency policy (see 301-70.102(k)).
                  [FTR Amdt. 2009-06, 74 FR 55148, Oct. 27, 2009, as amended by FTR Amdt. 2010-07, 75 FR 72967, Nov. 29, 2010]
                
                
                  § 301-10.125
                  When may I use the 14-hour rule to travel other than coach-class (see § 301-10.123(b)(6))?
                  (a) You may use the 14-hour rule to travel via other than coach-class when:
                  (1) The origin and/or destination are OCONUS; and
                  (2) The scheduled flight time, including non-overnight stopovers and change of planes, is in excess of 14 hours; and
                  (3) You are required to report to duty the following day or sooner.
                  (b) Scheduled flight time is the flight time between the originating departure point and the ultimate arrival point including scheduled non-overnight time spent at airports during plane changes. Scheduled non-overnight time does not include time spent at the originating or ultimate arrival airports.

                  (c) If other than coach-class accommodation is authorized based on the 14-hour rule then you will not be eligible for a rest stop en route or a rest period upon arrival at your duty site, in accordance with internal agency procedures pursuant to § 301-70.102(j).
                  [FTR Amdt. 2009-06, 74 FR 55148, Oct. 27, 2009]
                
              
              
                Use of United States Flag Air Carriers
                
                  Source:
                  FTR Amdt. 74, 63 FR 63419, Nov. 13, 1998, unless otherwise noted.
                
                
                  § 301-10.131
                  What does United States mean?

                  For purposes of the use of United States flag air carriers, United States means the 50 states, the District of Columbia, and the territories and possessions of the United States (49 U.S.C. 40102).
                
                
                  § 301-10.132
                  Who is required to use a U.S. flag air carrier?
                  Anyone whose air travel is financed by U.S. Government funds, except as provided in § 301-10.135, §§ 301-10.136, and 301-10.137.
                
                
                  § 301-10.133
                  What is a U.S. flag air carrier?
                  An air carrier which holds a certificate under 49 U.S.C. 41102 but does not include a foreign air carrier operating under a permit.
                
                
                  § 301-10.134
                  What is U.S. flag air carrier service?
                  U.S. flag air carrier service is service provided on an air carrier which holds a certificate under 49 U.S.C. 41102 and which service is authorized either by the carrier's certificate or by exemption or regulation. U.S. flag air carrier service also includes service provided under a code share agreement with a foreign air carrier in accordance with Title 14, Code of Federal Regulations when the ticket, or documentation for an electronic ticket, identifies the U.S. flag air carrier's designator code and flight number.
                
                
                  § 301-10.135
                  When must I travel using U.S. flag air carrier service?
                  You are required by 49 U.S.C. 40118, commonly referred to as the “Fly America Act,” to use U.S. flag air carrier service for all air travel funded by the U.S. Government, except as provided in §§ 301-10.136 and 301-10.137 or when one of the following exceptions applies:
                  (a) Use of a foreign air carrier is determined to be a matter of necessity in accordance with § 301-10.138; or
                  (b) The transportation is provided under a bilateral or multilateral air transportation agreement to which the United States Government and the government of a foreign country are parties, and which the Department of Transportation has determined meets the requirements of the Fly America Act.

                  (1) Information on bilateral or multilateral air transportation agreements impacting United States Government procured transportation can be accessed at http://www.gsa.gov/openskies; and

                  (2) If determined appropriate, GSA may periodically issue FTR Bulletins providing further guidance on bilateral or multilateral air transportation agreements impacting United States Government procured transportation. These bulletins may be accessed at http://www.gsa.gov/bulletins.
                  
                  (c) You are an officer or employee of the Department of State, United States Information Agency, United States International Development Cooperation Agency, or the Arms Control Disarmament Agency, and your travel is paid with funds appropriated to one of these agencies, and your travel is between two places outside the United States; or
                  (d) No U.S. flag air carrier provides service on a particular leg of the route, in which case foreign air carrier service may be used, but only to or from the nearest interchange point on a usually traveled route to connect with U.S. flag air carrier service; or
                  (e) A U.S. flag air carrier involuntarily reroutes your travel on a foreign air carrier; or
                  (f) Service on a foreign air carrier would be three hours or less, and use of the U.S. flag air carrier would at least double your en route travel time; or

                  (g) When the costs of transportation are reimbursed in full by a third party, such as a foreign government, international agency, or other organization.
                  [FTR Amdt. 74, 63 FR 63419, Nov. 13, 1998, as amended by FTR Amdt. 2009-02, 74 FR 2397, Jan. 15, 2009]
                
                
                  § 301-10.136
                  What exceptions to the Fly America Act requirements apply when I travel between the United States and another country?
                  The exceptions are:
                  (a) If a U.S. flag air carrier offers nonstop or direct service (no aircraft change) from your origin to your destination, you must use the U.S. flag air carrier service unless such use would extend your travel time, including delay at origin, by 24 hours or more.
                  (b) If a U.S. flag air carrier does not offer nonstop or direct service (no aircraft change) between your origin and your destination, you must use a U.S. flag air carrier on every portion of the route where it provides service unless, when compared to using a foreign air carrier, such use would:
                  (1) Increase the number of aircraft changes you must make outside of the U.S. by 2 or more; or
                  (2) Extend your travel time by at least 6 hours or more; or
                  (3) Require a connecting time of 4 hours or more at an overseas interchange point.
                
                
                  § 301-10.137
                  What exceptions to the Fly America Act requirements apply when I travel solely outside the United States, and a U.S. flag air carrier provides service between my origin and my destination?
                  You must always use a U.S. flag carrier for such travel, unless, when compared to using a foreign air carrier, such use would:
                  (a) Increase the number of aircraft changes you must make en route by 2 or more; or
                  (b) Extend your travel time by 6 hours or more; or
                  (c) Require a connecting time of 4 hours or more at an overseas interchange point.
                
                
                  § 301-10.138
                  In what circumstances is foreign air carrier service deemed a matter of necessity?
                  (a) Foreign air carrier service is deemed a necessity when service by a U.S. flag air carrier is available, but
                  (1) Cannot provide the air transportation needed; or
                  (2) Will not accomplish the agency's mission.
                  (b) Necessity includes, but is not limited to, the following circumstances:
                  (1) When the agency determines that use of a foreign air carrier is necessary for medical reasons, including use of foreign air carrier service to reduce the number of connections and possible delays in the transportation of persons in need of medical treatment; or
                  (2) When use of a foreign air carrier is required to avoid an unreasonable risk to your safety and is approved by your agency (e.g., terrorist threats). Written approval of the use of foreign air carrier service based on an unreasonable risk to your safety must be approved by your agency on a case by case basis. An agency determination and approval of use of a foreign air carrier based on a threat against a U.S. flag air carrier must be supported by a travel advisory notice issued by the Federal Aviation Administration and the Department of State. An agency determination and approval of use of a foreign air carrier based on a threat against Government employees or other travelers must be supported by evidence of the threat(s) that form the basis of the determination and approval; or
                  (3) When you cannot purchase a ticket in your authorized class of service on a U.S. flag air carrier, and a seat is available in your authorized class of service on a foreign air carrier.
                  [FTR Amdt. 74, 63 FR 63419, Nov. 13, 1998, as amended by FTR Amdt. 2007-05, 72 FR 61537, Oct. 31, 2007]
                
                
                  § 301-10.139
                  May I travel by a foreign air carrier if the cost of my ticket is less than traveling by a U.S. flag air carrier?
                  No. Foreign air carrier service may not be used solely based on the cost of your ticket.
                
                
                  
                  § 301-10.140
                  May I use a foreign air carrier if the service is preferred by or more convenient for my agency or me?
                  No. You must use U.S. flag air carrier service, unless you meet one of the exceptions in § 301-10.135, § 301-10.136, or § 301-10.137 or unless foreign air carrier service is deemed a matter of necessity under § 301-10.138.
                
                
                  § 301-10.141
                  Must I provide any special certification or documents if I use a foreign air carrier?
                  Yes, you must provide a certification, as required in § 301-10.142 and any other documents required by your agency. Your agency cannot pay your foreign air carrier fare if you do not provide the required certification.
                  [FTR Amdt. 74, 63 FR 63419, Nov. 13, 1998, as amended by FTR Amdt. 108, 67 FR 57964, Sept. 13, 2002]
                
                
                  § 301-10.142
                  What must the certification include?
                  The certification must include:
                  (a) Your name;
                  (b) The dates that you traveled;
                  (c) The origin and the destination of your travel;
                  (d) A detailed itinerary of your travel, name of the air carrier and flight number for each leg of the trip; and
                  (e) A statement explaining why you met one of the exceptions in § 301-10.135, § 301-10.136, or § 301-10.137 or a copy of your agency's written approval that foreign air carrier service was deemed a matter of necessity in accordance with § 301-10.138.
                
                
                  § 301-10.143
                  What is my liability if I improperly use a foreign air carrier?

                  You will not be reimbursed for any transportation cost for which you improperly use foreign air carrier service. If you are authorized by your agency to use U.S. flag air carrier service for your entire trip, and you improperly use a foreign air carrier for any part of or the entire trip (i.e., when not permitted under this regulation), your transportation cost on the foreign air carrier will not be payable by your agency. If your agency authorizes you to use U.S. flag air carrier service for part of your trip and foreign air carrier service for another part of your trip, and you improperly use a foreign air carrier (i.e., when neither authorized to do so nor otherwise permitted under this regulation), your agency will pay the transportation cost on the foreign air carrier for only the portion(s) of the trip for which you were authorized to use foreign air carrier service. The agency must establish internal procedures for denying reimbursement to travelers when use of a foreign air carrier was neither authorized nor otherwise permitted under this regulation.
                
              
              
                Train
                
                  § 301-10.160
                  What classes of train accommodations are available?
                  (a) Coach-class—The basic class of accommodations offered by a rail carrier to passengers that includes a level of service available to all passengers regardless of the fare paid. Coach-class includes reserved coach accommodations as well as slumber coach accommodations when overnight train travel is involved.
                  (b) Slumber coach—Includes slumber coach accommodations on trains offering such accommodations, or the lowest level of sleeping accommodations available on a train that does not offer slumber coach accommodations.
                  (c) Other than coach-class - Any class of accommodations above coach, e.g., first-class or business-class.
                  (1) First-class—Includes bedrooms, roomettes, club service, parlor car accommodations or other premium accommodations.

                  (2) Business-class—A class of extra fare train service that is offered above coach class, but is lower than first-class, as described above.
                  
                  
                    Note to § 301-10.160:

                    If a train only has two classes of accommodations available, i.e., first and business class, then the business class is deemed to be classified as coach-class for purposes of official travel, as it is the lowest class offered.
                  
                  [FTR Amdt. 70, 63 FR 15955, Apr. 1, 1998, as amended by FTR Amdt. 108, 67 FR 57965, Sept. 13, 2002; FTR Amdt. 2009-06, 74 FR 55148, Oct. 27, 2009]
                
                
                  § 301-10.161
                  What class of train accommodations must I use?

                  You must use coach-class accommodations for all train travel, except when your agency authorizes other than coach-class service.
                  [FTR Amdt. 2009-06, 74 FR 55148, Oct. 27, 2009]
                
                
                  § 301-10.162
                  When may I use other than coach-class train accommodations?
                  You may use other than coach-class train accommodations only when your agency specifically authorizes/approves this use under paragraphs (a) through (e) of this section.
                  (a) No coach-class accommodations are reasonably available on a train that is scheduled to leave within 24 hours of your proposed departure time, or scheduled to arrive within 24 hours of your proposed arrival time;
                  (b) When use of other than coach-class accommendations is necessary to accommodate a medical disability or other special need.
                  (1) A disability must be certified annually in a written statement by a competent medical authority. However, if the disability is a lifelong condition, then a one-time certification statement is required. Certification statements must include at a minimum:
                  (i) A written statement by a competent medical authority stating that special accommodation is necessary;
                  (ii) An approximate duration of the special accommodation; and
                  (iii) A recommendation as to the suitable class of transportation accommodations based on the disability.
                  (2) A special need must be certified annually in writing according to your agency's procedures. However, if the special need is a lifelong condition, then a one-time certification statement is required;
                  (3) If you are authorized under § 301-13.3(a) of this Subchapter to have an attendant accompany you, your agency may also authorize the attendant to use other than coach-class accommodations if you require the attendant's services en route;
                  (c) When exceptional security circumstances require other than coach-class rail accommodations. Exceptional security circumstances are determined by your agency and should only be authorized to the minimum other than coach-class accommodation necessary to meet the agency's mission. These circumstances include, but are not limited to:
                  (1) Use of coach-class accommodations would endanger your life or Government property;
                  (2) You are an agent on protective detail and you are accompanying an individual authorized to use other than coach-class accommodations; or
                  (3) You are a courier or control officer accompanying controlled pouches or packages;
                  (d) Coach-class accommodations on an authorized/approved foreign rail carrier do not provide adequate sanitation or health standards; or
                  (e) When required because of agency mission, consistent with your agency's internal procedures pursuant to § 301-70.102(i).
                  [FTR Amdt. 2009-06, 74 FR 55148, Oct. 27, 2009]
                
                
                  § 301-10.163
                  What is an extra-fare train?

                  A train that operates at an increased fare due to the extra performance of the train (i.e., faster speed or fewer stops).
                
                
                  § 301-10.164
                  When may I use extra-fare train service?
                  You may use extra-fare train service whenever your agency determines it is more advantageous to the Government or is required for security reasons. Extra-fare train service is considered to be a class above the lowest class offered on any particular train and must be authorized/approved as provided in § 301-10.162.
                  [FTR Amdt. 2009-06, 74 FR 55149, Oct. 27, 2009]
                
              
              
                Ship
                
                  § 301-10.180
                  Must I travel by a U.S. flag ship?
                  Yes, when a U.S. flag ship is available unless the necessity of the mission requires the use of a foreign ship. (See 46 U.S.C. App. Sec. 1241.)
                
                
                  § 301-10.181
                  What is my liability if I improperly use a foreign ship?

                  You are required to travel by U.S. flag ship for the entire trip, unless use of a foreign ship has been authorized by your agency. Any cost that is attributed to improper or unauthorized use of a foreign ship is your responsibility.
                  [FTR Amdt. 70, 63 FR 15955, Apr. 1, 1998; 63 FR 35537, June 30, 1998]
                
                
                  § 301-10.182
                  What classes of ship accommodations are available?
                  Accommodations on ships vary according to deck levels.
                  (a) Other than lowest first-class—All classes above the lowest first-class, includes but is not limited to a suite.
                  (b) Lowest first-class—The least expensive class of reserved accommodations available on a ship.
                  [FTR Amdt. 70, 63 FR 15955, Apr. 1, 1998, as amended by FTR Amdt. 2009-06, 74 FR 55149, Oct. 27, 2009]
                
                
                  § 301-10.183
                  What class of ship accommodations must I use?
                  You must use the lowest first-class accommodations when traveling by ship, except when your agency specifically authorizes/approves your use of other than lowest first-class ship accommodations under paragraphs (a) through (d) of this section.
                  (a) Lowest first class accommodations are not available on the ship.
                  (b) When use of other than lowest first-class accommodations is necessary to accommodate a medical disability or other special need.
                  (1) A disability must be certified annually in a written statement by a competent medical authority. However, if the disability is a lifelong condition, then a one-time certification statement is required. Certification statements must include at a minimum:
                  (i) A written statement by a competent medical authority stating that special accommodation is necessary;
                  (ii) An approximate duration of the special accommodation; and
                  (iii) A recommendation as to the suitable class of transportation accommodations based on the disability.
                  (2) A special need must be certified annually in writing according to your agency's procedures. However, if the special need is a lifelong condition, then a one-time certification statement is required;
                  (3) If you are authorized under § 301-13.3(a) of this Subchapter to have an attendant accompany you, your agency may also authorize the attendant to use other than lowest first-class class accommodations if you require the attendant's services en route;
                  (c) When exceptional security circumstances require other than lowest first-class travel. Exceptional security circumstances are determined by your agency and should only be authorized to the minimum other than lowest first-class travel accommodation necessary to meet the agency's mission. These circumstances include, but are not limited to:
                  (1) The use of lowest first-class accommodations would endanger your life or Government property; or
                  (2) You are an agent on protective detail and you are accompanying an individual authorized to use other than lowest first-class accommodations; or
                  (3) You are a courier or control officer accompanying controlled pouches or packages.
                  (d) When required because of agency mission, consistent with your agency's internal procedures pursuant to § 301-70.102(i).
                  [FTR Amdt. 70, 63 FR 15955, Apr. 1, 1998, as amended by FTR Amdt. 2009-06, 74 FR 55149, Oct. 27, 2009]
                
              
              
                Transit Systems
                
                  § 301-10.190
                  When may I use a transit system as a means of transportation in conjunction with official travel?
                  You may use a transit system as a means of transportation in conjunction with official travel when such transportation is authorized and approved by your agency in the following manner:
                  (a) At your official station. (1) From your residence or other authorized point of departure, e.g., rail to airport;
                  (2) To your residence or other authorized point of return, e.g., airport to rail;
                  (3) From your residence to your office on the day you depart the official station on official TDY that requires at least one night's lodging; or

                  (4) From your office to your residence on the day you return to the official station from an official TDY assignment that required at least one night's lodging.
                  
                  (b) At your TDY location. (1) From the TDY transit system station(s) to your place of lodging or place of official business and return;
                  (2) To, from, and between your places of lodging and official business;
                  (3) Between places of official business; or
                  (4) To obtain meals at the nearest available place when the nature and location of the official business or the lodging at a TDY location are such that meals cannot be obtained there. You must attach a statement or include electronic remarks with your travel voucher explaining why such transportation was necessary.
                  [FTR Amdt. 2010-02, 75 FR 24435, May 5, 2010]
                
              
            
            
              Subpart C—Government Vehicle
              
                § 301-10.200
                What types of Government vehicles may my agency authorize me to use?
                You may be authorized to use:
                (a) A Government-furnished automobile in accordance with § 301-10.220;
                (b) A Government aircraft in accordance with §§ 301-10.260 through 301-10.262 of this part; and
                (c) Other type of Government vehicle in accordance with any Government-issued rules governing its use.
                [FTR Amdt. 70, 63 FR 15955, Apr. 1, 1998; 63 FR 35537, June 30, 1998; FTR Amdt. 2015-03, 80 FR 27261, May 13, 2015]
              
              
                § 301-10.201
                For what purposes may I use a Government vehicle other than a Government aircraft?
                Only for official purposes which include transportation:
                (a) Between places of official business;
                (b) Between such places and places of temporary lodging when public transportation is unavailable or its use is impractical;
                (c) Between either paragraph (a) or (b) of this section and restaurants, drug stores, barber shops, places of worship, cleaning establishments, and similar places necessary for the sustenance, comfort, or health of the employee to foster the continued efficient performance of Government business; or
                (d) As otherwise authorized by your agency under 31 U.S.C. 1344.
              
              
                § 301-10.202
                What is my liability for unauthorized use of a Government vehicle?
                You are responsible for any additional cost resulting from unauthorized use of a Government vehicle and you may be subject to administrative and/or criminal liability for misuse of Government property.
              
              
                Government-Furnished Automobiles
                
                  § 301-10.220
                  What requirements must I meet to operate a Government-furnished automobilefor official travel?
                  You must possess a valid State, District of Columbia, or territorial motor vehicle operator's license and have a travel authorization specifically authorizing the use of a Government-furnished automobile .
                  [FTR Amdt. 70, 63 FR 15955, Apr. 1, 1998, as amended by FTR Amdt. 2015-03, 80 FR 27261, May 13, 2015]
                
              
              
                Travel on Government Aircraft
                
                  § 301-10.260
                  May I use a Government aircraft for travel?
                  You may use Government aircraft for travel only if you have authorization from an executive agency under the rules specified in this part (except with regard to travel under §§ 301-70.808 and 301-70.910). Because the taxpayers should pay no more than necessary for your transportation, generally you may travel on Government aircraft only when a Government aircraft is the most cost-effective mode of travel.
                  [FTR Amdt. 2004-02, 69 FR 34304, June 21, 2004]
                
                
                  § 301-10.261
                  When may I use a Government aircraft for travel?
                  You may use Government aircraft—
                  (a) For official travel only when—

                  (1) No scheduled commercial airline service is reasonably available (i.e., able to meet your departure and/or arrival requirements within a 24-hour period, unless you demonstrate that extraordinary circumstances require a shorter period) to fulfill your agency's travel requirement; or

                  (2) The cost of using a Government aircraft is less than the cost of the city-pair fare for scheduled commercial airline service or the cost of the lowest available full coach fare if a city-pair fare is not available to you. The cost of non-productive or lost work time while in travel status and certain other costs should be considered when comparing the cost of using a Government aircraft in lieu of scheduled commercial airline service. Additional information on costs included in this cost comparison may be found in the “U.S. Government Aircraft Cost Accounting Guide,” available from the General Services Administration, Office of Governmentwide Policy, MTA, 1800 F Street, N.W., Washington, DC 20405.
                  (b) For required-use travel only when you are required to use Government aircraft for bona fide communications (e.g., 24-hour secure communications) or security reasons (e.g., highly unusual circumstances that present a clear and present danger) or exceptional scheduling requirements (e.g., a national emergency or other compelling operational considerations). Required use travel may include travel for official, personal, or political purposes, but must be approved in accordance with §§ 301-10.262(a) and 301-70.803(a).
                  (c) For space available travel only when—
                  (1) The aircraft is already scheduled for use for an official purpose, and your use of the aircraft does not require a larger aircraft or result in more than minor additional cost to the Government; or
                  (2) You are a Federal traveler or a dependent of a Federal traveler stationed by the Government in a remote location not accessible to commercial airline service and authorized to use Government aircraft; or
                  (3) You are authorized to travel on a space available basis under 10 U.S.C. 2648 and regulations implementing that statute.
                  [FTR Amdt. 2004-02, 69 FR 34304, June 21, 2004, as amended by FTR Amdt. 2010-04, 75 FR 59095, Sept. 27, 2010]
                
                
                  § 301-10.262
                  How will my agency authorize travel on Government aircraft?
                  Your agency will authorize your travel on Government aircraft as follows:
                  (a) Required use travelers. Your agency's senior legal official or his/her principal deputy must authorize your required-use travel on a trip-by-trip basis, in advance, in writing, and in compliance with the agency's written policies describing the special circumstances under which the agency will require a traveler to use Government aircraft, unless—
                  (1) You are an agency head and the President has determined that all your travel (or your travel in specified categories) qualifies as required-use travel; or

                  (2) You are not an agency head, and your agency head has determined in writing that all of your travel, or your travel in specified categories, qualifies as required-use travel. Such written explanation must state the specific basis for the determination.
                  
                  
                    Note to § 301-10.262(a):
                    In an emergency situation, prior verbal approval for required-use travel with an after-the-fact written authorization is permitted.
                  
                  
                  (b) Senior Federal officials. If you are a senior Federal official, your agency's senior legal official or his/her principal deputy must authorize all your travel on Government aircraft in advance and in writing, except for required use travel authorized under paragraphs (a)(1) and (a)(2) of this section. In an emergency situation, prior verbal approval with an after-the-fact written authorization by your agency's senior legal official is permitted. Senior Federal officials who are crewmembers or qualified non-crewmembers on a flight in which they are also traveling (i.e., being transported from point to point) are considered travelers and must be authorized to travel on Government aircraft according to this paragraph.
                  (c) Non-Federal travelers. If you are a non-Federal traveler, the senior legal official or his/her principal deputy in the agency sponsoring your travel must authorize you to fly on Government aircraft in advance and in writing. In an emergency situation, prior verbal approval with an after-the-fact written authorization by your sponsoring agency's senior legal official is permitted.
                  (d) All other Federal travelers. Your designated travel-approving official (or anyone to whom he/she delegates this authority), who must be at least one organizational level above you, must authorize your travel on Government aircraft, in advance and in writing. Prior verbal approval with an after-the-fact written authorization by your agency's designated travel approving official is permitted in an emergency situation. If you hold a blanket travel authorization for official travel that authorizes travel on Government aircraft, it must define the circumstances that must be met for using Government aircraft and must comply with this regulation and any additional agency policies. Travel on Government aircraft that does not meet the circumstances specified in the blanket travel authorization must be authorized on a trip-by-trip basis in accordance with this regulation and other applicable agency policies. Check with your designated travel approving official for information on your agency's policy.
                  [FTR Amdt. 2004-02, 69 FR 34304, June 21, 2004]
                
                
                  § 301-10.263
                  What travel authorization documents must I present to the aircraft management office that operates the Government aircraft?
                  You must present to the aircraft management office that operates the Government aircraft—
                  (a) A copy of your written travel authorization, including a blanket travel authorization, if applicable, approved in accordance with § 301-10.262; and
                  (b) Valid picture identification, such as a Government identification card or a state-issued driver's license.
                  [FTR Amdt. 2004-02, 69 FR 34304, June 21, 2004]
                
                
                  § 301-10.264
                  What amount must the Government be reimbursed for travel on Government aircraft?
                  (a) No reimbursement is required for official travel on a Government aircraft.
                  (b) For personal travel on Government aircraft, reimbursement depends upon which of the following special cases applies:

                  (1) For any required use travel, you must reimburse the Government for the excess of the full coach fare for all flights taken over the full coach fare for the flights that you would have taken had you not engaged in personal activities during the trip, i.e., for a wholly personal trip, you must pay the full coach fare for the entire trip;
                  (2) For travel authorized under 10 U.S.C. 2648 and regulations implementing that statute, or when you or your dependents are stationed by the Government in a remote location with no access to regularly scheduled commercial airline service and are authorized to use Government aircraft, you do not have to reimburse the Government.

                  (c) For political travel on a Government aircraft (i.e., for any trip or part of a trip during which you engage in political activities), the Government must be reimbursed the excess of the full coach fare for all flights taken on the trip over the full coach fare for the flights that you would have taken had you not engaged in political activities, except if other law or regulation specifies a different amount (see, e.g., 11 CFR 106.3, “Allocation of Expenses between Campaign and Non-campaign Related Travel”), in which case the amount reimbursed is the amount required by such law or regulation.
                  
                  
                    Note to § 301-10.264:
                    Except for required use travel, any use of Government aircraft for personal or political activities shall not cause an increase in the actual costs to the Government of operating the aircraft.
                  
                  [FTR Amdt. 2004-02, 69 FR 34304, June 21, 2004, as amended by FTR Amdt. 2010-04, 75 FR 59095, Sept. 27, 2010]
                
                
                  § 301-10.265
                  Will my travel on Government aircraft be reported?

                  Your travel on Government aircraft will not be reported unless you are a senior Federal official, or a non-Federal traveler. (Travel under 10 U.S.C. 2648 is not reported.) If you are a senior Federal official or a non-Federal traveler, any use you make of Government aircraft, i.e., as a passenger, crewmember, or qualified non-crewmember, will be reported to the General Services Administration (GSA) by the agency that owns or hires the Government aircraft. (Agencies must maintain information on classified trips, but do not report classified trips to GSA.)
                  [FTR Amdt. 2004-02, 69 FR 34304, June 21, 2004, as amended by FTR Amdt. 2010-04, 75 FR 59095, Sept. 27, 2010]
                
                
                  § 301-10.266
                  Is information available to the public about travel on Government aircraft by senior Federal officials and non-Federal travelers?
                  Yes, an agency that authorizes travel on Government aircraft and an agency that owns or hires Government aircraft must make records about travelers on those aircraft available to the public in response to written requests under the Freedom of Information Act (5 U.S.C. 552), except for portions exempt from disclosure under that Act (such as classified information).
                  [FTR Amdt. 2004-02, 69 FR 34304, June 21, 2004]
                
              
            
            
              Subpart D—Privately Owned Vehicle (POV)
              
                § 301-10.300
                When may I use a POV for official travel?
                When authorized by your agency.
              
              
                § 301-10.301
                How do I compute my mileage reimbursement?
                You compute mileage reimbursement by multiplying the distance traveled, determined under § 301-10.302 of this subpart by the applicable mileage rate.
                [FTR Amdt. 70, 63 FR 15955, Apr. 1, 1998, as amended by FTR Amdt. 2010-07, 75 FR 72967, Nov. 29, 2010]
              
              
                § 301-10.302
                How do I determine distance measurements for my travel?
                
                  
                    If you travel by
                    The distance between your origin and destination is
                  
                  
                    Privately owned automobile or privately owned motorcycle
                    As shown in paper or electronic standard highway mileage guides, or the actual miles driven as determined from odometer readings.
                  
                  
                    Privately owned aircraft
                    As determined from charts issued by the Federal Aviation Administration (FAA). You may include in your travel claim with an explanation any additional air mileage resulting from a detour necessary due to adverse weather, mechanical difficulty, or other unusual conditions. If a required deviation is such that airway mileage charts are not adequate to determine distance, you may use the formula of flight time multiplied by cruising speed of the aircraft to determine distance. You must convert nautical miles to statute or regular miles when submitting a claim (1 nautical mile equals 1.15077945 statute miles).
                  
                
                [FTR Amdt. 70, 63 FR 15955, Apr. 1, 1998, as amended by FTR Amdt. 108, 67 FR 57965, Sept. 13, 2002; FTR Amdt. 2005-05, 70 FR 61046, Oct. 20, 2005; FTR Amdt. 2010-04, 75 FR 59095, Sept. 27, 2010]
              
              
                § 301-10.303
                What am I reimbursed when use of POV is determined by my agency to be advantageous to the Government?

                You will be reimbursed an applicable mileage rate based on the type of POV you actually use (privately owned airplane, privately owned automobile, privately owned motorcycle). These rates will be published in an FTR bulletin and are also displayed on GSA's Web site (http://www.gsa.gov/mileage).
                [FTR Amdt. 2010-07, 75 FR 72967, Nov. 29, 2010]
              
              
                § 301-10.304
                What expenses are allowable in addition to the POV mileage rate allowances?
                Following is a chart listing the reimbursable and non-reimbursable expenses:
                
                  
                    Reimbursable expenses in addition to mileage allowance
                    Non-reimbursable expenses included in the mileage allowance
                  
                  
                    Parking fees; ferry fees; bridge, road, and tunnel fees; and aircraft or airplane parking, landing, and tie-down fees
                    Charges for repairs, depreciation, replacements, grease, oil, antifreeze, towage and similar speculative expenses, gasoline, insurance, state and Federal taxes.
                  
                
                
                [FTR Amdt. 70, 63 FR 15955, Apr. 1, 1998, as amended by FTR Amdt. 108, 67 FR 57965, Sept. 13, 2002]
              
              
                § 301-10.305
                How is reimbursement handled if another person(s) travels in a POV with me?
                If another employee(s) travels with you on the same trip in the same POV, mileage is payable to only one of you. No deduction will be made from your mileage allowance if other passengers contribute to defraying your expenses.
              
              
                § 301-10.306
                What will I be reimbursed if authorized to use a POV between my residence and office and then from my office to a common carrier terminal, or from my residence directly to a common carrier terminal?
                If determined advantageous to the Government, you will be reimbursed on a mileage basis plus other allowable costs for round-trip travel on the beginning and/or ending of travel between the points involved.
                [FTR Amdt. 70, 63 FR 15955, Apr. 1, 1998, as amended by FTR Amdt. 2005-05, 70 FR 61047, Oct. 20, 2005]
              
              
                § 301-10.307
                What will I be reimbursed if I use a POV to transport other employees?
                Using a POV to transport other employees is strictly voluntary and you may be reimbursed in accordance with § 301-10.305.
              
              
                § 301-10.308
                What will I be reimbursed if I park my POV at a common carrier terminal while I am away from my official station?
                Your agency may reimburse your parking fee as an allowable transportation expense not to exceed the cost of one of the following to/from the terminal as determined by your agency:
                (a) The cost of a taxi.
                (b) The cost of a TNC fare.
                (c) The cost of using an innovative mobility technology company.
                [FTR Amdt. 2017-01, 83 FR 604, Jan. 5, 2018]
              
              
                § 301-10.309
                What will I be reimbursed if I am authorized to use common carrier transportation or a rental vehicle and I use a POV instead?
                You will be reimbursed the applicable POV rate on a mileage basis, plus per diem, not to exceed the total constructive cost of the authorized method of common carrier transportation plus per diem. Your agency must determine the constructive cost of transportation and per diem by common carrier under the rules in § 301-10.310.
                [FTR Amdt. 2015-03, 80 FR 27260, May 13, 2015]
              
              
                § 301-10.310
                What will I be reimbursed if I am authorized to use a Government-furnished automobile and I use a privately owned automobile instead?

                You will be reimbursed based on a constructive mileage rate limited to the cost that would be incurred for use of a Government-furnished automobile. This rate will be published in an FTR bulletin available at http://www.gsa.gov/ftrbulletins. If your agency determines the cost of providing a Government-furnished automobile would be higher because of unusual circumstances, it may allow reimbursement not to exceed the mileage rate for a privately owned automobile. In addition, you may be reimbursed other allowable expenses as provided in § 301-10.304.
                [FTR Amdt. 2015-03, 80 FR 27260, May 13, 2015, as amended by 80 FR 27261, May 13, 2015; 80 FR 37996, July 2, 2015]
              
            
            
              Subpart E—Special Conveyances
              
                § 301-10.400
                What types of special conveyances may my agency authorize me to use?
                Your agency may authorize/approve use of:
                (a) Taxis, TNCs, or innovative mobility technology companies as specified in §§ 301-10.420 through 301-10.421 of this chapter;
                (b) Commercial rental automobiles as specified in §§ 301-10.450 through 301-10.453 of this chapter; or
                (c) Any other special conveyance when determined to be advantageous to the Government.
                [FTR Amdt. 70, 63 FR 15955, Apr. 1, 1998, as amended by FTR Amdt. 2017-01, 83 FR 604, Jan. 5, 2018]
              
              
                
                § 301-10.401
                What types of charges are reimbursable for use of a special conveyance?
                Actual expenses that your agency determines are necessary, including, but not limited to:
                (a) Gasoline and oil;
                (b) Rental of a garage, hangar, or boathouse;
                (c) Feeding and stabling of horses;
                (d) Per diem of operator; and
                (e) Ferriage, tolls, etc.
              
              
                § 301-10.402
                What will I be reimbursed if I am authorized to use a special conveyance and I use a POV instead?
                You will be reimbursed the mileage cost for the use of your POV, and additional expenses such as parking fees, bridge, road and tunnel fees, not to exceed the constructive cost of the special conveyance.
              
              
                § 301-10.403
                What is the difference between a Government aircraft and an aircraft hired as a special conveyance?
                A Government aircraft is any aircraft owned, leased, chartered, or rented and operated by the Government. An aircraft hired as a special conveyance is an aircraft that you, in your private capacity, rent, lease, or charter and operate.
              
              
                Taxis, TNCs, Innovative Mobility Technology Companies, Shuttle Services, or Other Courtesy Transportation
                
                  § 301-10.420
                  When may I use a taxi, TNC, innovative mobility technology company, shuttle service or other courtesy transportation?
                  (a) When authorized and approved by your agency, your transportation expenses in the performance of official travel are reimbursable for the usual fare plus tip for use of a taxi, TNC, innovative mobility technology company, shuttle service or other courtesy transportation (if charges result), in the following manner:
                  (1) At your official station. (i) From your residence or other authorized point of departure, e.g., residence to airport;
                  (ii) To your residence or other authorized point of return, e.g., airport to residence;
                  (iii) From your residence to your office on the day you depart the official station on official TDY that requires at least one night's lodging; or
                  (iv) From your office to your residence on the day you return to the official station from an official TDY assignment that required at least one night's lodging.
                  (2) At your TDY location. (i) From the TDY transit system station to your place of lodging or place of official business and return;
                  (ii) To, from, and between your places of lodging and official business;
                  (iii) Between places of official business; or
                  (iv) To obtain meals at the nearest available place when the nature and location of the official business or the lodging at a TDY location are such that meals cannot be obtained there. You must attach a statement or include electronic remarks with your travel voucher explaining why such transportation was necessary.
                  (b) Courtesy transportation. You should use courtesy transportation service furnished by hotels/motels to the maximum extent possible as a first source of transportation between a place of lodging at the TDY station and a common carrier terminal. You will be reimbursed for tips when you use courtesy transportation service.
                  (c) Restrictions. When appropriate, your agency will restrict or place a monetary limit on the amount of reimbursement for the use of taxis, TNCs, or innovative mobility technology companies under this paragraph when—
                  (1) Suitable Government or common carrier transportation service, including shuttle service, is available for all or part of the distance involved; or
                  (2) Courtesy transportation service is provided by hotels/motels between the place of lodging at the TDY station and the common carrier terminal.
                  [FTR Amdt. 2010-02, 75 FR 24435, May 5, 2010, as amended by FTR Amdt. 2017-01, 83 FR 604, Jan. 5, 2018]
                
                
                  
                  § 301-10.421
                  How much will my agency reimburse me for a tip to a taxi, TNC, innovative mobility technology company, shuttle service, courtesy transportation driver, or valet parking attendant?
                  An amount which your agency determines to be reasonable.
                
              
              
                Rental Automobiles
                
                  § 301-10.450
                  What are the policies when authorized to rent a vehicle for official travel?
                  (a) Your agency must determine that use of a rental vehicle is advantageous to the Government and must specifically authorize such use.
                  (b) When authorized to use a rental vehicle, you should consider renting a vehicle from a vendor that participates in the Defense Travel Management Office (DTMO) U.S. Government Car Rental Agreement to avail yourself of the Agreement's benefits, including the insurance and damage liability provisions, unless you are OCONUS and no agreement is in place for your TDY location. The advantages of renting a car through the DTMO rental car program are:
                  (1) Rental car agreements are pre-negotiated;
                  (2) The agreement includes automatic unlimited mileage and collision damage insurance; and
                  (3) The rates established by the car rental agreement cannot be exceeded by the vendor.
                  (c) Travelers must use the least expensive compact car available, unless an exception for another class of vehicle is approved. Agencies should approve these exceptions on a limited basis and must indicate on the travel authorization the reason for the exception. Your agency may authorize the use of other than a compact car if any of the following apply:
                  (1) When use of other than a compact car is necessary to accommodate a medical disability or other special need.
                  (i) A disability must be certified annually in a written statement by a competent medical authority. However, if the disability is a lifelong condition, then a one-time certification statement is required. Certification statements must include at a minimum:
                  (A) A written statement by a competent medical authority stating that special accommodation is necessary;
                  (B) An approximate duration of the special accommodation; and
                  (ii) A special need must be certified annually in writing according to your agency's procedures. However, if the special need is a lifelong condition, then a one-time certification statement is required;
                  (iii) If you are authorized under § 301-13.3(a) to have an attendant accompany you, your agency may authorize the use of other than a compact car if deemed necessary by your agency.
                  (2) When required because of agency mission, consistent with your agency's internal procedures pursuant to § 301-70.102(i).
                  (3) When the cost of other than a compact car is less than or equal to the cost of the least expensive compact car.
                  (4) When additional room is required to accommodate multiple employees authorized to travel together in the same rental vehicle.
                  (5) When travelers must carry a large amount of Government material incident to their official business, and a compact rental vehicle does not contain sufficient space.
                  (6) When necessary for safety reasons, such as during severe weather or having to travel on rough or difficult terrain.
                  (d) Travelers are not to be reimbursed for purchasing pre-paid refueling options for rental cars. Therefore, travelers should refuel prior to returning the rental vehicle to the drop-off location. However, if it is not possible to refuel completely prior to returning the vehicle because of safety issues or the location of closest fueling station, travelers will be reimbursed for vendor refueling charges.
                  (e) Travelers will not be reimbursed for fees associated with rental car loyalty points or the transfer of points charged by car companies.
                  [FTR Amdt. 70, 63 FR 15955, Apr. 1, 1998, as amended by FTR Amdt. 2010-05, 75 FR 63103, Oct. 14, 2010; FTR Amdt. 2015-03, 80 FR 27261, May 13, 2015]
                
                
                  
                  § 301-10.451
                  May I be reimbursed for the cost of collision damage waiver (CDW) or theft insurance?
                  (a) General rule—no. You will not be reimbursed for CDW or theft insurance for travel within CONUS for the following reasons:
                  (1) The Government is a self-insurer.
                  (2) Rental vehicles available under agreement(s) with the Government includes full coverage insurance for damages resulting from an accident while performing official travel.
                  (3) Any deductible amount paid by you may be reimbursed directly to you or directly to the rental agency if the damage occurred while you were performing official business.
                  (b) Exception. You will be reimbursed for collision damage waiver or theft insurance when you travel outside CONUS and such insurance is necessary because the rental or leasing agency requirements, foreign statute, or legal procedures could cause extreme difficulty for an employee involved in an accident.
                
                
                  § 301-10.452
                  May I be reimbursed for personal accident insurance?
                  No. That is a personal expense and is not reimbursable.
                
                
                  § 301-10.453
                  What is my liability for unauthorized use of a rental automobile obtained with Government funds?
                  You are responsible for any additional cost resulting from the unauthorized use of a commercial rental automobile for other than official travel-related purposes.
                
              
            
          
          
            Pt. 301-11
            PART 301-11—PER DIEM EXPENSES
            
              
                Subpart A—General Rules
                Sec.
                301-11.1
                When am I eligible for an allowance (per diem or actual expense)?
                301-11.2
                Will I be reimbursed for per diem expenses if my official travel is 12 hours or less?
                301-11.3
                Must my agency pay an allowance (either a per diem allowance or actual expense)?
                301-11.4
                May I be reimbursed actual expense and per diem on the same trip?
                301-11.5
                How will my per diem expenses be reimbursed?
                301-11.6
                Where do I find maximum per diem and actual expense rates?
                301-11.7
                What determines my maximum per diem reimbursement rate?
                301-11.8
                What is the maximum per diem rate I will receive if lodging is not available at my TDY location?
                301-11.9
                When does per diem or actual expense entitlement start/stop?
                301-11.10
                Am I required to record departure/arrival dates and times on my travel claim?
                301-11.11
                How do I select lodging and make lodging reservations?
                301-11.12
                How does the type of lodging I select affect my reimbursement?
                301-11.13
                How does sharing a room with another person affect my per diem reimbursement?
                301-11.14
                How is my daily lodging rate computed when I rent lodging on a long-term basis?
                301-11.15
                What expenses may be considered part of the daily lodging cost when I rent on a long-term basis?
                301-11.16
                What reimbursement will I receive if I prepay my lodging expenses and my TDY is curtailed, canceled, or interrupted for official purposes or for other reasons beyond my control that are acceptable to my agency?
                301-11.17
                If my agency authorizes per diem reimbursement, will it reduce my M&IE allowance for a meal(s) provided by a common carrier or for a complimentary meal(s) provided by a hotel/motel?
                301-11.18
                What M&IE rate will I receive if a meal(s) is furnished by the Government or is included in the registration fee?
                301-11.19
                How is my per diem calculated when I travel across the international dateline (IDL)?
                301-11.20
                May my agency authorize a rest period for me while I am traveling?
                301-11.21
                Will I be reimbursed for per diem or actual expenses on leave or non-workdays (weekend, legal Federal Government holiday, or other scheduled non-workdays) while I am on official travel?
                301-11.22
                Am I entitled to per diem or actual expense reimbursement if I am required to return to my official station on a non-workday?
                301-11.23
                Are there any other circumstances when my agency may reimburse me to return home or to my official station for non-workdays during a TDY assignment?
                301-11.24
                What reimbursement will I receive if I voluntarily return home or to my official station on non-workdays during my TDY assignment?
                301-11.25
                Must I provide receipts to substantiate my claimed travel expenses?
                301-11.26

                How do I request a review of the per diem in a location?
                
                301-11.27
                Are taxes included in the lodging portion of the Government per diem rate?
                301-11.28
                As a traveler on official business, am I required to pay applicable lodging taxes?
                301-11.29
                Are lodging facilities required to accept a generic federal, state or local tax exempt certificate?
                301-11.30
                What is my option if the Government lodging rate exceeds my lodging reimbursement?
                301-11.31
                Are laundry, cleaning and pressing of clothing expenses reimbursable?
                301-11.32
                May I be reimbursed for an advance room deposit in situations where a lodging facility requires the payment of a deposit, prior to the beginning of my scheduled official travel?
              
              
                Subpart B—Lodgings-Plus Per Diem
                301-11.100
                What will I be paid for lodging under Lodgings-plus per diem?
                301-11.101
                What allowance will I be paid for M&IE?
                301-11.102
                What is the applicable M&IE rate?
              
              
                Subpart C—Reduced Per Diem
                301-11.200
                Under what circumstances may my agency prescribe a reduced per diem rate lower than the prescribed maximum?
              
              
                Subpart D—Actual Expense
                301-11.300
                When is actual expense reimbursement warranted?
                301-11.301
                Who in my agency can authorize/approve my request for actual expense?
                301-11.302
                When should I request authorization for reimbursement under actual expense?
                301-11.303
                What is the maximum amount that I may be reimbursed under actual expense?
                301-11.304
                What if my expenses are less than the authorized amount?
                301-11.305
                What if my actual expenses exceed the 300 percent ceiling?
                301-11.306
                What expenses am I required to itemize under actual expense?
              
              
                Subpart E [Reserved]
              
              
                Subpart F—Income Tax Reimbursement Allowance (ITRA), Tax Years 1995 and Thereafter
                
                  General
                  301-11.601
                  What is a taxable extended TDY assignment?
                  301-11.602
                  What factors should my agency consider in determining whether to authorize extended TDY?
                  301-11.603
                  What are the tax consequences of extended TDY?
                  301-11.604
                  What are the procedures for calculation and reimbursement of my WTA and ETTRA for taxable extended TDY?
                  301-11.605
                  When should I file my “Statement of Income and Tax Filing Status” for my taxable extended TDY assignment?
                
              
            
            
              Authority:
              5 U.S.C. 5707.
            
            
              Source:
              FTR Amdt. 70, 63 FR 15961, Apr. 1, 1998, unless otherwise noted.
            
            
              Subpart A—General Rules
              
                § 301-11.1
                When am I eligible for an allowance (per diem or actual expense)?
                When:
                (a) You perform official travel away from your official station, or other areas defined by your agency;
                (b) You incur per diem expenses while performing official travel; and
                (c) You are in a travel status for more than 12 hours.
              
              
                § 301-11.2
                Will I be reimbursed for per diem expenses if my official travel is 12 hours or less?
                No.
              
              
                § 301-11.3
                Must my agency pay an allowance (either a per diem allowance or actual expense)?
                Yes, unless:
                (a) You perform travel to a training event under the Government Employees Training Act (5 U.S.C. 4101-4118), and you agree not to be paid per diem expenses; or
                (b) You perform pre-employment interview travel, and the interviewing agency does not authorize payment of per diem expenses.
              
              
                § 301-11.4
                May I be reimbursed actual expense and per diem on the same trip?
                Yes, you may be reimbursed both actual expense and per diem during a single trip, but only one method of reimbursement may be authorized for any given calendar day except as provided in § 301-11.305 or § 301-11.306. Your agency must determine when the transition between the reimbursement methods occurs.
              
              
                
                § 301-11.5
                How will my per diem expenses be reimbursed?
                Per diem expenses will be reimbursed by the:
                (a) Lodgings-plus per diem method;
                (b) Reduced per diem method; or
                (c) Actual expense method.
                [FTR Amdt. 89, 65 FR 1327, Jan. 10, 2000, as amended by FTR Amdt. 2013-01, 78 FR 65211, Oct. 31, 2013]
              
              
                § 301-11.6
                Where do I find maximum per diem and actual expense rates?
                Consult this table to find out where to access per diem rates for various types of Government travel:
                
                  
                    For travel in
                    Rates set by
                    For per diem and actual expense see
                  
                  
                    (a) Continental United States (CONUS)
                    General Services Administration
                    For per diem, see applicable FTR Per Diem Bulletins issued periodically by the Office of Governmentwide Policy, Office of Transportation and Personal Property, Travel Management Policy, and available on the Internet at http://www.gsa.gov/perdiem. For actual expense, see 41 CFR 301-11.300—301-11.306.
                  
                  
                    (b) Non-foreign areas
                    Department of Defense (Per Diem, Travel and Transportation Allowance Committee (PDTATAC))
                    
                      Per Diem Bulletins issued by PDTATAC and published periodically in the Federal Register or Internet at http://www.defensetravel.dod.mil/site/perdiemCalc.cfm. (Rates also appear in section 925, a per diem supplement to the Department of State Standardized Regulations (Government Civilians-Foreign Areas).)
                  
                  
                    (c) Foreign areas
                    Department of State
                    A per diem supplement to section 925, Department of State Standardized Regulations (Government Civilians-Foreign Areas) and available on the Internet at www.state.gov.
                    
                  
                
                [FTR Amdt. 2003-03, 68 FR 22314, Apr. 28, 2003, as amended by FTR Amdt. 2007-05, 72 FR 61537, Oct. 31, 2007; FTR Amdt. 2011-03, 76 FR 55275, Sept. 7, 2011]
              
              
                § 301-11.7
                What determines my maximum per diem reimbursement rate?
                Your TDY location determines your maximum per diem reimbursement rate. If you arrive at your lodging facility after 12 midnight, you claim lodging cost for the preceding calendar day. If no lodging is required, the applicable M&IE reimbursement rate is the rate for the TDY location. (See § 301-11.102.)
                [FTR Amdt. 70, 63 FR 15961, Apr. 1, 1998; 63 FR 35537, June 30, 1998, as amended by FTR Amdt. 2011-03, 76 FR 55275, Sept. 7, 2011]
              
              
                § 301-11.8
                What is the maximum per diem rate I will receive if lodging is not available at my TDY location?
                If lodging is not available at your TDY location, your agency may authorize or approve the maximum per diem rate for the location where lodging is obtained.
              
              
                § 301-11.9
                When does per diem or actual expense entitlement start/stop?
                Your per diem or actual expense entitlement starts on the day you depart your home, office, or other authorized point and ends on the day you return to your home, office or other authorized point.
              
              
                § 301-11.10
                Am I required to record departure/arrival dates and times on my travel claim?
                You must record the date of departure from, and arrival at, the official station or any other place travel begins or ends. You must show this same information for points where you perform TDY or for a stopover or official rest stop location when the arrival or departure affects your per diem allowance or other travel expenses. You also should show the dates for other points visited. You do not have to record departure/arrival times, but you must annotate your travel claim when your travel is more than 12 hours but not exceeding 24 hours to reflect that fact.
              
              
                § 301-11.11
                How do I select lodging and make lodging reservations?

                (a) You must make your lodging reservations through your agency's travel management service.
                

                (b) You should always stay in a “fire safe” facility. This is a facility that meets the fire safety requirements of the Hotel and Motel Fire Safety Act of 1990 (the Act), as amended (see 5 U.S.C. 5707a).

                (c) When selecting a commercial lodging facility, first consideration should be given to government lodging agreement programs such as FedRooms® (http://www.fedrooms.com). The advantages of obtaining lodging using the FedRooms® program are:
                (1) Lodging rates are set at or below per diem rates;
                (2) There are no add-on fees;
                (3) The room cancellation deadline is 4 p.m. (or later) on the day of arrival;
                (4) Most hotels offer last standard room availability rates;
                (5) There are no early departure fees; and
                (6) Rates are available using all booking channels (e.g., E-Gov Travel Service, Travel Management Service, FedRooms® Web site, and hotel reservation call centers). The FedRooms® rate code (XVU) must be entered to get the program benefits.
                
                  Note to § 301-11.11:
                  5 U.S.C. 5707a does not apply to the District of Columbia government.
                
                [FTR Amdt. 2010-05, 75 FR 63104, Oct. 14, 2010]
              
              
                § 301-11.12
                How does the type of lodging I select affect my reimbursement?
                (a) Your agency will reimburse you for different types of lodging as follows:
                (1) Conventional lodgings (hotel/motel, boarding house, etc.). You will be reimbursed the single occupancy rate.
                (2) Government quarters. You will be reimbursed, as a lodging expense, the fee or service charge you pay for use of the quarters.
                (3) Lodging with friend(s) or relative(s) (with or without charge). You may be reimbursed for additional costs your host incurs in accommodating you only if you are able to substantiate the costs and your agency determines them to be reasonable. You will not be reimbursed the cost of comparable conventional lodging in the area or a flat “token” amount.
                (4) Nonconventional lodging. You may be reimbursed the cost of other types of lodging when there are no conventional lodging facilities in the area (e.g., in remote areas) or when conventional facilities are in short supply because of an influx of attendees at a special event (e.g., World's Fair or international sporting event). Such lodging includes college dormitories or similar facilities or rooms not offered commercially but made available to the public by area residents in their homes.
                (5) Recreational vehicle (trailer/camper). You may be reimbursed for expenses (parking fees, fees for connection, use, and disconnection of utilities, electricity, gas, water and sewage, bath or shower fees, and dumping fees) which may be considered as a lodging cost.
                (b) Your agency will not reimburse you for:
                (1) Personally-owned residence. You will not be reimbursed for any lodging expenses for staying at your personally-owned residence or for any real estate expenses associated with the purchase or sale of a personal residence at the TDY location, except in conjunction with an authorized relocation pursuant to chapter 302 of this title.
                (2) Personally-owned recreational vehicle (trailer/camper). You will not be reimbursed any expenses associated with the purchase, sale or payment of a recreational vehicle or camper at the TDY location.
                [76 FR 63845, Oct. 14, 2011]
              
              
                § 301-11.13
                How does sharing a room with another person affect my per diem reimbursement?
                Your reimbursement is limited to one-half of the double occupancy rate if the person sharing the room is another Government employee on official travel. If the person sharing the room is not a Government employee on official travel, your reimbursement is limited to the single occupancy rate.
              
              
                § 301-11.14
                How is my daily lodging rate computed when I rent lodging on a long-term basis?

                When you obtain lodging on a long-term basis (e.g., weekly or monthly) your daily lodging rate is computed by dividing the total lodging cost by the number of days of occupancy for which you are entitled to per diem, provided the cost does not exceed the daily rate of conventional lodging. Otherwise the daily lodging cost is computed by dividing the total lodging cost by the number of days in the rental period. Reimbursement, including an appropriate amount for M&IE, may not exceed the maximum daily per diem rate for the TDY location.
              
              
                § 301-11.15
                What expenses may be considered part of the daily lodging cost when I rent on a long-term basis?
                When you rent a room, apartment, house, or other lodging on a long-term basis (e.g., weekly, monthly), the following expenses may be considered part of the lodging cost:
                (a) The rental cost for a furnished dwelling; if unfurnished, the rental cost of the dwelling and the rental cost of appropriate and necessary furniture and appliances (e.g., stove, refrigerator, chairs, tables, bed, sofa, television, or vacuum cleaner);
                (b) Cost of connecting/disconnecting and using utilities;
                (c) Cost of reasonable maid fees and cleaning charges;
                (d) Monthly telephone use fee (does not include installation and long-distance calls); and,
                (e) If ordinarily included in the price of a hotel/motel room in the area concerned, the cost of special user fees (e.g., cable TV charges and plug-in charges for automobile head bolt heaters).
                [FTR Amdt. 70, 63 FR 15961, Apr. 1, 1998, as amended by FTR Amdt. 2007-05, 72 FR 61537, Oct. 31, 2007]
              
              
                § 301-11.16
                What reimbursement will I receive if I prepay my lodging expenses and my TDY is curtailed, canceled or interrupted for official purposes or for other reasons beyond my control that are acceptable to my agency?
                If you sought to obtain a refund or otherwise took steps to minimize the cost, your agency may reimburse expenses that are not refundable, including a forfeited rental deposit.
              
              
                § 301-11.17
                If my agency authorizes per diem reimbursement, will it reduce my M&IE allowance for a meal(s) provided by a common carrier or for a complimentary meal(s) provided by a hotel/motel?
                No. A meal provided by a common carrier or a complimentary meal provided by a hotel/motel does not affect your per diem.
              
              
                § 301-11.18
                What M&IE rate will I receive if a meal(s) is furnished by the Government or is included in the registration fee?

                (a) Except as provided in § 301-11.17 or in paragraph (b) of this section, your M&IE allowance must be adjusted for meals furnished to you by the Government (including meals furnished under the authority of chapter 304 of this title) by deducting the appropriate amount shown at www.gsa.gov/mie. For meals provided on the day of departure and the last day of travel, you must deduct the entire allocated meal cost from the decreased M&IE rate (see § 301-11.101). The total amount of deductions made will not cause you to receive less than the amount allowed for incidental expenses.
                (b) Your agency, at its discretion, may allow you to claim the full M&IE allowance if:
                (1) You are unable to consume the furnished meal(s) because of medical requirements or religious beliefs;
                (2) In accordance with administrative procedures prescribed by your agency, you requested specific approval to claim the full M&IE allowance prior to your travel;
                (3) In accordance with administrative procedures prescribed by your agency, you have made a reasonable effort to make alternative meal arrangements, but were unable to do so; and
                (4) You purchase substitute meals in order to satisfy your medical requirements or religious beliefs.

                (c) In your agency's discretion, and in accordance with administrative procedures prescribed by your agency, you may also claim the full M&IE allowance if you were unable to take part in a Government-furnished meal due to the conduct of official business.
                [FTR Amdt. 2009-03, 74 FR 16328, Apr. 10, 2009; 74 FR 17437, Apr. 15, 2009, as amended by FTR Amdt. 2009-07, 74 FR 54912, Oct. 26, 2009; FTR Amdt. 2011-03, 76 FR 55275, Sept. 7, 2011; FTR Amdt. 2015-05, 80 FR 45086, July 29, 2015; FTR Amdt. 2018-01, 83 FR 30078, June 27, 2018]
              
              
                § 301-11.19
                How is my per diem calculated when I travel across the international dateline (IDL)?
                When you cross the IDL your actual elapsed travel time will be used to compute your per diem entitlement rather than calendar days.
              
              
                § 301-11.20
                May my agency authorize a rest period for me while I am traveling?
                (a) Your agency may authorize a rest period not in excess of 24 hours at either an intermediate point or at your destination if:
                (1) Either your origin or destination point is OCONUS;
                (2) Your scheduled flight time, including stopovers, exceeds 14 hours;
                (3) Travel is by a direct or usually traveled route; and
                (4) Travel is by coach-class.
                (b) When a rest stop is authorized the applicable per diem rate is the rate for the rest stop location.
                [FTR Amdt. 70, 63 FR 15961, Apr. 1, 1998, as amended by FTR Amdt. 2005-03, 70 FR 28460, May 18, 2005]
              
              
                § 301-11.21
                Will I be reimbursed for per diem or actual expenses on leave or non-workdays (weekend, legal Federal Government holiday, or other scheduled non-workdays) while I am on official travel?

                (a) In general, you will be reimbursed as long as your travel status requires your stay to include a non-workday, (e.g., if you are on travel through Friday and again starting Monday you will be reimbursed for Saturday and Sunday), however, your agency should determine the most cost effective situation (i.e., remaining in a travel status and paying per diem or actual expenses or permitting your return to your official station).

                (b) Your agency will determine whether you will be reimbursed for non-workdays when you take leave immediately (e.g., Friday or Monday) before or after the non-workday(s).
                
                
                  Note to § 301-11.21:
                  If emergency travel is involved due to an incapacitating illness or injury, the rules in part 301-30 of this chapter govern.
                
                [FTR Amdt. 70, 63 FR 15961, Apr. 1, 1998, as amended by FTR Amdt. 2007-05, 72 FR 61537, Oct. 31, 2007]
              
              
                § 301-11.22
                Am I entitled to per diem or actual expense reimbursement if I am required to return to my official station on a non-workday?
                If required by your agency to return to your official station on a non-workday, you will be reimbursed the amount allowable for return travel.
              
              
                § 301-11.23
                Are there any other circumstances when my agency may reimburse me to return home or to my official station for non-workdays during a TDY assignment?
                Your agency may authorize per diem or actual expense and round-trip transportation expenses for periodic return travel on non-workdays to your home or official station under the following circumstances:
                (a) The agency requires you to return to your official station to perform official business; or
                (b) The agency will realize a substantial cost savings by returning you home; or
                (c) Periodic return travel home is justified incident to an extended TDY assignment.
              
              
                § 301-11.24
                What reimbursement will I receive if I voluntarily return home or to my official station on non-workdays during my TDY assignment?
                If you voluntarily return home or to your official station on non-workdays during a TDY assignment, the maximum reimbursement for round trip transportation and per diem or actual expense is limited to what would have been allowed had you remained at the TDY location.
              
              
                § 301-11.25
                Must I provide receipts to substantiate my claimed travel expenses?

                Yes. You must provide a lodging receipt and a receipt for every authorized expense over $75, or provide a reason acceptable to your agency explaining why you are unable to furnish the necessary receipt(s) (see § 301-52.4 of this chapter).
                
                
                  Note to § 301-11.25:
                  Hard copy receipts should be electronically scanned and submitted with your electronic travel claim when your agency has fully deployed ETS and notifies you that electronic scanning is available within your agency (see § 301-50.3 of this chapter). You may submit a hard copy receipt, in accordance with your agency's policies, to support a claimed travel expense only when electronic imaging is not available within your agency.
                
                [FTR Amdt. 2006-04, 71 FR 49375, Aug. 23, 2006]
              
              
                § 301-11.26
                How do I request a review of the per diem in a location?
                If you travel to a location where the per diem rate is insufficient to meet necessary expenses, you may submit a request, containing pertinent lodging & meal cost data, through your agency's Travel Manager asking that the location be reviewed. Depending on the location in question your agency's Travel Manager may submit the review request to:
                
                  
                    For CONUS locations
                    For non-foreign area locations
                    For foreign area locations
                  
                  
                    General Services Administration, Office of Governmentwide Policy, Attn: Travel Policy (MTT), 1800 F St. NW., Washington, DC 20405
                    Defense Travel Management Office, Attn: SP&P/Allowances Branch, 4601 N. Fairfax Dr, Suite 800, Arlington, VA 22203
                    Director, Office of Allowances, Department of State, Annex 1, Suite L-314, Washington, DC 20522-0103.
                  
                
                [FTR Amdt. 70, 63 FR 15961, Apr. 1, 1998, as amended by FTR Amdt. 108, 67 FR 57965, Sept. 13, 2002; FTR Amdt. 2010-04, 75 FR 59095, Sept. 27, 2010; FTR Amdt. 2011-03, 76 FR 55275, Sept. 7, 2011]
              
              
                § 301-11.27
                Are taxes included in the lodging portion of the Government per diem rate?
                No. Lodging taxes paid by you are reimbursable as a miscellaneous travel expense limited to the taxes on reimbursable lodging costs. For example, if your agency authorizes you a maximum lodging rate of $50 per night, and you elect to stay at a hotel that costs $100 per night, you can only claim the amount of taxes on $50, which is the maximum authorized lodging amount. This section is effective January 1, 1999, for CONUS locations and effective January 1, 2000, for non-foreign areas. For foreign areas, lodging taxes have not been removed from foreign per diem rates established by the Department of State. Separate claims for lodging taxes incurred in foreign areas are not allowed.
                [FTR Amdt. 75, 63 FR 66675, Dec. 2, 1998, as amended by FTR Amdt. 108, 67 FR 57965, Sept. 13, 2002]
              
              
                § 301-11.28
                As a traveler on official business, am I required to pay applicable lodging taxes?
                Yes, unless exempted by the State or local jurisdiction.
              
              
                § 301-11.29
                Are lodging facilities required to accept a generic federal, state or local tax exempt certificate?

                Exemptions from taxes for Federal travelers, and the forms required to claim them, vary from location to location. The GSA SmartPay ® Program Support office provides more information regarding state tax exemptions on its Web site (https://smartpay.gsa.gov/about-gsa-smartpay/tax-information/state-response-letter) and by e-mail (gsa_smartpay@gsa.gov).
                [FTR Amdt. 70, 63 FR 15961, Apr. 1, 1998, as amended by FTR Amdt. 2007-05, 72 FR 61537, Oct. 31, 2007; FTR Amdt. 2011-03, 76 FR 55275, Sept. 7, 2011]
              
              
                § 301-11.30
                What is my option if the Government lodging rate exceeds my lodging reimbursement?
                (a) You may request reimbursement on an actual expense basis, not to exceed 300 percent of the maximum per diem allowance.

                (b) Approval of actual expenses is usually in advance of travel and at the discretion of your agency. (See § 301-11.302.) Also, see § 301-70.201 for when an agency can issue a blanket actual expense authorization.
                [FTR Amdt. 75, 63 FR 66675, Dec. 2, 1998, as amended by FTR Amdt. 2011-03, 76 FR 55275, Sept. 7, 2011]
              
              
                § 301-11.31
                Are laundry, cleaning and pressing of clothing expenses reimbursable?
                Your agency may reimburse the expenses incurred for laundry, cleaning, and pressing of clothing as a miscellaneous travel expense for TDY within CONUS. However, you must incur a minimum of four consecutive nights lodging on official travel to qualify for this reimbursement. Laundry and dry cleaning expenses have not been removed from foreign per diem rates established by the Department of State, or from non-foreign area per diem rates established by the Department of Defense. Separate claims for laundry and dry cleaning expenses incurred in foreign areas and non-foreign areas are not allowed.
                [FTR Amdt. 2016-02, 81 FR 63136, Sept. 14, 2016]
              
              
                § 301-11.32
                May I be reimbursed for an advance room deposit in situations where a lodging facility requires the payment of a deposit, prior to the beginning of my scheduled official travel?
                Yes, your agency may reimburse you for an advance room deposit, when such a deposit is required by the lodging facility to secure a room reservation, prior to the beginning of your scheduled official travel. However, if you are reimbursed the advance room deposit, but fail to perform the scheduled official travel for reasons not acceptable to your agency, resulting in forfeit of the deposit, you are indebted to the Government for that amount and must repay it in a manner prescribed by your agency.
                [FTR Amdt. 108, 67 FR 57965, Sept. 13, 2002]
              
            
            
              Subpart B—Lodgings-Plus Per Diem
              
                § 301-11.100
                What will I be paid for lodging under Lodgings-plus per diem?
                When travel is more than 12 hours and overnight lodging is required you are reimbursed your actual lodging cost not to exceed the maximum lodging rate for the TDY location or stopover point.
              
              
                § 301-11.101
                What allowance will I be paid for M&IE?
                (a) Except as provided in paragraph (b) of this section, your allowance is as shown in the following table:
                
                  
                    When travel is
                     
                    Your allowance is
                  
                  
                    More than 12 but less than 24 hours
                    
                    75 percent of the applicable M&IE rate for each calendar day you are in a travel status.
                  
                  
                    24 hours or more, on
                    The day of departure
                    75 percent of the applicable M&IE rate.
                  
                  
                     
                    Full days of travel
                    100 percent of the applicable M&IE rate.
                  
                  
                     
                    The last day of travel
                    75 percent of the applicable M&IE rate.
                  
                
                (b) If you travel by ship, either commercial or Government, your agency will determine an appropriate M&IE rate within the applicable maximum rate allowable.
                [FTR Amdt. 70, 63 FR 15961, Apr. 1, 1998, as amended by FTR Amdt. 2009-04, 74 FR 16329, Apr. 10, 2009]
              
              
                § 301-11.102
                What is the applicable M&IE rate?
                
                  
                    For days of travel which
                     
                    Your applicable M&IE rate is
                  
                  
                    Require lodging
                    
                    The M&IE rate applicable for the TDY location or stopover point.
                  
                  
                    
                    Do not require lodging, and
                    Travel is more than 12 hours but less than 24 hours
                    The M&IE rate applicable to the TDY site (or the highest M&IE rate applicable when multiple locations are involved).
                  
                  
                     
                    Travel is 24 hours or more, and you are traveling to a new TDY site or stopover point at midnight
                    The M&IE rate applicable to the new TDY site or stopover point.
                  
                  
                     
                    Travel is 24 hours or more, and you are returning to your official station
                    The M&IE rate applicable to the previous day of travel.
                  
                
                [FTR Amdt. 70, 63 FR 15961, Apr. 1, 1998, as amended by FTR Amdt. 2007-05, 72 FR 61538, Oct. 31, 2007]
              
            
            
              Subpart C—Reduced Per Diem
              
                § 301-11.200
                Under what circumstances may my agency prescribe a reduced per diem rate lower than the prescribed maximum?
                Under the following circumstances:
                (a) When your agency can determine in advance that lodging and/or meal costs will be lower than the per diem rate; and
                (b) The lowest authorized per diem rate must be stated in your travel authorization in advance of your travel.
              
            
            
              Subpart D—Actual Expense
              
                § 301-11.300
                When is actual expense reimbursement warranted?
                When:
                (a) Lodging and/or meals are procured at a prearranged place such as a hotel where a meeting, conference or training session is held;
                (b) Costs have escalated because of special events (e.g., missile launching periods, sporting events, World's Fair, conventions, natural or manmade disasters); lodging and meal expenses within prescribed allowances cannot be obtained nearby; and costs to commute to/from the nearby location consume most or all of the savings achieved from occupying less expensive lodging;
                (c) The TDY location is subject to a Presidentially-Declared Disaster and your agency has issued a blanket actual expense authorization for the location (see § 301-70.201);
                (d) Because of mission requirements; or
                (e) Any other reason approved within your agency.
                [FTR Amdt. 70, 63 FR 15961, Apr. 1, 1998, as amended by FTR Amdt. 2011-03, 76 FR 55275, Sept. 7, 2011]
              
              
                § 301-11.301
                Who in my agency can authorize/approve my request for actual expense?
                Any official designated by the head of your agency (see § 301-70.201 for when an agency can issue a blanket actual expense authorization).
                [FTR Amdt. 70, 63 FR 15961, Apr. 1, 1998, as amended by FTR Amdt. 2011-03, 76 FR 55275, Sept. 7, 2011]
              
              
                § 301-11.302
                When should I request authorization for reimbursement under actual expense?
                Request for authorization for reimbursement under actual expense should be made in advance of travel. However, subject to your agency's policy, after the fact approvals may be granted when supported by an explanation acceptable to your agency. Also, your agency can issue a blanket actual expense authorization under § 301-70.201.
                [FTR Amdt. 70, 63 FR 15961, Apr. 1, 1998, as amended by FTR Amdt. 2011-03, 76 FR 55275, Sept. 7, 2011]
              
              
                § 301-11.303
                What is the maximum amount that I may be reimbursed under actual expense?
                The maximum amount that you may be reimbursed under actual expense is limited to 300 percent (rounded to the next higher dollar) of the applicable maximum per diem rate. However, subject to your agency's policy, a lesser amount may be authorized.
              
              
                
                § 301-11.304
                What if my expenses are less than the authorized amount?
                When authorized actual expense and your expenses are less than the locality per diem rate or the authorized amount, reimbursement is limited to the expenses incurred.
              
              
                § 301-11.305
                What if my actual expenses exceed the 300 percent ceiling?
                Your reimbursement is limited to the 300 percent ceiling. There is no authority to exceed this ceiling.
              
              
                § 301-11.306
                What expenses am I required to itemize under actual expense?
                You must itemize all expenses, including meals, (each meal must be itemized separately) for which you will be reimbursed under actual expense. However, expenses that do not accrue daily (e.g., laundry, dry cleaning, etc.) may be averaged over the number of days your agency authorizes/approves actual expenses. Receipts are required for lodging, regardless of amount and any individual meal when the cost exceeds $75. Your agency may require receipts for other allowable per diem expenses, but it must inform you of this requirement in advance of travel. When your agency limits M&IE reimbursement to either the prescribed maximum M&IE rate for the locality concerned or a reduced M&IE rate, it may or may not require M&IE itemization at its discretion.
                [FTR Amdt. 70, 63 FR 15961, Apr. 1, 1998; 63 FR 35537, June 30, 1998]
              
            
            
              Subpart E [Reserved]
            
            
              Subpart F—Income Tax Reimbursement Allowance (ITRA), Tax Years 1995 and Thereafter
              
                Source:
                64 FR 32815, June 18, 1999, unless otherwise noted.
              
              
                General
                
                  § 301-11.601
                  What is a taxable extended TDY assignment?
                  A taxable extended TDY assignment is a TDY assignment that continues for so long that, under the IRC the employee is no longer considered temporarily away from home during any period of employment if such period exceeds 1 year. You are no longer temporarily away from home as of the date that you and/or your agency recognize that your assignment will exceed one year. That is, as soon as you recognize that your assignment will exceed one year, you must notify your agency of that fact, and they must change your status immediately. Similarly, as soon as your agency recognizes that your assignment will exceed one year, your agency must notify you of that fact and change your status. The effective date of this status change is the date on which it was recognized that you are no longer temporarily away from home as defined in the IRC.
                  (a) If you believe that your temporary duty assignment may exceed one year, you should carefully study IRS Publication 463, “Travel, Entertainment, Gift, and Car Expenses,” to determine whether you are or will be considered “temporarily away from home” under this provision. If you are not or will not be considered temporarily away from home under this provision, then you are on taxable extended TDY.
                  (b) The IRC makes an exception for certain Federal personnel involved in investigation or prosecution of a Federal crime during any period for which such employee is certified by the Attorney General (or the designee thereof) as traveling on behalf of the United States in temporary duty status to investigate or prosecute, or provide support services for the investigation or prosecution of, a Federal crime.
                  [FTR Amdt. 2014-01, 79 FR 49643, Aug. 21, 2014]
                
                
                  § 301-11.602
                  What factors should my agency consider in determining whether to authorize extended TDY?
                  Your agency should consider the factors discussed in § 302-3.502 of this subtitle in determining whether to authorize extended TDY.
                  [FTR Amdt. 2014-01, 79 FR 49643, Aug. 21, 2014]
                
                
                  
                  § 301-11.603
                  What are the tax consequences of extended TDY?
                  (a) If you are on a taxable extended TDY assignment, then all allowances and reimbursements for travel expenses, plus all travel expenses that the Government pays directly on your behalf in connection with your TDY assignment, are taxable income to you. This includes all allowances, reimbursements, and direct payments to vendors from the day that you or your agency recognized that your extended TDY assignment is expected to exceed one year, as explained in § 301-11.601.
                  (b) Your agency will reimburse you for substantially all of the income taxes that you incur as a result of your taxable extended TDY assignment. This reimbursement consists of two parts:
                  (1) The Withholding Tax Allowance (WTA). See Part 302-17, Subpart B of this Subtitle for information on the WTA; and
                  (2) The “Extended TDY Tax Reimbursement Allowance” (ETTRA) (in previous editions of the FTR this was known as the “Income Tax Reimbursement Allowance”).
                  (c) The WTA and ETTRA for taxable extended TDY assignments cover only the TDY benefits described in FTR Chapter 301, Subchapter B. On an extended TDY assignment, you are not eligible for the other benefits that you would have received if your agency had permanently relocated you.
                  [FTR Amdt. 2014-01, 79 FR 49643, Aug. 21, 2014]
                
                
                  § 301-11.604
                  What are the procedures for calculation and reimbursement of my WTA and ETTRA for taxable extended TDY?+
                  (a) If your agency knows from the beginning of your TDY assignment that your assignment qualifies as taxable extended TDY, then your agency will withhold an amount as a WTA and pay that as withholding tax to the IRS until your extended TDY assignment ends. The WTA itself is taxable income to you, so your agency increases, or “grosses-up,” the amount of the WTA, using a formula to reimburse you for the additional taxes on the WTA.
                  (b) If your agency realizes during a TDY assignment that you will incur taxes (because, for example, the TDY assignment has lasted, or is going to last, longer than originally intended), then your agency will compute the WTA for all taxable benefits received since the date it was recognized that you are no longer “temporarily away from home” (see § 302-11.601 for more information on the meaning of “temporarily away from home”). Your agency will pay that amount to the IRS, and then will begin paying WTA to the IRS until your extended TDY assignment ends.
                  (c) For your ETTRA, your agency will use the same one-year or two-year process that it has chosen to use for the relocation income tax allowance (RITA).
                  (d) See part 302-17 of this subtitle for additional information on the WTA and RITA processes.
                  
                    Note to § 301-11.604:
                    If your agency offers you the choice, the WTA is optional to you. See §§ 302-17.61 through 302-17.69.
                  
                  [FTR Amdt. 2014-01, 79 FR 49643, Aug. 21, 2014]
                
                
                  § 301-11.605
                  When should I file my “Statement of Income and Tax Filing Status” for my taxable extended TDY assignment?
                  You should file your “Statement of Income and Tax Filing Status” for your taxable extended TDY assignment at the beginning of your extended TDY assignment, or as soon as you or your agency realizes that your TDY assignment will incur taxes. You should provide the same information as the sample “Statements of Income and Tax Filing Status” shown in part 302-17, subpart F (one-year process) or subpart G (two-year process) of this subtitle.
                  [FTR Amdt. 2014-01, 79 FR 49643, Aug. 21, 2014]
                
              
            
          
          
            Pt. 301-12
            PART 301-12—MISCELLANEOUS EXPENSES
            
              Sec.
              301-12.1
              What miscellaneous expenses are reimbursable?
              301-12.2
              What baggage expenses may my agency pay?
            
            
              Authority:
              5 U.S.C. 5707.
            
            
              Source:
              FTR Amdt. 70, 63 FR 15965, Apr. 1, 1998, unless otherwise noted.
            
            
              
              § 301-12.1
              What miscellaneous expenses are reimbursable?
              When the following items have been authorized or approved by your agency, they will be reimbursed as a miscellaneous expense. Taxes for reimbursable lodging are deemed approved when lodging is authorized. Examples of such expenses include, but are not limited to the following:
              
                
                  General expenses
                  Fees to obtain money
                  Special expenses of foreign travel
                
                
                  Baggage expenses as described in § 301-12.2.
                  Fees for travelers checks
                  Commissions on conversion of foreign currency.
                
                
                  Services of guides, interpreters, and drivers.
                  Fees for money orders
                  Passport and/or visa fees, including fees for a physical examination if one is required to obtain a passport and/or visa and such examination could not be obtained at a Government facility. Reimbursement for such fees may include travel and transportation costs to the passport/visa issuing office if located outside the local commuting area of the employee's official station and the traveler's presence at that office is mandatory.
                
                
                  Services of an attendant as described in § 301-13.3.
                
                
                  Use of computers, printers, faxing machines, and scanners.
                  Fees for certified checks
                  Costs of photographs for passports and visas.
                
                
                  Services of typists, data processors, or stenographers.
                  Transaction fees for use of automated teller machines (ATMs)-Government contractor-issued charge card
                  Foreign country exit fees.
                
                
                  Services of an attendant as described in § 301-13.3.
                  
                  Costs of birth, health, and identity certificates.
                
                
                  Storage of property used on official business.
                  
                  Charges for inoculations that cannot be obtained through a Federal dispensary.
                
                
                  Hire of conference center room or hotel room for official business.
                
                
                  Official telephone calls/service (see note).
                
                
                  Faxes, telegrams, cablegrams, or radiograms.
                
                
                  Lodging taxes as prescribed in § 301-11.27.
                
                
                  Laundry, cleaning and pressing of clothing expenses as prescribed in § 301-11.31.
                
                
                  Energy surcharge and lodging resort fee(s) (when such fee(s) is/are not optional).
                
              
              
                Note to § 301-12.1:
                You should use Government provided services for all official communications. When they are not available, commercial services may be used. Reimbursement may be authorized or approved by your agency.
              
              [FTR Amdt. 75, 63 FR 66675, Dec. 2, 1998, as amended by FTR Amdt. 108, 67 FR 57965, Sept. 13, 2002; FTR Amdt. 2006-03, 71 FR 24596, Apr. 26, 2006; FTR Amdt. 2007-05, 72 FR 61538, Oct. 31, 2007; FTR Amdt. 2010-07, 75 FR 72967, Nov. 29, 2010]
            
            
              § 301-12.2
              What baggage expenses may my agency pay?
              Your agency may reimburse expenses related to baggage as follows:
              (a) Transportation charges for authorized excess;
              (b) Necessary charges for transferring baggage;
              (c) Necessary charges for storage of baggage when such charges are the result of official business;

              (d) All fees pertaining to the first checked bag. In addition, charges relating to the second and subsequent bags may be reimbursed when the agency determines those expenses necessary and in the interest of the Government (see §§ 301-70.300, 301-70.301). Travelers should verify their agency's current policies and procedures regarding excess baggage prior to traveling; and
              
              (e) Charges or tips at transportation terminals for handling Government property carried by the traveler.
              [FTR Amdt. 70, 63 FR 15965, Apr. 1, 1998, as amended by FTR Amdt. 2010-07, 75 FR 72967, Nov. 29, 2010]
            
          
          
            Pt. 301-13
            PART 301-13—TRAVEL OF AN EMPLOYEE WITH SPECIAL NEEDS
            
              Sec.
              301-13.1
              What is the policy for paying additional travel expenses incurred by an employee with a special need?
              301-13.2
              Under what conditions will my agency pay for my additional travel expenses under this part?
              301-13.3
              What additional travel expenses may my agency pay under this part?
            
            
              Authority:
              5 U.S.C. 5707.
            
            
              Source:
              FTR Amdt. 70, 63 FR 15966, Apr. 1, 1998, unless otherwise noted.
            
            
              § 301-13.1
              What is the policy for paying additional travel expenses incurred by an employee with a special need?
              To provide reasonable accommodations to an employee with a special need by paying for additional travel expenses incurred.
            
            
              § 301-13.2
              Under what conditions will my agency pay for my additional travel expense(s) under this part?
              When an additional travel expense is necessary to accommodate a special physical need which is either:
              (a) Clearly visible and discernible; or
              (b) Substantiated in writing by a competent medical authority.
            
            
              § 301-13.3
              What additional travel expenses may my agency pay under this part?
              Your agency approving official may pay for any expenses deemed necessary by your agency to accommodate an employee with a special need including, but not limited to, the following expenses:
              (a) Transportation and per diem expenses incurred by a family member or other attendant who must travel with you to make the trip possible;
              (b) Specialized transportation to, from, and/or at the TDY duty location;
              (c) Specialized services provided by a common carrier to accommodate your special need;
              (d) Costs for handling your baggage that are a direct result of your special need;
              (e) Renting and/or transporting a wheelchair;
              (f) Other than coach-class accommodations to accommodate your special need, under subpart B of part 301-10 of this subchapter; and

              (g) Services of an attendant, when necessary, to accommodate your special need.
              
              
                Note to § 301-13.3(g):

                For limits on the amount that may be paid to an attendant, other than travel expenses, see 5 U.S.C. 3102 and guidance at http://www.opm.gov/disability/mngr_6-01-B.asp.
                
              
              [FTR Amdt. 70, 63 FR 15966, Apr. 1, 1998, as amended by FTR Amdt. 2005-03, 70 FR 28460, May 18, 2005; FTR Amdt. 2006-03, 71 FR 24596, Apr. 26, 2006; FTR Amdt. 2009-06, 74 FR 55149, Oct. 27, 2009]
            
          
          
            Pt. 301-30
            PART 301-30—EMERGENCY TRAVEL
            
              Sec.
              301-30.1
              What is emergency travel?
              301-30.2
              What is considered to be “family” with respect to emergency travel?
              301-30.3
              What should I do if I have to interrupt or discontinue my TDY travel?
              301-30.4
              When an illness or injury occurs on TDY, what expenses may be allowed?
              301-30.5
              Are there any limitations to the payment of these expenses?
            
            
              Authority:
              5 U.S.C. 5707.
            
            
              Source:
              FTR Amdt. 70, 63 FR 15966, Apr. 1, 1998, unless otherwise noted.
            
            
              § 301-30.1
              What is emergency travel?
              Travel which results from:
              (a) Your becoming incapacitated by illness or injury not due to your own misconduct; or
              (b) The death or serious illness of a member of your family; or
              (c) A catastrophic occurrence or impending disaster, such as fire, flood, or act of God, which directly affects your home.
            
            
              § 301-30.2
              What is considered to be “family” with respect to emergency travel?

              “Family” includes any member of your immediate family, as defined in § 300-3.1. However, your agency may, on a case-by-case basis, expand this definition to include other members of your and/or your spouse's or domestic partner's extended family.
              [FTR Amdt. 70, 63 FR 15966, Apr. 1, 1998, as amended by FTR Amdt. 2010-06, 75 FR 67631, Nov. 3, 2010]
            
            
              § 301-30.3
              What should I do if I have to interrupt or discontinue my TDY travel?
              Contact your travel authorizing/approving official for instructions as soon as possible.
            
            
              § 301-30.4
              When an illness or injury occurs on TDY, what expenses may be allowed?
              Your agency may pay:
              (a) Per diem at the location where you incurred or were treated for incapacitating illness or injury for a reasonable period of time (generally 14 calendar days). However, your agency may pay for a longer period.
              (b) Transportation and per diem expense for travel to an alternate location to receive medical treatment.
              (c) Transportation and per diem expense to return to your official station.
              (d) Transportation costs of a medically necessary attendant.
              [FTR Amdt. 70, 63 FR 15966, Apr. 1, 1998, as amended by FTR Amdt. 108, 67 FR 57966, Sept. 13, 2002]
            
            
              § 301-30.5
              Are there any limitations to the payment of these expenses?
              Expenses are not payable when:
              (a) Confined to:
              (1) A medical facility within the proximity of your official station.
              (2) The same medical facility you would have been admitted to if your incapacitating illness or injury occurred at your official station.
              (b) The Government provides or reimburses you for hospitalization under any Federal statute (including hospitalization in a Department of Veterans Affairs (VA) Medical center or military hospital). However, per diem expenses are payable if your hospitalization is paid under the Federal Employees Health Benefits Program (5 U.S.C. 8901-8913).
              [FTR Amdt. 70, 63 FR 15966, Apr. 1, 1998, as amended by FTR Amdt. 2010-07, 75 FR 72967, Nov. 29, 2010]
            
          
          
            Pt. 301-31
            PART 301-31—THREATENED LAW ENFORCEMENT/INVESTIGATIVE EMPLOYEES
            
              Sec.
              301-31.1
              Why pay subsistence and transportation expenses for threatened law enforcement/investigative employees?
              301-31.2
              What is “family” with respect to threatened law enforcement/investigative employees?
              301-31.3
              Are members of my family and I eligible for payment of subsistence and transportation expense?
              301-31.4
              Must my agency pay transportation and subsistence expenses?
              301-31.5
              Under what conditions may my agency pay for transportation and subsistence expenses?
              301-31.6
              Where must I and/or my family obtain lodging?
              301-31.7
              May my family and I occupy lodging at different locations?
              301-31.8
              What transportation expenses may my agency pay?
              301-31.9
              What subsistence expenses may my agency pay?
              301-31.10
              How will my agency pay my subsistence expenses?
              301-31.11
              May my agency pay me a per diem allowance instead of actual expenses?
              301-31.12
              Must I keep track of my expenses?
              301-31.13
              How long may my agency pay for subsistence expenses under this part?
              301-31.14
              May I receive a travel advance for transportation and/or subsistence expenses?
              301-31.15
              What documentation must I provide for reimbursement?
            
            
              Authority:
              5 U.S.C. 5707.
            
            
              Source:
              FTR Amdt. 70, 63 FR 15966, Apr. 1, 1998, unless otherwise noted.
            
            
              § 301-31.1
              Why pay subsistence and transportation expenses for threatened law enforcement/investigative employees?
              To protect a law enforcement/investigative employee and his/her immediate family when their lives are placed in jeopardy as a result of the employee's assigned duties.
            
            
              § 301-31.2
              What is “family” with respect to threatened law enforcement/investigative employees?

              Generally, “family” includes any member of your immediate family, as defined in § 300-3.1 of this title. However, your agency may, on a case-by-case basis, expand this definition to include other members of you and/or your spouse's or domestic partner's extended family.
              [FTR Amdt. 70, 63 FR 15966, Apr. 1, 1998, as amended by FTR Amdt. 2010-06, 75 FR 67631, Nov. 3, 2010]
            
            
              § 301-31.3
              Are members of my family and I eligible for payment of subsistence and transportation expense?
              Yes, if you serve in a law enforcement, investigative, or similar capacity for special law enforcement/investigative purposes and your agency authorizes such expenses.
            
            
              § 301-31.4
              Must my agency pay transportation and subsistence expenses?
              No. Your agency decides when it is appropriate to pay these expenses based on the nature of the threat against your life and/or the life of a member(s) of your immediate family.
            
            
              § 301-31.5
              Under what conditions may my agency pay for transportation and subsistence expenses?
              When your agency determines that a threat against you or a member(s) of your immediate family justifies moving you and/or your family to temporary living accommodations at or away from your official station.
            
            
              § 301-31.6
              Where must I and/or my family obtain lodging?
              Your agency designates the area where you and/or your family should obtain lodging. It may be within your official station or at an alternate location.
            
            
              § 301-31.7
              May my family and I occupy lodging at different locations?
              Yes, if authorized by your agency.
            
            
              § 301-31.8
              What transportation expenses may my agency pay?
              Your agency may pay transportation expenses authorized by part 301-10 of this chapter to transport you and/or your family to/from a temporary location.
              [FTR Amdt. 70, 63 FR 15966, Apr. 1, 1998, as amended by FTR 108, 67 FR 57966, Sept. 13, 2002]
            
            
              § 301-31.9
              What subsistence expense may my agency pay?
              Only your lodging cost may be paid. However, your agency may pay for meals and laundry/cleaning expenses if:
              (a) Your temporary living accommodations do not have kitchen or laundry facilities; or
              (b) Your agency determines that other extenuating circumstances exist which necessitate payment of these expenses.
            
            
              § 301-31.10
              How will my agency pay my subsistence expenses?
              Your agency will pay your actual subsistence expenses not to exceed the “maximum allowable amount” for the period you or your family occupy temporary living accommodations. The “maximum allowable amount” is the “maximum daily amount” multiplied by the number of days you or your family occupy temporary living accommodations not to exceed the number of days authorized. The “maximum daily amount” is determined by adding the rates in the following table for you and each member of your family authorized to occupy temporary living accommodations:
              
                
                  If your agency authorizes
                  The “maximum daily amount” of per diem expenses that
                  You or your unaccompanied spouse, domestic partner or other unaccompanied family member may receive is
                  Your accompanied spouse, domestic partner or a member of your family who is age 12 or older may receive is
                  A member of your family who is under age 12 may receive is
                
                
                  Payment of only lodging expenses
                  The maximum lodging amount applicable to the locality
                  .75 times the maximum lodging amount applicable to the locality
                  .5 times the maximum lodging amount applicable to the locality.
                
                
                  Payment for lodging, meals, and other per diem expenses
                  The maximum per diem rate applicable to the locality
                  .75 times the maximum per diem rate applicable to the locality.
                  .5 times the maximum per diem rate applicable to the locality.
                
              
              [FTR Amdt. 70, 63 FR 15966, Apr. 1, 1998, as amended by FTR Amdt. 2010-06, 75 FR 67631, Nov. 3, 2010]
            
            
              
              § 301-31.11
              May my agency pay me a per diem allowance instead of actual expenses?
              No.
            
            
              § 301-31.12
              Must I keep track of my expenses?
              Yes. You must keep track of your actual expenses as described in part 301-11 of this chapter.
              [FTR Amdt. 70, 63 FR 15966, Apr. 1, 1998; 63 FR 35538, June 30, 1998]
            
            
              § 301-31.13
              How long may my agency pay for subsistence expenses under this part?
              Your agency may pay for subsistence expenses up to 60 days. However, your agency may pay for additional periods if it determines that an extension is justified.
            
            
              § 301-31.14
              May I receive a travel advance for transportation and/or subsistence expenses?
              Yes, you may receive a travel advance under § 301-51.200 of this chapter for up to a 30-day period at a time to cover expenses allowable. Your travel advance may not exceed the maximum allowable amount authorized under § 301-31.10, and you will be required to reimburse your agency for any portion of the advance disallowed or not spent.
            
            
              § 301-31.15
              What documentation must I provide for reimbursement?
              You must provide receipts or any other documentation required by your agency. However, in instances when documentation might compromise the security of the individuals involved, the head of the agency may waive these requirements.
            
          
        
        
          
          SUBCHAPTER C—ARRANGING FOR TRAVEL SERVICES, PAYING TRAVEL EXPENSES, AND CLAIMING REIMBURSEMENT
          
            Pt. 301-50
            PART 301-50—ARRANGING FOR TRAVEL SERVICES
            
              Sec.
              301-50.1
              To whom do the pronouns “I”, “you”, and their variants throughout this part refer?
              301-50.2
              How must I arrange my travel?
              301-50.3
              Must I use the ETS or TMS to arrange my travel?
              301-50.4
              May I be granted an exception to the required use of TMS or ETS once my agency has fully deployed ETS?
              301-50.5
              What is my liability if I do not use my agency's TMS or the E-Gov Travel Service, and an exception has not been approved?
              301-50.6
              What is an “online self-service booking tool?”
              301-50.7
              Should I use the online self-service booking tool once ETS is available within my agency?
            
            
              Authority:
              5 U.S.C. 5707; 40 U.S.C. 121(c).
            
            
              Source:
              FTR Amdt. 2003-07, 68 FR 71029, Dec. 22, 2003, unless otherwise noted.
            
            
              § 301-50.1
              To whom do the pronouns “I”, “you”, and their variants throughout this part refer?
              In this part, the pronouns “I”, “you”, and their variants refer to the employee.
            
            
              § 301-50.2
              How must I arrange my travel?
              You must arrange your travel as designated by your agency and in accordance with this part.
            
            
              § 301-50.3
              Must I use the ETS or TMS to arrange my travel?
              Yes, if you are an employee of an agency as defined in § 301-1.1 of this chapter, you must use the E-Gov Travel Service when your agency makes it available to you. Until then, you must use your agency's existing Travel Management Service (TMS) to make your travel arrangements. If you are an employee of the Department of Defense (DoD) or of the Government of the District of Columbia, you must arrange your travel in accordance with your agency's TMS. Your agency may grant an exception to required use of TMS/ETS under § 301-50.4, § 301-73.102, or § 301-73.104 of this chapter.
              [FTR Amdt. 2003-07, 68 FR 71029, Dec. 22, 2003, as amended by FTR Amdt. 2006-04, 71 FR 49375, Aug. 23, 2006; FTR Amdt. 2007-05, 72 FR 61538, Oct. 31, 2007]
            
            
              § 301-50.4
              May I be granted an exception to the required use of TMS or ETS once my agency has fully deployed ETS?
              Yes, your agency head or his/her designee may grant an individual case exception to required use of your agency's current TMS or to required use of ETS once your agency has fully deployed ETS, but only when your travel meets one of the following conditions:
              (a) Such use would result in an unreasonable burden on mission accomplishment (e.g., emergency travel is involved and TMS/ETS is not accessible; you are performing invitational travel; or you have special needs or require disability accommodations under part 301-13 of this chapter).
              (b) Such use would compromise a national security interest.
              (c) Such use might endanger your life (e.g., you are traveling under the Federal witness protection program, or you are a threatened law enforcement/investigative officer traveling under part 301-31 of this chapter).
              [FTR Amdt. 2006-04, 71 FR 49375, Aug. 23, 2006]
            
            
              § 301-50.5
              What is my liability if I do not use my agency's TMS or the E-Gov Travel Service, and an exception has not been approved?

              If you do not have an approved exception under § 301-50.4 or § 301-73.104 of this chapter, you are responsible for any additional costs resulting from the failure to use the TMS or E-Gov Travel Service, including service fees, cancellation penalties, or other additional costs (e.g., higher airfares, rental car charges, or hotel rates). In addition, your agency may take appropriate disciplinary action.
              [FTR Amdt. 2003-07, 68 FR 71029, Dec. 22, 2003, as amended by FTR Amdt. 2007-05, 72 FR 61538, Oct. 31, 2007]
            
            
              § 301-50.6
              What is an “online self-service booking tool?”
              An online self-service booking tool is an Internet based system that permits travelers to make their own reservations for transportation (e.g., air, rail, and car rental) and lodging. ETS and some agency TMS's incorporate a self service booking tool.
              [FTR Amdt. 2006-04, 71 FR 49375, Aug. 23, 2006]
            
            
              § 301-50.7
              Should I use the online self-service booking tool once ETS is available within my agency?

              Yes, you should use the online self-service booking tool offered by ETS or your agency's TMS until ETS becomes available to you.
              
              
                Note to § 301-50.7:
                Some extenuating circumstances for which you may not be able to use online self-service booking are (1) when you are attending a conference where the conference sponsor has negotiated with one or more lodging facilities to set aside a specific number of rooms for conference attendees and to ensure that a set aside room is available to you, you are required to book lodging directly with the lodging facility, (2) when your travel is to a remote location and it is not possible to book lodging accommodations through the TMS or ETS, or (3) when such travel arrangements are so complex and circumstance will not allow you to book your travel through an online self-service booking tool.
              
              [FTR Amdt. 2006-04, 71 FR 49375, Aug. 23, 2006]
            
          
          
            Pt. 301-51
            PART 301-51—PAYING TRAVEL EXPENSES
            
              
                Subpart A—General
                Sec.
                301-51.1
                How must I use the Government contractor-issued travel charge card?
                301-51.2
                Are there any official travel expenses that are exempt from the mandatory use of the Government contractor-issued travel charge card?
                301-51.3
                What classes of employees are exempt from mandatory use of the Government contractor-issued travel charge card?
                301-51.4
                Who in my agency has the authority to grant exemptions from the mandatory use of the Government contractor-issued travel charge card?
                301-51.5
                If my agency grants an exemption, does that prevent me from using the card on a voluntary basis?
                301-51.6
                How may I pay for official travel expenses if I receive an exemption from use of the Government contractor-issued travel charge card?
                301-51.7
                For what purposes may I use the Government contractor-issued travel charge card while on official travel?
                301-51.8
                May I use the Government contractor-issued travel charge card for personal reasons while on official travel?
                301-51.9
                What are the consequences if I misuse the Government contractor-issued travel charge card on official travel?
              
              
                Subpart B—Paying for Common Carrier Transportation
                301-51.100
                What method of payment must I use to procure common carrier transportation?
                301-51.101
                Which payment methods are considered the equivalent of cash?
                301-51.102
                How is my transportation reimbursement affected if I make an unauthorized cash purchase of common carrier transportation?
                301-51.103
                What is my liability if I lose a GTR?
              
              
                Subpart C—Receiving Travel Advances
                301-51.200
                For what expenses may I receive a travel advance?
                301-51.201
                What is the maximum amount that my agency may advance?
                301-51.202
                When must I account for my advance?
                301-51.203
                What must I do about my advance if my trip is canceled or postponed indefinitely?
              
            
            
              Authority:
              5 U.S.C. 5707. Subpart A is issued under the authority of Sec. 2, Pub. L. 105-264, 112 Stat. 2350 (5 U.S.C. 5701 note); 40 U.S.C. 121(c).
            
            
              Source:
              FTR Amdt. 70, 63 FR 15968, Apr. 1, 1998, unless otherwise noted.
            
            
              Subpart A—General
              
                Source:
                FTR Amdt. 90, 65 FR 3055, Jan. 19, 2000, unless otherwise noted.
              
              
                § 301-51.1
                How must I use the Government contractor-issued travel charge card?

                You are required to activate the Government contractor-issued travel charge card once you receive it, and then use it as the method of payment for all official travel expenses unless exempted under § 301-51.2.
                [FTR Amdt. 2016-01, 81 FR 63138, Sept. 14, 2016]
              
              
                § 301-51.2
                Are there any official travel expenses that are exempt from the mandatory use of the Government contractor-issued travel charge card?

                Expenses for which payment through the Government contractor-issued travel charge card is impractical (e.g., vendor does not accept credit cards) or imposes unreasonable burdens or costs (e.g., fees are charged for using the card) are exempt from use of the travel charge card. Your agency may also exempt an official travel expense when it is necessary in the interest of the agency (see § 301-51.4).
                [FTR Amdt. 2016-01, 81 FR 63138, Sept. 14, 2016]
              
              
                § 301-51.3
                What classes of employees are exempt from mandatory use of the Government contractor-issued travel charge card?
                The Administrator of General Services exempts the following classes of employees from mandatory use of the Government contractor-issued travel charge card:
                (a) Any employee who has an application pending for the Government contractor-issued travel charge card;
                (b) Any employee, when issuance of the Government contractor-issued travel charge card would adversely affect the mission or put the employee at risk; and
                (c) Any employee who is not eligible to receive a Government contractor-issued travel charge card.
                [FTR Amdt. 2016-01, 81 FR 63138, Sept. 14, 2016]
              
              
                § 301-51.4
                Who in my agency has the authority to grant exemptions from the mandatory use of the Government contractor-issued travel charge card?
                The head of your agency or his/her designee(s) has (have) the authority to grant exemptions from the mandatory use of the Government contractor-issued travel charge card.
                [FTR Amdt. 90, 65 FR 3055, Jan. 19, 1998. Redesignated by FTR Amdt. 2016-01, 81 FR 63138, Sept. 14, 2016] FTR Amdt. 90, 65 FR 3055, Jan. 19, 1998
              
              
                § 301-51.5
                If my agency grants an exemption, does that prevent me from using the card on a voluntary basis?
                No, an exemption from use would not prevent you from using the Government contractor-issued travel charge card on a voluntary basis in accordance with your agency's policy.
                [FTR Amdt. 90, 65 FR 3055, Jan. 19, 1998. Redesignated by FTR Amdt. 2016-01, 81 FR 63138, Sept. 14, 2016]
              
              
                § 301-51.6
                How may I pay for official travel expenses if I receive an exemption from use of the Government contractor-issued travel charge card?
                If you receive an exemption from use of the Government contractor-issued travel charge card, your agency may authorize one or a combination of the following methods of payment:
                (a) Personal funds, including cash or personal charge card;
                (b) Travel advances; or
                (c) Government Transportation Request (GTR).
                
                
                  Note to § 301-51.6:
                  City pair contractors are not required to accept payment by the methods in paragraph (a) or (b) of this section.
                
                [FTR Amdt. 90, 65 FR 3055, Jan. 19, 1998. Redesignated and amended by FTR Amdt. 2016-01, 81 FR 63138, Sept. 14, 2016]
              
              
                § 301-51.7
                For what purposes may I use the Government contractor-issued travel charge card while on official travel?
                You are required to use the Government contractor-issued travel charge card for expenses directly related to your official travel.
                [FTR Amdt. 2010-02, 75 FR 24436, May 5, 2010. Redesignated by FTR Amdt. 2016-01, 81 FR 63138, Sept. 14, 2016]
              
              
                
                § 301-51.8
                May I use the Government contractor-issued travel charge card for personal reasons while on official travel?
                No, you may not use the Government contractor-issued travel charge card for personal reasons while on official travel.
                [FTR Amdt. 2010-02, 75 FR 24436, May 5, 2010. Redesignated by FTR Amdt. 2016-01, 81 FR 63138, Sept. 14, 2016]
              
              
                § 301-51.9
                What are the consequences if I misuse the Government contractor-issued travel charge card on official travel?
                Your agency may take appropriate disciplinary action if you misuse the Government contractor-issued travel charge card according to internal agency policies and procedures.
                [FTR Amdt. 2010-02, 75 FR 24436, May 5, 2010. Redesignated by FTR Amdt. 2016-01, 81 FR 63138, Sept. 14, 2016]
              
            
            
              Subpart B—Paying for Common Carrier Transportation
              
                § 301-51.100
                What method of payment must I use to procure common carrier transportation?
                You must use a Government contractor-issued individually billed travel card, centrally billed account, or GTR to procure contract passenger transportation services. For all other common carrier transportation, you must use one of the methods specified in the following table:
                
                  
                    For passenger transportation services costing
                    You must use
                    Unless
                  
                  
                    (a) $10 or less, and air excess baggage charges of $15 or less for each leg of a trip
                    A Government contractor-issued individually billed travel card or centrally billed account
                    Use of the Government contractor-issued individually billed travel card is not accepted, its use is impracticable or special circumstances justify the use of a GTR.
                  
                  
                    (b) More than $10, but not more than $100
                    A Government contractor-issued individually billed travel card, centrally billed account, or GTR
                    None of the other methods are practicable, you may use cash.
                  
                  
                    (c) More than $100
                    Only a Government contractor-issued individually billed travel card, centrally billed account, or GTR
                    Your agency authorizes you to use a reduced fare for group, charter, or excursion arrangements or under emergency circumstances where the use of other methods is not possible.
                  
                
                [FTR Amdt. 70, 63 FR 15968, Apr. 1, 1998; 63 FR 35538, June 30, 1998, as amended by FTR Amdt. 2007-05, 72 FR 61539, Oct. 31, 2007]
              
              
                § 301-51.101
                Which payment methods are considered the equivalent of cash?
                Use of one of the following payment methods of this section to procure common carrier transportation is considered the equivalent of cash and you must comply with the rules in 41 CFR 102-118.50 that limit the use of cash for such purposes.
                (a) Personal credit cards;
                (b) Cash withdrawals obtained from an ATM using a Government contractor-issued individually billed travel card; and
                (c) Checks, both personal and travelers (including those obtained through a travel payment system services program).
                [FTR Amdt. 70, 63 FR 15968, Apr. 1, 1998; 63 FR 35538, June 30, 1998, as amended by FTR Amdt. 108, 67 FR 57966, Sept. 13, 2002]
              
              
                § 301-51.102
                How is my transportation reimbursement affected if I make an unauthorized cash purchase of common carrier transportation?

                If you are a new employee or an invitational or infrequent traveler who is unaware of proper procedures for purchasing common carrier transportation, your agency may allow reimbursement for the full cost of the transportation. In all other instances, your reimbursement will be limited to the cost of such transportation using the authorized method of payment.
                [FTR Amdt. 70, 63 FR 15968, Apr. 1, 1998; 63 FR 35538, June 30, 1998]
              
              
                § 301-51.103
                What is my liability if I lose a GTR?
                You are liable for any Government expenditure that is caused by your negligence in safeguarding the GTR or tickets received in exchange for the GTR. To avoid liability, immediately report a lost or stolen GTR to your administrative office. If the lost or stolen GTR shows the carrier service desired, and point of origin, promptly notify in writing the named carrier and other local initial carriers. Do not use a GTR that is recovered after having been reported as lost or stolen. Instead, report the recovered GTR to your administrative office.
                [FTR Amdt. 70, 63 FR 15968, Apr. 1, 1998; 63 FR 35538, June 30, 1998]
              
            
            
              Subpart C—Receiving Travel Advances
              
                § 301-51.200
                For what expenses may I receive a travel advance?
                
                  
                    For
                    You may receive an advance
                  
                  
                    (a) Cash transaction expenses (i.e., expenses that as a general rule cannot be charged and must be paid using cash, a personal check, or travelers check)
                    Any time you are on official travel.
                  
                  
                    (1) M&IE covered by the per diem allowance or actual expenses allowance;
                  
                  
                    (2) Miscellaneous transportation expenses such as transit systems and taxi fares; parking fees; ferry fees; bridge, road, and tunnel fees; and aircraft parking, landing, and tie-down fees;
                  
                  
                    (3) Gasoline and other variable expenses covered by the mileage allowance for advantageous use of a privately owned automobile for official business; and
                  
                  
                    (4) Other authorized miscellaneous expenses that cannot be charged using a Government contractor-issued charge card and for which a cost can be estimated.
                  
                  
                    (b) Non-cash transaction expenses (e.g., lodging, common carrier, advance payment of discounted conference registration fee)
                    Only in the following situations:
                  
                  
                     
                    (1) Government contractor-issued charge card not expected to be accepted.
                  
                  
                     
                    (2) Government contractor-issued charge card issuance denied. Your agency has decided not to provide you a contractor-issued individually billed travel card.
                  
                  
                     
                    (3) Official change of station. Your agency determines that use of a contractor-issued individually billed travel card would not be feasible incident to a transfer, particularly a transfer to another agency.
                  
                  
                     
                    (4) Financial hardship would be incurred.
                  
                
                [FTR Amdt. 70, 63 FR 15968, Apr. 1, 1998; 63 FR 35538, June 30, 1998, as amended by FTR Amdt. 108, 67 FR 57966, Sept. 13, 2002; FTR Amdt. 2006-02, 71 FR 24598, Apr. 26, 2006; FTR Amdt. 2010-02, 75 FR 24436, May 5, 2010]
              
              
                § 301-51.201
                What is the maximum amount that my agency may advance?
                The amount your agency advances you may not exceed the following amounts:
                
                  
                    For
                    The maximum amount your agency may advance is
                  
                  
                    Cash transaction expenses
                    The estimated amount of your cash transaction expenses. (For M&IE, your advance is limited to the M&IE rate under the lodgings-plus per diem method.)
                  
                  
                    Non-cash transaction expenses (See § 301-51.200(b))
                    Generally zero. However, your agency may advance up to the full amount of your expected non-cash transaction expenses for an individual trip (or not to exceed a 45-day period for an open authorization) in accordance with § 301-51.200(b).
                  
                
                [FTR Amdt. 70, 63 FR 15968, Apr. 1, 1998; 63 FR 35538, June 30, 1998]
              
              
                
                § 301-51.202
                When must I account for my advance?
                You must file a travel claim which accounts for your advance after completion of your assignment, in accordance with your agency's policy. If you are in a continuous travel status (e.g., an auditor or inspector) or if you submit periodic reimbursement vouchers on an individual trip authorization, your agency may reimburse you the full amount of your travel expenses without any deduction of your advance until such time as you file a final voucher. If the amount advanced is less than the amount of the voucher on which it is deducted, you will be reimbursed the net amount. If the advance exceeds the reimbursable amount, you must immediately refund the excess.
              
              
                § 301-51.203
                What must I do about my advance if my trip is canceled or postponed indefinitely?
                Promptly notify the appropriate agency officials and refund any monies advanced in connection with the authorized travel.
              
            
          
          
            Pt. 301-52
            PART 301-52—CLAIMING REIMBURSEMENT
            
              Sec.
              301-52.1
              Must I file a travel claim?
              301-52.2
              What information must I provide in my travel claim?
              301-52.3
              Am I required to file a travel claim in a specific format and must the claim be signed?
              301-52.4
              What must I provide with my travel claim?
              301-52.5
              Is there any instance where I am exempt from the receipt requirements in § 301-52.4?
              301-52.6
              How do I submit a travel claim?
              301-52.7
              When must I submit my travel claim?
              301-52.8
              May my agency disallow payment of a claimed item?
              301-52.9
              What will my agency do when it disallows an expense?
              301-52.10
              May I challenge my agency's disallowance of my claim?
              301-52.11
              What must I do to challenge a disallowed claim?
              301-52.12
              What happens if I attempt to defraud the Government?
              301-52.13
              Should I keep itemized records of my expenses while on travel?
              301-52.14
              What must I do with any travel advance outstanding at the time I submit my travel claim?
              301-52.15
              What must I do with any passenger coupon for transportation costing over $75, purchased with cash?
              301-52.16
              What must I do with any unused tickets, coupons, or other evidence of refund?
              301-52.17
              Within how many calendar days after I submit a proper travel claim must my agency reimburse my allowable expenses?
              301-52.18
              Within how many calendar days after I submit a travel claim must my agency notify me of any error that would prevent payment within 30 calendar days after submission?
              301-52.19
              Will I receive a late payment fee if my agency fails to reimburse me within 30 calendar days after I submit a proper travel claim?
              301-52.20
              How are late payment fees calculated?
              301-52.21
              Is there a minimum amount the late payment fee must exceed before my agency will pay it to me?
              301-52.22
              Will any late payment fees I receive be reported as wages on a Form W-2?
              301-52.23
              Is the additional fee, which is equal to any late payment charge that the card contractor would have been able to charge had I not paid the bill, considered income?
              301-52.24
              Does mandatory use of the Government contractor-issued travel charge card change my obligation to pay my travel card bill by the due date?
            
            
              Authority:
              5 U.S.C. 5707; 40 U.S.C. 121(c); Sec. 2., Pub. L. 105-264, 112 Stat. 2350 (5 U.S.C. 5701 note).
            
            
              Source:
              FTR Amdt. 70, 63 FR 15969, Apr. 1, 1998, unless otherwise noted.
            
            
              § 301-52.1
              Must I file a travel claim?
              Yes.
            
            
              § 301-52.2
              What information must I provide in my travel claim?
              You must provide the following:
              (a) An itemized list of expenses and other information (specified in the listing of required standard data elements contained in appendix C of this chapter, and any additional information your agency may specifically require), except:

              (1) You may aggregate official travel-related expenses incurred at the TDY location for authorized telephone calls, transit system fares, and parking meter fees, except any individual expenses costing over $75 must be listed separately;
              
              (2) When you are authorized lodgings-plus per diem, you must state the M&IE allowance on a daily basis;
              (3) When you are authorized a reduced per diem, you must state the reduced rate your agency authorizes on a daily basis; and
              (4) When your agency limits M&IE reimbursement to the prescribed maximum M&IE for the locality concerned, you must state the reduced rate on a daily basis.
              (5) Your agency may or may not require itemization of M&IE when reimbursement is limited to either the maximum M&IE locality rate or a reduced M&IE rate is authorized.
              (b) The type of leave and the number of hours of leave for each day;
              (c) The date of arrival and departure from the TDY station and any non-duty points visited when you travel by an indirect route other than a stopover to change planes or embark/disembark passengers;
              (d) A signed statement, “I hereby assign to the United States any rights I may have against other parties in connection with any reimbursable carrier transportation charges described herein,” when you use cash to pay for common carrier transportation.
              [FTR Amdt. 70, 63 FR 15969, Apr. 1, 1998, as amended at FTR Amdt. 2010-02, 75 FR 24436, May 5, 2010]
            
            
              § 301-52.3
              Am I required to file a travel claim in a specific format and must the claim be signed?
              As soon as your agency fully deploys the E-Gov Travel Service (ETS), you must use the ETS to file all your travel claims. (Agencies are required to fully deploy the ETS no later than September 30, 2006.) Until that time, you must file your travel claim in the format prescribed by your agency. If the prescribed travel claim is hardcopy, the claim must be signed in ink. Any alterations or erasures to your hardcopy travel claim must be initialed. If your agency has electronic processing, use your electronic signature where required.
              [FTR Amdt. 2003-07, 68 FR 71030, Dec. 22, 2003, as amended by FTR Amdt. 2006-04, 71 FR 49375, Aug. 23, 2006; FTR Amdt. 2007-05, 72 FR 61539, Oct. 31, 2007]
            
            
              § 301-52.4
              What must I provide with my travel claim?
              You must provide:
              (a) Evidence of your necessary travel authorizations including any necessary special authorizations;
              (b) Receipts for:
              (1) Any lodging expense;
              (2) Any other expense costing over $75. If it is impracticable to furnish receipts in any instance as required by this subtitle, the failure to do so must be fully explained on the travel voucher. Mere inconvenience in the matter of taking receipts will not be considered; and

              (3) Receipts must be retained for 6 years and 3 months as prescribed by the National Archives and Records Administration (NARA) under General Records Schedule 6, paragraph number 1 (http://www.archives.gov/records-mgmt/ardor/grs06.html)
              [FTR Amdt. 70, 63 FR 15969, Apr. 1, 1998, as amended by 67 FR 57966, Sept. 13, 2002; FTR Amdt. 2007-05, 72 FR 61539, Oct. 31, 2007; FTR Amdt. 2011-03, 76 FR 55275, Sept. 7, 2011]
            
            
              § 301-52.5
              Is there any instance where I am exempt from the receipt requirement in § 301-52.4?
              Yes, your agency may exempt an expenditure from the receipt requirement because the expenditure is confidential.
              [FTR Amdt. 70, 63 FR 15969, Apr. 1, 1998; 63 FR 35538, June 30, 1998]
            
            
              § 301-52.6
              How do I submit a travel claim?
              You must submit your travel claim in accordance with administrative procedures prescribed by your agency.
            
            
              § 301-52.7
              When must I submit my travel claim?
              Unless your agency administratively requires you to submit your travel claim within a shorter timeframe, you must submit your travel claim as follows:
              (a) Within 5 working days after you complete your trip or period of travel; or
              (b) Every 30 days if you are on continuous travel status.
            
            
              
              § 301-52.8
              May my agency disallow payment of a claimed item?
              Yes, if you do not:
              (a) Provide proper itemization of an expense;
              (b) Provide receipt or other documentation required to support your claim; and
              (c) Claim an expense which is not authorized.
            
            
              § 301-52.9
              What will my agency do when it disallows an expense?
              Your agency will disallow your claim for that expense, issue you a notice of disallowance, and pay your claim for those items which are not disallowed.
            
            
              § 301-52.10
              May I challenge my agency's disallowance of my claim?
              Yes, you may request reconsideration of your claim if you have additional facts or documentation to support your request for reconsideration.
            
            
              § 301-52.11
              What must I do to challenge a disallowed claim?
              You must:
              (a) File a new claim.
              (b) Provide full itemization for all disallowed items reclaimed.
              (c) Provide receipts for all disallowed items reclaimed that require receipts, except that you do not have to provide a receipt if your agency already has the receipt.
              (d) Provide a copy of the notice of disallowance.
              (e) State the proper authority for your claim if you are challenging your agency's application of the law or statute.
              (f) Follow your agency's procedures for challenging disallowed claims.
              (g) If after reconsideration by your agency your claim is still denied, you may submit your claim for adjudication to the GSA Board of Contract Appeals in accordance with 48 CFR part 6104.
            
            
              § 301-52.12
              What happens if I attempt to defraud the Government?
              (a) You forfeit reimbursement pursuant to 28 U.S.C. 2514; and
              (b) You may be subject under 18 U.S.C. 287 and 1001 to one, or both, of the following:
              (1) A fine of not more than $10,000, or
              (2) Imprisonment for not more than 5 years.
            
            
              § 301-52.13
              Should I keep itemized records of my expenses while on travel?
              Yes. You will find it helpful to keep a record of your expenses by date of the expense to aid you in preparing your travel claim or for tax purposes.
            
            
              § 301-52.14
              What must I do with any travel advance outstanding at the time I submit my travel claim?
              You must account for the travel advance in accordance with your agency's procedures.
            
            
              § 301-52.15
              What must I do with any passenger coupon for transportation costing over $75, purchased with cash?
              You must submit the passenger coupons to your agency in accordance with your agency's procedures.
            
            
              § 301-52.16
              What must I do with any unused tickets, coupons, or other evidence of refund?
              You must submit any unused tickets, coupons, or other evidence of refund to your agency in accordance with your agency's procedures.
              [FTR Amdt. 70, 63 FR 15969, Apr. 1, 1998; 63 FR 35538, June 30, 1998]
            
            
              § 301-52.17
              Within how many calendar days after I submit a proper travel claim must my agency reimburse my allowable expenses?

              Your agency must reimburse you within 30 calendar days after you submit a proper travel claim to your agency's designated approving office. Your agency must ensure that it uses a satisfactory recordkeeping system to track submission of travel claims. For example, travel claims submitted by mail, in accordance with your agency's policy, could be annotated with the time and date of receipt by your agency. Your agency could consider travel claims electronically submitted to the designated approving office as submitted on the date indicated on an e-mail log, or on the next business day if submitted after normal working hours. However, claims for the following relocation allowances are exempt from this provision:
              
              (a) Transportation and storage of household goods and professional books, papers and equipment;
              (b) Transportation of mobile home;
              (c) Transportation of a privately owned vehicle;
              (d) Temporary quarters subsistence expense, when not paid as lump sum;
              (e) Residence transaction expenses;
              (f) Relocation income tax allowance;
              (g) Use of a relocation services company;
              (h) Home marketing incentive payments; and
              (i) Allowance for property management services.
              [FTR Amdt. 92, 65 FR 21365, Apr. 21, 2000]
            
            
              § 301-52.18
              Within how many calendar days after I submit a travel claim must my agency notify me of any error that would prevent payment within 30 calendar days after submission?
              Your agency must notify you as soon as practicable after you submit your travel claim of any error that would prevent payment within 30 calendar days after submission and must provide the reason(s) why your travel claim is not proper. However, not later than May 1, 2002, agencies must achieve a maximum time period of seven working days for notifying you that your travel claim is not proper.
              [FTR Amdt. 92, 65 FR 21366, Apr. 21, 2000]
            
            
              § 301-52.19
              Will I receive a late payment fee if my agency fails to reimburse me within 30 calendar days after I submit a proper travel claim?
              Yes, your agency must pay you a late payment fee, in addition to the amount due you, for any proper travel claim not reimbursed within 30 calendar days of your submission of it to the approving official.
              [FTR Amdt. 90, 65 FR 3056, Jan. 19, 2000]
            
            
              § 301-52.20
              How are late payment fees calculated?
              Your agency must either:
              (a) Calculate late payment fees using the prevailing Prompt Payment Act Interest Rate beginning on the 31st day after submission of a proper travel claim and ending on the date on which payment is made; or
              (b) Reimburse you a flat fee of not less than the prompt payment amount, based on an agencywide average of travel claim payments; and
              (c) In addition to the fee required by paragraphs (a) and (b) of this section, your agency must also pay you an amount equivalent to any late payment charge that the card contractor would have been able to charge you had you not paid the bill.
              [FTR Amdt. 92, 65 FR 21366, Apr. 21, 2000]
            
            
              § 301-52.21
              Is there a minimum amount the late payment fee must exceed before my agency will pay it to me?
              Yes, a late payment fee will only be paid when the computed late payment fee is $1.00 or greater.
              [FTR Amdt. 90, 65 FR 3056, Jan. 19, 2000]
            
            
              § 301-52.22
              Will any late payment fees I receive be reported as wages on a Form W-2?
              No, the Internal Revenue Service (IRS) has determined that the late payment fee is in the nature of interest (compensation for the use of money). Your agency will report payments in accordance with IRS guidelines.
              [FTR Amdt. 90, 65 FR 3056, Jan. 19, 2000]
            
            
              § 301-52.23
              Is the additional fee, which is equal to any late payment charge that the card contractor would have been able to charge had I not paid the bill, considered income?
              Yes, your agency will report this payment as additional wages on Form W-2.
              [FTR Amdt. 90, 65 FR 3056, Jan. 19, 2000]
            
            
              § 301-52.24
              Does mandatory use of the Government contractor-issued travel charge card change my obligation to pay my travel card bill by the due date?
              No, mandatory use of the Government contractor-issued travel charge card does not relieve you of your obligation to pay your bill in accordance with your cardholder agreement.
              [FTR Amdt. 90, 65 FR 3056, Jan. 19, 2000]
            
          
          
            
            Pt. 301-53
            PART 301-53—USING PROMOTIONAL MATERIALS AND FREQUENT TRAVELER PROGRAMS
            
              Sec.
              301-53.1
              To whom do the pronouns “I”, “you”, and their variants refer throughout this part?
              301-53.2
              What may I do with promotional benefits or materials I receive from a travel service provider?
              301-53.3
              How may I use promotional materials and frequent traveler benefits?
              301-53.4
              May I select travel service providers for which my agency is not a mandatory user in order to maximize my frequent traveler benefits?
              301-53.5
              Are there exceptions to the mandatory use of contract city-pair fares and an agency's travel management service?
              301-53.6
              Is a denied boarding benefit considered a promotional item for which I may retain compensation received from an airline whether voluntary or involuntary?
            
            
              Authority:
              5 U.S.C. 5707; 31 U.S.C. 1353.
            
            
              Source:
              FTR Amdt. 104, 67 FR 17947, Apr. 12, 2002, unless otherwise noted.
            
            
              § 301-53.1
              To whom do the pronouns “I”, “you”, and their variants refer throughout this part?
              The pronouns “I”, “you”, and their variants throughout this part refer to the employee.
            
            
              § 301-53.2
              What may I do with promotional benefits or materials I receive from a travel service provider?

              Any promotional benefits or materials received from a travel service provider in connection with official travel may be retained for personal use, if such items are obtained under the same conditions as those offered to the general public and at no additional cost to the Government.
              
              
                Note to § 301-53.2:

                Promotional benefits or materials you receive from a travel service provider in connection with your planning and/or scheduling an official conference or other group travel (as opposed to performing official travel yourself) are considered property of the Government, and you may only accept the benefits or materials on behalf of the Federal Government (see § 301-74.1(d) of this chapter).
              
              [FTR Amdt. 104, 67 FR 17947, Apr. 12, 2002, as amended by FTR Amdt. 2003-04, 68 FR 27936, May 22, 2003]
            
            
              § 301-53.3
              How may I use promotional materials and frequent traveler benefits?
              Promotional materials and frequent traveler benefits may be used as follows:
              (a) You may use frequent traveler benefits earned on official travel to obtain travel services for a subsequent official travel assignment(s); however, you may also retain such benefits for your personal use, including upgrading to a higher class of service while on official travel.

              (b) If you are offered such benefits as a result of your role as a conference planner or as a planner for other group travel, you may not retain such benefits for your personal use (see § 301-53.2 of this chapter). Rather, you may only accept such benefits on behalf of the Federal Government. Such accepted benefits may only be used for official Government business.
              [FTR Amdt. 2003-04, 68 FR 27937, May 22, 2003]
            
            
              § 301-53.4
              May I select travel service providers for which my agency is not a mandatory user in order to maximize my frequent traveler benefits?
              No, you may not select a traveler service provider based on whether it provides frequent traveler benefits. You must use the travel service provider for which your agency is a mandatory user. This includes contract passenger transportation services and travel management services. You may not choose a travel service provider to gain frequent traveler benefits for personal use. (Also see §§ 301-10.109 and 301-10.110 of this chapter.)
              [FTR Amdt. 104, 67 FR 17947, Apr. 12, 2002, as amended by FTR Amdt. 2007-05, 72 FR 61539, Oct. 31, 2007]
            
            
              § 301-53.5
              Are there exceptions to the mandatory use of contract city-pair fares and an agency's travel management service?

              Yes, the exceptions are in accordance with §§ 301-10.107 and 301-10.108 of this chapter for the mandatory use of a contract city-pair fare, and § 301-73.103 of this chapter for the mandatory use of a travel management service.
              [FTR Amdt. 104, 67 FR 17947, Apr. 12, 2002, as amended by FTR Amdt. 2007-05, 72 FR 61539, Oct. 31, 2007]
            
            
              § 301-53.6
              Is a denied boarding benefit considered a promotional item for which I may retain compensation received from an airline whether voluntary or involuntary?
              A denied boarding benefit (e.g., cash, free ticket coupon) is not a promotional item given by an airline. See the provisions of § 301-10.116 of this chapter when an airline denies you a seat (involuntary) and § 301-10.117 of this chapter when you vacate your seat (voluntary).
            
          
          
            Pt. 301-54
            PART 301-54—COLLECTION OF UNDISPUTED DELINQUENT AMOUNTS OWED TO THE CONTRACTOR ISSUING THE INDIVIDUALLY BILLED TRAVEL CHARGE CARD
            
              
                Subpart A—General Rules
                Sec.
                301-54.1
                Is my agency allowed to collect undisputed delinquent amounts that I owe to a Government travel charge card contractor?
                301-54.2
                What is disposable pay?
              
              
                Subpart B—Policies and Procedures
                301-54.100
                Are there any due process requirements with which my agency must comply before collecting undisputed delinquent amounts on behalf of the charge card contractor?
                301-54.101
                Can my agency initiate collection of undisputed delinquent amounts if it has not reimbursed me for amounts reimbursable under the applicable travel regulations?
                301-54.102
                What is the maximum amount my agency may deduct from my disposable pay?
              
            
            
              Authority:
              5 U.S.C. 5707; 40 U.S.C. 121(c); Sec. 2, Pub. L. 105-264, 112 Stat. 2350 (5 U.S.C. 5701 note).
            
            
              Source:
              FTR Amdt. 90, 65 FR 3056, Jan. 19, 2000, unless otherwise noted.
            
            
              Subpart A—General Rules
              
                Note to subpart A:
                Use of pronouns “I”, “you”, and their variants throughout this subpart refers to the employee.
              
              
                § 301-54.1
                Is my agency allowed to collect undisputed delinquent amounts that I owe to a Government travel charge card contractor?
                Yes, upon written request from the contractor, your agency may collect, from your disposable pay, any undisputed delinquent amounts that you owe to a Government travel charge card contractor.
              
              
                § 301-54.2
                What is disposable pay?
                Disposable pay is your compensation remaining after the deduction from your earnings of any amounts required by law to be withheld. These deductions do not include discretionary deductions such as savings bonds, charitable contributions, etc. Deductions may be made from any type of pay you receive from your agency, e.g., basic pay, special pay, retirement pay, or incentive pay.
                [FTR Amdt. 92, 65 FR 21366, Apr. 21, 2000]
              
            
            
              Subpart B—Policies and Procedures
              
                Note to subpart B:
                Use of pronouns “I”, “you”, and their variants throughout this subpart refers to the employee.
              
              
                § 301-54.100
                Are there any due process requirements with which my agency must comply before collecting undisputed delinquent amounts on behalf of the charge card contractor?
                Yes, your agency must:
                (a) Provide you with written notice of the type and amount of the claim, the intention to collect the claim by deduction from your disposable pay, and an explanation of your rights as a debtor;
                (b) Give you the opportunity to inspect and copy their records related to the claim;
                (c) Allow an opportunity for a review within the agency of its decision to collect the amount; and
                (d) Provide you with an opportunity to make a written agreement with the contractor to repay the delinquent amount of the claim.
              
              
                
                § 301-54.101
                Can my agency initiate collection of undisputed delinquent amounts if it has not reimbursed me for amounts reimbursable under the applicable travel regulations?
                No, your agency may only collect undisputed delinquent amounts for which you have been reimbursed under the applicable travel regulations. However, if you have not submitted a proper travel claim within the timeframe requirements of § 301-52.7 of this chapter, and there are no extenuating circumstances, your agency may collect the undisputed delinquent amounts based on the amounts charged on the travel charge card.
              
              
                § 301-54.102
                What is the maximum amount my agency may deduct from my disposable pay?
                As set forth in Public Law 105-264, 112 Stat. 2350, October 19, 1998, the maximum amount your agency may deduct from your disposable pay is 15 percent a pay period, unless you agree in writing to a larger percentage.
              
            
          
        
        
          
          SUBCHAPTER D—AGENCY RESPONSIBILITIES
          
            Pt. 301-70
            PART 301-70—INTERNAL POLICY AND PROCEDURE REQUIREMENTS
            
              
                Subpart A—General Policies and Procedures
                Sec.
                301-70.1
                How must we administer the authorization and payment of travel expenses?
              
              
                Subpart B—Policies and Procedures Relating to Transportation
                301-70.100
                How must we administer the authorization and payment of transportation expenses?
                301-70.101
                What factors must we consider in determining which method of transportation results in the greatest advantage to the Government?
                301-70.102
                What governing policies must we establish for authorization and payment of transportation expenses?
                301-70.103
                In what circumstance may we authorize use of ship service?
                301-70.104
                What factors should we consider in determining whether to require an employee to commit to the use of a Government automobile?
                301-70.105
                May we prohibit an employee from using a POV on official travel?
              
              
                Subpart C—Policies and Procedures Relating to Per Diem Expenses
                301-70.200
                What governing policies must we establish for authorization and payment of per diem expenses?
                301-70.201
                May we issue a blanket actual expense authorization for our employees during a Presidentially-Declared Disaster?
              
              
                Subpart D—Policies and Procedures Relating to Miscellaneous Expenses
                301-70.300
                How should we administer the authorization and payment of miscellaneous expenses?
                301-70.301
                What governing policies must we establish for payment of miscellaneous expenses?
              
              
                Subpart E—Policies and Procedures Relating to Travel of an Employee With a Disability or Special Need
                301-70.400
                How should we authorize and administer the payment of additional travel expenses for an employee with a disability or special need?
                301-70.401
                What governing policies and procedures must we establish regarding travel of an employee with a disability or special need?
              
              
                Subpart F—Policies and Procedures for Emergency Travel of Employee Due to Illness or Injury
                301-70.500
                What governing policies and procedures should we establish relating to emergency travel?
                301-70.501
                Does per diem continue when an employee interrupts a travel assignment because of an incapacitating illness or injury?
                301-70.502
                Are there any limitations to the payment of these expenses?
                301-70.503
                What additional emergency expenses should we allow?
                301-70.504
                When the employee is able to travel, should we continue the use of the existing travel authorization?
                301-70.505
                May any travel costs be reimbursed if the employee travels to an alternate location for medical treatment?
                301-70.506
                How do we define actual cost and constructive cost when an employee interrupts a travel assignment because of an incapacitating illness or injury?
                301-70.507
                May we authorize per diem if an employee discontinues a TDY assignment because of a personal emergency situation?
                301-70.508
                How do we handle reimbursement if the employee travels to an alternate location and returns to the TDY location because of a personal emergency situation?
                301-70.509
                What factors must we consider in expanding the definition of family for emergency travel purposes?
              
              
                Subpart G—Policies and Procedures Relating to Threatened Law Enforcement/Investigative Employees
                301-70.600
                What governing policies and procedures must we establish related to threatened law enforcement/investigative employees?
                301-70.601

                What factors should we consider in determining whether to authorize payment of transportation and subsistence expenses for threatened law enforcement/investigative employees?
                
                301-70.602
                How often must we reevaluate the payment of transportation and subsistence expenses to a threatened law enforcement/investigative employee?
              
              
                Subpart H—Policies and Procedures Relating to Mandatory Use of the Government Contractor-Issued Travel Charge Card for Official Travel
                301-70.700
                Must our employees use a Government contractor-issued travel charge card for official travel expenses?
                301-70.701
                Who has the authority to grant exemptions to mandatory use of Government contractor-issued travel charge card for official travel?
                301-70.702
                Must we notify the Administrator of General Services when we grant an exemption?
                301-70.703
                If we grant an exemption, does that prevent the employee from using the card on a voluntary basis?
                301-70.704
                What classes of employees are exempt from mandatory use of the Government contractor-issued travel charge card?
                301-70.705
                What methods of payment for official travel expenses may we authorize when an exemption from use of the Government contractor-issued travel charge card is granted?
                301-70.706
                For what purposes may an employee use the Government contractor-issued travel charge card while on official travel?
                301-70.707
                May an employee use the Government contractor-issued travel charge card for personal use while on official travel?
                301-70.708
                What actions may we take if an employee fails to activate the Government contractor-issued travel charge card and/or misuses the travel charge card?
                301-70.709
                What can we do to reduce travel charge card delinquencies?
              
              
                Subpart I—Policies and Procedures for Agencies That Authorize Travel on Government Aircraft
                301-70.800
                Whom may we authorize to travel on Government aircraft?
                301-70.801
                When may we authorize travel on Government aircraft?
                301-70.802
                Must we ensure that travel on Government aircraft is the most cost-effective alternative?
                301-70.803
                How must we authorize travel on a Government aircraft?
                301-70.804
                What amount must the Government be reimbursed for travel on a Government aircraft?
                301-70.805
                Must we include special information on a travel authorization for a senior Federal official or a non-Federal traveler who travels on Government aircraft?
                301-70.806
                What documentation must we retain for travel on Government aircraft?
                301-70.807
                Must we make information available to the public about travel by senior Federal officials and non-Federal travelers on Government aircraft?
                301-70.808
                Do the rules in this part apply to travel on Government aircraft by the President and Vice President or by individuals traveling in support of the President and Vice President?
              
              
                Subpart J—Policies and Procedures for Agencies That Own or Hire Government Aircraft for Travel
                301-70.900
                May we use our Government aircraft to carry passengers?
                301-70.901
                Who may approve use of our Government aircraft to carry passengers?
                301-70.902
                Do we have any special responsibilities related to space available travel on our Government aircraft?
                301-70.903
                What are our responsibilities for ensuring that Government aircraft are the most cost-effective alternative for travel?
                301-70.904
                Must travelers whom we carry on Government aircraft be authorized to travel?
                301-70.905
                What documentation must we retain for travel on our Government aircraft?
                301-70.906
                Must we report use of our Government aircraft to carry senior Federal officials and non-Federal travelers?
                301-70.907
                What information must we report on the use of Government aircraft to carry senior Federal officials and non-Federal travelers and when must it be reported?
                301-70.908
                Must we make information available to the public about travel by senior Federal officials and non-Federal travelers on Government aircraft?
                301-70.909
                What disclosure information must we give to anyone who flies on our Government aircraft?
                301-70.910
                Do the rules in this part apply to travel on Government aircraft by the President and Vice President or by individuals traveling in support of the President and Vice President?
              
            
            
              Authority:
              5 U.S.C. 5707; 40 U.S.C. 121(c); Sec. 2, Pub. L. 105-264, 112 Stat. 2350 (5 U.S.C. 5701, note); OMB Circular No. A-126, revised May 22, 1992; OMB Circular No. A-123, Appendix B, revised January 15, 2009.
            
            
              Source:
              FTR Amdt. 70, 63 FR 15971, Apr. 1, 1998, unless otherwise noted.
            
            
              
              Subpart A—General Policies and Procedures
              
                § 301-70.1
                How must we administer the authorization and payment of travel expenses?
                When administering the authorization and payment of travel expenses, you—
                (a) Must limit the authorization and payment of travel expenses to travel that is necessary to accomplish your mission in the most economical and effective manner, under rules stated throughout this chapter;
                (b) Should give consideration to budget constraints, adherence to travel policies, and reasonableness of expenses;
                (c) Should always consider alternatives, including teleconferencing, prior to authorizing travel; and
                (d) Must require employees to use the ETS to process travel authorizations and claims for travel expenses once you migrate to the ETS, but no later than September 30, 2006, unless an exception has been granted under § 301-73.102 or § 301-73.104 of this chapter.
                [FTR Amdt. 2003-07, 68 FR 71030, Dec. 22, 2003, as amended by FTR Amdt. 2007-05, 72 FR 61539, Oct. 31, 2007]
              
            
            
              Subpart B—Policies and Procedures Relating to Transportation
              
                § 301-70.100
                How must we administer the authorization and payment of transportation expenses?
                You must:
                (a) Limit authorization and payment of transportation expenses to those expenses that result in the greatest advantage to the Government;
                (b) Ensure that travel is by the most expeditious means practicable.
              
              
                § 301-70.101
                What factors must we consider in determining which method of transportation results in the greatest advantage to the Government?
                In selecting a particular method of transportation you must consider:
                (a) The total cost to the Government, including per diem, overtime, lost worktime, actual transportation cost, total distance of travel, number of points visited, the number of travelers and energy conservation. As stated in 5 U.S.C. 5733, “travel of an employee shall be by the most expeditious means of transportation practicable and shall be commensurate with the nature and purpose of the duties of the employee requiring such travel.”
                (b) Travel by common carrier (air, rail, bus) is considered the most advantageous method to perform official travel. Other methods of transportation may be authorized as advantageous only when the use of common carrier transportation would interfere with the performance of official business or impose an undue hardship upon the traveler, or when the total cost by common carrier exceeds the cost by another method of transportation. A determination that another method of transportation is more advantageous to the Government than common carrier will not be made on the basis of personal preference or inconvenience to the traveler.
                (c) When travel must be performed by automobile, agencies should next consider using a Government-furnished automobile.
                (d) If a Government-furnished automobile is not available, agencies should then consider using the least expensive compact rental vehicle.
                (e) Agencies should lastly consider authorizing a POV only if the employee agrees to use a POV, because agencies cannot mandate employees to use their POV for official reasons.
                [FTR Amdt. 70, 63 FR 15971, Apr. 1, 1998, as amended by FTR Amdt. 2015-03 80 FR 27261, May 13, 2015]
              
              
                § 301-70.102
                What governing policies must we establish for authorization and payment of transportation expenses?
                You must establish policies and procedures governing:
                (a) Who will determine what method of transportation is more advantageous to the Government;
                (b) Who will approve any of the following:

                (1) Use of other than coach-class transportation accommodations for air and rail under §§ 301-10.123 and 301-10.162, and lowest first-class accommodations for ship under § 301-10.183 of this chapter.
                (2) Use of a special-reduced fare or reduced group or charter fare;
                (3) Use of an extra-fare train service under § 301-10.164;
                (4) Use of ship service;
                (5) Use of a foreign ship;
                (6) Use of a foreign air carrier;
                (c) When you will:
                (1) Require the use of a Government vehicle;
                (2) Allow the use of a Government vehicle; and
                (3) Prohibit the use of a Government vehicle;
                (d) When you will consider use of a POV advantageous to the Government, such as travel to and from common carrier terminals or to the TDY location. When determining whether the use of a POV to a TDY location is the most advantageous method of transportation, agencies must consider the total cost of using a POV as compared to the total cost of using a rental vehicle, including rental costs, fuel, taxes, parking (at a common carrier terminal, etc.), and any other associated costs;
                (e) Procedures for claiming POV reimbursement;
                (f) Procedures for allowing the use of a special conveyance (e.g., taxis, TNCs, innovative mobility technology companies, or commercially rented vehicles), taking into account the requirements of § 301-10.450;
                (g) What procedures an employee must follow when he/she travels by an indirect route or interrupts travel by a direct route;
                (h) Whether to reimburse the full amount of transportation costs and in conjunction with TDY or only the amount by which transportation costs exceed the employee's normal costs for transportation between:
                (1) Office or duty point and another place of business;
                (2) Places of business; or
                (3) Residence and place of business other than office or duty point;
                (i) Develop and issue internal guidance on what specific mission criteria justify approval of the use of other than coach-class transportation under §§ 301-10.123(a)(4), 301-10.123(b)(9), and 301-10.162(e), as well as on the use of other than lowest first-class under § 301-10.183(d) and the use of other than a compact rental car under § 301-10.450(c). The justification criteria shall be entered in the remarks section of the traveler's authorization.
                (j) Develop and publish internal guidance regarding what constitutes a rest period upon arrival at a temporary duty location; and
                (k) Develop and publish internal guidance regarding Seating Upgrade Programs in coach-class (see § 301-10.124).
                [FTR Amdt. 70, 63 FR 15971, Apr. 1, 1998, as amended by FTR Amdt. 2005-03, 70 FR 28460, May 18, 2005; FTR Amdt. 2009-06, 74 FR 55149, Oct. 27, 2009; FTR Amdt. 2010-02, 75 FR 24436, May 5, 2010; FTR Amdt. 2010-07, 75 FR 72967, Nov. 29, 2010; FTR Amdt. 2015-03, 80 FR 27261, May 13, 2015; FTR Amdt. 2017-01, 83 FR 604, Jan. 5, 2018]
              
              
                § 301-70.103
                In what circumstance may we authorize use of ship service?

                Travel by ship is not generally regarded as advantageous. You must determine that the advantages accruing from the use of ocean transportation offset the higher costs associated with ship travel, i.e., per diem, transportation, and lost worktime.
              
              
                § 301-70.104
                What factors should we consider in determining whether to require an employee to commit to the use of a Government-furnished automobile?
                You should consider:
                (a) The advantages of using a Government-furnished automobile . Such advantages may include, but are not limited to:
                (1) Full utilization or availability of fleet vehicles;
                (2) Lower cost;
                (3) Official presence.
                (b) The type of travel the employee performs. You should require such a commitment when an employee or group of employees requires the use of an automobile for official travel on a frequent or repetitive basis.
                [FTR Amdt. 70, 63 FR 15971, Apr. 1, 1998, as amended by FTR Amdt. 015-03, 80 FR 27261, May 13, 2015]
              
              
                
                § 301-70.105
                May we prohibit an employee from using a POV on official travel?
                No, but if the employee elects to use a POV instead of an alternative form of transportation you authorize, you must:
                (a) Limit reimbursement to the constructive cost of the authorized method of transportation, which is the sum of per diem and transportation expenses the employee would reasonably have incurred when traveling by the authorized method of transportation; and
                (b) Charge leave for any duty hours that are missed as a result of travel by POV.
              
            
            
              Subpart C—Policies and Procedures Relating to Per Diem Expenses
              
                § 301-70.200
                What governing policies must we establish for authorization and payment of per diem expenses?
                You must establish policies and procedures governing:
                (a) Who will authorize a rest period;
                (b) Circumstances allowing a rest period during prolonged travel (see § 301-11.20 for minimum standards);
                (c) If, and in what instances, you will allow an employee to return to his/her official station on non-workdays;
                (d) Who will determine if an employee will be allowed to return to his/her official station on a case by case basis.
                (e) Who will determine in what instances you will pay a reduced per diem rate;
                (f) Who will determine, and in what instances, to issue a blanket authorization for actual expenses under § 301-70.201 or when actual expenses are appropriate in individual cases; and
                (g) Who will determine, and in what instances, an employee will be able to claim the full M&IE allowance even though meals are furnished to the employee by the Government, in accordance with §§ 301-11.18(b) and 301-11.18(c).
                [FTR Amdt. 70, 63 FR 15971, Apr. 1, 1998, as amended by FTR Amdt. 2009-03, 74 FR 16329, Apr. 10, 2009; FTR Amdt. 2010-07, 75 FR 72967, Nov. 29, 2010; FTR Amdt. 2011-03, 76 FR 55275, Sept. 7, 2011]
              
              
                § 301-70.201
                May we issue a blanket actual expense authorization for our employees during a Presidentially-Declared Disaster?
                Yes. A blanket authorization regarding actual expense reimbursement may be issued to your employees assigned to perform TDY travel in an area subject to a Presidentially-Declared Disaster. These authorizations must apply to a specific Declaration, and must end on the expiration date of the Declaration, or one year from the date the Declaration is issued, whichever is sooner. A blanket authorization issued under this section shall not apply to any travel performed pursuant to chapter 302 of this title.
                [FTR Amdt. 2011-03, 76 FR 55275, Sept. 7, 2011]
              
            
            
              Subpart D—Policies and Procedures Relating to Miscellaneous Expenses
              
                § 301-70.300
                How should we administer the authorization and payment of miscellaneous expenses?
                You should limit payment of miscellaneous expenses to only those expenses that are necessary and in the interest of the Government.
              
              
                § 301-70.301
                What governing policies must we establish for payment of miscellaneous expenses?
                You must establish policies and procedures governing:
                (a) Who will determine when excess baggage is necessary for official travel;
                (b) When you will pay for communications services, including whether you will pay for a telephone call to the employee's home or place where the employee's dependent children are;
                (c) Who will determine if other miscellaneous expenses are appropriate for reimbursement in connection with official travel, including but not limited to, fees for the use of automated teller machine (ATMs) when using the Government contractor-issued travel charge card and expenses for laundry, cleaning, and pressing of clothing.
                [FTR Amdt. 70, 63 FR 15971, Apr. 1, 1998, as amended by FTR Amdt. 2016-02, 81 FR 63136, Sept. 14, 2016]
              
            
            
              
              Subpart E—Policies and Procedures Relating to Travel of an Employee with a Disability or Special Need
              
                § 301-70.400
                How should we authorize and administer the payment of additional travel expenses for an employee with a disability or special need?
                You should authorize and administer the payment to reasonably accommodate employee(s) with disabilities in accordance with the Rehabilitation Act of 1973, as amended (29 U.S.C. 701-796l) and 5 U.S.C. 3102 and part 301-13 of this chapter. An employee with a special need should be treated the same as an employee with a disability. You must determine that additional travel expenses are necessary to accommodate the employee's needs.
                [FTR Amdt. 2006-03, 71 FR 24597, Apr. 26, 2006]
              
              
                § 301-70.401
                What governing policies and procedures must we establish regarding travel of an employee with a disability or special need?
                You must establish the policies and procedures governing:
                (a) Who will determine if an employee has a disability or special need which requires accommodation, including when documentation is necessary under §§ 301-10.123, 301-10.124, 301-10.162, and 301-10.183, and when a determination may be based on a clearly visible physical condition; and
                (b) Who will determine how to reasonably accommodate the employee and what expenses you will pay.
              
            
            
              Subpart F—Policies and Procedures for Emergency Travel of Employee Due to Illness or Injury
              
                § 301-70.500
                What governing policies and procedures should we establish relating to emergency travel?
                Each agency must determine:
                (a) When you will authorize emergency travel under part 301-30;
                (b) Who will determine if the employee's situation warrants payment for emergency travel expenses;
                (c) When and by whom travel to an alternate location other than official station or point of interruption will be authorized; and
                (d) Who will determine when and if the definition of family may be extended and to whom.
              
              
                § 301-70.501
                Does per diem continue when an employee interrupts a travel assignment because of an incapacitating illness or injury?
                Yes, when an employee interrupts a travel assignment because of an incapacitating illness or injury and takes leave (annual or sick), per diem will be allowed, not to exceed the maximum rate for the location where the interruption occurs, for a reasonable period, normally not to exceed 14 calendar days (including fractional days) for any one period of absence. You may approve a longer period if justified.
                [FTR Amdt. 108, 67 FR 57967, Sept. 13, 2002]
              
              
                § 301-70.502
                Are there any limitations to the payment of these expenses?
                Yes, there are limitations to the payment of these expenses. Per diem is not payable, or if paid, must be collected from the employee when—
                (a) The employee is confined to a hospital or medical facility that is within the proximity of the official station or that is the same one the employee would have been admitted to if the illness or injury had occurred while at the official station; and/or
                (b) The Government provides or reimburses the employee for hospitalization under any Federal statute (including hospitalization in a Department of Veterans Affairs (VA) medical center or military hospital) other than 5 U.S.C. 8901-8913 (Federal Employees Health Benefits program).
                [FTR Amdt. 108, 67 FR 57967, Sept. 13, 2002, as amended by FTR Amdt. 2010-07, 75 FR 72967, Nov. 29, 2010]
              
              
                § 301-70.503
                What additional emergency expenses should we allow?
                When an employee discontinues a TDY assignment before its completion due to an incapacitating illness or injury, you may pay—

                (a) Transportation and per diem expenses for travel to an alternate location to receive medical treatment;
                
                (b) Transportation and per diem expenses to return to the official station; and
                (c) Transportation costs of a medically necessary attendant.
                [FTR Amdt. 108, 67 FR 57967, Sept. 13, 2002]
              
              
                § 301-70.504
                When the employee is able to travel, should we continue the use of the existing travel authorization?
                Not if the interrupted trip was authorized under a trip by trip authorization. If, when the employee's health has been restored, the agency decides that it is in the Government's interest to return the employee to the TDY location, such return is considered to be a new travel assignment at Government expense. An interrupted trip authorized under an open or limited open authorization may be continued without further authorization.
                [FTR Amdt. 70, 63 FR 15971, Apr. 1, 1998. Redesignated by FTR Amdt. 108, 67 FR 57967, Sept. 13, 2002]
              
              
                § 301-70.505
                May any travel costs be reimbursed if the employee travels to an alternate location for medical treatment?

                Yes. When an employee interrupts a TDY assignment because of an incapacitating illness or injury and takes leave of absence for travel to an alternate location to obtain medical services and returns to the TDY assignment, you may reimburse certain excess travel costs provided in this section. Specifically, you may reimburse the excess (if any) of actual costs of travel from the point of interruption to the alternate location and return to the TDY assignment, over the constructive costs of round-trip travel between the official station and the alternate location. The nearest hospital or medical facility capable of treating the employee's illness or injury will not, however, be considered an alternate location.
                
                
                  Note to § 301-70.505:
                  An alternate location is a destination other than the employee's official station or the point of interruption.
                
                [FTR Amdt. 70, 63 FR 15971, Apr. 1, 1998. Redesignated by FTR Amdt. 108, 67 FR 57967, Sept. 13, 2002]
              
              
                § 301-70.506
                How do we define actual cost and constructive cost when an employee interrupts a travel assignment because of an incapacitating illness or injury?
                (a) Actual cost of travel will be the transportation expenses incurred and en route per diem for the travel as actually performed from the point of interruption to the alternate location and from the alternate location to the TDY assignment. No per diem is allowed for time spent at the alternate location if confined to a medical facility.
                (b) Constructive cost is the sum of transportation expenses the employee would reasonably have incurred for round-trip travel between the official station and the alternate location plus per diem calculated for the appropriate en route travel time.
                [FTR Amdt. 70, 63 FR 15971, Apr. 1, 1998. Redesignated by FTR Amdt. 108, 67 FR 57967, Sept. 13, 2002]
              
              
                § 301-70.507
                May we authorize per diem if an employee discontinues a TDY assignment because of a personal emergency situation?
                Yes. Expenses of appropriate transportation and per diem while en route may be allowed, with the approval of an appropriate agency official, for return travel from the point of interruption to the official station.
                [FTR Amdt. 70, 63 FR 15971, Apr. 1, 1998. Redesignated by FTR Amdt. 108, 67 FR 57967, Sept. 13, 2002]
              
              
                § 301-70.508
                How do we handle reimbursement if the employee travels to an alternate location and returns to the TDY location because of a personal emergency situation?
                You may reimburse certain excess travel costs (transportation and en route per diem) to the same extent as provided in § 301-70.501 for incapacitating illness or injury to the employee.
                [FTR Amdt. 70, 63 FR 15971, Apr. 1, 1998. Redesignated by FTR Amdt. 108, 67 FR 57967, Sept. 13, 2002]
              
              
                
                § 301-70.509
                What factors must we consider in expanding the definition of family for emergency travel purposes?
                Agencies must consider on a case by case basis:
                (a) The extent of the emergency;
                (b) The employee's relationship to the individual involved in the emergency; and
                (c) The degree of the employee's responsibility for the individual involved in the emergency.
                [FTR Amdt. 70, 63 FR 15971, Apr. 1, 1998. Redesignated by FTR Amdt. 108, 67 FR 57967, Sept. 13, 2002]
              
            
            
              Subpart G—Policies and Procedures Relating to Threatened Law Enforcement/Investigative Employees
              
                § 301-70.600
                What governing policies and procedures must we establish related to threatened law enforcement/investigative employees?
                You must establish policies and procedures governing:
                (a) When you will pay transportation and subsistence expenses of threatened law enforcement/investigative employees, under part 301-31 of this chapter;
                (b) Who will determine the degree and seriousness of threat in each individual case;
                (c) Who will determine what protective action should be taken, including the location and duration of temporary lodging;
                (d) Who will reevaluate the situation to determine whether protective action should be continued or discontinued and how often;
                (e) What procedures must be followed to obtain authorization of transportation and subsistence expenses for threatened law enforcement/investigative employees; and
                (f) What special procedures must an employee follow to claim expenses.
              
              
                § 301-70.601
                What factors should we consider in determining whether to authorize payment of transportation and subsistence expenses for threatened law enforcement/investigative employees?
                You should consider:
                (a) The degree and seriousness of the threat. You should pay transportation and subsistence expenses only if a situation poses a legitimate serious threat to life.
                (b) The option of relocating the employee. You should consider whether relocating the employee permanently would be advantageous given the specific nature of the threat, the continued disruption of the family, and the alternative costs of a change of official station.
              
              
                § 301-70.602
                How often must we reevaluate the payment of transportation and subsistence expenses to a threatened law enforcement/investigative employee?
                You must reevaluate the situation every 30 days based on the same factors you considered when you first authorized the payment of the expenses.
              
            
            
              Subpart H—Policies and Procedures Relating to Mandatory Use of the Government Contractor-Issued Travel Charge Card for Official Travel
              
                Source:
                FTR Amdt. 90, 65 FR 3056, Jan. 19, 2000, unless otherwise noted.
              
              
                § 301-70.700
                Must our employees use a Government contractor-issued travel charge card for official travel expenses?
                Yes, your employees must use a Government contractor-issued travel charge card for official travel expenses unless:
                (a) A vendor does not accept the travel charge card;
                (b) The Administrator of General Services has granted an exemption. (see § 301-70.704); or
                (c) Your agency head or his/her designee has granted an exemption.
              
              
                § 301-70.701
                Who has the authority to grant exemptions to mandatory use of Government contractor-issued travel charge card for official travel?

                (a) The Administrator of General Services will exempt any payment, person, type or class of payments, or type or class of personnel in any case in which—
                
                (1) It is in the best interest of the United States to do so;
                (2) Payment through a travel charge card is impractical or imposes unreasonable burdens or costs on Federal employees or Federal agencies; or
                (3) The Secretary of Defense or the Secretary of Homeland Security (for the Coast Guard) requests an exemption for the members of their uniformed services.
                (b) The head of a Federal agency or his/her designee(s) may exempt any payment, person, type or class of payments, or type or class of agency personnel if the exemption is determined to be necessary in the interest of the agency.
                [FTR Amdt. 70, 63 FR 15971, Apr. 1, 1998, as amended by FTR Amdt. 2007-05, 72 FR 61539, Oct. 31, 2007]
              
              
                § 301-70.702
                Must we notify the Administrator of General Services when we grant an exemption?
                Yes, you must notify the Administrator of General Services (Attention: MAE), 1800 F Street, NW, Washington, DC 20405, in writing within 30 days after granting the exemption, stating the reasons for the exemption.
                [FTR Amdt. 90, 65 FR 3056, Jan. 19, 2000, as amended by FTR Amdt. 2016-01, 81 FR 63138, Sept. 14, 2016]
              
              
                § 301-70.703
                If we grant an exemption, does that prevent the employee from using the card on a voluntary basis?
                No, an exemption from use would not prevent the employee from using the Government contractor-issued travel charge card for official travel expenses on a voluntary basis in accordance with your policies.
              
              
                § 301-70.704
                What classes of employees are exempt from mandatory use of the Government contractor-issued travel charge card?
                The Administrator of General Services exempts the following classes of employees from mandatory use of the Government contractor-issued travel charge card:
                (a) Any employee who has an application pending for the Government contractor-issued travel charge card;
                (b) Any employee, when issuance of the Government contractor-issued travel charge card would adversely affect the mission or put the employee at risk; and
                (c) Any employee who is not eligible to receive a Government contractor-issued travel charge card.
                [FTR Amdt. 2016-01, 81 FR 63138, Sept. 14, 2016]
              
              
                § 301-70.705
                What methods of payment for official travel expenses may we authorize when an exemption from use of the Government contractor-issued travel charge card is granted?
                When you grant an exemption from use of the Government contractor-issued travel charge card, you may authorize one or a combination of the following methods of payment:
                (a) Personal funds, including cash or personal charge card;
                (b) Travel advances; or
                (c) Government Transportation Request (GTR).
                
                
                  Note to § 301-70.705:
                  City pair contractors are not required to accept payment by the methods in paragraph (a) or (b) of this section.
                
              
              
                § 301-70.706
                For what purposes may an employee use the Government contractor-issued travel charge card while on official travel?
                An employee is required to use the Government contractor-issued travel charge card for expenses directly related to official travel.
                [FTR Amdt. 2010-02, 75 FR 24436, May 5, 2010]
              
              
                § 301-70.707
                May an employee use the Government contractor-issued travel charge card for personal use while on official travel?
                No, an employee may not use the Government contractor-issued travel charge card for personal use while on official travel.
                [FTR Amdt. 2010-02, 75 FR 24436, May 5, 2010]
              
              
                § 301-70.708
                What actions may we take if an employee fails to activate the Government contractor-issued travel charge card and/or misuses the travel charge card?

                Internal agency policies and procedures should be established defining what are considered to be misuses of the Government contractor-issued travel charge card. Appropriate action may be taken pursuant to those policies if an employee fails to activate the Government contractor-issued travel charge card within 60 days of receipt or misuses the travel charge card.
                [FTR Amdt. 2016-01, 81 FR 63138, Sept. 14, 2016]
              
              
                § 301-70.709
                What can we do to reduce travel charge card delinquencies?
                To reduce travel charge card delinquencies by your employees, you should consider implementing one or more of the following suggestions (this list is not comprehensive; you may adopt other appropriate procedures):

                (a) Agency travel program coordinators must be trained and aware of their responsibilities and the delinquency management tools available under your agreement with the travel charge card contractor (internet training is available for the GSA SmartPayTM Travel Charge Card at: http://www.gsa.gov/traveltraining.
                
                (b) Ensure that managers and supervisors are provided monthly delinquency and questionable charges report.
                (c) Periodically, but at least once a year, verify that cardholders are still current employees.
                (d) For inactive accounts (cards not used within 6 months, one year, etc., reduce card limit to $1, increase dollar limit when necessary.
                (e) Work with the charge card contractor to block certain high-risk category codes (e.g., department stores, automobile dealerships, specialty stores), etc.
                (f) Review ATM cash withdrawals for reasonableness and association with official travel.
                (g) Implement a salary offset program. (See part 301-76 of this chapter).
                (h) Implement split disbursement in your travel vouchering system, so that an employee may authorize you to make certain payments directly to the charge card contractor on the employee's behalf.
                (i) Refer potential fraud cases to your agency IG for investigation.

                (j) For some helpful do's and don'ts for travel cardholders, see GSA publication (Card-F001) entitled “Helpful Hints for Travel Cardholders”. This publication is available on the Internet at http://fss.gsa.gov/services/gsa-smartpay. Click on “Publications and Presentations” and under “Publications,” click on “Helpful Hints for Travel Card Use”.
                (k) Ensure that employees turn in their travel charge card when they retire or leave the agency.
                [FTR Amdt. 108, 67 FR 57967, Sept. 13, 2002, as amended by FTR Amdt. 2007-05, 72 FR 61539, Oct. 31, 2007. Redesignated by FTR Amdt. 2010-02, 75 FR 24436, May 5, 2010]
              
            
            
              Subpart I—Policies and Procedures for Agencies That Authorize Travel on Government Aircraft
              
                Source:
                FTR Amdt. 2004-02, 69 FR 34305, June 21, 2004, unless otherwise noted.
              
              
                § 301-70.800
                Whom may we authorize to travel on Government aircraft?
                You may authorize Federal travelers, non-Federal travelers, and any other passengers, as defined in part 300-3 of this subtitle, to travel on Government aircraft, subject to the rules in this subpart. Because the taxpayers generally should pay no more than necessary for transportation of travelers, except for required use travel, you may authorize travel on Government aircraft only when a Government aircraft is the most cost-effective mode of travel and the traveler is traveling for Governmental purposes.
              
              
                § 301-70.801
                When may we authorize travel on Government aircraft?
                You may authorize travel on Government aircraft only as follows:
                (a) For official travel when—

                (1) No scheduled commercial airline service is reasonably available to fulfill your agency's travel requirement (i.e., able to meet the traveler's departure and/or arrival requirements within a 24-hour period, unless you demonstrate that extraordinary circumstances require a shorter period); or

                (2) The cost of using a Government aircraft is not more than the cost of the city-pair fare for scheduled commercial airline service or the cost of the lowest available full coach fare if a city-pair fare is not available to the traveler.
                (b) For required-use travel, i.e., when the traveler is authorized to use Government aircraft because of bona fide communications needs (e.g., 24-hour secure communications are required) or security reasons (e.g., highly unusual circumstances that present a clear and present danger to the traveler) or exceptional scheduling requirements (e.g., a national emergency or other compelling operational considerations). Required-use travel may include travel for official, personal, or political purposes, but must be approved in accordance with §§ 301-10.262(a) and 301-70.803(a).
                (c) For space available travel when—
                (1) The aircraft is already scheduled for use for an official purpose and carrying an official traveler(s) on the aircraft does not cause the need for a larger aircraft or result in more than minor additional cost to the Government; or
                (2) The Federal traveler or the dependent of a Federal traveler is stationed by the Government in a remote location not accessible to commercial airline service; or
                (3) The traveler is authorized to travel space available under 10 U.S.C. 2648 and regulations implementing that statute.
                [FTR Amdt. 2004-02, 69 FR 34305, June 21, 2004, as amended by FTR Amdt. 2010-04, 75 FR 59095, Sept. 27, 2010]
              
              
                § 301-70.802
                Must we ensure that travel on Government aircraft is the most cost-effective alternative?
                (a) Yes, you must ensure that travel on a Government aircraft is the most cost-effective alternative that will meet the travel requirement. Your designated travel approving official must—
                (1) Compare the cost of all travel alternatives, as applicable, that is—
                (i) Travel on a scheduled commercial airline;
                (ii) Travel on a Federal aircraft;
                (iii) Travel on a Government aircraft hired as a commercial aviation service (CAS); and
                (iv) Travel by other available modes of transportation; and
                (2) Approve only the most cost-effective alternative that meets your agency's needs.
                (3) Consider the cost of non-productive or lost work time while in travel status and certain other costs when comparing the costs of using Government aircraft in lieu of scheduled commercial airline service and other available modes of transportation. Additional information on costs included in the cost comparison may be found in the “U.S. Government Aircraft Cost Accounting Guide,” available through the General Services Administration, Office of Governmentwide Policy, MTA, 1800 F Street, N.W., Washington, DC 20405.

                (b) The aircraft management office in the agency that owns or hires the Government aircraft must provide your designated travel-approving official with cost estimates for a Government aircraft trip (i.e., a Federal aircraft trip cost or a CAS aircraft trip cost).
                (c) When an agency operates a Government aircraft to fulfill a non-travel related governmental function or for required use travel, using any space available for passengers on official travel is presumed to result in cost savings.
              
              
                § 301-70.803
                How must we authorize travel on a Government aircraft?
                You must authorize travel on a Government aircraft as follows:
                (a) For required-use travel. Your agency must first establish written standards for determining the special circumstances under which it will require travelers to use Government aircraft. Then, following those standards, your agency's senior legal official or his/her principal deputy must authorize required-use travel on a trip-by-trip basis in advance and in writing, unless—
                (1) The traveler is an agency head, and the President has determined that all of his or her travel, or travel in specified categories, requires the use of Government aircraft; or

                (2) Your agency head has determined in writing that all travel, or travel in specified categories, by another traveler requires the use of Government aircraft.
                
                
                  Note to § 301-70.803(a):

                  In an emergency situation, prior verbal approval for required-use travel with an after-the-fact written authorization is permitted.
                
                
                (b) For travel by senior Federal officials. Your agency's senior legal official or his/her principal deputy must authorize all travel on Government aircraft by senior Federal officials on a trip-by-trip basis, in advance and in writing, except for required use travel authorized under paragraphs (a)(1) or (a)(2) of this section. In an emergency situation, prior verbal approval with an after-the-fact written authorization by your agency's senior legal official is permitted. Senior Federal officials who are crewmembers or qualified non-crewmembers on a flight in which they are also traveling (i.e., being transported from point-to-point) are considered travelers and must be authorized to travel on Government aircraft according to this paragraph.
                (c) For travel by non-Federal travelers. If you are the sponsoring agency for a non-Federal traveler, your senior legal official or his/her deputy must authorize all travel on Government aircraft by that non-Federal traveler on a trip-by-trip basis, in advance and in writing. In an emergency situation, prior verbal approval with an after-the-fact written authorization by your agency's senior legal official is permitted.
                (d) For all other travel. (1) Your agency's designated travel approving official (or anyone to whom he/she delegates this authority and who is at least one organizational level above the traveler) must authorize, in advance and in writing, all other travel on Government aircraft (i.e., by passengers, crewmembers, or qualified non-crewmembers) that is not covered in paragraphs (a), (b), and (c) of this section. In an emergency situation, prior verbal approval with an after-the-fact written authorization by your agency's designated travel approving official is permitted. If your agency wishes to issue blanket travel authorizations that authorize travel on Government aircraft, such blanket authorizations must define the circumstances that must be met for using Government aircraft in compliance with this regulation and any additional agency policies. Travel on Government aircraft that does not meet the circumstances specified in the blanket travel authorization must be authorized on a trip-by-trip basis in accordance with this regulation and other applicable agency policies.
                (2) When authorizing space available travel (except as authorized under 10 U.S.C. 2648 and regulations implementing that statute), you must ensure that the aircraft management office in the agency that owns or hires the aircraft has certified in writing before the flight that the aircraft is scheduled to be used for a bona fide governmental function. Bona fide governmental functions may include support for official travel. The aircraft management office must also certify that carrying a traveler(s) in space available does not cause the need for a larger aircraft or result in more than minor additional cost to the Government. The aircraft management office must retain this certification for two years. In an emergency situation, prior verbal confirmation of this information with an after-the-fact written certification is permitted.
                [FTR Amdt. 2004-02, 69 FR 34305, June 21, 2004, as amended by FTR Amdt. 2010-04, 75 FR 59095, Sept. 27, 2010]
              
              
                § 301-70.804
                What amount must the Government be reimbursed for travel on a Government aircraft?
                (a) No reimbursement is required for official travel on a Government aircraft.
                (b) For personal travel on Government aircraft, reimbursement depends upon which of the following special cases applies:
                (1) You must require a traveler on required-use travel to reimburse the Government for the excess of the full coach fare for all flights taken on a trip over the full coach fare for the flights that he/she would have taken had he/she not engaged in personal activities during the trip; and
                (2) No reimbursement is required for travel authorized under 10 U.S.C. 2648 and regulations implementing that statute, or when the traveler and his/her dependents are stationed by the Government in a remote location with no access to regularly scheduled commercial airline service.
                (c) For political travel on a Government aircraft (i.e., for any trip or part of a trip during which the traveler engages in political activities), you must require that the Government be reimbursed the excess of the full coach fare for all flights taken on the trip over the full coach fare for the flights that the traveler would have taken had he/she not engaged in political activities, except if other law or regulation specifies a different amount (see, e.g., 11 CFR 106.3, “Allocation of Expenses between Campaign and Non-campaign Related Travel”), in which case the amount reimbursed is the amount required by such law or regulation.
                [FTR Amdt. 2004-02, 69 FR 34305, June 21, 2004, as amended by FTR Amdt. 2010-04, 75 FR 59095, Sept. 27, 2010]
              
              
                § 301-70.805
                Must we include special information on a travel authorization for a senior Federal official or a non-Federal traveler who travels on Government aircraft?
                Yes, you must include the following information on a travel authorization for a senior Federal official or a non-Federal traveler:
                (a) Traveler's name with indication that the traveler is either a senior Federal official or a non-Federal traveler, whichever is appropriate.
                (b) The traveler's organization and title or other appropriate descriptive information, e.g., dependent, press, etc.
                (c) Name of the authorizing agency.
                (d) The official purpose of the trip.
                (e) The destination(s).

                (f) For personal or political travel, the amount that the traveler must reimburse the Government (i.e., the full coach fare or appropriate share of that fare).
                (g) For official travel, the comparable city-pair fare (if available to the traveler) or full coach fare if a city-pair fare is not available.
              
              
                § 301-70.806
                What documentation must we retain for travel on Government aircraft?
                You must retain all travel authorizations and cost-comparisons for travel on Government aircraft for two years.
              
              
                § 301-70.807
                Must we make information available to the public about travel by senior Federal officials and non-Federal travelers on Government aircraft?
                Yes, an agency that authorizes travel on Government aircraft must make records about travelers on those aircraft available to the public in response to written requests under the Freedom of Information Act (5 U.S.C. 552), except for portions exempt from disclosure under that Act (such as classified information).
              
              
                § 301-70.808
                Do the rules in this part apply to travel on Government aircraft by the President and Vice President or by individuals traveling in support of the President and Vice President?
                Given the unique functions and needs of the presidency and the vice presidency, section 4 of Circular A-126, “Improving the Management and Use of Government Aircraft,” Revised May 1992, makes clear that Circular A-126 does not apply to aircraft while in use by or in support of the President or Vice President. Since the principal purpose of the rules in this part is to implement Circular A-126, the rules in this part also do not apply to such travel. If any questions arise regarding travel related to the President or Vice President, contact the Office of the Counsel to the President or the Office of the Counsel to the Vice President, respectively.
              
            
            
              Subpart J—Policies and Procedures for Agencies That Own or Hire Government Aircraft for Travel
              
                Source:
                FTR Amdt. 2004-02, 69 FR 34305, June 21, 2004, unless otherwise noted.
              
              
                § 301-70.900
                May we use our Government aircraft to carry passengers?
                Yes. You may use Government aircraft, i.e., aircraft that you own, borrow, operate as a bailed aircraft, or hire as a commercial aviation service (CAS), to carry Federal and non-Federal travelers, but only in accordance with the rules in 41 CFR 102-33.215 and 102-33.220 and the regulations in this part.
              
              
                
                § 301-70.901
                Who may approve use of our Government aircraft to carry passengers?

                Your agency head or his/her designee must approve the use of your agency's Government aircraft for travel, i.e., for carrying passengers and any crewmembers or qualified non-crewmembers who are also traveling. This approval must be in writing and may be for recurring travel.
              
              
                § 301-70.902
                Do we have any special responsibilities related to space available travel on our Government aircraft?
                Yes, except for travel authorized under 10 U.S.C. 4744 and regulations implementing that statute, you must certify in writing before carrying passengers on a space available basis on your Government aircraft that the aircraft is scheduled to perform a bona fide governmental function. Bona fide governmental functions may include support for official travel. You must also certify that carrying a passenger in space available does not cause the need for a larger aircraft and does not result in more than minor additional cost to the Government. Your aircraft management office must retain this certification for two years. In an emergency situation, prior verbal approval with an after-the-fact written certification is permitted.
              
              
                § 301-70.903
                What are our responsibilities for ensuring that Government aircraft are the most cost-effective alternative for travel?
                To help ensure that Government aircraft are the most cost-effective alternative for travel, your aircraft management office must calculate the cost of a trip on your aircraft, whether Federal aircraft or CAS aircraft, and submit that information to the traveler's designated travel-approving official upon request. The designated travel-approving official must use that information to compare the cost of using Government aircraft with the cost of scheduled commercial airline service and the cost of using other available modes of transportation. When you operate a Government aircraft to fulfill a non-travel related governmental function or for required use travel, using any space available for passengers on official travel is presumed to result in cost savings. For guidance on how and when to calculate the cost of a trip on Government aircraft, see the “U.S. Government Aircraft Cost Accounting Guide,” published by the Aircraft Management Policy Division (MTA), General Services Administration, 1800 F Street, N.W., Washington, DC, 20405.
              
              
                § 301-70.904
                Must travelers whom we carry on Government aircraft be authorized to travel?

                Yes, every traveler on one of your aircraft must have a written travel authorization from an authorizing executive agency, and he/she must present that authorization, before the flight, to the aircraft management office or its representative in the organization that owns or hires the Government aircraft. In addition to all passengers, those crewmembers and qualified non-crewmembers on a flight in which they are also traveling (i.e., being transported from point to point) are considered travelers and must also be authorized to travel on Government aircraft.
              
              
                § 301-70.905
                What documentation must we retain for travel on our Government aircraft?
                (a) You must retain for two years copies of travel authorizations for senior Federal officials and non-Federal travelers who travel on your Government aircraft.
                (b) You must also retain for two years the following information for each flight:
                (1) The tail number of the Government aircraft used.
                (2) The dates used for travel.
                (3) The name(s) of the pilot(s), other crewmembers, and qualified non-crewmembers.
                (4) The purpose(s) of the flight.
                (5) The route(s) flown.
                (6) The names of all passengers.
              
              
                § 301-70.906
                Must we report use of our Government aircraft to carry senior Federal officials and non-Federal travelers?

                Yes, except when the trips are classified, you must report to GSA's Office of Governmentwide Policy (MTT) all uses of your aircraft for travel by any senior Federal official or non-Federal traveler, by using an electronic reporting tool found at http://www.gsa.gov/sftr, unless travel is authorized under 10 U.S.C. 2648 and regulations implementing that statute.
                [FTR Amdt. 2010-04, 75 FR 59095, Sept. 27, 2010]
              
              
                § 301-70.907
                What information must we report on the use of Government aircraft to carry senior Federal officials and non-Federal travelers and when must it be reported?
                You must report on a semi-annual basis to the General Services Administration (GSA) information about Senior Federal officials and non-Federal travelers who fly aboard your aircraft. The reporting periods are October 1 through March 31 and April 1 through September 30 of each fiscal year. A report is due to GSA not later than 30 calendar days after the close of each reporting period and must contain the following information:
                (a) The person's name with indication that he/she is either a senior Federal official or a non-Federal traveler, whichever is appropriate.
                (b) The traveler's organization and title or other appropriate descriptive information, e.g., dependent, press, etc.
                (c) Name of the authorizing agency.
                (d) The official purposes of the trip.
                (e) The destination(s).

                (f) For personal or political travel, the amount that the traveler must reimburse the Government (i.e., the full coach fare or appropriate share of that fare).
                (g) For official travel, the comparable city-pair fare (if available to the traveler) or the full coach fare if the city-pair fare is not available.

                (h) The cost to the Government to carry this person (i.e., the appropriate allocated share of the Federal or CAS aircraft trip costs).
                
                
                  Note to § 301-70.907:
                  You are not required to report classified trips; however, you must maintain information on classified trips for two years. Most of the information required by paragraphs (a) through (g) of this section can be found on the traveler's travel authorization. Your aircraft management office must provide the information about crewmembers and qualified non-crewmembers required by paragraph (b) as well as the information required by paragraph (h). For more information on calculating costs, see the “U.S. Government Aircraft Cost Accounting Guide,” published by the Aircraft Management Policy Division (MTA), General Services Administration, 1800 F Street, N.W., Washington, DC, 20405.
                
              
              
                § 301-70.908
                Must we make information available to the public about travel by senior Federal officials and non-Federal travelers on Government aircraft?
                Yes, an agency that operates aircraft must make records about travelers on those aircraft available to the public in response to written requests under the Freedom of Information Act (5 U.S.C. 552), except for portions exempt from disclosure under that Act (such as classified information).
              
              
                § 301-70.909
                What disclosure information must we give to anyone who flies on our Government aircraft?
                You must give each person aboard your aircraft a copy of the following disclosure statement:
                
                  DISCLOSURE FOR PERSONS FLYING ABOARD FEDERAL GOVERNMENT AIRCRAFT
                  NOTE: The disclosure contained herein is not all-inclusive. You should contact your sponsoring agency for further assistance.
                  Generally, an aircraft used exclusively for the U.S. Government may be considered a 'public aircraft' as defined in 49 U.S.C. 40102 and 40125, unless it is transporting passengers or operating for commercial purposes. A public aircraft is not subject to many Federal aviation regulations, including requirements relating to aircraft certification, maintenance, and pilot certification. If a U.S. Government agency transports passengers on a Government aircraft, that agency must comply with all Federal aviation regulations applicable to civil aircraft. If you have questions about the status of a particular flight, you should contact the agency sponsoring the flight.

                  You and your family have certain rights and benefits in the unlikely event you are injured or killed while riding aboard a Government aircraft. Federal employees and some private citizens are eligible for workers' compensation benefits under the Federal Employees' Compensation Act (FECA). When FECA applies, it is the sole remedy. For more information about FECA and its coverage, consult with your agency's benefits office or contact the Branch of Technical Assistance at the Department of Labor's Office of Workers' Compensation Programs at (202) 693-0044. (These rules also apply to travel on other Government-owned or operated conveyances such as cars, vans, or buses.)
                  State or foreign laws may provide for product liability or “third party” causes of actions for personal injury or wrongful death. If you have questions about a particular case or believe you have a claim, you should consult with an attorney.
                  Some insurance policies may exclude coverage for injuries or death sustained while traveling aboard a Government or military aircraft or while within a combat area. You may wish to check your policy or consult with your insurance provider before your flight. The insurance available to Federal employees through the Federal Employees Group Life Insurance Program does not contain an exclusion of this type.
                  If you are the victim of an air disaster resulting from criminal activity, Victim and Witness Specialists from the Federal Bureau of Investigation (FBI) and/or the local U.S. Attorney's Office will keep you or your family informed about the status of the criminal investigation(s) and provide you or your family with information about rights and services, such as crisis intervention, counseling and emotional support. State crime victim compensation may be able to cover crime-related expenses, such as medical costs, mental health counseling, funeral and burial costs, and lost wages or loss of support. The Office for Victims of Crime (an agency of the Department of Justice) is authorized by the Antiterrorism Act of 1996 to provide emergency financial assistance to state programs, as well as the U.S. Attorneys Office, for the benefit of victims of terrorist acts or mass violence.
                  
                    If you are a Federal employee:
                  
                  1. If you are injured or killed on the job during the performance of duty - including while traveling aboard a Government aircraft or other government-owned or operated conveyance for business purposes, you and your family are eligible to collect workers' compensation benefits under FECA. You and your family may not file a personal injury or wrongful death suit against the United States or its employees. However, you may have cause of action against potentially liable third parties.
                  2. You or your qualifying family member must normally also choose between FECA disability or death benefits, and those payable under your retirement system (either the Civil Service Retirement System or the Federal Employees Retirement System). You may choose the benefit that is more favorable to you.
                  
                    If you are a private citizen not employed by the Federal Government:
                  
                  1. Even if you are not regularly employed by the Federal Government, if you are rendering personal service to the Federal Government on a voluntary basis or for nominal pay, you may be defined as a Federal employee for purposes of FECA. If that is the case, you and your family are eligible to receive workers' compensation benefits under FECA, but may not collect in a personal injury or wrongful death lawsuit against the United States or its employees. You and your family may file suit against potentially liable third parties. Before you depart, you may wish to consult with the department or agency sponsoring the flight to clarify whether you are considered a Federal employee.
                  2. If there is a determination that you are not a Federal employee, you and your family will not be eligible to receive workman's compensation benefits under FECA. If you are traveling for business purposes, you may be eligible for workman's compensation benefits under state law. If the accident occurs within the United States, or its territories, its airspace, or over the high seas, you and your family may claim against the United States under the Federal Tort Claims Act or Suits in Admiralty Act. If you are killed aboard a military aircraft, your family may be eligible to receive compensation under the Military Claims Act, or if you are an inhabitant of a foreign country, under the Foreign Claims Act.
                
              
              
                § 301-70.910
                Do the rules in this part apply to travel on Government aircraft by the President and Vice President or by individuals traveling in support of the President and Vice President?
                Given the unique functions and needs of the presidency and the vice presidency, section 4 of Circular A-126, “Improving the Management and Use of Government Aircraft,” Revised May 1992, makes clear that Circular A-126 does not apply to aircraft while in use by or in support of the President or Vice President. Since the principal purpose of the rules in this part is to implement Circular A-126, the rules in this part also do not apply to such travel. If any questions arise regarding travel related to the President or Vice President, contact the Office of the Counsel to the President or the Office of the Counsel to the Vice President, respectively.
              
            
          
          
            Pt. 301-71
            PART 301-71—AGENCY TRAVEL ACCOUNTABILITY REQUIREMENTS
            
              
                Subpart A—General
                Sec.
                301-71.1

                What is the purpose of an agency travel accounting system?
                
                301-71.2
                What are the standard data elements and when must they be captured on a travel accounting system?
                301-71.3
                May we use electronic signatures on travel documents?
              
              
                Subpart B—Travel Authorization
                301-71.100
                What is the purpose of the travel authorization process?
                301-71.101
                What travel may we authorize?
                301-71.102
                May we issue a single authorization for a group of employees?
                301-71.103
                What information must be included on all travel authorizations?
                301-71.104
                Who must sign a travel authorization?
                301-71.105
                Must we issue a written or electronic travel authorization in advance of travel?
                301-71.106
                Who must sign a trip-by-trip authorization?
                301-71.107
                When authorizing travel, what factors must the authorizing official consider?
                301-71.108
                What internal policies and procedures must we establish for travel authorization?
              
              
                Subpart C—Travel Claims for Reimbursement
                301-71.200
                Who must review and sign travel claims?
                301-71.201
                What are the reviewing official's responsibilities?
                301-71.202
                May we pay a claim when an employee does not include a copy of the corresponding authorization?
                301-71.203
                Who is responsible for the validity of the travel claim?
                301-71.204
                Within how many calendar days after the submission of a proper travel claim must we reimburse the employee's allowable expenses?
                301-71.205
                Under what circumstances may we disallow a claim for an expense?
                301-71.206
                What must we do if we disallow a travel claim?
                301-71.207
                What internal policies and procedures must we establish for travel reimbursement?
                301-71.208
                Within how many calendar days after submission of a proper travel claim must we notify the employee of any errors in the claim?
                301-71.209
                Must we pay a late payment fee if we fail to reimburse the employee within 30 calendar days after receipt of a proper travel claim?
                301-71.210
                How do we calculate late payment fees?
                301-71.211
                Is there a minimum amount the late payment fee must exceed before we will pay it?
                301-71.212
                Should we report late payment fees as wages on a Form W-2?
                301-71.213
                Is the additional fee, which is the equivalent to any late payment charge that the card contractor would have been able to charge had the employee not paid the bill, considered income?
                301-71.214
                Does mandatory use of the Government contractor-issued travel charge card change the employee's obligation to pay his/her travel card bill by the due date?
              
              
                Subpart D—Accounting for Travel Advances
                301-71.300
                What is the policy governing the use of travel advances?
                301-71.301
                In situations where a lodging facility requires the payment of a deposit, may we reimburse an employee for an advance room deposit prior to the beginning of scheduled official travel?
                301-71.302
                For how long may we issue a travel advance?
                301-71.303
                What data must we capture in our travel advance accounting system?
                301-71.304
                Are we responsible for ensuring the collection of outstanding travel advances?
                301-71.305
                When must an employee account for a travel advance?
                301-71.306
                Are there exceptions for collecting an advance at the time the employee files a travel claim?
                301-71.307
                How do we collect the amount of a travel advance in excess of the amount of travel expenses substantiated by the employee?
                301-71.308
                What should we do if the employee does not pay back a travel advance when the travel claim is filed?
                301-71.309
                What internal policies and procedures must we establish governing travel advances?
              
            
            
              Authority:
              5 U.S.C. 5707; 40 U.S.C. 121(c); Sec. 2, Pub. L. 105-264, 112 Stat. 2350 (5 U.S.C. 5701 note).
            
            
              Source:
              FTR Amdt. 70, 63 FR 15974, Apr. 1, 1998, unless otherwise noted.
            
            
              Subpart A—General
              
                § 301-71.1
                What is the purpose of an agency travel accounting system?
                To:
                (a) Pay authorized and allowable travel expenses of employees;
                (b) Provide standard data necessary for the management of official travel; and
                (c) Ensure adequate accounting for all travel and transportation expenses for official travel.
              
              
                
                § 301-71.2
                What are the standard data elements and when must they be captured on a travel accounting system?
                The data elements are listed in appendix C of this chapter and must be on any travel claim form authorized for use by your employees.
              
              
                § 301-71.3
                May we use electronic signatures on travel documents?
                Yes, if you meet the security and privacy requirements established by the National Institute of Standards and Technology (NIST) for electronic data interchange.
              
            
            
              Subpart B—Travel Authorization
              
                § 301-71.100
                What is the purpose of the travel authorization process?
                The purpose is to:
                (a) Provide the employee information regarding what expenses you will pay;
                (b) Provide travel service vendors with necessary documentation for the use of travel programs;
                (c) Provide financial information necessary for budgetary planning; and
                (d) Identify purpose of travel.
              
              
                § 301-71.101
                What travel may we authorize?
                You may authorize only travel which is necessary to accomplish the purposes of the Government effectively and economically. This must be communicated to any official who has the authority to authorize travel.
              
              
                § 301-71.102
                May we issue a single authorization for a group of employees?
                Yes. You may issue a single authorization for a group of employees when they are traveling together on a single trip. However, you must attach a list of all travelers to the authorization.
              
              
                § 301-71.103
                What information must be included on all travel authorizations?
                You must include:
                (a) The name of the employee(s);
                (b) The signature of the proper authorizing official;
                (c) Purpose of travel;
                (d) Any conditions of or limitations on that authorization;
                (e) An estimate of the travel costs (for open authorizations it should include an estimate of the travel costs over the period covered); and
                (f) A statement that the employee(s) is (are) authorized to travel.
              
              
                § 301-71.104
                Who must sign a travel authorization?
                Your agency head or an official to whom such authority has been delegated. This authority may be delegated to any person(s) who is aware of how the authorized travel will support the agency's mission, who is knowledgeable of the employee's travel plans and/or responsible for the travel funds paying for the travel involved.
              
              
                § 301-71.105
                Must we issue a written or electronic travel authorization in advance of travel?
                Yes, except when advance written or electronic authorization is not possible or practical and approval is in accordance with §§ 301-2.1 and 301-2.5 for:
                (a) Use of other than coach-class service accommodation on common carriers or use of other than lowest first-class accommodation on ships;
                (b) Use of a foreign air carrier;
                (c) Use of reduced fares for group or charter arrangements;
                (d) Use of cash to pay for common carrier transportation;
                (e) Use of extra-fare train service;
                (f) Travel by ship;
                (g) Use of a rental car;
                (h) Use of a Government aircraft;
                (i) Payment of a reduced rate per diem;
                (j) Payment of actual expenses (see § 301-70.201 for when you may issue a blanket actual expense authorization);
                (k) Travel expenses related to emergency travel;
                (l) Transportation expenses related to threatened law enforcement/investigative employees and members of their immediate families;
                (m) Travel expenses related to travel to a foreign area, except as provided by agency mission;
                (n) Acceptance of payment from a non-Federal source for travel expenses (see chapter 304 of this title); and

                (o) Travel expenses related to attendance at a conference.
                
                
                  
                  Note to § 301-71.105:
                  You should establish procedures for travel situations where it is not practical or possible to issue a written authorization in advance, except for paragraphs (c), (i), (n), and (o), which always require written or electronic advance authorization.
                
                [FTR Amdt. 70, 63 FR 15974, Apr. 1, 1998, as amended by FTR Amdt. 2005-03, 70 FR 28460, May 18, 2005; FTR Amdt. 2007-05, 72 FR 61539, Oct. 31, 2007; FTR Amdt. 2009-06, 74 FR 55150, Oct. 27, 2009; FTR Amdt. 2011-03, 76 FR 55275, Sept. 7, 2011]
              
              
                § 301-71.106
                Who must sign a trip-by-trip authorization?
                The appropriate official is determined as follows:
                
                  
                    For
                    The appropriate official to sign a trip-by-trip authorization is
                  
                  
                    Use of cash to procure common carrier transportation
                    An official at as low an administrative level as permitted by 41 CFR 101-203.2 to ensure adequate consideration and review of the circumstances.
                  
                  
                    Travel on a Government aircraft
                    Determined under 41 CFR 101-37.405.
                  
                  
                    Acceptance of payment from a non-Federal source for travel expenses
                    An official at as low an administrative level as permitted by 41 CFR Chapter 304 to ensure adequate consideration and review of the circumstances surrounding the offer and acceptance of the payment.
                  
                  
                    Travel expenses related to attendance at a conference
                    A senior agency official.
                  
                  
                    All other specific authorizations
                    An official who may issue the employee a general authorization.
                  
                
                [FTR Amdt. 70, 63 FR 15974, Apr. 1, 1998, as amended by FTR Amdt. 2007-05, 72 FR 61539, Oct. 31, 2007]
              
              
                § 301-71.107
                When authorizing travel, what factors must the authorizing official consider?
                The following factors must be considered:
                (a) The need for the travel;
                (b) The use of travel substitutes (e.g., mail, teleconferencing, etc.);
                (c) The most cost effective routing and means of accomplishing travel; and
                (d) The employee's travel plans, including plans to take leave in conjunction with travel.
              
              
                § 301-71.108
                What internal policies and procedures must we establish for travel authorization?
                You must establish the following:
                (a) The circumstances under which different types of travel authorizations will be used, consistent with the guidelines in this subpart;
                (b) Who will be authorized to sign travel authorizations; and
                (c) What format you will use for travel authorizations.
                [FTR Amdt. 70, 63 FR 15974, Apr. 1, 1998; 63 FR 35538, June 30, 1998]
              
            
            
              Subpart C—Travel Claims for Reimbursement
              
                § 301-71.200
                Who must review and sign travel claims?
                The travel authorizing/approving official or his/her designee (e.g., supervisor of the traveler) must review and sign travel claims to confirm the authorized travel.
                [FTR Amdt. 70, 63 FR 15974, Apr. 1, 1998, as amended by FTR Amdt. 2007-05, 72 FR 61539, Oct. 31, 2007]
              
              
                § 301-71.201
                What are the reviewing official's responsibilities?
                The reviewing official must have full knowledge of the employee's activities. He/she must ensure:
                (a) The claim is properly prepared in accordance with the pertinent regulations and agency procedures;
                (b) A copy of authorization for travel is provided;
                (c) The types of expenses claimed are authorized and allowable expenses;
                (d) The amounts claimed are accurate; and

                (e) The required receipts, statements, justifications, etc. are attached to the travel claim, or once the agency fully deploys ETS and implements electronic scanning, the electronic travel claim includes scanned electronic images of such documents.
                [FTR Amdt. 70, 63 FR 15974, Apr. 1, 1998, as amended by FTR Amdt. 2006-04, 71 FR 49375, Aug. 23, 2006]
              
              
                § 301-71.202
                May we pay a claim when an employee does not include a copy of the corresponding authorization?
                Yes, as long as the travel claim was signed by the approving/authorizing official, except for the following, which require advance authorization:
                (a) Use of reduced fares for group or charter arrangements;
                (b) Payment of a reduced rate of per diem for subsistence expenses;
                (c) Acceptance of payment from a non-Federal source for travel expenses; and
                (d) Travel expenses related to attendance at a conference.
              
              
                § 301-71.203
                Who is responsible for the validity of the travel claim?
                The certifying officer assumes ultimate responsibility under 31 U.S.C. 3528 for the validity of the claim; however:
                (a) The traveler must ensure all travel expenses are prudent and necessary and submit the expenses in the form of a proper claim;

                (b) The authorizing/approving official shall review the completed claim to ensure that the claim is properly prepared in accordance with regulations and agency procedures prior to authorizing it for payment.
                
                
                  Note to § 301-71.203:
                  You should consider limiting the levels of approval to the lowest level of management.
                
              
              
                § 301-71.204
                Within how many calendar days after the submission of a proper travel claim must we reimburse the employee's allowable expenses?
                You must reimburse the employee within 30 calendar days after the employee submits a proper travel claim to the agency's designated approving office. You must use a satisfactory recordkeeping system to track submission of travel claims. For example, travel claims submitted by mail, in accordance with agency policy, could be annotated with the time and date of receipt by the agency. You could consider travel claims electronically submitted to the designated approving office as submitted on the date indicated on an e-mail log, or on the next business day if submitted after normal working hours. However, claims for the following relocation allowances are exempt from this provision:
                (a) Transportation and storage of household goods and professional books, papers and equipment;
                (b) Transportation of mobile home;
                (c) Transportation of a privately owned vehicle;
                (d) Temporary quarters subsistence expense, when not paid as lump sum;
                (e) Residence transaction expenses;
                (f) Relocation income tax allowance;
                (g) Use of a relocation services company;
                (h) Home marketing incentive payments; and
                (i) Allowance for property management services.
                [FTR Amdt. 92, 65 FR 21366, Apr. 21, 2000]
              
              
                § 301-71.205
                Under what circumstances may we disallow a claim for an expense?
                If the employee:
                (a) Does not properly itemize his/her expenses;
                (b) Does not provide required receipts or other documentation to support the claim; or
                (c) Claims an expense which is not authorized.
              
              
                § 301-71.206
                What must we do if we disallow a travel claim?
                You must:
                (a) Pay the employee the amount of the travel claim which is not in dispute;
                (b) Notify the employee that the claim was disallowed with a detailed explanation of why; and
                (c) Tell the employee how to appeal the disallowance if he/she desires an appeal, and your process and schedule for deciding the appeal.
              
              
                § 301-71.207
                What internal policies and procedures must we establish for travel reimbursement?

                You must establish policies and procedures governing:
                
                (a) Who are the proper officials to review, approve, and certify travel claims (including travel claims requiring special authorization);
                (b) How an employee should submit a travel claim (including whether to use a standard form or an agency form and whether the form should be written or electronic);
                (c) When you will exempt employees from the requirement for a receipt;
                (d) Timeframes for employee to submit a claim (see § 301-52.7);
                (e) Timeframe for agency to pay a claim (see § 301-71.204);
                (f) Process for disallowing a claim; and
                (g) Process for resolving a disallowed claim.
              
              
                § 301-71.208
                Within how many calendar days after submission of a proper travel claim must we notify the employee of any errors in the claim?
                You must notify the employee as soon as practicable after the employee's submission of the travel claim of any error that would prevent payment within 30 calendar days after submission and provide the reason(s) why the claim is not proper. However, not later than May 1, 2002, you must achieve a maximum time period of seven working days for notifying an employee that his/her travel claim is not proper.
                [FTR Amdt. 92, 65 FR 21366, Apr. 21, 2000]
              
              
                § 301-71.209
                Must we pay a late payment fee if we fail to reimburse the employee within 30 calendar days after receipt of a proper travel claim?
                Yes, a late payment fee, in addition to the amount due the employee, must be paid for any proper travel claim not reimbursed within 30 calendar days of submission to the approving official.
                [FTR Amdt. 92, 65 FR 3057, Jan. 19, 2000]
              
              
                § 301-71.210
                How do we calculate late payment fees?
                Late payment fees are calculated either by:
                (a) Using the prevailing Prompt Payment Act Interest Rate beginning on the 31st day after submission of a proper travel claim and ending on the date on which payment is made; or
                (b) A flat fee, of not less than the prompt payment amount, based on an agencywide average of travel claim payments; and
                (c) In addition to the fee required by paragraphs (a) and (b) of this section, you must also pay an amount equivalent to any late payment charge that the card contractor would have been able to charge had the employee not paid the bill. Payment of this additional fee will be based upon the effective date that a late payment charge would be allowed under the agreement between the employee and the card contractor.
                [FTR Amdt. 92, 65 FR 21366, Apr. 21, 2000]
              
              
                § 301-71.211
                Is there a minimum amount the late payment fee must exceed before we will pay it?
                Yes, a late payment fee will only be paid when the computed late payment fee is $1.00 or greater.
                [FTR Amdt. 90, 65 FR 3058, Jan. 19, 2000]
              
              
                § 301-71.212
                Should we report late payment fees as wages on a Form W-2?
                No, the Internal Revenue Service (IRS) has determined that the late payment fee is in the nature of interest (compensation for the use of money).
                [FTR Amdt. 90, 65 FR 3058, Jan. 19, 2000]
              
              
                § 301-71.213
                Is the additional fee, which is the equivalent to any late payment charge that the card contractor would have been able to charge had the employee not paid the bill, considered income?
                Yes, you must report this late payment fee as additional wages on Form W-2.
                [FTR Amdt. 90, 65 FR 3058, Jan. 19, 2000]
              
              
                § 301-71.214
                Does mandatory use of the Government contractor-issued travel charge card change the employee's obligation to pay his/her travel card bill by the due date?
                No, mandatory use of the Government contractor-issued travel charge card does not relieve the employee of his/her obligation to honor his/her cardholder payment agreement.
                [FTR Amdt. 90, 65 FR 3058, Jan. 19, 2000]
              
            
            
              
              Subpart D—Accounting for Travel Advances
              
                § 301-71.300
                What is the policy governing the use of travel advances?
                You should minimize the use of cash travel advances. However, you should not require an employee to pay travel expenses using personal funds unless the employee has elected not to use alternative resources provided by the Government, such as a Government contractor-issued charge card.
              
              
                § 301-71.301
                In situations where a lodging facility requires the payment of a deposit, may we reimburse an employee for an advance room deposit prior to the beginning of scheduled official travel?
                Yes, you may reimburse an employee an advance room deposit, when such a deposit is required by the lodging facility to secure a room reservation, prior to the beginning of an employee's scheduled official travel. However, if the employee is reimbursed the advance room deposit, but fails to perform the scheduled official travel for reasons not acceptable to the agency, resulting in the forfeit of the deposit, the employee is indebted to the Government and must repay that amount in a timely manner as prescribed by you.
                [FTR Amdt. 108, 67 FR 57967, Sept. 13, 2002]
              
              
                § 301-71.302
                For how long may we issue a travel advance?
                You may issue a travel advance for a reasonable period not to exceed 45 days.
                [FTR Amdt. 70, 63 FR 15974, Apr. 1, 1998. Redesignated by FTR Amdt. 108, 67 FR 57967, Sept. 13, 2002]
              
              
                § 301-71.303
                What data must we capture in our travel advance accounting system?
                You must capture the following data:
                (a) The name and social security number of each employee who has an advance;
                (b) The amount of the advance;
                (c) The date of issuance; and
                (d) The date of reconciliation for unused portions of travel advances.
                [FTR Amdt. 70, 63 FR 15974, Apr. 1, 1998; 63 FR 35538, June 30, 1998. Redesignated by FTR Amdt. 108, 67 FR 57967, Sept. 13, 2002]
              
              
                § 301-71.304
                Are we responsible for ensuring the collection of outstanding travel advances?
                Yes.
                [FTR Amdt. 70, 63 FR 15974, Apr. 1, 1998. Redesignated by FTR Amdt. 108, 67 FR 57967, Sept. 13, 2002]
              
              
                § 301-71.305
                When must an employee account for a travel advance?
                An employee must account for an outstanding travel advance each time a travel claim is filed. If the employee receives a travel advance but determines that the related travel will not be performed, then the employee must inform you that the travel will not be performed and repay the advance at that time.
                [FTR Amdt. 70, 63 FR 15974, Apr. 1, 1998. Redesignated by FTR Amdt. 108, 67 FR 57967, Sept. 13, 2002]
              
              
                § 301-71.306
                Are there exceptions to collecting an advance at the time the employee files a travel claim?
                Yes, when the employee is in a continuous travel status and
                (a) You review each outstanding travel advance on a periodic basis (the period will be for a reasonable time of 45 days or less); and
                (b) You determine the amount, if any, of the outstanding balance exceeds the amount of estimated travel expenses for the authorized period and collect the excess amount from the employee.
                [FTR Amdt. 70, 63 FR 15974, Apr. 1, 1998. Redesignated by FTR Amdt. 108, 67 FR 57967, Sept. 13, 2002]
              
              
                § 301-71.307
                How do we collect the amount of a travel advance in excess of the amount of travel expenses substantiated by the employee?

                When the outstanding advance exceeds what you owe the employee, then the employee must submit cash or a check for the difference in accordance with your policy. Your failure to collect the amount in excess of substantiated expenses will cause a violation of the accountable plan rules contained in the Internal Revenue Code (title 26 of the United States Code).
                [FTR Amdt. 70, 63 FR 15974, Apr. 1, 1998. Redesignated by FTR Amdt. 108, 67 FR 57967, Sept. 13, 2002]
              
              
                § 301-71.308
                What should we do if the employee does not pay back a travel advance when the travel claim is filed?
                You should take alternative steps to collect the debt including:
                (a) Offset against the employee's salary, a retirement credit, or other amount owed the employee;
                (b) Deduction from an amount the Government owes the employee; or
                (c) Any other legal method of recovery.
                [FTR Amdt. 70, 63 FR 15974, Apr. 1, 1998. Redesignated by FTR Amdt. 108, 67 FR 57967, Sept. 13, 2002]
              
              
                § 301-71.309
                What internal policies and procedures must we establish governing travel advances?
                Accountability for cash advances for travel, recovery, and reimbursement shall be in accordance with procedures prescribed by the Government Accountability Office (see Government Accountability Office Policy and Procedures Manual for Guidance of Federal Agencies, Title 7, Fiscal Procedures).
                [FTR Amdt. 70, 63 FR 15974, Apr. 1, 1998. Redesignated by FTR Amdt. 108, 67 FR 57967, Sept. 13, 2002, as amended by FTR Amdt. 2007-05, 72 FR 61539, Oct. 31, 2007]
              
            
          
          
            Pt. 301-72
            PART 301-72—AGENCY RESPONSIBILITIES RELATED TO COMMON CARRIER TRANSPORTATION
            
              
                Subpart A—Procurement of Common Carrier Transportation
                Sec.
                301-72.1
                Why is common carrier presumed to be the most advantageous method of transportation?
                301-72.2
                May we utilize methods of transportation other than common carrier (e.g., POVs, chartered vehicles, etc.)?
                301-72.3
                What method of payment must we authorize for common carrier transportation?
              
              
                Subpart B—Accounting for Common Carrier Transportation
                301-72.100
                What must my travel accounting system do in relation to common carrier transportation?
                301-72.101
                What information should we provide an employee before authorizing the use of common carrier transportation?
              
              
                Subpart C—Cash Payments for Procuring Common Carrier Transportation Services
                301-72.200
                Under what conditions may we authorize cash payments for procuring common carrier transportation services?
                301-72.201
                What must we do if an employee uses cash in excess of the $100 limit to purchase common carrier transportation?
                301-72.202
                Who may approve cash payments in excess of the $100 limit?
                301-72.203
                When may we limit traveler reimbursement for a cash payment?
                301-72.204
                What must we do to minimize the need for a traveler to use cash to procure common carrier transportation services?
              
              
                Subpart D—Unused, Partially-Used, Exchanged, Canceled, or Oversold Common Carrier Transportation Services
                301-72.300
                What procedures must we establish to collect unused, partially used, and exchanged tickets?
                301-72.301
                How do we process unused, partially used, and exchanged tickets?
              
            
            
              Authority:
              5 U.S.C. 5707; 31 U.S.C. 3726; 40 U.S.C. 121(c).
            
            
              Source:
              FTR Amdt. 70, 63 FR 15976, Apr. 1, 1998, unless otherwise noted.
            
            
              Subpart A—Procurement of Common Carrier Transportation
              
                § 301-72.1
                Why is common carrier presumed to be the most advantageous method of transportation?
                Travel by common carrier is presumed to be the most advantageous method of transportation because it generally results in the most efficient, least costly, most expeditious means of transportation and the most efficient use of energy resources.
              
              
                
                § 301-72.2
                May we utilize methods of transportation other than common carrier (e.g., POVs, chartered vehicles, etc.)?
                Yes, but only when use of common carrier transportation:
                (a) Would interfere with the performance of official business;
                (b) Would impose an undue hardship upon the traveler; or
                (c) When the total cost by common carrier would exceed the cost of the other method of transportation.
              
              
                § 301-72.3
                What method of payment must we authorize for common carrier transportation?
                You must authorize one or more of the following as appropriate:
                (a) GSA's Government contractor-issued individually billed charge card(s);
                (b) Agency centrally billed or other established accounts;
                (c) Cash payments (personal funds or travel advances in the form of travelers checks or authorized ATM cash withdrawals) when the cost of transportation is less than $100, under § 301-51.100 of this chapter (cash may or may not be accepted by the carrier for the purchase of city pair fares); or
                (d) GTR(s) when no other option is available or feasible.
                [FTR Amdt. 70, 63 FR 15976, Apr. 1, 1998; 63 FR 35538, June 30, 1998]
              
            
            
              Subpart B—Accounting for Common Carrier Transportation
              
                § 301-72.100
                What must my travel accounting system do in relation to common carrier transportation?
                Your system must:
                (a) Authorize the use of cash in accordance with § 301-51.100 or as otherwise required;
                (b) Correlate travel data accumulated by your authorization and claims accounting systems with common carrier transportation documents and data for audit purposes;
                (c) Identify unused tickets for refund;
                (d) Collect unused, partially used, or downgraded/exchanged tickets, from travelers upon completion of travel;
                (e) Track denied boarding compensation from employees;
                (f) Identify and collect refunds due from carriers for overpayments, or unused, partially used, or downgraded/exchanged tickets; and
                (g) Reconcile all centrally billed travel expenses (e.g., airline, lodging, car rentals, etc.) with travel authorizations and claims to assure that only authorized charges are paid.
              
              
                § 301-72.101
                What information should we provide an employee before authorizing the use of common carrier transportation?
                You should provide the employee:
                (a) Notice that he/she is accountable for all tickets, GTRs and other transportation documents;
                (b) Your procedures for the control and accounting of common carrier transportation documents, including the procedures for submitting unused, partially used, downgraded/exchanged tickets, refund receipts or ticket refund applications, and denied boarding compensation; and
                (c) A credit/refund address so the carrier can credit/refund the agency for unused tickets (when the tickets have been issued using an agency centrally billed account or by GTR).
              
            
            
              Subpart C—Cash Payments for Procuring Common Carrier Transportation Services
              
                § 301-72.200
                Under what conditions may we authorize cash payments for procuring common carrier transportation services?
                In accordance with § 301-51.100.
              
              
                § 301-72.201
                What must we do if an employee uses cash in excess of the $100 limit to purchase common carrier transportation?
                To justify the use of cash in excess of $100, both the agency and traveler must certify on the travel claim the necessity for such use. See 41 CFR 101-41.203-2.
              
              
                § 301-72.202
                Who may approve cash payments in excess of the $100 limit?
                You must ensure the delegation of authority for the authorization or approval of cash payments over the $100 limit is in accordance with 41 CFR 101-41.203-2.
              
              
                
                § 301-72.203
                When may we limit traveler reimbursement for a cash payment?
                If you determine that the cash payment was made under a non-emergency circumstance, reimbursement to the traveler must not exceed the cost which would have been properly chargeable to the Government had the traveler used a government provided payment resource, (e.g., individual Government contractor-issued travel charge card, centrally billed account, or GTR). However, an agency can determine to make full payment when circumstances warrant (e.g., invitational travel, infrequent travelers and interviewees).
                [FTR Amdt. 70, 63 FR 15976, Apr. 1, 1998; 63 FR 35538, June 30, 1998, as amended by FTR Amdt. 2007-05, 72 FR 61540, Oct. 31, 2007]
              
              
                § 301-72.204
                What must we do to minimize the need for a traveler to use cash to procure common carrier transportation services?
                You must establish procedures to encourage travelers to use the GSA individual Government contractor-issued travel charge card(s), or your agency's centrally billed or other established account, or a GTR (when no other option is available or feasible).
                [FTR Amdt. 70, 63 FR 15976, Apr. 1, 1998; 63 FR 35538, June 30, 1998]
              
            
            
              Subpart D—Unused, Partially Used, Exchanged, Canceled, or Oversold Common Carrier Transportation Services
              
                § 301-72.300
                What procedures must we establish to collect unused, partially used, and exchanged tickets?
                You must establish administrative procedures providing:
                (a) Written instructions explaining traveler liability for the value of tickets issued until all ticket coupons are used or properly accounted for on the travel voucher;
                (b) Instructions for submitting payments received from carriers for failure to provide confirmed reserved space;
                (c) The traveler with a “bill charges to” address, so that the traveler can provide this information to the carrier for returned or exchanged tickets.
                (d) Procedures for promptly identifying any unused tickets, coupons, or other evidence of refund due the Government.
              
              
                § 301-72.301
                How do we process unused, partially used, and exchanged tickets?
                (a) For unused or partially used tickets purchased with GTRs: You must obtain the unused or partially used ticket from the traveler, issue Standard Form 1170 (SF 1170) “Redemption of Unused Ticket” to the airline and or travel agency that issued the ticket, maintain a suspense file to monitor the airline/travel agency refund, and record and deposit the airline/travel agency refund upon receipt. See 41 CFR 102-118.145 and the U.S. Government Passenger Transportation Handbook (http://fss.gsa.gov/transtrav/usgpth.pdf) for policies and procedures regarding the use of SF 1170.
                (b) For unused or partially used tickets purchased under centrally billed accounts: You must obtain the unused ticket from the traveler, return it to the issuing office that furnished the airline ticket, obtain a receipt indicating a credit is due, and confirm that the value of the unused ticket has been credited to the centrally billed account.
                (c) For exchanged tickets purchased with GTRs: You must obtain the airline/travel agency refund application or receipt from the traveler, and maintain a suspense file to monitor the airline/travel agency refund. For additional guidance see 41 CFR 102-118.145 and the U.S. Government Passenger Transportation Handbook (http://fss.gsa.gov/transtrav/usgpth.pdf).
                [FTR Amdt. 70, 63 FR 15976, Apr. 1, 1998, as amended by FTR Amdt. 108, 67 FR 57967, Sept. 13, 2002]
              
            
          
          
            Pt. 301-73
            PART 301-73—TRAVEL PROGRAMS
            
              
                Subpart A—General Rules
                Sec.
                301-73.1
                What does the Federal travel management program include?
                301-73.2
                What are our responsibilities as participants in the Federal travel management program?
              
              
                
                Subpart B—eTravel Service and Travel Management Service
                301-73.100
                Must we require employees to use the E-Gov Travel Service?
                301-73.101
                How must we prepare to implement ETS?
                301-73.102
                May we grant a traveler an exception from required use of TMS or ETS once we have fully deployed ETS within the agency?
                301-73.103
                What must we do when we approve an exception to the use of the E-Gov Travel Service?
                301-73.104
                May further exceptions to the required use of the E-Gov Travel Service be approved?
                301-73.105
                What are the consequences of an employee not using the E-Gov Travel Service or the TMS?
                301-73.106
                What are the basic services that should be covered by a TMS?
              
              
                Subpart C—Contract Passenger Transportation Services
                301-73.200
                Must we require our employees to use GSA's contract passenger transportation services program?
                301-73.201
                What method of payment may be used for contract passenger transportation service?
                301-73.202
                Can contract fares be used for personal travel?
              
              
                Subpart D—Travel Payment System
                301-73.300
                What is a travel payment system?
                301-73.301
                How do we obtain travel payment system services?
              
            
            
              Authority:
              5 U.S.C. 5707; 40 U.S.C. 121(c).
            
            
              Source:
              FTR Amdt. 70, 63 FR 15978, Apr. 1, 1998, unless otherwise noted.
            
            
              Subpart A—General Rules
              
                Source:
                FTR Amdt. 2003-07, 68 FR 71030, Dec. 22, 2003, unless otherwise noted.
              
              
                § 301-73.1
                What does the Federal travel management program include?
                The Federal travel management program includes—

                (a) A travel authorization and claim system that implements the related requirements of the Federal Travel Regulation. (See §§ 301-2.1 and 301-52.3 and part 301-71 of this chapter for those requirements);

                (b) A TMS that provides reservation and ticketing support and management reports on reservation and ticketing activities. (See § 301-73.106 for specific services that should be provided by a TMS);
                (c) A Travel payment system for paying travel service providers in accordance to §§ 301-73.300 and 301-73.301 of this chapter;
                (d) Contracts and similar arrangements, with transportation and lodging providers (e.g., Government-contract air carriers, rental car companies, trains, hotels (e.g., FedRooms properties), etc.) that give preferential rates and other benefits to Federal travelers on official business; and

                (e) A Travel Management Reporting System that covers financial and other travel characteristics required by the biennial Travel Survey (see §§ 300-70.1 through 300-70.4 of this title).
                
                
                  Note to § 301-73.1:
                  The E-Gov Travel Service (ETS) fulfills the requirements of paragraphs (a), (b), and (e) of this section.
                
                [FTR Amdt. 2003-07, 68 FR 71030, Dec. 22, 2003, as amended by FTR Amdt. 2007-05, 72 FR 61540, Oct. 31, 2007]
              
              
                § 301-73.2
                What are our responsibilities as participants in the Federal travel management program?
                As a participant in the Federal travel management program, you must—
                (a) Designate an authorized representative to administer the program including leading your agency's migration of ETS;
                (b) Ensure that you have internal policies and procedures in place to govern use of the program including a plan and timeline to implement ETS no later than December 31, 2004, with agency-wide migration to ETS completed no later than September 30, 2006;

                (c) Establish a plan that will measure direct and indirect cost savings and management efficiencies through the use of ETS once deployed. This plan must include your migration plan and schedule which must be submitted by March 31, 2004 to the E-Gov Travel Program Management Office (PMO) (see § 301-73.101);
                (d) Require employees to use ETS in lieu of your TMS as soon as it becomes available in your agency (unless an exception has been granted in accordance with § 301-73.102 or § 301-73.104), but no later than September 30, 2006; and

                (e) Ensure that any agency-contracted travel agency services (TMS) complement and support ETS in an efficient and cost effective manner.
                [FTR Amdt. 2003-07, 68 FR 71030, Dec. 22, 2003, as amended by FTR Amdt. 2007-05, 72 FR 61540, Oct. 31, 2007]
              
            
            
              Subpart B—eTravel Service and Travel Management Service
              
                Source:
                FTR Amdt. 2003-07, 68 FR 71030, Dec. 22, 2003, unless otherwise noted.
              
              
                § 301-73.100
                Must we require employees to use the E-Gov Travel Service?

                Yes, unless you have an exception to the use of the ETS (see §§ 301-73.102 and 301-73.104), you must have fully deployed the ETS across your agency and require employees to use the ETS for all temporary duty travel no later than September 30, 2006. Agencies must submit their ETS migration plans and schedules by March 31, 2004 to the eTravel PMO, (see § 301-73.101). You must implement the ETS no later than December 31, 2004, and require employees to use the ETS as soon as it becomes available in your agency. The Department of Defense and the Government of the District of Columbia are not subject to this requirement.
                
                
                  Notes to § 301-73.100:
                  (1) You have the option to use the contracted travel agent service(s) of your choice (through the ETS or other contract vehicles). You have the responsibility for ensuring agency-contracted travel agent services complement and support the ETS in an efficient and cost effective manner.
                  (2) Award of a task order to a vendor on the ETS Master Contract constitutes ETS implementation. Agency-wide use of the ETS for all travel management processes and travel claim submission constitutes complete migration.
                
                [FTR Amdt. 2003-07, 68 FR 71030, Dec. 22, 2003, as amended by FTR Amdt. 2007-05, 72 FR 61540, Oct. 31, 2007]
              
              
                § 301-73.101
                How must we prepare to implement ETS?
                You must prepare to implement ETS as expeditiously as possible by—
                (a) Developing a migration plan and schedule to deploy ETS across your agency as early as possible with full deployment required no later than September 30, 2006;
                (b) Requiring employees to use your ETS unless you approve an exception under § 301-50.6, § 301-73.102 or § 301-73.104;

                (c) Establishing goals, plans and procedures to maximize agency-wide traveler use of your online self-service booking tool once you have fully deployed ETS within your agency. These goals, plans, and procedures should be available for submission to the ETS PMO upon its request.
                
                
                  Note 1 to § 301-73.101:
                  Your agency should work with the Office of Management and Budget (OMB) to allocate budget and personnel resources to support ETS migration and data exchange. Your agency is responsible for providing the funds required to establish interfaces between the ETS standard data output and applicable business systems (e.g., financial, human resources, etc.).
                
                
                  Note 2 to § 301-73.101:
                  Best practices show that organizations are able to realize significant benefits once they achieve a 70 percent or greater self-booking rate.
                
                [FTR Amdt. 2006-04, 71 FR 49375, Aug. 23, 2006]
              
              
                § 301-73.102
                May we grant a traveler an exception from required use of TMS or ETS once we have fully deployed ETS within the agency?
                (a) Yes, your agency head or his/her designee may grant an individual case by case exception to required use of your agency's current TMS or to required use of ETS once it is fully deployed within the agency, but only when travel meets one of the following conditions:
                (1) Such use would result in an unreasonable burden on mission accomplishment (e.g., emergency travel is involved and TMS/ETS is not accessible; the traveler is performing invitational travel; or the traveler has special needs or requires disability accommodations in accordance with part 301-13 of this chapter).
                (2) Such use would compromise a national security interest.
                (3) Such use might endanger the traveler's life (e.g., the individual is traveling under the Federal witness protection program, or is a threatened law enforcement/investigative officer traveling under part 301-31 of this chapter).

                (b) Any exception granted must be consistent with any contractual terms applicable to your current TMS or ETS, once it is fully deployed, and must not cause a breach of contract terms.
                [FTR Amdt. 2006-04, 71 FR 49376, Aug. 23, 2006]
              
              
                § 301-73.103
                What must we do when we approve an exception to the use of the E-Gov Travel Service?
                The head of your agency or his/her designee must approve an exception to the use of the ETS under § 301-73.102 in writing or through electronic means.
                [FTR Amdt. 2003-07, 68 FR 71030, Dec. 22, 2003, as amended by FTR Amdt. 2007-05, 72 FR 61540, Oct. 31, 2007]
              
              
                § 301-73.104
                May further exceptions to the required use of the E-Gov Travel Service be approved?
                (a) The Administrator of General Services or his/her designee may grant an agency-wide exception (or exempt a component thereof) from the required use of ETS when requested by the head of a Department (cabinet-level agency) or head of an Independent agency when—

                (1) The agency has presented a business case analysis to the General Services Administration that proves that it has an alternative TMS to the ETS that is in the best interest of the Government and the taxpayer (i.e., the agency has evaluated the economic and service values offered by the ETS contractor(s) compared to those offered by the agency's current Travel Management Service (TMS) and has determined that the agency's current TMS is a better value);
                (2) The agency has security, secrecy, or protection of information issues that cannot be mitigated through security provided by the ETS contractors;
                (3) The agency lacks the technology necessary to access ETS; or
                (4) The agency has critical and unique technology or business requirements that cannot be accommodated by the ETS contractors at all or at an acceptable and reasonable price (e.g., majority of travel is group-travel).
                (b) As a condition of receiving an exception, the agency must agree to conduct annual business case reviews of its TMS and must provide to the eTravel PMO data elements required by the eTravel PMO in a format prescribed by the eTravel PMO.
                (c) Requests for exceptions should be sent to the Administrator, General Services Administration, 1800 F Street, NW., Washington, DC 20405 with full justification and/or analysis addressing paragraphs (a)(1), (a)(2), (a)(3), or (a)(4) of this section.
                [FTR Amdt. 2003-07, 68 FR 71030, Dec. 22, 2003, as amended by FTR Amdt. 2007-05, 72 FR 61540, Oct. 31, 2007]
              
              
                § 301-73.105
                What are the consequences of an employee not using the E-Gov Travel Service or the TMS?
                If an employee does not use the ETS (when available) or your agency's designated TMS, he/she is responsible for any additional costs (see § 301-50.5 of this chapter) resulting from the failure to use the ETS or your TMS. In addition, you may take appropriate disciplinary actions.
                [FTR Amdt. 2003-07, 68 FR 71030, Dec. 22, 2003, as amended by FTR Amdt. 2007-05, 72 FR 61540, Oct. 31, 2007]
              
              
                § 301-73.106
                What are the basic services that should be covered by a TMS?
                The TMS must, at a minimum—
                (a) Include a Travel Management Center (TMC), commercial ticket office (CTO), an in-house system, an electronically available system, or other method(s) of arranging travel, which has the ability to provide the following as appropriate to the agency's travel needs:
                (1) Booking and fulfillment of common carrier arrangements (e.g., flight confirmation and seat assignment, compliance with the Fly America Act, Governmentwide travel policies, contract city-pair fares, electronic ticketing, ticket delivery, etc.).
                (2) Lodging information (e.g., room availability, reservations and confirmation, compliance with Hotel/Motel Fire Safety Act, availability of FedRooms properties, per diem rate availability, etc.).

                (3) Car rental and rail information (e.g., availability of Defense Travel Management Office (DTMO) Government agreement rates where applicable, confirmation of reservations, etc.).
                
                (b) Provide basic management information, such as—
                (1) Number of reservations by type of service (common carrier, lodging, and car rental);
                (2) Extent to which reservations are in compliance with policy and reasons for exceptions;
                (3) Origin and destination points of common carrier usage;
                (4) Destination points for lodging accommodations;
                (5) Number of lodging nights in approved accommodations;
                (6) City or location where car rentals are obtained; and

                (7) Other tasks, e.g., reconciliation of charges on centrally billed accounts and processing ticket refunds.
                
                
                  Note to § 301-73.106:
                  The ETS fulfills the basic services of a TMS. You have the option to use the contracted travel agent service(s) of your choice through ETS or other contract vehicles. You have the responsibility to ensure that agency-contracted-for travel agent services complement and support the ETS in an efficient and cost effective manner. (See § 301-73.2).
                
                [FTR Amdt. 2003-07, 68 FR 71030, Dec. 22, 2003, as amended by FTR Amdt. 2007-05, 72 FR 61540, Oct. 31, 2007; FTR Amdt. 2010-05, 75 FR 63104, Oct. 14, 2010]
              
            
            
              Subpart C—Contract Passenger Transportation Services
              
                § 301-73.200
                Must we require our employees to use GSA's contract passenger transportation services program?
                Yes, if such services are available to your agency.
              
              
                § 301-73.201
                What method of payment may be used for contract passenger transportation service?
                GSA individual Government contractor-issued travel charge card(s), or your agency centrally billed or other established account, or a GTR (when no other option is available or feasible).
                [FTR Amdt. 70, 63 FR 15978, Apr. 1, 1998; 63 FR 35538, June 30, 1998]
              
              
                § 301-73.202
                Can contract fares be used for personal travel?
                No.
              
            
            
              Subpart D—Travel Payment System
              
                § 301-73.300
                What is a travel payment system?
                A system to facilitate the payment of official travel and transportation expenses which includes, but is not limited to:
                (a) Issuance and maintenance of Government contractor-issued individually billed charge cards;
                (b) Establishment of centrally billed accounts for the purchase of travel and transportation services;
                (c) Issuance of travelers checks; and
                (d) Provision of automated-teller-machine (ATM) services worldwide.
                [FTR Amdt. 70, 63 FR 15978, Apr. 1, 1998; 63 FR 35538, June 30, 1998]
              
              
                § 301-73.301
                How do we obtain travel payment system services?

                You may participate in GSA's or another Federal agency's travel payment system services program or you may contract directly with a travel payment system service if your agency has contracting authority and you are not a mandatory user of GSA's charge card program.
                
                
                  Note to § 301-73.301:
                  Under the new GSA charge card program effective November 30, 1998, it will be your responsibility to select the vendor that will be most beneficial to your agency's travel and transportation needs.
                
              
            
          
          
            Pt. 301-74
            PART 301-74—CONFERENCE PLANNING
            
              
                Subpart A—Agency Responsibilities
                Sec.
                301-74.1
                What policies must we follow in planning a conference?
                301-74.2
                What costs should be considered when planning a conference?
                301-74.3
                What must we do to determine which conference expenditures result in the greatest advantage to the Government?
                301-74.4
                What should cost comparisons include?
                301-74.5
                How should we select a location and a facility?
                301-74.6
                What can we do if we cannot find an appropriate conference facility at the chosen locality per diem rate?
                301-74.7

                May we provide light refreshments at an official conference?
                
                301-74.8
                May we include conference administrative costs in an employee's per diem allowance payment for attendance at a conference?
                301-74.9
                Are there any special requirements for sponsoring or funding a conference at a hotel, motel or other place of public accommodation?
                301-74.10
                May we waive the requirement in § 301-74.9?
                301-74.11
                What must be included in any advertisement or application form relating to conference attendance?
                301-74.12
                What special rules apply when a conference is held in the District of Columbia?
                301-74.13
                What policies and procedures must we establish to govern the selection of conference attendees?
                301-74.14
                What records must we maintain to document the selection of a conference site?
              
              
                Subpart B—Conference Attendees
                301-74.21
                What is the applicable M&IE rate when meals or light refreshments are furnished by the Government or are included in the registration fee?
                301-74.22
                When should actual expense reimbursement be authorized for conference attendees?
                301-74.23
                May we reimburse travelers for an advanced payment of a conference or training registration fee?
                301-74.24
                What is the traveler required to do if he/she is unable to attend an event for which they were reimbursed for an advanced discounted payment of a conference or training registration fee?
              
            
            
              Authority:
              5 U.S.C. 5707.
            
            
              Source:
              FTR Amdt. No. 89, 65 FR 1327, Jan. 10, 2000, unless otherwise noted.
            
            
              Subpart A—Agency Responsibilities
              
                Note to subpart A:
                Use of pronouns “we”, “you”, and their variants throughout this subpart refers to the agency.
              
              
                § 301-74.1
                What policies must we follow in planning a conference?
                When planning a conference, you must:
                (a) Minimize all conference costs, including administrative costs, conference attendees' travel costs, and conference attendees' time costs;
                (b) Maximize the use of Government-owned or Government provided conference facilities as much as possible;
                (c) Identify opportunities to reduce costs in selecting a particular conference location and facility (e.g., through the availability of lower rates during the off-season at a site with seasonal rates); and

                (d) Ensure that the conference planner or designee does not retain for personal use any promotional benefits or materials received from a travel service provider as a result of booking the conference (see §§ 301-53.2 and 301-53.3 of this chapter); and
                (e) Develop and establish internal policies to ensure these standards are met.
                [FTR Amdt. 89, 65 FR 1327, Jan. 10, 2000, as amended by FTR Amdt. 2003-04, 68 FR 27937, May 22, 2003]
              
              
                § 301-74.2
                What costs should be considered when planning a conference?
                When planning a conference, you should consider all direct and indirect conference costs paid by the Government, whether paid directly by agencies or reimbursed by agencies to travelers or others associated with the conference. Some examples of such costs are:
                (a) Authorized travel and per diem expenses;
                (b) Hire of rooms for official business;
                (c) Audiovisual and other equipment usage;
                (d) Computer and telephone access fees;
                (e) Light refreshments;
                (f) Printing;
                (g) Registration fees;
                (h) Ground transportation; and
                (i) Employees' time at the conference and on en route travel.
              
              
                § 301-74.3
                What must we do to determine which conference expenditures result in the greatest advantage to the Government?
                To determine conference expenditures, you must:
                (a) Assure there is appropriate management oversight of the conference planning process;
                (b) Always do cost comparisons of the size, scope, and location of the proposed conference;
                (c) Determine if a Government facility is available at a cheaper rate than a commercial facility;

                (d) Consider alternatives to a conference, e.g., teleconferencing; and
                
                (e) Maintain written documentation of the alternatives considered and the selection rationale used.
              
              
                § 301-74.4
                What should cost comparisons include?
                Cost comparisons should include, but not be limited to, a determination of adequacy of lodging rooms at the established per diem rates, overall convenience of the conference location, fees, availability of meeting space, equipment, and supplies, and commuting or travel distance of attendees. (See Appendix E to Chapter 301, Guidance for Conference Planning.)
              
              
                § 301-74.5
                How should we select a location and a facility?
                Site selection is a final decision as to where to hold your conference. The term “site” refers to both the geographical location and the specific facility(ies) selected. In determining the best site in the interest of the Government, you should exercise strict fiscal responsibility to minimize costs. The actions in § 301-74.3 must be followed. Cost comparisons must cover factors such as those listed in § 301-74.4. As part of the cost comparison, you must use the established per diem rate for the locations for which you are comparing costs.
              
              
                § 301-74.6
                What can we do if we cannot find an appropriate conference facility at the chosen locality per diem rate?
                While it is always desirable to obtain lodging facilities within the established lodging portion of the per diem rate for the chosen locality, it may not always be possible. In those instances when lodging is not available at the applicable per diem rate, travelers should construct a cost comparison of all associated costs, including round-trip ground transportation, between finding lodging at the applicable per diem rate away from the conference locality and using the actual expense method at the conference locality as prescribed in subpart D of part 301-11 of this chapter.
                [FTR Amdt. 2013-01, 78 FR 65211, Oct. 31, 2013]
              
              
                § 301-74.7
                May we provide light refreshments at an official conference?
                Yes. Agencies sponsoring a conference may provide light refreshments to agency employees attending an official conference. Light refreshments for morning, afternoon or evening breaks are defined to include, but not be limited to, coffee, tea, milk, juice, soft drinks, donuts, bagels, fruit, pretzels, cookies, chips, or muffins.
                [FTR Amdt. 89, 65 FR 1327, Jan. 10, 2000. Redesignated by FTR Amdt. 2013-01, 78 FR 65212, Oct. 31, 2013]
              
              
                § 301-74.8
                May we include conference administrative costs in an employee's per diem allowance payment for attendance at a conference?
                No. Per diem is intended only to reimburse the attendee's subsistence expenses. You must pay conference registration fees separately, either directly or by reimbursing employees who pay such expenses and submit travel claims.
                [FTR Amdt. 89, 65 FR 1327, Jan. 10, 2000. Redesignated by FTR Amdt. 2013-01, 78 FR 65212, Oct. 31, 2013]
              
              
                § 301-74.9
                Are there any special requirements for sponsoring or funding a conference at a hotel, motel or other place of public accommodation?
                Yes. When you sponsor or fund (see 15 U.S.C. 2225a), in whole or in part, a conference at a place of public accommodation in the United States, you must use an approved accommodation (see § 300-3.1 of this title), except as provided in § 301-74.10. This provision also applies to the government of the District of Columbia when it expends Federal funds for a conference and any non-Federal entity which uses Government funds to sponsor or fund a conference.
                [FTR Amdt. 89, 65 FR 1327, Jan. 10, 2000. Redesignated and amended by FTR Amdt. 2013-01, 78 FR 65212, Oct. 31, 2013]
              
              
                § 301-74.10
                May we waive the requirement in § 301-74.9?

                Yes, if the head of your agency makes a written determination on an individual case basis that waiver of the requirement to use approved accommodations is necessary in the public interest for a particular event. Your agency head may delegate this waiver authority to a senior agency official or employee who is given waiver authority with respect to all conferences sponsored or funded, in whole or in part, by your agency.
                [FTR Amdt. 89, 65 FR 1327, Jan. 10, 2000. Redesignated and amended by FTR Amdt. 2013-01, 78 FR 65212, Oct. 31, 2013]
              
              
                § 301-74.11
                What must be included in any advertisement or application form relating to conference attendance?
                Any advertisement or application for attendance at a conference described in § 301-74.9 must include notice of the prohibition against using a non-FEMA approved place of public accommodation for conferences. In addition, any executive agency, as defined in 5 U.S.C. 105, shall notify all non-Federal entities to which it provides Federal funds of this prohibition.
                [FTR Amdt. 2013-01, 78 FR 65212, Oct. 31, 2013]
              
              
                § 301-74.12
                What special rules apply when a conference is held in the District of Columbia?
                In addition to the general rules provided in this part, the following special rules apply:

                (a) You may not directly procure lodging facilities in the District of Columbia without specific authorization and appropriation from Congress (see 40 U.S.C. 34); and
                
                
                  Note to § 301-74.12(a):
                  This provision does not prohibit payment of per diem to an employee authorized to obtain lodging in the District of Columbia while performing official business travel.
                
                

                (b) It is no longer mandatory that you contact GSA for meeting or conference facilities in the District of Columbia. However, you are encouraged to contact the GSA Public Buildings Service (PBS) of the National Capital Region to inquire about the availability of short-term conference and meeting facilities in the District of Columbia. For additional information see the Customer Desk Guide for Real Property Management, Chapter 1. The Customer Desk Guide can be found on the worldwide web at http://www.gsa.gov/attachments/GSA_PUBLICATIONS/pub/CustomerGuidebookmarkedversion.pdf.
                
                [FTR Amdt. 89, 65 FR 1327, Jan. 10, 2000, as amended by FTR Amdt. 108, 67 FR 57968, Sept. 13, 2002. Redesignated and amended by FTR Amdt. 2013-01, 78 FR 65212, Oct. 31, 2013]
              
              
                § 301-74.13
                What policies and procedures must we establish to govern the selection of conference attendees?
                You must establish policies that reduce the overall cost of conference attendance. The policies and procedures must:
                (a) Limit your agency's representation to the minimum number of attendees determined by a senior official necessary to accomplish your agency's mission; and
                (b) Provide for the consideration of travel expenses when selecting attendees.
                [FTR Amdt. 89, 65 FR 1327, Jan. 10, 2000. Redesignated by FTR Amdt. 2013-01, 78 FR 65212, Oct. 31, 2013]
              
              
                § 301-74.14
                What records must we maintain to document the selection of a conference site?
                For each conference you sponsor or fund, in whole or in part for 30 or more attendees, you must maintain a record of the cost of each alternative conference site considered. You must consider at least three sites. You must make these records available for inspection by your Office of the Inspector General or other interested parties.
                [FTR Amdt. 89, 65 FR 1327, Jan. 10, 2000. Redesignated by FTR Amdt. 2013-01, 78 FR 65212, Oct. 31, 2013]
              
            
            
              Subpart B—Conference Attendees
              
                Note to subpart B:
                Use of pronouns “we”, “you”, and their variants throughout this subpart refers to the agency.
              
              
                
                § 301-74.21
                What is the applicable M&IE rate when meals or light refreshments are furnished by the Government or are included in the registration fee?
                When meals or light refreshments are furnished by the Government or are included in the registration fee the applicable M&IE will be calculated as follows:
                (a) If meals are furnished, the appropriate deduction from the M&IE rate must be made (see § 301-11.18 of this chapter).
                (b) If light refreshments are furnished, no deduction of the M&IE allowance is required.
                [FTR Amdt. 89, 65 FR 1327, Jan. 10, 2000, as amended by FTR Amdt. 2005-06, 70 FR 60222, Oct. 17, 2005]
              
              
                § 301-74.22
                When should actual expense reimbursement be authorized for conference attendees?
                You may authorize actual expenses under § 301-11.300 of this chapter when the applicable lodging rate is inadequate.
                [FTR Amdt. 2013-01, 78 FR 65212, Oct. 31, 2013]
              
              
                § 301-74.23
                May we reimburse travelers for an advanced payment of a conference or training registration fee?
                Yes, you may reimburse travelers for an advanced discounted payment for a conference or training registration fee as soon as you have approved their travel to that event, and they submit a proper claim for the expenses incurred.
                [FTR Amdt. 2006-02, 71 FR 24598, Apr. 26, 2006. Redesignated by FTR Amdt. 2013-01, 78 FR 65212, Oct. 31, 2013]
              
              
                § 301-74.24
                What is the traveler required to do if he/she is unable to attend an event for which they were reimbursed for an advanced discounted payment of a conference or training registration fee?
                In all cases where a traveler is unable to attend an event for which a discounted registration fee was paid and reimbursed in advance of the event, the traveler must seek a refund of the registration fee and repay the agency with any refund received. If no refund is made, the agency must absorb the advanced payment if the traveler's failure to attend the event was caused either by an agency decision or for reasons beyond the employee's control that are acceptable to the agency, e.g., unforeseen illness or emergency. If no refund is made, and the traveler's failure to attend the scheduled event is due to reasons deemed unexcusable by the agency, the traveler must repay the agency for the amount advanced.
                [FTR Amdt. 2006-02, 71 FR 24598, Apr. 26, 2006. Redesignated by FTR Amdt. 2013-01, 78 FR 65212, Oct. 31, 2013]
              
            
          
          
            Pt. 301-75
            PART 301-75—PRE-EMPLOYMENT INTERVIEW TRAVEL
            
              
                Subpart A—General Rules
                Sec.
                301-75.1
                What is the purpose of the allowance for pre-employment interview travel expenses?
                301-75.2
                May we pay pre-employment interview travel expenses?
                301-75.3
                What governing policies and procedures must we establish related to pre-employment interview travel?
                301-75.4
                What other responsibilities do we have for pre-employment interview travel?
              
              
                Subpart B—Travel Expenses
                301-75.100
                Must we pay all of the interviewee's pre-employment interview travel expenses?
                301-75.101
                What pre-employment interview travel expenses may we pay?
                301-75.102
                What pre-employment interview travel expenses are not payable?
                301-75.103
                What are our responsibilities when we authorize an interviewee to use common carrier transportation to perform pre-employment interview travel?
              
              
                Subpart C—Obtaining Travel Services and Claiming Reimbursement
                301-75.200
                How will we pay for pre-employment interviewee travel expenses?
                301-75.201
                May we allow the interviewee to use individual Government contractor-issued charge cards for pre-employment interview travel?
                301-75.202
                What must we do if the interviewee exchanges the ticket he or she has been issued?
                301-75.203
                May we provide the interviewee with a travel advance?
                301-75.204
                May we use Government contractor-issued travelers checks to pay for the interviewee's travel expenses?
                301-75.205
                Is the interviewee required to submit a travel claim to us?
              
            
            
              
              Authority:
              5 U.S.C. 5707.
            
            
              Source:
              FTR Amdt. 70, 63 FR 15980, Apr. 1, 1998, unless otherwise noted.
            
            
              Subpart A—General Rules
              
                § 301-75.1
                What is the purpose of the allowance for pre-employment interview travel expenses?
                To help you recruit highly qualified individuals.
              
              
                § 301-75.2
                May we pay pre-employment interview travel expenses?
                Yes, if you determine it is in the best interest of the Government to do so. However, pre-employment travel expenses may not be authorized to offset or defray other expenses not allowable under this subpart.
              
              
                § 301-75.3
                What governing policies and procedures must we establish related to pre-employment interview travel?
                You must establish policies and procedures governing:
                (a) When you will pay pre-employment interview travel expenses, including the criteria for determining which individuals or positions qualify for payment of such expenses;
                (b) Who will determine, in each individual case, that a person qualifies for pre-employment interview travel expenses; and
                (c) Who will determine what expenses you will pay for each individual interviewee.
              
              
                § 301-75.4
                What other responsibilities do we have for pre-employment interview travel?
                You must:
                (a) Provide your interviewees with a list of FEMA approved accommodations in the vicinity of the interview, and encourage them to stay in an approved accommodation;
                (b) Inform the interviewee that he/she is responsible for excess cost and any additional expenses that he/she incurs for personal preference or convenience;
                (c) Inform the interviewee that the Government will not pay for excess costs resulting from circuitous routes, delays, or luxury accommodations or services unnecessary or unjustified in the performance of official business;
                (d) Assist the interviewee in preparing the travel claim;
                (e) Provide the interviewee with instructions on how to submit the claim; and
                (f) Inform the interviewee that he/she may subject himself/herself to criminal penalties if he or she knowingly presents a false, fictitious, or fraudulent travel claim (See 18 U.S.C. 287 and 1001).
                [FTR Amdt. 70, 63 FR 15980, Apr. 1, 1998; 63 FR 35538, June 30, 1998, as amended by FTR Amdt. 2007-05, 72 FR 61540, Oct. 31, 2007]
              
            
            
              Subpart B—Travel Expenses
              
                § 301-75.100
                Must we pay all of the interviewee's pre-employment interview travel expenses?
                If you decide to pay the interviewee per diem or common carrier transportation costs, you must pay the full amount of such cost to which the interviewee would be entitled if the interviewee were a Government employee traveling on official business.
              
              
                § 301-75.101
                What pre-employment interview travel expenses may we pay?
                You may pay the following expenses:
                (a) Transportation expenses as provided in part 301-10 of this chapter;
                (b) Per diem expenses as provided in part 301-11 of this chapter;
                (c) Miscellaneous expenses as provided in part 301-12 of this chapter; and
                (d) Travel expenses of an individual with a disability or special need as provided in part 301-13 of this chapter.
              
              
                § 301-75.102
                What pre-employment interview travel expenses are not payable?
                You may not pay expenses for:
                (a) Use of communication services for purposes other than communication directly related to travel arrangement for the Government interview.
                (b) Hire of a room at a hotel or other place to transact official business.
              
              
                
                § 301-75.103
                What are our responsibilities when we authorize an interviewee to use common carrier transportation to perform pre-employment interview travel?
                You must provide the interviewee with one of the following:
                (a) A common carrier ticket;
                (b) A GTR; or
                (c) A point of contact with your travel management center to arrange the common carrier transportation. In this instance, you must notify the travel management center that the interviewee is authorized to receive a ticket for the trip;
                (d) Written instructions explaining your procedures and the liability of the interviewee for controlling and accounting for passenger transportation documents, if common carrier transportation is required;
                (e) A credit/refund address for any common carrier transportation provided for unused government furnished tickets.
                [FTR Amdt. 70, 63 FR 15980, Apr. 1, 1998; 63 FR 35538, June 30, 1998]
              
            
            
              Subpart C—Obtaining Travel Services and Claiming Reimbursement
              
                § 301-75.200
                How will we pay for pre-employment interviewee travel expenses?
                
                  
                    For
                    You will
                  
                  
                    Common carrier transportation expenses other than transit systems at the agency's location
                    Bill the expenses to a centrally billed or other agency established account or provide the traveler with a GTR when no other option is available or feasible.
                  
                  
                    Other expenses
                    Require payment by the interviewee and reimburse the interviewee for allowable travel expenses upon submission and approval of his/her travel claim.
                  
                
                [FTR Amdt. 70, 63 FR 15980, Apr. 1, 1998; 63 FR 35538, June 30, 1998, as amended by FTR Amdt. 2010-02, 75 FR 24436, May 5, 2010]
              
              
                § 301-75.201
                May we allow the interviewee to use individual Government contractor-issued charge cards for pre-employment interview travel?
                No.
              
              
                § 301-75.202
                What must we do if the interviewee exchanges the ticket he or she has been issued?
                
                  
                    If
                    You will inform the traveler
                  
                  
                    The new ticket is more expensive than the ticket you provided
                    That he/she must pay the difference using personal funds and he/she will not receive reimbursement for the extra amount.
                  
                  
                    The new ticket is less expensive than the ticket you provided

                    Provide the interviewee with a credit/refund address by attaching a copy of the GTR, or some other document containing this information, to either the ticket or the travel authorization as provided in U.S. Government Passenger Transportation Handbook (http://fss.gsa.gov/transtrav/usgpth.pdf)
                  
                
                [FTR Amdt. 70, 63 FR 15980, Apr. 1, 1998; 63 FR 35538, June 30, 1998, as amended by FTR Amdt. 108, 67 FR 57968, Sept. 13, 2002]
              
              
                § 301-75.203
                May we provide the interviewee with a travel advance?
                No.
              
              
                § 301-75.204
                May we use Government contractor-issued travelers checks to pay for the interviewee's travel expenses?
                No.
              
              
                § 301-75.205
                Is the interviewee required to submit a travel claim to us?
                No. Only if the interviewee wants to be reimbursed, then he or she must submit a travel claim in accordance with your agency procedures in order to receive reimbursement for pre-employment interview travel expense.
              
            
          
          
            
            Pt. 301-76
            PART 301-76—COLLECTION OF UNDISPUTED DELINQUENT AMOUNTS OWED TO THE CONTRACTOR ISSUING THE INDIVIDUALLY BILLED TRAVEL CHARGE CARD
            
              
                Subpart A—General Rules
                Sec.
                301-76.1
                May we collect undisputed delinquent amounts that an employee (including members of the uniformed services) owes to a Government travel charge card contractor?
                301-76.2
                What is disposable pay?
              
              
                Subpart B—Policies and Procedures
                301-76.100
                Are there any due process requirements with which we must comply before collecting undisputed delinquent amounts on behalf of the charge card contractor?
                301-76.101
                Who is responsible for ensuring that all due process and legal requirements have been met?
                301-76.102
                Can we collect undisputed delinquent amounts if we have not reimbursed the employee for amounts reimbursable under applicable travel regulations?
                301-76.103
                What is the maximum amount we may deduct from the employee's disposable pay?
              
            
            
              Authority:
              5 U.S.C. 5707; 40 U.S.C. 121(c); Sec. 2, Pub. L. 105-264, 112 Stat. 2350 (5 U.S.C. 5701 note).
            
            
              Source:
              FTR Amdt. 90, 65 FR 3058, Jan. 19, 2000, unless otherwise noted.
            
            
              Subpart A—General Rules
              
                Note to subpart A:
                Use of pronouns “we”, “you”, and their variants throughout this part refers to the agency.
              
              
                § 301-76.1
                May we collect undisputed delinquent amounts that an employee (including members of the uniformed services) owes to a Government travel charge card contractor?
                Yes, upon written request from the contractor and in accordance with the procedures specified in § 301-76.100, you may collect undisputed amounts owed to a Government travel charge card contractor from the delinquent employee's disposable pay. You must promptly forward all amounts deducted to the contractor.
              
              
                § 301-76.2
                What is disposable pay?
                Disposable pay is the part of the employee's compensation remaining after the deduction of any amounts required by law to be withheld. These deductions do not include discretionary deductions such as savings bonds, charitable contributions, etc. Deductions may be made from any type of pay, e.g., basic pay, special pay, retirement pay, or incentive pay.
                [FTR Amdt. 92, 65 FR 21367, Apr. 21, 2000]
              
            
            
              Subpart B—Policies and Procedures
              
                Note to subpart B:
                Use of pronouns “we”, “you”, and their variants throughout this part refers to the agency.
              
              
                § 301-76.100
                Are there any due process requirements with which we must comply before collecting undisputed delinquent amounts on behalf of the charge card contractor?
                Yes, you must:
                (a) Provide the employee with written notice of the type and amount of the claim, the intention to collect the claim by deduction from his/her disposable pay, and an explanation of his/her rights as a debtor;
                (b) Give the employee the opportunity to inspect and copy your records related to the claim;
                (c) Allow an opportunity for a review within the agency of your decision to collect the amount; and
                (d) Provide the employee an opportunity to make a written agreement with the contractor to repay the delinquent amount.
              
              
                § 301-76.101
                Who is responsible for ensuring that all due process and legal requirements have been met?
                You are responsible for ensuring that all requirements have been met.
              
              
                § 301-76.102
                Can we collect undisputed delinquent amounts if we have not reimbursed the employee for amounts reimbursable under applicable travel regulations?

                No, you may only collect undisputed delinquent amounts after you have reimbursed the employee under the applicable travel regulations and in accordance with a proper travel claim. However, if the employee has not submitted a proper travel claim within the timeframe requirements of § 301-52.7 of this chapter, and there are no extenuating circumstances, you may collect the undisputed delinquent amounts.
              
              
                § 301-76.103
                What is the maximum amount we may deduct from the employee's disposable pay?
                As set forth in Public Law 105-264, 112 Stat. 2350, October 19, 1998, the maximum amount you may deduct from the employee's disposable pay is 15 percent per pay period, unless the employee consents in writing to deduction of a greater percentage.
              
            
          
          
            PARTS 301-77—301-99 [RESERVED]
            
              Ch. 301, App. A
              Appendix A to Chapter 301—Prescribed Maximum Per Diem Rates for CONUS
              For the Continental United States (CONUS) per diem rates, see applicable FTR Per Diem Bulletins, issued periodically and available on the Internet at http://www.gsa.gov/perdiem.
              
              [FTR Amdt. 2003-03, 68 FR 22314, Apr. 28, 2003]
            
            
              Ch. 301, App. B
              Appendix B to Chapter 301—Allocation of M&IE Rates To Be Used in Making Deductions From the M&IE Allowance

              For the meals and incidental expenses (M&IE) deduction amounts for localities in CONUS, non-foreign areas, and foreign areas, visit http://www.gsa.gov/mie. Any updates to the amounts will be noted in FTR Per Diem Bulletins, issued periodically and available on the internet.
              [FTR Amdt. 2018-01, 83 FR 30078, June 27, 2018]
            
            
              Ch. 301, App. C
              Appendix C to Chapter 301—Standard Data Elements for Federal Travel [Traveler Identification]
              
                
                  Group name
                  Data elements
                  Description
                
                
                  Travel Authorization
                  Authorization Number
                  Assigned by the appropriate office.
                
                
                  Employee Name
                  First Name, Middle Initial, Last Name
                  Agency guidelines may specify the order, e.g., last name first.
                
                
                  Employee Identification
                  Employee Number
                  Must use a number, e.g., SSN, vendor number, or other number that identifies the employee.
                
                
                  Travel Purpose Identifier
                  Employee Emergency

                  Travel related to an unexpected occurrence/event or injury/illness that affects the employee personally and/or directly that requires immediate action/attention. Examples: Traveler is incapacitated by illness or injury, death or serious illness of a family member (as defined in § 300-3.1 or § 301-30.2), or catastrophic occurrence or impending disaster that directly affects the employee's home. Emergency travel also includes travel for medical care while employee is TDY away from the official station (part 301-30), death of an employee/immediate family member when performing official duties away from the official station or home of record (part 303-70), medical attendant transportation (part 301-30), assistance travel for an employee with special needs (part 301-13), as well as travel for threatened law enforcement/investigative employees (part 301-31).
                
                
                   
                  Mission (Operational)
                  Travel to a particular site in order to perform operational or managerial activities. Travel to a conference to serve as a speaker, panelist, or provide information in one's official capacity. Travel to attend a meeting to discuss general agency operations, review status reports, or discuss topics of general interest.
                      Examples: Employee's day-to-day operational or managerial activities, as defined by the agency, to include, but not be limited to: hearings, site visit, information meeting, inspections, audits, investigations, and examinations.
                  
                
                
                   
                  Special Agency Mission

                  Travel to carry out a special agency mission and/or perform a task outside the agency's normal course of day-to-day business activities that is unique or distinctive. These special missions are defined by the head of agency and are normally not programmed in the agency annual funding authorization. Examples: These agency-defined special missions may include details, security missions, and agency emergency response/recovery such as civil, natural disasters, evacuation, catastrophic events, technical assistance, evaluations or assessments.
                
                
                  
                   
                  Conference—Other Than Training
                  Travel performed in connection with a prearranged meeting, retreat, convention, seminar, or symposium for consultation or exchange of information or discussion. Agencies have to distinguish between conference and training attendance and use the appropriate identifier (see Training below).
                      Examples: To engage in a planned program as a host, planner, or others designated to oversee the conference or attendance with no formal role, or as an exhibitor.
                  
                
                
                   
                  Training

                  Travel in conjunction with educational activities to become proficient or qualified in one or more areas of responsibility. 5 USC 4101(4) states that “ ‘training’ means the process of providing for and making available to an employee, and placing or enrolling the employee in a planned, prepared, and coordinated program, course, curriculum, subject, system, or routine of instruction or education, in scientific, professional, technical, mechanical, trade, clerical, fiscal, administrative, or other fields which will improve individual and organizational performance and assist in achieving the agency's mission and performance goals.” The term “conference” may also apply to training activities that are considered to be conferences under 5 CFR 410.404, which states that “agencies may sponsor an employee's attendance at a conference as a developmental assignment under section 4110 of title 5, United States Code, when: (a) The announced purpose of the conference is educational or instructional; (b) More than half of the time is scheduled for a planned, organized exchange of information between presenters and audience which meets the definition of training in section 4101 of title 5, United States Code; (c) The content of the conference is germane to improving individual and/or organizational performance, and (d) Development benefits will be derived through the employee's attendance.” Agencies have to distinguish between conference and training attendance and use the appropriate identifier (see Conference—Other Than Training above). Examples: Job required training, Internships, Intergovernmental Personnel Act, and forums.
                
                
                   
                  Relocation

                  Travel performed in connection with a transfer from one official station to another for employees/immediate family members, as applicable. Examples: Permanent change of station (PCS) moves for domestic and international transferees/new appointees, tour renewal, temporary change of station (TCS), and last move home.
                
                
                  Travel Period
                  Start Date, End Date
                  Month, Day, Year according to agency guidelines.
                
                
                  Travel Type
                  CONUS/Domestic
                  Travel within continental United States.
                
                
                   
                  OCONUS/Domestic
                  Travel outside the continental United States.
                
                
                   
                  Foreign
                  Travel to other countries.
                
                
                  Leave Indicator
                  Annual, Sick, Other
                  Identifies leave type as the reason for an interruption of per diem entitlement.
                
                
                  Official Station
                  City, State, Zip
                  The location where the employee regularly performs his or her duties or an invitational traveler's home or regular place of business. If the employee's work involves recurring travel or varies on a recurring basis, the location where the work activities of the employee's position of record are based is considered the employee's official station.
                
                
                  Residence
                  State, Zip, City
                  The geographical location where employee resides, if different from official station.
                
                
                  Payment Method
                  EFT
                  Direct deposit via electronic funds transfer.
                
                
                   
                  Treasury Check
                  Payment made by Treasury check.
                
                
                   
                  Imprest Fund
                  Payment made by Imprest Fund.
                
                
                  Mailing Address
                  Street Address, City, State, Zip
                  The location designated by the traveler based on agency guidelines.
                
              
              
                Commercial Transportation Information
                
                  Group name
                  Data elements
                  Description
                
                
                  Transportation Payment
                  
                  Method employee used to purchase transportation tickets
                
                
                  Method Indicator
                  GTR
                  U.S. Government Transportation Request
                
                
                  
                  Central Billing Account
                  A contractor centrally billed account
                
                
                  
                  Government Charge Card
                  In accordance with and as provided by agency guidelines
                
                
                  
                  Cash
                  
                
                
                  Transportation Payment Identification Number
                  Payment ID Number
                  A number that identifies the payment for the transportation tickets, according to agency guidelines, e.g., GTR number, Govt. contractor-issued charge card number
                
                
                  Transportation Method Indicator
                  Air (other than coach-class)
                  Common carrier used as transportation to TDY location
                
                
                  
                  Air (coach-class)
                  
                
                
                  
                  
                  Non-contract Air, Train, Other
                  
                
                
                  Transportation in Performance of TDY or While at the TDY Location
                  POV, Car rental, Taxi, TNC, Innovative mobility technology company, Other
                  Identifies transportation used while in the performance of TDY or while at the TDY location
                
              
              
                Travel Expense Information
                
                  Group name
                  Data elements
                  Description
                
                
                  Per Diem
                  Total Number of Days
                  The number of days traveler claims to be on per diem status, for each official travel location
                
                
                  
                  Total Amount Claimed
                  The amount of money traveler claims as per diem expense
                
                
                  
                  Lodging, Meals & Incidentals
                
                
                  Travel Advance
                  Advance Outstanding
                  The amount of travel advance outstanding, when the employee files the travel claim
                
                
                  
                  Remaining Balance
                  The amount of the travel advance that remains outstanding
                
                
                  Subsistence
                  Actual Days
                  Total number of days the employee charged actual subsistence expenses
                
                
                  
                  
                  The number of days must be expressed as a whole number
                
                
                  
                  Total Actual Amount
                  Total amount of actual subsistence expenses claimed as authorized. Actual subsistence rate, per day, may not exceed the maximum subsistence expense rate established for official travel by the Federal Travel Regulation
                
                
                  Transportation Method Cost
                  Air (other than coach-class)
                  The amount of money the transportation actually cost the traveler, entered according to method of transportation
                
                
                  
                  Air (coach-class)
                
                
                  
                  Non-contract Air, Train
                
                
                  
                  Other
                  Bus or other form of transportation
                
                
                  Transportation in Performance of TDY or While at the TDY Location
                  POV mileage
                  Total number of miles driven in POV
                
                
                  
                  POV mileage expense
                  Total amount claimed as authorized based on mileage rate. Different mileage rates apply based on type and use of the POV
                
                
                  
                  Car rental, Taxi, TNC, Innovative mobility technology company, Other
                  
                
                
                  Constructive cost
                  Constructive cost
                  The difference between the amount authorized to spend versus the amount claimed
                
                
                  Reclaim
                  Reclaim amount
                  An amount of money previously denied as reimbursement for which additional justification is now provided
                
                
                  Total Claim
                  Total claim
                  The sum of the amount of money claimed for per diem, actual subsistence, mileage, transportation method cost, and other expenses
                
              
              
                Standard Data Elements for Federal Travel
                [Accounting & Certification]
                
                  Group name
                  Data elements
                  Description
                
                
                  Accounting Classification
                  Accounting Code
                  Agency accounting code.
                
                
                  Non-Federal Source Indicator
                  Per Diem, Subsistence, Transportation
                  Indicates the type of travel expense(s) paid, in part or totally, by a non-Federal source.
                
                
                  Non-Federal Source Payment Method
                  Check, EFT, Payment “in-kind”
                  Total payment provided by non-Federal source according to method of payment.
                
                
                  Signature/Date Fields
                  Claimant Signature
                  Traveler's signature, or digital representation. The signature signifies the traveler read the “fraudulent claim/responsibility” statement.
                
                
                   
                  Date
                  Date traveler signed “fraudulent claim/responsibility” statement.
                
                
                  
                   
                  Claimant Signature
                  Traveler's signature, or digital representation. The signature signifies the traveler read the “Privacy Act” statement.
                
                
                   
                  Date
                  Date traveler signed “Privacy Act” statement.
                
                
                   
                  Approving Officer Signature
                  Approving Officer's signature, or digital representation. The signature signifies the travel claim is approved for payment based on authorized travel.
                
                
                   
                  Date
                  Date Approving Officer approved and signed the travel claim.
                
                
                   
                  Certifying Officer Signature
                  Certifying Officer's signature, or digital representation. The signature signifies the travel claim is certified correct and proper for payment.
                
                
                   
                  Date
                  Date Certifying Officer signed the travel claim.
                
                
                  Note to Appendix C: Agencies must ensure that a purpose code is captured for those individuals traveling under unlimited open authorizations.
              
              (5 U.S.C. 5707)
              [FTR Amdt. 70, 63 FR 15981, Apr. 1, 1998; 63 FR 35538, June 30, 1998, as amended by FTR Amdt. 2005-03, 70 FR 28460, May 18, 2005; FTR Amdt. 2009-05, 74 FR 35808, July 21, 2009; FTR Amdt. 2009-06, 74 FR 55150, Oct. 27, 2009; FTR Amdt. 2010-02, 75 FR 24436, May 5, 2010; FTR Amdt. 2010-07, 75 FR 72967, Nov. 29, 2010; FTR Amdt. 2017-01, 83 FR 604, Jan. 5, 2018; 84 FR 55247, Oct. 16, 2019]
            
            
              Appendix D to Chapter 301 [Reserved]
            
            
              Ch. 301, App. E
              Appendix E to Chapter 301—Suggested Guidance for Conference Planning
              Terms
              Conference: A meeting, retreat, seminar, symposium or event that involves attendee travel. The term “conference” also applies to training activities that are considered to be conferences under 5 CFR 410.404.
              Milestone schedule: Deadlines, which need to be reached in a progressive and orderly manner.
              Planner: The person designated to oversee the conference.
              Planning committee: Operational group significantly contributing to a conference's overall success and able to fully reflect the needs of both the agency and the attendees.
              Getting Started
              Depending on the size, type, and intended effect of the conference, start planning a minimum of one year in advance. Designate a planner and a planning committee.
              Planning Committee
              Functions typically include, but are not limited to:
              • Establishing a set of objectives.
              • Developing a theme.
              • Making recommendations for location, agenda, dates, and logistics, e.g., schedule, exhibits, speaker.
              • Making suggestions as to who should attend.
              • Serving as communications link between planners and participants.
              • Evaluation and follow-up.
              Milestone Schedule
              (a) Develop a milestone schedule, which is essential to conference planning, by working backward from the beginning date of the conference to include each major step. Examples include:
              • Planning committee meetings.
              • Preparation of mailing lists.
              • Letters of invitation.
              • Designation of speakers.
              • Confirmation letters to speakers.
              • Confirmation with site selection official.
              • Preparation of agenda.
              • Preparation of specification sheet.
              • Location and date selection.
              • Exhibits.
              • Budget.
              • Printing requirements.
              • Signage.
              • Conference information packages.
              • Scheduling photographer (if planned).
              • Use of agency seal and conference logo.
              • Handicapped requirements.
              • Planning of meals and refreshments, if appropriate.
              (b) Establish completion dates for each major step.
              (c) Update and revise the schedule as needed.
              
              Specification Sheet
              A detailed specification sheet is necessary to:
              (a) Identify essential elements of a conference which typically include, but are not limited to:
              • Sleeping rooms and on-site food services. It is generally best to estimate on the low side for the number of sleeping rooms and meals to be prepared. Facilities, unless there is only limited available space, are usually prepared to increase the number of sleeping rooms and meals; however, they discourage—and in some cases penalize—you if the sleeping room and meal guarantees are not met.
              • Meeting rooms.
              • Exhibit facilities.
              • Audio-visual equipment and support services.
              • Miscellaneous support services.
              • Sleeping rooms with amenities, e.g., Internet access, data ports, conference call, and voice mail.
              (b) Determine costs:
              • Procurement. All agreements and decisions should be written and agreed to by the agency-contracting officer before being sent to the facility. Bring contracting officer into the process early.
              • Government per diem rates. The Government per diem rate applies to Federal attendees. Application of it to non-Federal attendees is at the discretion of the property and conference negotiator.
              • Registration fee. Generally, the registration fee covers all direct expenditures of agency funds for planning and organization of a conference, e.g., meeting room accommodations, meals, light refreshments (if appropriate), speaker fees, publications, and materials. Anything directly relating to the conference, except liquor, can be included in the fee. To estimate the registration fee, divide the proposed budget by the estimated number of attendees.
              Budgeting

              Decide how the conference expenses (other than sleeping room accommodations and individual meals) will be paid, i.e., by the attendee from a training or registration fee, or directly by the agency.
              Conference Site Selection
              Minimize total costs, all factors considered.
              Geographic Location
              In determining where to locate the conference, consider:
              • Targeted audience.
              • Total costs, including per diem, transportation, and other.
              • Accessibility by car or air.
              • Whether recreational activities are necessary.
              • The expense of desired facility (significant savings can be achieved in off-season periods).
              Types of Facilities
              • Federal Government. Use Government-owned or Government-provided conference facilities to the maximum extent possible.
              • Convention centers. Excellent for very large meetings, trade shows and exhibits; usually located near a large number of hotels.
              • Colleges and universities. Many have good meeting facilities and can offer sleeping accommodations when school is not in session.
              • Hotels. Commercial facilities that may be used to meet all conference needs or just the room night needs.
              • Conference centers. Dedicated meeting facilities; good for smaller meetings when numerous breakout sessions are planned.
              Date Selection
              For availability and economical reasons, the best months are April, May, September, October, and November. You should book the facility as early as possible to increase the chances of getting the date you want. However, pay particular attention to commitments for September or October due to fiscal year budget considerations.
              Considerations When Choosing a Site
              (a) Is the facility:
              • Cost effective, e.g., are Government rates honored?
              • Safe, e.g., FEMA-approved?
              • Is there on-site security personnel?
              • Easily reached from an airport or by car?
              • Clean?
              • Well run, e.g., does the staff seem to be competent and responsive?
              • Laid out in a functional way?
              • Large enough to supply the number of sleeping rooms required?
              • Set up to provide necessary conference registration equipment?
              • Handicapped accessible?
              (b) Parking:
              • Is it adequate?
              • How close to the facility is it?
              • Is it secure and safe?
              • Is the cost separate?
              (c) Sleeping rooms:
              • Will the facility make the reservations, or are you responsible for making the reservations for participants?
              • What are the facility's registration rules?
              • What are departure rules?
              (d) Functionality of meeting rooms:
              • Is appropriate space available?
              • What costs are involved?
              
              • Is needed equipment available (i.e., for conference registration, faxes, phones, computers, copiers)? Do not rent equipment unless it is absolutely unrealistic to bring your own.
              • Are rooms designated for agency use for the duration of the conference?
              • Are there columns that can block views?
              • Are ceilings high enough for audio-video equipment?
              • Are rooms suitable for both classroom and/or theatre setups?
              • Are there windows? Shades?
              • Are there manually-controlled thermostats?
              • Are rooms handicapped accessible?
              • Where are electrical outlets?
              • Can the rooms be darkened?
              • Would it be more economical to bring audio-visual equipment?
              • Does the facility want meeting schedules and room layouts in writing in advance of the conference?
              • If necessary, can the rooms be entered the evening before for an early setup?
              • Will the facility arrange for room setup if given a layout?
              • What set-up costs are included?
              • What are departure rules?
              (e) Exhibits:
              • If exhibits are planned, is suitable exhibit space available?
              • Are easels available at no cost?
              • What are the put-up and takedown times?
              • What costs are involved?
              • What about pre-delivery and after-conference arrangements?
              • If exhibits are shipped, know where and to whom they are to be sent.
              • If you are bringing large exhibits, determine location of loading dock, appropriate entrances and elevators.
              • Are there additional handling fees?
              • Check hotel policy on posting, size and appearance of signs.
              Food and Drink
              Meals
              • You can not generally use appropriated funds to pay for meals for employees at their official stations.
              • Employees on TDY travel may be served meals but cannot be reimbursed for those provided at Government expense.
              • You should clarify in advance the appropriate per diem reduction(s) of meal(s) allowance(s) for TDY travel.
              • You may pay, or reimburse an employee for meals as necessary expenses incident to an authorized training program (under the Government Employees Training Act (GETA) at 5 U.S.C. 4104(4)), if a determination has been made that essential training will be conducted during the meal.
              • Work closely with the hotel to plan quality menus that fit within authorized per diem rates.
              • Clarify and agree in advance to the number of meal guarantees.
              • Ensure that gratuities and service charges are added to the cost of each meal, and determine the method of billing to be used (e.g., signed guarantee, collected meal tickets, or actual quantities consumed).
              • Confirm menus.
              Breaks and Refreshments
              Breaks should last no longer than 30 minutes and take place between meeting sessions. The following should also be considered when planning for refreshments:
              • Keep in mind that everyone does not drink coffee or tea.
              • You should clarify and agree in advance that coffee and pastries, if appropriate, are purchased by the gallon and dozen.
              • Try to avoid a per person charge.
              • Negotiate the cost into the contract.
              • Be conservative in your estimates. There are seldom 100 percent of the conference participants attending any one function.
              • If coffee, soft drinks, and water are not included in the fee, are they available “at cost” to the attendee?
              Account Reconciliation
              It is important to request that the hotel bill be prepared in a logical and chronological sequence, and that backup data accompany the bill. Generally, the hotel will complete its accounting of the conference within two weeks of the conclusion.
              Notification
              Announcement and/or Invitations
              Announcement of the planned conference should be made as early as possible, even one year in advance; invitation letters, 8 weeks in advance. They should include, but are not limited to:
              • Point of contact name and telephone number.
              • Registration form, card, or Internet address (include space for identifying handicapped requirements).
              • Registration instructions.
              • Registration deadline date.
              • Detailed area map and driving instructions.
              • Information on traffic patterns to avoid rush hour delays.
              • Promotional brochures from the facility.
              • Layout of facility including telephone numbers.

              • Breakdown of costs showing any difference from travel versus training object classes, particularly meal costs, so that proper reimbursement can be made.
              
              • Agenda with a list of speakers and topics.
              • Activity schedule for spouses, domestic partners, and guests (all charges or costs attributed to spouses, domestic partners or guests must be borne by the individual attendee (not reimbursable by the Government)).
              • Provide a sample travel voucher.
              Confirmations
              You should:
              • Decide on the speaker(s) and the message you wish to be conveyed and obtain early commitment(s) in writing.
              • Confirm conference dates/times/topics/arrival and departure times with speaker(s) and any other special guests at least 30 days in advance.
              • Conduct a final planning committee meeting to confirm all plans.
              • Confirm photographer's schedule.
              • Confirm hotel plans at least one day in advance.
              Facility Process
              Check-In and -Out
              Streamline the process:
              • Will the facility need additional personnel?
              • Is electronic one-stop processing available?
              • Is luggage storage and shuttle service available?
              • Arrange parking for any special guests.
              • Provide signage.
              Registration Process
              Registration is generally the attendees' introduction to the conference. Give it special attention by:
              • Using directional signs.
              • Placing especially attractive or important exhibits nearby.
              • Planning for late arrivals.
              • Using state-of-the-art processing.
              • Checking out the registration capabilities of using GSA's electronic SmartPay System.
              • Providing for handicapped attendees.
              Conference Information Package
              Each registrant should be given a conference information package. Used regularly during the conference, the conference information package should be accurate, beneficial, and reflect detailed information on a daily/hourly basis. If time allows, you may want to finalize the package and send it to the printer at least 4 weeks in advance of the starting date. The program will be widely used, so you may want to print twice as many copies of the program as you have expected attendees. The information package, for example, may contain:
              • A list of everything in the package.
              • A “welcome” letter.
              • A schedule.
              • Workshop agendas.
              • Discussion of exhibits.
              • Panelists' information.
              • Photos and biographies of speakers/special guests.
              • Facility layout and list of services available.
              • Identify designated smoking areas.
              • Special events.
              • Message center information.
              • Area map.
              • Other pertinent material.
              
              
                Note:
                Use of agency seal and conference logo may be considered for the conference package. However, the decision to use such items is strictly the judgment of agency officials.
              
              Miscellaneous
              Suggested Room Coordination
              Plan ahead to setup:
              • Staff room to handle core of activities;
              • Meal functions;
              • Exhibit rooms, and
              • Meeting rooms—
              Theatre or auditorium for lectures; Facing speaker when note taking is important; Square or U-shaped style for discussion/interaction; and Banquet or roundtable for discussion.
              Keeping in Touch
              Plan for:
              • A message center to be set up in a central location for special announcements and telephone messages.
              • How to reach whomever at all times—use beepers and walkie-talkies.
              • Clear identification of conference staff.
              • Accommodation of physically impaired attendees with sign language or other special needs.
              Mementos
              Appropriations are not available to purchase memento items for distribution to conference attendees as a remembrance of an event. Two notable exceptions to the memento or gift prohibition are under training and awards. Work closely with appropriate agency officials to make final determinations.
              Resources
              The following resources may be of assistance in planning a conference:
              • An agency contracting officer;
              • Travel Management Centers;

              • Interagency Travel Management Committee members (a forum of agency travel policy managers—for member identification, contact your agency's administrative or financial office);
              • State Chambers of Commerce or Visitors Bureaus;
              • Local chapters of the Society of Government Meeting Professionals; and
              • Private industry conference planners.
              Conclusion
              Process:
              • Questionnaires, which may provide invaluable feedback about the success of your conference.
              • Training certificates.
              • Thank you notes to participants, facility personnel, speakers, printers, photographers, and other special contributors.

              • Summary to acknowledge the accomplishments, and to convey the information discussed to a wider audience, may be an excellent promotional tool.
              
              
                Note to appendix E:
                Use of pronouns “we”, “you”, and their variants throughout this appendix refers to the agency.
              
              [FTR Amdt. 89, 65 FR 1329, Jan. 10, 2000, as amended by FTR Amdt. 2010-06, 75 FR 67631, Nov. 3, 2010; FTR Amdt. 2010-07, 75 FR 72968, Nov. 29, 2010; FTR Amdt. 2013-01, 78 FR 65212, Oct. 31, 2013; FTR Amdt. 2017-01, 83 FR 604, Jan. 5, 2018]
            
          
        
      
      
        41 CFR Ch. 302 (7-1-20 Edition)
        Relocation Allowances
        
          
            
            CHAPTER 302—RELOCATION ALLOWANCES
          
          
            SUBCHAPTER A—INTRODUCTION
          
          Part
          Page
          
            302-1
            General rules
            123
            302-2
            Employees eligibility requirements
            124
          
          
            SUBCHAPTER B—RELOCATION ALLOWANCES
          
          
            302-3
            Relocation allowance by specific type
            130
          
          
            SUBCHAPTER C—PERMANENT CHANGE OF STATION (PCS) ALLOWANCES FOR SUBSISTENCE AND TRANSPORTATION EXPENSES
          
          
            302-4
            Allowances for subsistence and transportation
            151
            302-5
            Allowance for househunting trip expenses
            155
            302-6
            Allowance for temporary quarters subsistence expenses
            159
          
          
            SUBCHAPTER D—TRANSPORTATION AND STORAGE OF PROPERTY
          
          
            302-7
            Transportation and temporary storage of household goods, professional books, papers, and equipment (PBP&E) and baggage allowance
            167
            302-8
            Allowances for extended storage of household goods (HHG)
            177
            302-9
            Allowances for transportation and emergency or temporary storage of a privately owned vehicle
            181
            302-10
            Allowances for transportation of mobile homes and boats used as a primary residence
            192
          
          
            SUBCHAPTER E—RESIDENCE TRANSACTION ALLOWANCES
          
          
            302-11
            Allowances for expenses incurred in connection with residence transactions
            196
            302-12
            Use of a relocation services company
            206
            302-14
            Home marketing incentive payments
            211
            302-15
            Allowance for property management services
            213
          
          
            SUBCHAPTER F—MISCELLANEOUS ALLOWANCES
          
          
            302-16
            Allowance for miscellaneous expenses
            217
            302-17
            Taxes on relocation expenses
            220
            302-18—302-99 [Reserved]
            
          
        
        
          
          SUBCHAPTER A—INTRODUCTION
          
            Pt. 302-1
            PART 302-1—GENERAL RULES
            
              
                Subpart A—Applicability
                Sec.
                302-1.1
                Who is eligible for relocation expense allowances under this chapter?
                302-1.2
                Who is not eligible for relocation expense allowances under this chapter?
              
              
                Subpart B—Requirement to Report Agency Data for Employee Relocation
                302-1.100
                What is a comprehensive, automated relocation management system?
                302-1.101
                What actions are agencies expected to take concerning the comprehensive, automated relocation management system?
              
            
            
              Authority:
              5 U.S.C. 5738; 20 U.S.C. 905(a).
            
            
              Source:
              FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, unless otherwise noted.
            
            
              Subpart A—Applicability
              
                Note to subpart A:
                Use of pronouns “I”, “you”, and their variants throughout this subpart refers to the employee.
              
              
                § 302-1.1
                Who is eligible for relocation expense allowances under this chapter?
                You are generally eligible for relocation expense allowances under this chapter if you are:
                (a) A new appointee appointed to your first official station (as discussed in this chapter);
                (b) An employee transferring in the interest of the Government from one agency or duty station to another for permanent duty, and your new duty station meets the 50-mile distance test (see § 302-2.6 of this chapter);
                (c) An employee of the United States Postal Service transferred for permanent duty, under 39 U.S.C. 1006, from the Postal Service to an agency as defined in 5 U.S.C. 5721;
                (d) An employee performing travel in accordance with your overseas tour renewal agreement (see §§ 302-3.209 through 302-3.224 of this chapter);
                (e) An employee returning to his/her place of residence after completion of a prescribed tour of duty for the purposes of separation from Government service or separation from the overseas assignment for reassignment to the same or different Government agency.
                (f) A student trainee assigned to any position upon completion of college work;
                (g) An employee eligible for a “last move home” benefit upon separation from the Government (and your immediate family in the event of your death prior to separation or after separation but prior to relocating);
                (h) A Department of Defense overseas dependents school system teacher;
                (i) A career appointee to the Senior Executive Service (SES) as defined in 5 U.S.C. 3132(a)(4), and a prior SES appointee who is returning to your official residence for separation and who will be retaining SES retirement benefits; or
                (j) An employee that is being assigned to a temporary duty station in connection with long-term assignment.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 108, 67 FR 57968, Sept. 13, 2002; FTR Amdt. 2010-07, 75 FR 72968, Nov. 29, 2010; FTR Amdt. 2020-02; 84 FR 64781, Nov. 25, 2019]
              
              
                § 302-1.2
                Who is not eligible for relocation expense allowances under this chapter?
                You are not eligible to receive relocation expense allowances under this chapter if you are:
                (a) A Foreign Service Officer or a Federal employee transferred under the rules of the Foreign Service Act of 1980, as amended;
                (b) An officer or an employee transferred under the Central Intelligence Act of 1949, as amended;
                (c) A person whose pay and allowances are prescribed under title 37 U.S.C., “Pay and Allowances of the Uniformed Services”
                (d) An employee of the Department of Veterans Affairs (VA) to whom 38 U.S.C. 235 applies; or
                (e) A person not covered in § 302-1.1.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 108, 67 FR 57968, Sept. 13, 2002]
              
            
            
              
              Subpart B—Requirement to Report Agency Data for Employee Relocation
              
                Source:
                FTR Amdt. 2011-01, 76 FR 18335, Apr. 1, 2011, unless otherwise noted.
              
              
                § 302-1.100
                What is a comprehensive, automated relocation management system?
                A comprehensive, automated relocation management system is a system that integrates into a single, electronic environment, information related to all aspects of employee relocation, including these and similar items:
                (a) Authorizations;
                (b) Reimbursements to employees and service providers;
                (c) Househunting trips;
                (d) Travel to the new permanent duty station;
                (e) Temporary quarters;
                (f) Transportation and storage of property;
                (g) Residence transactions;
                (h) Use of relocation services companies;
                (i) Property management services;
                (j) Miscellaneous expenses;
                (k) Relocation income taxes and allowances;
                (l) Appropriate electronic connections to agency payment and finance processes for all of the above; and
                (m) Standard and unique reports for use by agency relocation managers, agency executives, GSA, and others as needed.
              
              
                § 302-1.101
                What actions are agencies expected to take concerning the comprehensive, automated relocation management system?
                Agencies should work toward unifying all aspects of relocation into a comprehensive, automated relocation management system.
              
            
          
          
            Pt. 302-2
            PART 302-2—EMPLOYEES ELIGIBILITY REQUIREMENTS
            
              
                Subpart A—General Rules
                Sec.
                302-2.1
                When may I begin my transfer or reassignment?
                302-2.2
                May I relocate to my new official station before I receive a written travel authorization (TA)?
                302-2.3
                What determines my entitlements and allowances for relocation?
                301-2.4
                What is my effective transfer or appointment date?
                302-2.5
                May I relocate from a location other than the location specified in my relocation travel authorization?
                302-2.6
                May I be reimbursed for relocation expenses if I relocate to a new official station that does not meet the 50-mile distance test?
                302-2.7
                What happens if I attempt to defraud the Government?
                
                  Time Limits
                  302-2.8
                  When may I begin my travel and transportation after receiving authorization to do so?
                  302-2.9
                  When must I complete all aspects of my relocation?
                  302-2.10
                  If I am furloughed to perform active military duty, will I have to complete all aspects of the relocation within the time limitation?
                  302-2.11
                  Does the 1-year time period in § 302-2.8 include time that I cannot travel and/or transport my household effects due to shipping restrictions to or from my post of duty OCONUS?
                  302-2.12
                  May the 1-year time limitation for completing all aspects of a relocation be extended?
                
                
                  Service Agreement and Disclosure Statement
                  302-2.13
                  What is a service agreement?
                  302-2.14
                  Am I required to sign a service agreement when transferring within or outside the continental United States or performing renewal agreement travel and what is the minimum period of service?
                  302-2.15
                  Will I be penalized for violation of my service agreement?
                  302-2.16
                  Must I provide my agency with my actual place of residence as soon as I accept a transfer/appointment OCONUS?
                  302-2.17
                  Must I sign a service agreement for a “last move home” relocation?
                  302-2.18
                  What happens if I fail to sign a service agreement?
                  302-2.19
                  Can my service agreement be voided by a subsequent service agreement?
                  302-2.20
                  If I have more than one service agreement, must I adhere to each agreement separately?
                  302-2.21
                  What is a duplicate reimbursement disclosure statement?
                  302-2.22
                  Must I sign a duplicate reimbursement disclosure statement?
                
                
                  Advancement of Funds
                  302-2.23
                  May I receive an advance of funds for my travel and transportation expenses?
                  302-2.24

                  What requirements must I meet to receive a travel advance?
                  
                  302-2.25
                  May I receive a travel advance for separation relocation?
                
              
              
                Subpart B—Agency Responsibilities
                302-2.100
                What internal policies must we establish before authorizing a relocation allowance?
                302-2.101
                When may we authorize reimbursement for relocation expenses?
                302-2.102
                Who must authorize and approve relocation expenses?
                302-2.103
                How must we administer the authorization for relocation of an employee?
                302-2.104
                What information must we provide on the TA?
                302-2.105
                When an employee transfers between Federal agencies, who is responsible for paying the employee's relocation expenses?
                302-2.106
                May we waive statutory or regulatory limitations relating to relocation allowances for employees relocating to/from remote or isolated locations?
                
                  Time Limits
                  302-2.110
                  Are there time factors that we must consider for allowing an employee to complete all aspects of relocation?
                
              
            
            
              Authority:
              5 U.S.C. 5738; 20 U.S.C. 905(a).
            
            
              Source:
              FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, unless otherwise noted.
            
            
              Subpart A—General Rules
              
                Note to subpart A:
                Use of pronouns “I”, “you”, and their variants throughout this subpart refers to the employee.
              
              
                § 302-2.1
                When may I begin my transfer or reassignment?
                You may begin your transfer or reassignment only after your agency has approved your travel authorization (TA) in writing (paper or electronic).
              
              
                § 302-2.2
                May I relocate to my new official station before I receive a written travel authorization (TA)?
                No, you must have the written TA (paper or electronic) before you relocate to your new official station.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2010-07, 75 FR 72968, Nov. 29, 2010]
              
              
                § 302-2.3
                What determines my entitlements and allowances for relocation?
                Your entitlements and allowances for relocation are determined by the regulatory provisions that are in effect at the time you report for duty at your new official station. However, this does not change the requirement that all aspects of a relocation must be completed by the time specified in §§ 302-2.8 through 302-2.12.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 108, 67 FR 57968, Sept. 13, 2002; FTR Amdt. 2014-01, 79 FR 49643, Aug. 21, 2014]
              
              
                § 302-2.4
                What is my effective transfer or appointment date?
                Your effective transfer or appointment date is the date on which you report for duty at your new or first official station, respectively.
              
              
                § 302-2.5
                May I relocate from a location other than the location specified in my relocation travel authorization?
                Yes, you may relocate from a place other than from where you are authorized. However, you will be required to pay all additional costs incurred for expenses above your authorized travel and transportation cost.
              
              
                § 302-2.6
                May I be reimbursed for relocation expenses if I relocate to a new official station that does not meet the 50-mile distance test?
                Generally no; you may not be reimbursed for relocation expenses if you relocate to a new official station that does not meet the 50-mile distance test.

                (a) The distance test is met when the new official station is at least 50 miles further from the employee's current residence than the old official station is from the same residence. For example, if the old official station is 3 miles from the current residence, then the new official station must be at least 53 miles from that same residence in order to receive relocation expenses for residence transactions. The distance between the official station and residence is the shortest of the commonly traveled routes between them. The distance test does not take into consideration the location of a new residence. This follows the distance guidelines found in Internal Revenue Service Publication 521, Moving Expenses.
                

                (b) The head of your agency or designee may authorize an exception to the 50-mile threshold on a case-by-case basis when the authorized official determines that it is in the best interest of the Government. The determination must take into consideration such factors as commuting time and distance between the employee's residence at the time of notification of transfer and the new official station.
                (c) Any relocation must be incidental to the transfer and not for the convenience of the employee.
                [FTR Amdt. 2011-01, 76 FR 18336, Apr. 1, 2011, as amended by FTR Amdt. 2020-02; 84 FR 64781, Nov. 25, 2019]
              
              
                § 302-2.7
                What happens if I attempt to defraud the Government?
                If you attempt to defraud the Government:
                (a) You forfeit reimbursement pursuant to 28 U.S.C. 2514; and
                (b) You may be subject under 18 U.S.C. 287 and 1001 to one, or both, of the following:
                (1) A fine of not more than $10,000, and/or
                (2) Imprisonment for not more than 5 years.
                [FTR Amdt. 2014-01, 79 FR 49644, Aug. 21, 2014]
              
              
                Time Limits
                
                  § 302-2.8
                  When may I begin my travel and transportation after receiving authorization to do so?
                  You and your immediate family member(s) may begin travel immediately upon receipt of your authorized TA.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2014-01, 79 FR 49644, Aug. 21, 2014]
                
                
                  § 302-2.9
                  When must I complete all aspects my relocation?
                  You and your immediate family member(s) must complete all aspects of your relocation within one year from the effective date of your transfer or appointment, except as provided in § 302-2.10 or § 302-2.11.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-01, 76 FR 18336, Apr. 1, 2011. Redesignated and amended by FTR Amdt. 2014-01, 79 FR 49644, Aug. 21, 2014]
                
                
                  § 302-2.10
                  If I am furloughed to perform active military duty, will I have to complete all aspects of the relocation within the time limitation?
                  No, if you are furloughed to perform active military duty, the 1-year period to complete all aspects of relocation is exclusive of time spent on furlough for active military service.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-01, 76 FR 18336, Apr. 1, 2011. Redesignated by FTR Amdt. 2014-01, 79 FR 49644, Aug. 21, 2014]
                
                
                  § 302-2.11
                  Does the 1-year time period in § 302-2.8 include time that I cannot travel and/or transport my household effects due to shipping restrictions to or from my post of duty OCONUS?
                  No, the 1-year time period in § 302-2.9 does not include time that you cannot travel and/or transport your household effects due to shipping restriction to or from your post of duty OCONUS.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-01, 76 FR 18336, Apr. 1, 2011. Redesignated and amended by FTR Amdt. 2014-01, 79 FR 49644, Aug. 21, 2014]
                
                
                  § 302-2.12
                  May the 1-year time limitation for completing all aspects of a relocation be extended?
                  Yes, the 1-year time limitation for completing all aspects of a relocation may be extended by your Agency for up to one additional year, but only if you have received an extension under § 302-11.22.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-01, 76 FR 18336, Apr. 1, 2011. Redesignated by FTR Amdt. 2014-01, 79 FR 49644, Aug. 21, 2014]
                
              
              
                Service Agreement and Disclosure Statement
                
                  § 302-2.13
                  What is a service agreement?

                  A service agreement is a written agreement between you and your agency, signed by you and an agency representative, stating that you will remain in the service of the Government for a period of time as specified in § 302-2.14, after you have relocated. A service agreement must also include the duplicate reimbursement disclosure statement specified in §§ 302-2.21, 302-2.22, and 302-2.100(g).
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-01, 76 FR 18336, Apr. 1, 2011. Redesignated and amended by FTR Amdt. 2014-01, 79 FR 49644, Aug. 21, 2014]
                
                
                  § 302-2.14
                  Am I required to sign a service agreement when transferring within or outside the continental United States or performing renewal agreement travel and what is the minimum period of service?
                  Yes, you are required to sign a service agreement when transferring within or outside the continental United States or performing renewal agreement travel. The minimum periods of service are:
                  (a) Within the continental United States for a period of service of not less than 12 months following the effective date of your transfer;
                  (b) Outside the continental United States for an agreed upon period of service of not more than 36 months or less than 12 months following the effective date of transfer;
                  (c) Department of Defense Overseas Dependent School System teachers for a period of not less than one school year as determined under chapter 25 of title 20, United States Code; and
                  (d) For renewal agreement travel a period of not less than 12 months from the date of return to the same or different overseas official station.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2014-01, 79 FR 49644, Aug. 21, 2014]
                
                
                  § 302-2.15
                  Will I be penalized for violation of my service agreement?
                  Yes, if you violate a service agreement (other than for reasons beyond your control and which must be accepted by your agency), you will have incurred a debt due to the Government and you must reimburse all costs that your agency has paid towards your relocation expenses including withholding tax allowance (WTA) and relocation income tax (RIT) allowance.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2014-01, 79 FR 49644, Aug. 21, 2014]
                
                
                  § 302-2.16
                  Must I provide my agency with my actual place of residence as soon as I accept a transfer/appointment OCONUS?
                  Yes, if you accept a transfer/appointment to an OCONUS location, you must immediately provide your agency with the information needed to determine your actual place of residence and to document it into your service agreement.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2014-01, 79 FR 49644, Aug. 21, 2014]
                
                
                  § 302-2.17
                  Must I sign a service agreement for a “last move home” relocation?
                  No, you do not need to sign a service agreement for a “last move home” relocation.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2014-01, 79 FR 49644, Aug. 21, 2014]
                
                
                  § 302-2.18
                  What happens if I fail to sign a service agreement?
                  If you fail to sign a service agreement, your agency will not pay for your relocation expenses.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2014-01, 79 FR 49644, Aug. 21, 2014]
                
                
                  § 302-2.19
                  Can my service agreement be voided by a subsequent service agreement?
                  No, service agreements which are already in effect cannot be voided by subsequent service agreements.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2014-01, 79 FR 49644, Aug. 21, 2014]
                
                
                  § 302-2.20
                  If I have more than one service agreement, must I adhere to each agreement separately?
                  Yes, service agreements can not be grouped together and must be adhered to separately. Each agreement is in effect for the period specified in the agreement.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2014-01, 79 FR 49644, Aug. 21, 2014]
                
                
                  
                  § 302-2.21
                  What is a duplicate reimbursement disclosure statement?
                  A duplicate reimbursement disclosure statement is a written statement signed by you and submitted to your agency. It states that you and/or your immediate family have not accepted, and will not accept, duplicate reimbursement for relocation expenses. Furthermore, it states that, to the best of your knowledge, no third party has accepted duplicate reimbursement for your relocation expenses. The duplicate reimbursement disclosure statement must be incorporated into your service agreement.
                  [FTR Amdt. 2011-01, 76 FR 18336, Apr. 1, 2011. Redesignated by FTR Amdt. 2014-01, 79 FR 49644, Aug. 21, 2014]
                
                
                  § 302-2.22
                  Must I sign a duplicate reimbursement disclosure statement?
                  Yes, you must sign a duplicate reimbursement disclosure statement to receive any relocation benefits.
                  [FTR Amdt. 2011-01, 76 FR 18336, Apr. 1, 2011. Redesignated by FTR Amdt. 2014-01, 79 FR 49644, Aug. 21, 2014]
                
              
              
                Advancement of Funds
                
                  § 302-2.23
                  May I receive an advance of funds for my travel and transportation expenses?
                  Yes, you may receive an advance of funds for your travel and transportation expenses, as prescribed by your agency, except for overseas tour renewal agreement travel.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2011-01, 76 FR 18336, Apr. 1, 2011, and further redesignated by FTR Amdt. 2014-01, 79 FR 49644, Aug. 21, 2014]
                
                
                  § 302-2.24
                  What requirements must I meet to receive a travel advance?
                  Your relocation travel authorization must authorize you to receive a travel advance.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2011-01, 76 FR 18336, Apr. 1, 2011, and further redesignated by FTR Amdt. 2014-01, 79 FR 49644, Aug. 21, 2014]
                
                
                  § 302-2.25
                  May I receive a travel advance for separation relocation?
                  Yes, you may receive a travel advance if approved by your agency.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2011-01, 76 FR 18336, Apr. 1, 2011, and further redesignated by FTR Amdt. 2014-01, 79 FR 49644, Aug. 21, 2014]
                
              
            
            
              Subpart B—Agency Responsibilities
              
                Note to subpart B:
                Use of pronouns “we”, “you”, and their variants throughout this subpart refers to the agency.
              
              
                § 302-2.100
                What internal policies must we establish before authorizing a relocation allowance?
                Before authorizing a relocation allowance, you must set internal policies that determine:
                (a) How you will implement the governing policies throughout this part;
                (b) How you will determine when a relocation is in the best interest of the Government;
                (c) When you will allow a travel advance for relocation expenses;
                (d) Who will authorize and approve relocation travel;
                (e) Under what additional circumstances will you require an employee to sign a service agreement;
                (f) Who is required to sign a service agreement; and

                (g) How you will ensure that all relocating employees sign a duplicate reimbursement disclosure statement, which is to be incorporated into their relocation service agreements (see § 302-2.22).
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-01, 76 FR 18336, Apr. 1, 2011; FTR Amdt. 2014-01, 79 FR 49645, Aug. 21, 2014]
              
              
                § 302-2.101
                When may we authorize reimbursement for relocation expenses?
                You may authorize reimbursement for relocation expenses:

                (a) When you have determined that an employee's permanent change of station is in the best interest of the Government;
                
                (b) Only after an employee has signed a service agreement to remain in service for the period specified in § 302-2.14; and
                (c) When you have determined that the employee's relocation is incident to his/her change of official station.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2014-01, 79 FR 49645, Aug. 21, 2014]
              
              
                § 302-2.102
                Who must authorize and approve relocation expenses?
                The agency head or his/her designee must authorize and approve relocation expenses.
              
              
                § 302-2.103
                How must we administer the authorization for relocation of an employee?
                To administer the authorization for relocation of an employee, you must:
                (a) Issue an employee a TA for relocation before he/she transfers to his/her new official station;
                (b) Inform the employee of his/her transfer within a timeframe that will provide him/her sufficient time for preparation;
                (c) Establish timeframes on when employees must submit a TA request;
                (d) Provide new employees with the applicable limitations of their travel benefits; and
                (e) Provide counseling about relocation benefits to all relocating employees. In addition, you should offer counseling as early as possible during the relocation process and you should consider offering counseling to employees who are contemplating acceptance of a job that would require them to relocate.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-01, 76 FR 18336, Apr. 1, 2011]
              
              
                § 302-2.104
                What information must we provide on the TA?
                On the TA, you must state the:
                (a) Specific allowances that the employee is authorized; and
                (b) Procedures that the employee is authorized to follow.
              
              
                § 302-2.105
                When an employee transfers between Federal agencies, who is responsible for paying the employee's relocation expenses?
                When an employee transfers between Federal agencies, all allowable expenses must be paid from the funds of the agency that the employee is transferring to. However, in the case of a reduction in force or transfer of function, an agreement may be made between the agencies concerned as to what relocation allowances will be paid by either agency or split between them. This should include the payment of expenses for the extended storage of the employee's household goods when assigned to an isolated permanent duty station within CONUS or a transfer to, from, or between foreign countries.
              
              
                § 302-2.106
                May we waive statutory or regulatory limitations relating to relocation allowances for employees relocating to/from remote or isolated locations?
                Yes, the agency head or his/her designee may waive any statutory or regulatory limitations for employees relocating (to/from a remote or isolated location) when determining that failure to waive the limitation would cause an undue hardship on the employee.
              
              
                Time Limits
                
                  § 302-2.110
                  Are there time factors that we must consider for allowing an employee to complete all aspects of relocation?
                  Yes, you should encourage employees to begin travel as soon as possible after authorization of travel is approved and inform employees that they must complete all aspects of relocation within a 1-year period from his/her effective date of transfer or appointment, unless the employee's 1-year period is extended to include:
                  (a) Time spent on military furlough;
                  (b) Delays caused by overseas shipping or other restrictions; or
                  (c) An extension for completion of residence transaction (see § 302-11.22 of this chapter).
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-01, 76 FR 18337, Apr. 1, 2011]
                
              
            
          
        
        
          
          SUBCHAPTER B—RELOCATION ALLOWANCES
          
            Pt. 302-3
            PART 302-3—RELOCATION ALLOWANCE BY SPECIFIC TYPE
            
              
                Subpart A—New Appointee
                Sec.
                302-3.1
                Who is a new appointee?
                302-3.2
                As a new appointee or student trainee what relocation expenses may my agency pay or reimburse me for incident to a permanent change of station to my first official station?
                302-3.3
                As a new appointee, are there any expenses that my agency will not pay?
                302-3.4
                If my agency authorizes me allowances for relocation, must it pay all of the expenses listed in § 302-3.2?
                302-3.5
                If I travel to my first official station before I have been appointed, will I be reimbursed for my relocation expenses?
              
              
                Subpart B—Transferred Employees
                302-3.100
                What is a transferred employee?
                302-3.101
                As a transferred employee what relocation allowances must my agency pay or reimburse to me?
              
              
                Subpart C—Types of Transfers
                
                  Relocation of Two or More Employed Immediate Family Members
                  302-3.200
                  When a member of my immediate family who is also an employee and I are transferring to the same official station, may we both receive allowances for relocation?
                  302-3.201
                  If my immediate family member and I both transfer to the same official station in the interest of the Government, may we both claim the same relocation expenses?
                  302-3.202
                  If my immediate family member and I both transfer to the same official station, may we both claim the same relocation allowances for the same non-employee family member?
                  302-3.203
                  If I am transferring in the interest of the Government and my employed immediate family member(s) transfer is not in the interest of the Government, will he/she receive relocation allowances?
                  302-3.204
                  When an employed immediate family member and I are transferring in the interest of the Government, what information must we submit to our agency?
                
                
                  Reduction in Force Relocation
                  302-3.205
                  If my transfer is involuntary (due to i.e., reduction in force, cessation, or transfer of work), is it considered to be in the interest of the Government?
                  302-3.206
                  If I am re-employed after a separation by reduction in force or transfer of functions, may my agency pay me a relocation allowance?
                
                
                  Overseas Assignment and Return
                  302-3.207
                  Am I eligible to receive relocation allowances for overseas assignment and return travel?
                  302-3.208
                  What relocation expenses will my agency pay for my overseas assignment and return?
                
                
                  Overseas Tour Renewal Agreement
                  302-3.209
                  What is overseas tour renewal travel?
                  302-3.210
                  What is an overseas tour of duty?
                  302-3.211
                  What is an allowance for overseas tour renewal travel?
                  302-3.212
                  How do I know if I am eligible to receive an allowance for overseas tour renewal travel?
                  302-3.213
                  What allowances will I receive for tour renewal travel?
                  302-3.214
                  May I receive reimbursement for tour renewal travel when my travel is between two places within the United States?
                  302-3.215
                  Will I be reimbursed for tour renewal travel from a post of duty in Hawaii and return to a post of duty in Alaska or for such travel from a post of duty in Alaska and return to a post of duty in Hawaii?
                  302-3.216
                  When must I begin my first tour renewal travel from Alaska or Hawaii?
                  302-3.217
                  Will my family or I receive per diem for en route travel from my post of duty to my actual place of residence in the U.S.?
                  302-3.218
                  Are there any special circumstances when my agency may authorize me travel and transportation expenses for my tour renewal travel in Alaska or Hawaii?
                  302-3.219
                  Is there a limit on how many times I may receive reimbursement for tour renewal travel?
                  302-3.220
                  May my family and I travel to another U.S. location (other than from my actual place of residence) under my tour renewal agreement?
                  302-3.221
                  If I travel to another place in the U.S. (other than my actual place of residence) am I required to spend time at my actual place of residence to receive reimbursement?
                  302-3.222
                  Will I be reimbursed if I travel to another overseas location (instead of the U.S.)?
                  302-3.223

                  What happens if I violate my new service agreement under a tour renewal assignment?
                  
                  302-3.224
                  If I violate my new service agreement, will the Government reimburse me for return travel and transportation to my actual place of residence?
                
                
                  Prior Return of Immediate Family Members
                  302-3.225
                  If my immediate family member(s) return to the U.S. before me, will I be reimbursed for transporting part of my household goods with my family and the rest of my household goods when I return?
                  302-3.226
                  Will the Government reimburse me if I am not eligible to return with my immediate family member(s) to the U.S. and choose to send them at my own expense?
                  302-3.227
                  If I become divorced from my spouse or terminate my committed relationship with my domestic partner while OCONUS will I receive reimbursement to return my former spouse or domestic partner and dependents to the U.S.?
                  302-3.228
                  Is my dependent who turned 21 while overseas entitled to return travel to my place of actual residence at the expense of the Government?
                
              
              
                Subpart D—Relocation Separation
                
                  Overseas to U.S. Return for Separation
                  302-3.300
                  Must my agency pay for return relocation expenses for my immediate family and me once I have completed my duty OCONUS?
                  302-3.301
                  May I transport my household goods to a location other than my actual place of residence when I separate from the Government?
                  302-3.302
                  May my agency pay for my immediate family member(s) and my household goods to be returned to the U.S. before I complete my service agreement?
                  302-3.303
                  May I claim reimbursement for the return of my immediate family member(s) or household goods more than once under one service agreement?
                
                
                  SES Separation for Retirement
                  302-3.304
                  Who is entitled to SES separation relocation allowances?
                  302-3.305
                  Who is not eligible for SES separation relocation expense allowances?
                  302-3.306
                  If I meet the conditions in § 302-3.307, what expenses am I allowed under separation for retirement travel?
                  302-3.307
                  Under what conditions may I receive separation relocation travel for my family and me?
                  302-3.308
                  Do I have to provide my agency with any special documents before receiving reimbursement for moving expenses?
                  302-3.309
                  Where should my travel and transportation begin?
                  302-3.310
                  Where will I be authorized to separate?
                  302-3.311
                  May I receive reimbursement for travel and transportation from an alternate location other than the duty station?
                  302-3.312
                  Upon separation, if I elect to reside in a different geographical area which is less than 50 miles from my official station, will I receive reimbursement?
                  302-3.313
                  May I have my household goods transported from more than one location?
                  302-3.314
                  Is there a time limit when I must begin my travel and transportation upon separation?
                  302-3.315
                  May I be granted an extension to the time limit for beginning my separation travel?
                
              
              
                Subpart E—Employee's Temporary Change of Station
                302-3.400
                What is a “temporary change of station (TCS)”?
                302-3.401
                What is the purpose of a TCS?
                302-3.402
                When am I eligible for a TCS?
                302-3.403
                Who is not eligible for a TCS?
                302-3.404
                Under what circumstances will my agency authorize a TCS?
                302-3.405
                If my agency authorizes a TCS, do I have the option of electing payment of per diem expenses under part 301-11 of this title?
                302-3.406
                How long must my assignment be for me to qualify for a TCS?
                302-3.407
                What is the effect on my TCS reimbursement if my assignment lasts less than 6 months?
                302-3.408
                What is the effect on my TCS reimbursement if my assignment lasts more than 30 months?
                302-3.409
                Is there any required minimum distance between an official station and a TCS location that must be met for me to qualify for a TCS?
                302-3.410
                Must I sign a service agreement to qualify for a TCS?
                302-3.411
                What is my official station during my TCS?
                
                  Expenses Paid Upon Assignment
                  302-3.412
                  What expenses must my agency pay?
                  302-3.413
                  Are there other expenses that my agency may pay?
                
                
                  Expenses Paid During Assignment
                  302-3.414
                  If my agency authorizes a TCS, will it pay for extended storage of my household goods?
                  302-3.415
                  How long may my agency pay for extended storage of household goods?
                  302-3.416

                  Is there any limitation on the combined weight of household goods I may transport and store at Government expense?
                  302-3.417
                  Will I have to pay any income tax if my agency pays for extended storage of my household goods?
                  302-3.418
                  May my agency pay for property management services when I am authorized a TCS?
                  302-3.419
                  For what property may my agency pay property management services?
                  302-3.420
                  How long may my agency pay for property management services?
                  302-3.421
                  What are the income tax consequences if my agency pays for property management services?
                
                
                  Expenses Paid Upon Completion of Assignment or Upon Separation From Government Service
                  302-3.422
                  What expenses will my agency pay when I complete my TCS?
                  302-3.423
                  If I separate from Government service upon completion of my TCS, what relocation expenses will my agency pay upon my separation?
                  302-3.424
                  If I separate from Government service prior to completion of my TCS, what relocation expenses will my agency pay upon my separation?
                  302-3.425
                  If I have been authorized successive temporary changes of station and reassigned from one temporary official station to another, what expenses will my agency pay upon completion of my last assignment or my separation from Government service?
                
                
                  Permanent Assignment to Temporary Official Station
                  302-3.426
                  How is payment of my TCS expenses affected if I am permanently assigned to my temporary official station?
                  302-3.427
                  What relocation allowances may my agency pay when I am permanently assigned to my temporary official station?
                  302-3.428
                  If I am permanently assigned to my temporary official station, is there any limitation on the weight of household goods I may transport at Government expense to my official station?
                  302-3.429
                  Are there any relocation allowances my agency may not pay if I am permanently assigned to my temporary official station?
                
              
              
                Subpart F—Agency Responsibilities
                302-3.500
                What governing policies and procedures must we establish for paying a relocation allowance under this part 302-3?
                302-3.501
                Must we establish any specific procedures for paying a relocation allowance to new appointees?
                302-3.502
                What factors should we consider in determining whether to authorize a TCS for a long-term assignment?
                
                  Service Agreements
                  302-3.503
                  Must we require employees to sign a service agreement?
                  302-3.504
                  What information should we include in a service agreement?
                  302-3.505
                  How long must we require an employee to agree to the terms of a service agreement?
                  302-3.506
                  May we pay relocation expenses if the employee violates his/her service agreement?
                
                
                  New Appointees
                  302-3.507
                  Once we authorize relocation expenses for new appointees or student trainees what expenses must we pay?
                  302-3.508
                  What relocation expenses are not authorized for new appointees or student trainees?
                
                
                  Overseas Assignment and Return
                  302-3.509
                  What policies must we follow when appointing an employee to an overseas assignment?
                  302-3.510
                  When must we pay return travel for immediate family members?
                  302-3.511
                  What must we consider when determining return travel for immediate family member(s) for compassionate reasons prior to completion of the service agreement?
                  302-3.512
                  How many times are we required to pay for an employee's return travel?
                
                
                  Overseas Tour Renewal Travel
                  302-3.513
                  May we allow a travel advance for tour renewal agreement travel?
                  302-3.514
                  Under what conditions may we pay for tour renewal agreement travel?
                  302-3.515
                  What special rules must we apply for reimbursement of tour renewal travel for employees stationed, assigned, appointed or transferred to/from Alaska or Hawaii?
                
                
                  SES Separation for Retirement
                  302-3.516
                  What must we do before issuing payment for SES separation-relocation travel?
                  302-3.517
                  May we issue travel advances for separation relocation?
                
              
            
            
              Authority:
              5 U.S.C. 5738; 20 U.S.C. 905(a).
            
            
              Source:
              FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, unless otherwise noted.
            
            
              Subpart A—New Appointee
              
                Note to subpart A:
                Use of pronouns “I”, “you”, and their variants throughout this subpart refers to the employee, unless otherwise noted.
              
              
                
                § 302-3.1
                Who is a new appointee?
                A new appointee is:
                (a) An individual who is employed with the Federal Government for the very first time (including an individual who has performed transition activities under section 3 of the Presidential Transition Act of 1963 (3 U.S.C. 102 note), and is appointed in the same fiscal year as the Presidential inauguration);
                (b) An employee who is returning to the Government after a break in service (except an employee separated as a result of reduction in force or transfer of functions and is re-employed within one year after such action); or
                (c) A student trainee assigned to the Government upon completion of his/her college work.
              
              
                § 302-3.2
                As a new appointee or student trainee what relocation expenses may my agency pay or reimburse me for incident to a permanent change of station to my first official station?
                As a new appointee or student trainee being assigned to a first official station your agency may or may not pay or reimburse you the relocation expenses indicated for the type of transfer in Tables A and B of this section. However, once the decision is made to pay or reimburse your relocation expenses, all mandatory relocation allowances are reimbursed, unless otherwise stated in the applicable parts of this chapter.
                
                  Table A—Assigned to First Official Station in the Continental United States (CONUS)
                  
                    Column 1—Relocation allowances that agency must pay or reimburse
                    Column 2—Relocation allowances that agency has discretionary authority to pay or reimburse
                  
                  
                    1. Transportation of employee & immediate family member(s) (part 302-4 of this chapter)
                    1. Shipment of privately owned vehicle (POV) (part 302-9, subpart B of this chapter).
                  
                  
                    2. Per diem for employee only (part 302-4 of this chapter)
                    
                  
                  
                    3. Transportation & temporary storage of household goods (part 302-7 of this chapter)
                    
                  
                  
                    4. Extended storage of household goods (part 302-8 of this chapter)1
                    
                    
                  
                  
                    5. Transportation of a mobile home or boat used as a primary residence in lieu of the transportation of household goods (part 302-10 of this chapter)
                    
                  
                  
                    1 Note to Column 1, Item 4: Only when assigned to a designated isolated official station in CONUS.
                
                
                  Table B—Assigned to First Official Station Outside the Continental United States (OCONUS)
                  
                    Column 1—Relocation allowances that agency must pay or reimburse
                    Column 2—Relocation allowances that agency has discretionary authority to pay or reimburse
                  
                  
                    1. Transportation of employee & immediate family member(s) (part 302-4 of this chapter)
                    1. Shipment of privately owned vehicle (POV) (part 302-9 of this chapter).
                  
                  
                    2. Per diem employee only (part 302-4)
                    2. Temporary quarters subsistence expense (TQSE) is not authorized in a foreign area; however, you may be entitled to the following under the Department of State Standardized Regulations (Government Civilians-Foreign Areas) which is available from the Superintendent of Documents, Washington, DC 20402.
                  
                  
                     
                    (a) Foreign Transfer Allowance (FTA) (Subsistence Expense) for quarters occupied temporarily before departure from the 50 states or the District of Columbia for an official station in a foreign area incident to a permanent change of station and travel to first official station overseas.
                  
                  
                     
                    (b) Temporary quarters subsistence allowance ((TQSA) when a transfer is authorized to a foreign area.
                  
                  
                     
                    (c) The miscellaneous expense portion of the FTA is authorized incident to first official station travel to a foreign area.
                  
                  
                    3. Transportation & temporary storage of household goods (part 302-7 of this chapter)
                    3. Use of relocation service companies only when transfer is to Alaska or Hawaii (part 302-12 of this chapter).
                  
                  
                    4. Extended storage of household goods (part 302-8 of this chapter)
                    4. Home marketing incentives only when transfer is to a non-foreign OCONUS area (part 302-15 of this chapter).
                  
                
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 108, 67 FR 57968, Sept. 13, 2002]
              
              
                
                § 302-3.3
                As a new appointee, are there any expenses that my agency will not pay?
                Yes, as a new employee, your agency will not pay for expenses that are not listed in § 302-3.2 (e.g., per diem for family, cost of househunting trip, miscellaneous expense allowance, etc.).
              
              
                § 302-3.4
                If my agency authorizes me allowances for relocation, must it pay all of the expenses listed in § 302-3.2?
                Yes, if your agency authorizes you allowances for relocation, it must pay all of the expenses listed in § 302-3.2.
              
              
                § 302-3.5
                If I travel to my first official station before I have been appointed, will I be reimbursed for my relocation expenses?
                Generally, you may not be reimbursed for relocation expenses incurred before you have been appointed to a Federal position and signed an agreement to remain in Government service for 12 months after appointment. However there is an exception for appointees who have performed Presidential transition activities. Such appointees may be reimbursed allowable travel and transportation expenses incurred at any time following the most recent Presidential election once they have signed a service agreement. However, appointment must occur in the same fiscal year as the Presidential transition activities.
              
            
            
              Subpart B—Transferred Employees
              
                § 302-3.100
                What is a transferred employee?
                A transferred employee is an employee who transfers from one official station to another. This may also include employees separated as a result of reduction in force or transfer of functions who are re-employed within one year after such separation.
              
              
                § 302-3.101
                As a transferred employee what relocation allowances must my agency pay or reimburse to me?
                As a transferred employee there are mandatory and discretionary relocation expenses. Once an agency decision is made to pay or reimburse relocation expenses indicated for the type of transfer in tables (A) through (I) of this section, all the mandatory allowance must be paid or reimbursed, unless otherwise stated in the applicable parts. The discretionary relocation allowances indicated in tables (A) through (I) of this section may or may not be paid by the agency.
                
                  Table A—Transfer Between Official Stations in the Continental United States (CONUS)
                  
                    Column 1—Relocation allowances that agency must pay or reimburse
                    Column 2—Relocation allowances that agency has discretionary authority to pay or reimburse
                  
                  
                    1. Transportation & per diem for employee & immediate family member(s) (part 302-4 of this chapter)
                    1. Househunting per diem & transportation, employee & spouse only (part 302-5 of this chapter).
                  
                  
                    2. Miscellaneous moving expense (part 302-16 of this chapter)
                    2. Temporary quarters subsistence expense (TQSE) (part 302-6 of this chapter).
                  
                  
                    3. Sell or buy residence transactions or lease termination expenses (part 302-11 of this chapter)
                    3. Shipment of privately owned vehicle (POV) (part 302-9, subpart B of this chapter).
                  
                  
                    4. Transportation & temporary storage of household goods (part 302-7 of this chapter)
                    4. Use of a relocation services company (part 302-12 of this chapter).
                  
                  
                    5. Extended storage of household goods (part 302-8 of this chapter) 1
                    
                    5. Property management services (part 302-15 of this chapter).
                  
                  
                    6. Transportation of a mobile home or boat used as a primary residence in lieu of the transportation of household goods (part 302-10 of this chapter)
                    6. Home marketing incentives (part 302-14 of this chapter).
                  
                  
                    7. Relocation income tax allowance (RITA) (part 302-17 of this chapter)
                    
                  
                  
                    1 Note to Column 1, Item 5: Only when assigned to a designated isolated official station in CONUS.
                
                
                
                  Table B—Transfer From CONUS to an Official Station Outside the Continental United States (OCONUS)
                  
                    Column 1—Relocation allowances that agency must pay or reimburse
                    Column 2—Relocation allowances that agency has discretionary authority to pay or reimburse
                  
                  
                    1. Transportation & per diem for employee & immediate family member(s) (part 302-4 of this chapter)
                    1. Temporary quarters subsistence expense (TQSE) is not authorized in a foreign area, however, you may be entitled to the following under the Department of State Standardized Regulations (DSSR) (Government Civilians-Foreign Areas):
                  
                  
                     
                    (a) A Foreign Transfer Allowance (FTA) for quarters occupied temporarily before departure from the 50 states or the District of Columbia for an official station in a foreign area incident to a permanent change of station and travel to first official station overseas.
                  
                  
                     
                    (b) Temporary quarters subsistence allowance (TQSA).
                  
                  
                    2. Miscellaneous expense allowance (part 302-16 of this chapter)
                    2. Property management services (part 302-15 of this chapter).
                  
                  
                    3. Transportation & temporary storage of household goods (part 302-7 this chapter)
                    3. Shipment of a privately owned vehicle (part 302-9 of this chapter).
                  
                  
                    4. Extended storage of household goods (part 302-8 of this chapter)
                    4. Use of relocation service companies when transfer is to Alaska or Hawaii (part 302-12 of this chapter).
                  
                  
                    5. Relocation income tax allowance (RITA) (part 302-17 of this chapter) 1
                    
                    5. Home marketing incentives when transfer is to Alaska or Hawaii (part 301.15 of this chapter).
                  
                  
                    1 Note to Column 1, item 5. Allowed when old and new official stations are located in the United States. Also allowed when instead of being returned to the former non-foreign area official station, an employee is transferred in the interest of the Government to a different non-foreign area official station than from the official station from which transferred when assigned to the foreign official station.
                
                
                  Table C—Transfer From OCONUS Official Station to an Official Station in CONUS
                  
                    Column 1—Relocation allowances that agency must pay or reimburse
                    Column 2—Relocation allowances that agency has discretionary authority to pay or reimburse
                  
                  
                    1. Transportation & per diem for employee & immediate family member(s) (part 302-4 of this chapter)
                    1. Shipment of a privately owned vehicle (part 302-9 of this chapter).
                  
                  
                    2. Temporary quarters subsistence expense (TQSE) (part 302-6 of this chapter) 1
                    
                  
                  
                    3. Miscellaneous expense allowance (part 302-16 of this chapter)
                  
                  
                    4. Sell & buy residence transaction expenses or lease termination expenses (part 302-11 of this chapter) 2
                    
                  
                  
                    5. Transportation & temporary storage of household goods (part 302-7 of this chapter)
                  
                  
                    6. Extended storage of household goods only when assigned to a designated isolated official station in CONUS (part 302-8 of this chapter)
                  
                  
                    7. Relocation income tax allowance (RITA) (part 302-17 of this chapter)
                  
                  
                    1 Note to Column 1, item 2: A TQSA under the DSSR may be authorized preceding final departure subsequent to the necessary vacating of residence quarters.
                  
                    2 Note to Column 1, item 4: Allowed when old and new official stations are located in the United States. Also allowed when instead of being returned to the former non-foreign area official station, an employee is transferred in the interest of the Government to a different non-foreign area official station than from the official station from which transferred when assigned to the foreign official station.
                
                
                  Table D—Transfer Between OCONUS Official Stations
                  
                    Column 1—Relocation allowances that agency must pay or reimburse
                    Column 2—Relocation allowances that agency has discretionary authority to pay or reimburse
                  
                  
                    1. Transportation & per diem for employee & immediate family member(s) (part 302-4 of this chapter)
                    1. Shipment of a privately owned vehicle (POV) (part 302-9 of this chapter).
                  
                  
                    2. Temporary quarters subsistence expense (TQSE) (part 302-6 of this chapter)1
                    
                    2. Property management services (part 302-15 of this chapter).
                  
                  
                    3. Transportation & temporary storage of household goods (part 302-7 of this chapter)
                  
                  
                    4. Miscellaneous expense allowance (part 302-16 of this chapter)
                  
                  
                    5. Extended storage of household goods (part 302-8 of this chapter)
                  
                  
                    6. Relocation income tax allowance (RITA) (part 302-17 of this chapter)
                  
                  
                    1 Note to Column 1, item 2: TQSA may be authorized under the DSSR.
                
                
                
                  Table E—Tour Renewal Agreement Travel
                  
                    Column 1—Relocation allowances that agency must pay or reimburse
                    Column 2—Relocation allowances that agency has discretionary authority to pay or reimburse
                  
                  
                    1. Transportation for employee & immediate family member(s) (part 302-4 of this chapter)
                  
                  
                    2. Per diem for employee only (part 302-4 of this chapter)
                  
                
                
                  Table F—Return From OCONUS Official Station to Place of Actual Residence for Separation
                  
                    Column 1—Relocation allowances that agency must pay or reimburse
                    Column 2—Relocation allowances that agency has discretionary authority to pay or reimburse
                  
                  
                    1. Transportation for employee & immediate family member(s) (part 302-4 of this chapter)
                    1. Shipment of a privately owned vehicle (POV) (part 302-9 of this chapter).
                  
                  
                    2. Per diem for employee only (part 302-4 of this chapter)
                  
                  
                    3. Transportation & temporary storage of household goods (part 302-7 of this chapter)
                  
                
                
                  Table G—Last Move Home for SES Career Appointees Upon Separation
                  
                    Column 1—Relocation allowances that agency must pay or reimburse
                    Column 2—Relocation allowances that agency has discretionary authority to pay or reimburse
                  
                  
                    1. Transportation for employee & immediate family member(s) part 302-4 of this chapter)
                    1. Shipment of privately owned vehicle (POV) (part 302-9, subpart B of this chapter).
                  
                  
                    2. Per diem for employee only (part 302-4 of this chapter)
                  
                  
                    3. Transportation & temporary storage of household goods (part 302-7 of this chapter)
                  
                  
                    4. Transportation of a mobile home or boat used as a primary residence in lieu of the transportation of household goods (part 302-10 of this chapter)
                  
                
                
                  Table H—Temporary Change of Station (TCS)
                  
                    Column 1—Relocation allowances that agency must pay or reimburse
                    Column 2—Relocation allowances that agency has discretionary authority to pay or reimburse
                  
                  
                    1. Transportation & per diem for employee & immediate family member(s) (part 302-4 of this chapter)
                    1. Househunting trip expenses (part 302-5 of this chapter).
                  
                  
                    2. Miscellaneous expense allowance (part 302-16 of this chapter)
                    2. Temporary quarters subsistence expense (TQSE) (part 302-6 of this chapter).
                  
                  
                    3. Transportation & temporary or extended storage of household goods (parts 302-7 and 302-8 of this chapter)
                    3. Storage of one privately owned vehicle (POV) when assigned in support of a contingency operation as defined in 10 U.S.C. 1482a (c)(2) (part 302-9 of this chapter).
                  
                  
                    4. Transportation of a mobile home or boat used as a primary residence in lieu of the transportation of household goods (part 302-10 of this chapter)
                    4. Property management services (part 302-15 of this chapter).
                  
                  
                    5. Transportation of a privately owned vehicle (POV)(part 302-9 of this chapter)
                  
                  
                    6. Relocation income tax allowance (RITA) (part 302-17 of this chapter) 
                  
                
                
                  Table I—Assignment Under the Government Employees Training Act (5 U.S.C. 4109) 1
                  
                  
                    1. Transportation of employee & immediate family member(s) (part 302-4 of this chapter).
                  
                  
                    2. Per Diem for employee (part 302-4 of this chapter).
                  
                  
                    3. Movement of household goods & temporary storage (part 302-7 of this chapter).
                  
                  
                    1 Note to Table I: The allowances listed in Table I may be authorized in lieu of per diem or actual expense allowances. This is not considered a permanent change of station.
                
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001; 67 FR 7219, Feb. 15, 2002, as amended by FTR Amdt. 108, 67 FR 57969, Sept. 13, 2002; 67 FR 65321, Oct. 24, 2002; FTR Amdt. 2011-06, 76 FR 71889, Nov. 21, 2011]
              
            
            
              
              Subpart C—Types of Transfers
              
                Relocation of Two or More Employed Immediate Family Members
                
                  § 302-3.200
                  When a member of my immediate family who is also an employee and I are transferring to the same official station, may we both receive allowances for relocation?
                  Yes, if you and an immediate family member(s) are both employees and are transferring to the same official station in the interest of the Government, the allowances under this chapter apply either to;
                  (a) Each employee separately and the other is not eligible as an immediate family member(s); or
                  (b) Only one of the employees considered as head of the household and the other is eligible as an immediate family member(s) on the first employee's TA.
                
                
                  § 302-3.201
                  If my immediate family member and I both transfer to the same official station in the interest of the Government, may we both claim the same relocation expenses?
                  No, when separate allowances are authorized under this § 302-3.201, the employing agency or agencies shall not make duplicate reimbursement for the same claimed expenses.
                
                
                  § 302-3.202
                  If my immediate family member and I both transfer to the same official station, may we both claim the same relocation allowances for the same non-employee family member?
                  No, when both you and your immediate family member transfer in the interest of the Government, you must provide your agency with the name(s) of non-employee family member(s) who will receive allowances under each of your TA. Only one of you may claim allowances for a non-employee member(s) of your immediate family (non-employee members may only be on one TA).
                
                
                  § 302-3.203
                  If I am transferring in the interest of the Government and my employed immediate family member(s) transfer is not in the interest of the Government, will he/she receive relocation allowances?
                  Yes, your employed immediate family member(s) whose transfer is not in the interest of the Government will receive relocation allowances, but solely as a member of your immediate family.
                
                
                  § 302-3.204
                  When an employed immediate family member and I are transferring in the interest of the Government, what information must we submit to our agency?
                  When you and an employed immediate family member are transferring in the interest of the Government, you both must provide:
                  (a) A signed document stating which method of authorization you select (separate or one single authorization); and
                  (b) Your agency with a written and signed copy of the names of which non-employee member(s) will receive allowances under your TA; if you select to receive separate TAs.
                
              
              
                Reduction in Force Relocation
                
                  § 302-3.205
                  If my transfer is involuntary (due to i.e., reduction in force, cessation, or transfer of work), is it considered to be in the interest of the Government?
                  Yes, an involuntary transfer (i.e., due to reduction in force, cessation, or transfer of work) is considered to be in the interest of the Government.
                
                
                  § 302-3.206
                  If I am re-employed after a separation by reduction in force or transfer of functions, may my agency pay me a relocation allowance?
                  Yes, if you are re-employed after a separation by reduction in force or transfer of function, your agency may pay you a relocation allowance under the conditions of this chapter if:
                  (a) You are employed within one year of your involuntary separation date;
                  (b) Your new appointment is not temporary; and

                  (c) Your new appointment is at a different duty station from where your separation occurred and meets the mileage criteria in § 302-2.6 of this chapter for short distance relocation.
                
              
              
                Overseas Assignment and Return
                
                  § 302-3.207
                  Am I eligible to receive relocation allowances for overseas assignment and return travel?
                  You may be eligible to receive relocation allowances for overseas assignment and return travel if you are:
                  (a) An employee transferring to, from, or between official stations OCONUS; or
                  (b) A new appointee to a position OCONUS and at the time of your appointment your residence is in an area other than your post of duty.
                
                
                  § 302-3.208
                  What relocation expenses will my agency pay for my overseas assignment and return?
                  To determine what relocation expenses your agency will pay for your overseas assignment and return, see:
                  (a) Section 302-3.2 if you are a new appointee; or
                  (b) Section 302-3.101 if you are a transferred employee.
                
              
              
                Overseas Tour Renewal Agreement
                
                  § 302-3.209
                  What is overseas tour renewal travel?
                  Overseas tour renewal travel refers to travel of you and your immediate family returning to your home in the continental U.S., Alaska, or Hawaii between overseas tours of duty. See § 302-2.222 for travel to an actual place of residence in other than the United States.
                
                
                  § 302-3.210
                  What is an overseas tour of duty?
                  An overseas tour of duty is an assignment to a post of duty outside the continental United States, Alaska or Hawaii.
                
                
                  § 302-3.211
                  What is an allowance for overseas tour renewal travel?
                  An allowance for overseas tour renewal travel is a reimbursement for you and your immediate family of roundtrip travel and transportation expenses between your overseas post of duty and your actual place of residence in the U.S.
                
                
                  § 302-3.212
                  How do I know if I am eligible to receive an allowance for overseas tour renewal travel?
                  You are eligible to receive an allowance for overseas tour renewal travel if:
                  (a) You are on an overseas assignment, and you have completed your tour of duty and satisfactorily completed your service agreement time period; and
                  (b) You are on an overseas assignment and you have signed a new service agreement to remain at your overseas post or to transfer to another overseas post of duty; or
                  (c) You meet the requirements and are eligible for tour renewal travel from Alaska or Hawaii under § 302-3.214.
                
                
                  § 302-3.213
                  What allowances will I receive for tour renewal travel?
                  For tour renewal travel, you will receive payment for those authorized expenses as stated in item five of Tables A and B of § 302-3.101.
                
                
                  § 302-3.214
                  May I receive reimbursement for tour renewal travel when my travel is between two places within the United States?
                  You may only receive reimbursement for tour renewal travel when your tours are between two places within the U.S. if you are an employee who is traveling from Alaska or Hawaii, and:
                  (a) You will continue to serve consecutive tours of duty within the same state from which you're traveling, and on September 8, 1982 you were:
                  (1) Serving your tour in one of these areas and have continued to do so; or
                  (2) En route to a post of duty in Alaska or Hawaii under a written service agreement to serve a tour of duty; or
                  (3) In the process of performing a tour renewal travel and has since then entered into another tour of duty in Alaska or Hawaii;
                  (b) Tour renewal agreement travel for recruiting or retention purposes is limited to two round trips beginning within 5 years after the date the employee first begins any period of consecutive tours of duty in Alaska or Hawaii. Employees shall be advised in writing of this limitation; or

                  (c) You are traveling due to your agency's mission to recruit or retain you as an employee to fulfill a position that requires a special skilled employee or to fill a position in a remote area.
                
                
                  § 302-3.215
                  Will I be reimbursed for tour renewal travel from a post of duty in Hawaii and return to a post of duty in Alaska or for such travel from a post of duty in Alaska and return to a post of duty in Hawaii?
                  No, you will not be reimbursed for tour renewal travel unless your return travel is to a post of duty in the same State that you traveled from.
                
                
                  § 302-3.216
                  When must I begin my first tour renewal travel from Alaska or Hawaii?
                  You must begin your first tour renewal travel within 5 years of your first consecutive tours in either Alaska or Hawaii.
                
                
                  § 302-3.217
                  Will my family or I receive per diem for en route travel from my post of duty to my actual place of residence in the U.S.?
                  No, your family will not receive per diem for en route travel from your post of duty to your actual place of residence in the U.S. and return to the same or a different post of duty.
                
                
                  § 302-3.218
                  Are there any special circumstances when my agency may authorize me travel and transportation expenses for my tour renewal travel in Alaska or Hawaii?
                  Other than as specified in §§ 302-3.209 through 302-3.226, your agency head will only authorize travel and transportation expenses for your tour renewal travel in Alaska or Hawaii if it determines that:
                  (a) Agency staffing needs are required to recruit or retain employees at a post of duty in Alaska or Hawaii; or
                  (b) Your agency is in need to recruit employees with special skills and knowledge and/or to fill positions in remote areas.
                
                
                  § 302-3.219
                  Is there a limit on how many times I may receive reimbursement for tour renewal travel?
                  (a) If you are stationed in a foreign area or in an area other than Alaska or Hawaii, your agency may reimburse you for one overseas tour renewal trip for each time you complete your service agreement, which is related to your post of duty.
                  (b) For recruiting and retention purposes of consecutive tours served within Alaska and Hawaii, your agency may reimburse you a maximum of two round trips which must begin within 5 years after the date of your first tour.
                
                
                  § 302-3.220
                  May my family and I travel to another U.S. location (other than from my actual place of residence) under my tour renewal agreement?

                  Yes, you and your family may travel to another U.S. location (other than from your actual place of residence) under your tour renewal agreement. However, your agency will only reimburse you for the amount of authorized expenses from your post of duty to your actual place of residence and return (as appropriate) on a usually traveled route.
                  
                  
                    Note to § 302-3.220:
                    If your actual place of residence is located in the U.S., you and your family must spend a substantial amount of time in the U.S. in order to receive reimbursement.
                  
                
                
                  § 302-3.221
                  If I travel to another place in the U.S. (other than my actual place of residence) am I required to spend time at my actual place of residence to receive reimbursement?
                  No, you are not required to spend time at your actual place of residence to receive reimbursement if you travel to another place in the U.S. (other than your actual place of residence).
                
                
                  § 302-3.222
                  Will I be reimbursed if I travel to another overseas location (instead of the U.S.)?
                  If you travel to another overseas location (instead of the U.S.), you will be reimbursed only if your actual residence is within that country in which you are taking your leave, and then you will only be reimbursed your authorized travel and transportation expenses. You will have to pay any expense(s) above your authorized amount.
                
                
                  
                  § 302-3.223
                  What happens if I violate my new service agreement under a tour renewal assignment?
                  If you fail to complete your period of service under your new service agreement for reasons that are not acceptable to your agency, you must pay the Government:
                  (a) All transportation and per diem expenses that you received during your service agreement period for tour renewal travel of you and your immediate family;
                  (b) Transportation expenses for family members who traveled directly from your former post of duty to your current post of duty; and
                  (c) All transportation expenses for shipment of household goods from your former post to your current post of duty.
                
                
                  § 302-3.224
                  If I violate my new service agreement, will the Government reimburse me for return travel and transportation to my actual place of residence?
                  If you violate your new service agreement, the Government will reimburse you for return travel and transportation to your actual place of residence only if you did not receive all of your allowances under a previous service agreement in which you successfully completed your required period of service. The Government will then authorize you reimbursement cost for return travel and transportation expenses from your former post of duty to your actual place of residence. If there is any additional cost you must pay the difference.
                
              
              
                Prior Return of Immediate Family Members
                
                  § 302-3.225
                  If my immediate family member(s) return to the U.S. before me, will I be reimbursed for transporting part of my household goods with my family and the rest of my household goods when I return?
                  Yes, if your family member(s) return to the U.S. before you, you will be reimbursed for transporting part of your household goods with your family and the rest of the household goods when you return as long as the combined weight of the two shipments does not exceed your total authorized weight limit.
                
                
                  § 302-3.226
                  Will the Government reimburse me if I am not eligible to return with my immediate family member(s) to the U.S. and choose to send them at my own expense?
                  Yes, if you pay for the prior return of your eligible immediate family member(s), you will be reimbursed when you become eligible for return travel and transportation, you must provide your agency with all receipts and documentation to support your cost. Your agency will then reimburse your expenses, not to exceed your authorized allowance.
                
                
                  § 302-3.227
                  If I become divorced from my spouse or terminate my committed relationship with my domestic partner while OCONUS will I receive reimbursement to return my former spouse or domestic partner and dependents to the U.S.?
                  Yes, if you become divorced from your spouse or terminate your committed relationship with your domestic partner while OCONUS, you will receive reimbursement to return your former spouse or domestic partner and dependents to their place of actual residence within or outside CONUS.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2010-06, 75 FR 67631, Nov. 3, 2010]
                
                
                  § 302-3.228
                  Is my dependent who turned 21 while overseas entitled to return travel to my place of actual residence at the expense of the Government?
                  Your dependent who turned 21 while overseas is entitled to return travel to your place of actual residence at the expense of the Government only if your dependent traveled overseas as your dependent under your TA, but not beyond the end of your current agreed tour of duty.
                
              
            
            
              
              Subpart D—Relocation Separation
              
                Overseas to U.S. Return for Separation
                
                  § 302-3.300
                  Must my agency pay for return relocation expenses for my immediate family and me once I have completed my duty OCONUS?
                  Yes, once you have completed your duty OCONUS as specified in your service agreement, your agency must pay one-way transportation expenses for you, for your family member(s), and for your household goods.
                
                
                  § 302-3.301
                  May I transport my household goods to a location other than my actual place of residence when I separate from the Government?
                  Yes, if you have successfully completed your service agreement, you may transport your household goods to a location other than your actual place of residence when you separate from the Government. However, the cost cannot exceed what it would cost to your actual place of residence. Any additional cost will be borne by you.
                
                
                  § 302-3.302
                  May my agency pay for my immediate family member(s) and my household goods to be returned to the U.S. before I complete my service agreement?
                  Yes, your agency may pay for your immediate family member(s) and your household goods to be returned to the U.S. before you complete your service agreement. However, your reason for not completing your service agreement must be determined by your agency as compassionate in nature or for circumstances beyond your control.
                
                
                  § 302-3.303
                  May I claim reimbursement for the return of my immediate family member(s) or household goods more than once under one service agreement?
                  No, you cannot claim reimbursement for the return of your immediate family member(s) or household goods more than once under one service agreement.
                
              
              
                SES Separation for Retirement
                
                  § 302-3.304
                  Who is entitled to SES separation relocation allowances?
                  You are entitled to SES separation relocation allowances if you meet the conditions in § 302-3.307 and you are:
                  (a) A career appointee to the SES as defined in 5 U.S.C. 3132(a)(4); or
                  (b) A non-SES appointee who elects to retain SES retirement benefits and:
                  (1) Has a basic rate of pay at Level V of the Executive Schedule or higher; or
                  (2) Was previously a career appointee in the SES; or
                  (3) Elected under 5 U.S.C. 3392(c) to retain SES retirement benefits; or
                  (c) A Medical Center Director who:
                  (1) Served as a director of a Department of Veterans Affairs medical center under 38 U.S.C. 4103(a)(8) as in effect on November 17, 1988; or
                  (2) Separated from Government service on or after October 2, 1992; or
                  (3) Is not covered in paragraphs (a) or (b) of this section; or
                  (d) An immediate family member of an SES employee who died:
                  (1) In Government service on or after January 1, 1994; or
                  (2) After separating from Government service but before travel and/or transportation authorized under this subpart were completed.
                
                
                  § 302-3.305
                  Who is not eligible for SES separation relocation expense allowances?
                  You are not eligible for SES separation relocation expense allowances if:
                  (a) You are a career appointee to an SES position, and your appointment is a limited term, limited emergency, or a noncareer appointment. (See 5 U.S.C. 3132(a)(5) through (7)); or
                  (b) You are an appointee to the Government but do not meet the criteria status within § 302-3.304.
                
                
                  § 302-3.306
                  If I meet the conditions in § 302-3.307, what expenses am I allowed under separation for retirement travel?
                  If you meet the conditions in § 302-3.307, see item 7 of Tables A and C in § 302.3.101.
                
                
                  
                  § 302-3.307
                  Under what conditions may I receive separation relocation travel for my family and me?
                  You may receive separation relocation travel for you and your family if:
                  (a) You are a career appointee as defined in 5 U.S.C. 3132(a)(4), and you were transferred or reassigned geographically in the interest of and at the expense of the Government from one official station to another for permanent duty from:
                  (1) An SES career appointment to another SES career appointment; or
                  (2) An SES career appointment to an appointment outside the SES at a rate of pay equal to or higher than Level V of the Executive Schedule, and the employee elects to retain SES retirement benefits under 5 U.S.C. 3392; or
                  (3) A non-SES career appointment at the time of your transfer or assignment, which includes an appointment in a civil service position outside the SES, to an SES career appointment;
                  (b) At the time of the transfer or reassignment:
                  (1) You were eligible to receive an annuity for optional retirement under section 8336(a), (b), (c), (e), (f), or (j) or subchapter III of chapter 83 (Civil Service Retirement System (CSRS)) or under section 8412 of subchapter II of chapter 84 (Federal Employees Retirement System (FERS)) of title, 5 U.S.C.; or
                  (2) You were within 5 years of eligibility to receive an annuity for optional retirement under one of the authorities in paragraph (b)(1) of this section; or
                  (3) You were eligible to receive an annuity based on discontinued service retirement or early voluntary retirement under an OPM authorization, under section 8336(d) of subchapter III of chapter 83, or under 8414(b) of subchapter II of chapter 84 of title 5, U.S.C.;
                  (c) You separate from Federal service on or after September 22, 1988;
                  (d) You are eligible to receive an annuity upon separation (or, in the case of death, you met the requirements for being considered eligible to receive an annuity, as of the date of death) under the provisions of subchapter III of chapter 83 (CSRS) or chapter 84 (FERS) of title 5, U.S.C., including an annuity based on optional retirement, discontinued service retirement, early voluntary retirement under an OPM authorization, or disability retirement; and
                  (e) You have not previously received separation relocation benefits from the Government for retirement.
                
                
                  § 302-3.308
                  Do I have to provide my agency with any special documents before receiving reimbursement for moving expenses?
                  Yes, before receiving reimbursement for moving expenses, you must submit a request to your agency for authorization and approval of your moving expenses with your tentative moving dates and the origin and destination location of your planned move, within the timeframe and format specified by your agency.
                
                
                  § 302-3.309
                  Where should my travel and transportation begin?
                  Your travel and shipment of your HHG should begin from your last official station.
                
                
                  § 302-3.310
                  Where will I be authorized to separate?
                  You will be authorized to separate at the place where you have chosen to reside within the United States.
                
                
                  § 302-3.311
                  May I receive reimbursement for travel and transportation from an alternate location other than the duty station?
                  You will only be reimbursed for expenses up to the cost of travel and transportation expenses from your authorized official station to the place in the U.S. you have elected to reside. Any additional cost you will have to pay.
                
                
                  § 302-3.312
                  Upon separation, if I elect to reside in a different geographical area which is less than 50 miles from my official station, will I receive reimbursement?
                  No, if upon separation you elect to reside in a different geographical area which is less than 50 miles from your official station, you will not receive reimbursement.
                
                
                  
                  § 302-3.313
                  May I have my household goods transported from more than one location?
                  Yes, you may have your household goods transported from more than one location. However, you will only receive reimbursement based on the cost of shipment from your official station, in one lot by the most economical route to the location where you elect to return. You will have to pay for any cost above what is authorized.
                
                
                  § 302-3.314
                  Is there a time limit when I must begin my travel and transportation upon separation?
                  Yes, all travel and transportation of household goods must begin no later than six months after:
                  (a) Your date of separation; or
                  (b) The date of death of the employee who died before separation.
                
                
                  § 302-3.315
                  May I be granted an extension to the time limit for beginning my separation travel?
                  Yes, your agency may grant you or your immediate family member(s) (in case of your death) an extension to the time limit for beginning your separation travel, for up to two years from your effective date of separation or death, if death occurs before separation.
                  [FTR Amdt. 2011-01, 76 FR 18337, Apr. 1, 2011]
                
              
            
            
              Subpart E—Employee's Temporary Change Of Station
              
                § 302-3.400
                What is a “temporary change of station (TCS)”?
                A TCS means the relocation to a new official station for a temporary period while performing a long-term assignment, and subsequent return to the previous official station upon completion of that assignment.
              
              
                § 302-3.401
                What is the purpose of a TCS?
                A TCS provides agencies an alternative to a long-term temporary duty travel assignment which will increase your satisfaction and enhance morale, reduce your income tax liability, and save the Government money.
              
              
                § 302-3.402
                When am I eligible for a TCS?
                You are eligible for a TCS when you are directed to perform a TCS at a long-term duty location, and you otherwise would be eligible for payment of temporary duty travel allowances authorized under chapter 301 of this title. For exceptions, see § 302-3.403.
              
              
                § 302-3.403
                Who is not eligible for a TCS?
                The following individuals are not eligible for a TCS:
                (a) A new appointee;

                (b) An employee assigned to or from a State or local Government under the Intergovernmental Personnel Act (5 U.S.C. 3372 et seq.);
                (c) An individual employed intermittently in the Government service as a consultant or expert and paid on a daily when-actually-employed (WAE) basis;
                (d) An individual serving without pay or at $1 a year; or
                (e) An employee assigned under the Government Employees Training Act (5 U.S.C. 4109).
              
              
                § 302-3.404
                Under what circumstances will my agency authorize a TCS?
                Your agency will authorize a TCS when:
                (a) It is necessary to accomplish the mission of the agency effectively and economically, and
                (b) You are directed to perform a long-term assignment at another official station; or
                (c) Your agency otherwise could authorize temporary duty travel and pay travel allowances, including payment of subsistence expenses, under chapter 301 of this title for the long-term assignment; or
                (d) Your agency determines it would be more advantageous, cost and other factors considered, to authorize a long-term assignment; and
                (e) You meet any additional conditions your agency has established.
              
              
                § 302-3.405
                If my agency authorizes a TCS, do I have the option of electing payment of per diem expenses under part 301-11 of this title?

                No, you do not have the option of electing payment of per diem expenses under part 301-11 of this title if your agency authorized a TCS.
              
              
                § 302-3.406
                How long must my assignment be for me to qualify for a TCS?
                To qualify for a TCS, your assignment must be not less than 6 months, nor more than 30 months.
              
              
                § 302-3.407
                What is the effect on my TCS reimbursement if my assignment lasts less than 6 months?
                Your agency may authorize a TCS only when a TCS is expected to last 6 months or more. If your assignment is cut short for reasons other than separation from Government service, you will be paid TCS expenses.
              
              
                § 302-3.408
                What is the effect on my TCS reimbursement if my assignment lasts more than 30 months?
                If your assignment exceeds 30 months, your agency:
                (a) Must permanently assign you to your temporary official station or return you to your previous official station;
                (b) May not pay for extended storage or property management services incurred after the last day of the thirtieth month; and
                (c) Must pay the expenses of returning you and your immediate family and household goods to your previous official station unless you are permanently assigned to your temporary official station.
              
              
                § 302-3.409
                Is there any required minimum distance between an official station and a TCS location that must be met for me to qualify for a TCS?
                No, there is no required minimum distance between an official station and a TCS location that must be met for you to qualify for a TCS. However, your agency may establish the area within which it will not authorize a TCS.
              
              
                § 302-3.410
                Must I sign a service agreement to qualify for a TCS?
                No, you do not need to sign a service agreement to qualify for a TCS.
              
              
                § 302-3.411
                What is my official station during my TCS?
                Your official station during your TCS is the location of your TCS.
              
              
                Expenses Paid Upon Assignment
                
                  § 302-3.412
                  What expenses must my agency pay?
                  Your agency must pay:
                  (a) Travel, including per diem, for you and your immediate family under part 302-4 of this chapter;
                  (b) Transportation and temporary storage of your household goods under part 302-7 of this chapter;
                  (c) Extended storage when it is necessary as approved by your agency under part 302-8 of this chapter;
                  (d) Transportation of a mobile home instead of transportation of household goods under part 302-10 of this chapter;
                  (e) A miscellaneous expenses allowance under part 302-16 of this chapter;
                  (f) Transportation of a privately owned vehicle(s) under part 302-9 of this chapter; and
                  (g) A relocation income tax allowance under part 302-17 of this chapter for additional income taxes you incur on payments your agency makes under the authority of this section for your relocation expenses.
                
                
                  § 302-3.413
                  Are there other expenses that my agency may pay?
                  Yes, your agency may pay:
                  (a) Househunting trip expenses under part 302-5 of this chapter;
                  (b) Temporary quarters subsistence expenses under part 302-6 of this chapter;
                  (c) Reimbursement for Property Management Services under part 302-15 of this chapter; and
                  (d) Reimbursement for the cost of storing, or providing for the storage without charge, of one POV when assigned a TCS in support of a contingency operation as defined in 10 U.S.C. 1482a(c)(2) and under part 302-9 of this chapter.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-06, 76 FR 71889, Nov. 21, 2011]
                
              
              
                
                Expenses Paid During Assignment
                
                  § 302-3.414
                  If my agency authorizes a TCS, will it pay for extended storage of my household goods?
                  Yes, if your agency authorizes a TCS, it will pay for extended storage when it is necessary. Extended storage expenses include:
                  (a) Packing/unpacking;
                  (b) Crating/uncrating;
                  (c) Transporting to and from place of storage;
                  (d) Charges while in storage; and
                  (e) Other necessary charges directly related to storage.
                
                
                  § 302-3.415
                  How long may my agency pay for extended storage of household goods?
                  Your agency may pay for extended storage of household goods for the duration of your TCS.
                
                
                  § 302-3.416
                  Is there any limitation on the combined weight of household goods I may transport and store at Government expense?
                  Yes, the maximum combined weight is 18,000 pounds net weight. If you transport and/or store household goods in excess of the maximum weight allowance, you will be responsible for any excess cost.
                
                
                  § 302-3.417
                  Will I have to pay any income tax if my agency pays for extended storage of my household goods?
                  You will be subject to income taxes on the amount of extended storage expenses your agency pays. However, your agency will pay you a relocation income tax allowance under part 302-17 of this chapter for substantially all of the additional Federal, State and local income taxes you incur on the expenses your agency pays.
                
                
                  § 302-3.418
                  May my agency pay for property management services when I am authorized a TCS?
                  Your agency may reimburse you directly for expenses you incur or make payments on your behalf to a relocation services company, if you so choose. The term “property management services” refers to a program provided by a private company for a fee, which assists you in managing your residence at your previous official station as a rental property. Services provided by the company may include, but are not limited to, obtaining a tenant, negotiating a lease, inspecting the property regularly, managing repairs and maintenance, enforcing lease terms, collecting rent, paying the mortgage and other carrying expenses from rental proceeds and/or fund of the employee, and accounting for the transactions and providing periodic reports to the employee.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-06, 76 FR 71889, Nov. 21, 2011]
                
                
                  § 302-3.419
                  For what property may my agency pay property management services?
                  Your agency may only pay for the property from which you commuted to/from work on a daily basis at your previous official station.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-06, 76 FR 71889, Nov. 21, 2011]
                
                
                  § 302-3.420
                  How long may my agency pay for property management services?
                  Your agency may pay for property management services for the duration of your TCS.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-06, 76 FR 71889, Nov. 21, 2011]
                
                
                  § 302-3.421
                  What are the income tax consequences if my agency pays for property management services?
                  When your agency pays for property management services:
                  (a) You will be taxed on the amount of property management expenses your agency pays, whether it reimburses you directly for your expenses or pays a relocation services company to manage your residence; and

                  (b) Your agency will pay you a relocation income tax allowance under part 302-17 of this chapter for substantially all of the additional Federal, State and local income taxes you incur on the expenses your agency pays.
                  
                  
                    Note to § 302-3.421:

                    You may wish to consult with a tax advisor to determine whether you will incur any additional tax liability, unrelated to your agency's payment of your property management expenses, as a result of maintaining your residence as a rental property.
                  
                
              
              
                Expenses Paid Upon Completion of Assignment or Upon Separation From Government Service
                
                  § 302-3.422
                  What expenses will my agency pay when I complete my TCS?
                  Your agency will pay for the following expenses in connection with your return to your previous official station:
                  (a) Travel, including per diem, for you and your immediate family under part 302-4 of this chapter;
                  (b) Transportation and temporary or extended storage of your household goods under part 302-7 and 302-8 of this chapter;
                  (c) Transportation of a mobile home instead of transportation of our household goods under part 302-10 of this chapter;
                  (d) A miscellaneous expenses allowance under part 302-16 of this chapter;
                  (e) Transportation of a privately owned vehicle(s) under part of this chapter; and
                  (f) A relocation income tax allowance under part 302-17 of this chapter for additional income taxes you incur on payments your agency makes under the authority of this part for your relocation expenses.
                  
                    Note to § 302-3.422:
                    Your agency may pay temporary quarters subsistence expenses under part 302-6 of this chapter.
                  
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-06, 76 FR 71889, Nov. 21, 2011]
                
                
                  § 302-3.423
                  If I separate from Government service upon completion of my TCS, what relocation expenses will my agency pay upon my separation?
                  If you separate from Government service upon completion of your TCS, your agency will upon your separation, pay the same relocation expenses it would have paid had you not separated from Government service upon completion of your TCS.
                
                
                  § 302-3.424
                  If I separate from Government service prior to completion of my TCS, what relocation expenses will my agency pay upon my separation?
                  If you separate from Government service prior to completion of your TCS for reasons beyond your control that are acceptable to your agency, your agency will pay the same relocation expenses it would pay under § 302-3.423. If this is not the case, the expenses your agency pays may not exceed the reimbursement that you would have received under this chapter or chapter 301 of this title whichever your agency determines to be in the best interest of the Government.
                
                
                  § 302-3.425
                  If I have been authorized successive temporary changes of station and reassigned from one temporary official station to another, what expenses will my agency pay upon completion of my last assignment or my separation from Government service?
                  Your agency will pay the expenses authorized in § 302-3.422 for your relocation from your current temporary official station to your last permanent official station.
                
              
              
                Permanent Assignment to Temporary Official Station
                
                  § 302-3.426
                  How is payment of my TCS expenses affected if I am permanently assigned to my temporary official station?
                  Payment of TCS expenses stops once your temporary official station becomes your permanent official station. Your agency may not pay any TCS expenses incurred beginning the day your temporary official station becomes your permanent official station.
                
                
                  § 302-3.427
                  What relocation allowances may my agency pay when I am permanently assigned to my temporary official station?
                  When you are permanently assigned to your temporary official station, your agency may pay:

                  (a) Travel, including per diem, in accordance with part 302-4 of this chapter, for one round trip between your temporary official station and your previous official station, for you and members of your immediate family who relocated to the temporary official station with you. Your agency may also pay the same expenses for a one-way trip from the previous official station to the new permanent official station for any immediate family members who did not accompany you to the temporary official station;
                  (b) Residence transaction expenses under part 302-11 of this chapter;
                  (c) Property management expenses under part 302-15 of this chapter;
                  (d) Relocation services under part 302-12 of this chapter;
                  (e) Temporary quarters subsistence expenses in accordance with part 302-6 of this chapter;
                  (f) Transportation of household goods not previously transported to the temporary official station under part 302-7 of this chapter; and
                  (g) Transportation of a privately owned vehicle(s) not previously transported to the temporary official station under § 302-9.7 of this chapter.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-06, 76 FR 71889, Nov. 21, 2011]
                
                
                  § 302-3.428
                  If I am permanently assigned to my temporary official station, is there any limitation on the weight of household goods I may transport at Government expense to my official station?
                  Yes. If you are permanently assigned to your temporary official station, you are limited to 18,000 pounds net weight for household goods you may transport at Government expense to your official station. This maximum weight will be reduced by the weight of any household goods transported at Government expense to your temporary official station under your TCS authorization. Subject to the 18,000 pound limit, your agency will pay to transport any household goods in extended storage to your official station. Additionally, if you change your residence as a result of your permanent assignment to your temporary official station, your agency may pay for transporting your household goods, subject to the 18,000-pound limit, between the residence you occupied during your temporary assignment and your new residence.
                
                
                  § 302-3.429
                  Are there any relocation allowances my agency may not pay if I am permanently assigned to my temporary official station?
                  If you are permanently assigned to your temporary official station, your agency may not pay:
                  (a) Expenses of a househunting trip for you and your spouse to your temporary official station under part 302-5 of this chapter; or
                  (b) Residence transaction expenses for selling a residence or breaking a lease at the temporary official station under part 302-11 of this chapter.
                
              
            
            
              Subpart F—Agency Responsibilities
              
                Note to subpart F:
                Use of pronouns “we”, “you”, and their variants throughout this subpart refers to the agency.
              
              
                § 302-3.500
                What governing policies and procedures must we establish for paying a relocation allowance under this part 302-3?
                You must establish how you will implement policies that are required for this part, which include;
                (a) When you will pay relocation expenses if an employee violates his/her service agreement;
                (b) When you will authorize separate relocation allowances to an employee and an employee's immediate family member that are both transferring to the same official station;
                (c) When you will grant an employee and/or the employee's immediate family member(s) an extension on beginning separation travel;
                (d) When you will allow an employee to arrange his/her own relocation upon separation;
                (e) When you will authorize a temporary change of station (TCS);
                (f) When you will define an area not to reimburse for a TCS;
                (g) When you will pay extended storage of household goods for TCS;
                (h) What relocation allowances you will and will not pay when an employee is permanently assigned to a temporary official station; and

                (i) When you will pay for the cost of storing, or provide for the storage without charge, of one POV when an employee is assigned a TCS in support of a contingency operation as defined in 10 U.S.C. 1482a(c)(2) and under part 302-9 of this chapter.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-06, 76 FR 71889, Nov. 21, 2011]
              
              
                § 302-3.501
                Must we establish any specific procedures for paying a relocation allowance to new appointees?
                Yes, you must establish specific guidelines for paying a relocation allowance to new appointees. These guidelines must establish the:
                (a) Criteria in accordance with 5 CFR part 572 on how you will determine if a new appointee is eligible for the relocation allowances authorized therein; and
                (b) Procedures which will provide new appointees with information surrounding his/her benefits.
              
              
                § 302-3.502
                What factors should we consider in determining whether to authorize a TCS for a long-term assignment?
                You should consider the following factors in determining whether to authorize a TCS:
                (a) Cost considerations. You should consider the cost of each alternative. A long-term temporary duty travel assignment requires the payment of either per diem or actual subsistence expenses for the entire period of the assignment. This could be very costly to the agency over an extended period. A TCS will require fairly substantial relocation allowance payments at the beginning and end of the assignment, and less substantial payments for extended storage and property management services, when authorized, during the period of the assignment. Agencies should estimate the total cost of each alternative and authorize the one that is most advantageous for the agency, cost and other factors considered;
                (b) Tax considerations. An employee who performs a temporary duty travel assignment exceeding one year at a single location is subject to income taxation of his/her travel expense reimbursements. The Withholding Tax Allowance and the Extended TDY Tax Reimbursement Allowance allow for the reimbursement of Federal, state, and local income taxes incurred as a result of taxable extended temporary duty assignments (see §§ 301-11.601—301-11.605 of this Subtitle). An employee who is authorized and performs a TCS also will be subject to income taxation of some, but not all, of his/her TCS expenses. You will pay an offsetting Relocation Income Tax (RIT) allowance on an employee's TCS expense reimbursements; and
                (c) Employee concerns. The long-term assignment of an employee away from his/her official station and immediate family may negatively affect the employee's morale and job performance. Such negative effects may be alleviated by authorizing a TCS so the employee can transport his/her immediate family and/or household goods at Government expense to the location where he/she will perform the long-term assignment. You should consider the effects of a long-term temporary duty travel assignment on an employee when deciding whether to authorize a TCS.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2014-01, 79 FR 49645, Aug. 21, 2014]
              
              
                Service Agreements
                
                  § 302-3.503
                  Must we require employees to sign a service agreement?
                  Yes, you must require employees to sign a service agreement if the employee is receiving reimbursement for relocation travel expenses, except as provided in § 302-3.410 for a temporary change of station.
                
                
                  § 302-3.504
                  What information should we include in a service agreement?
                  The service agreement should include, but not be limited to the following:
                  (a) The employee's name;
                  (b) The employee's effective date of transfer or appointment;
                  (c) The employee's actual place of residence at the time of appointment;
                  (d) The name of all dependents that are authorized to travel under the TA;
                  (e) Detailed information regarding the employee's obligation to repay funds spent on his/her relocation as a debt due the Government if the service agreement is violated;

                  (f) The employee's agreed period of time (see § 302-3.505) to remain in service; and
                  
                  (g) The employee's signature accepting the terms of the agreement.
                
                
                  § 302-3.505
                  How long must we require an employee to agree to the terms of a service agreement?
                  You must require an employee to agree to the terms of a service agreement:
                  (a) Within the continental United States for a period of service of not less than 12 months following the effective date of your transfer;
                  (b) Outside the continental United States for an agreed upon period of service of not more than 36 months or less than 12 months following the effective date of transfer;
                  (c) Department of Defense Overseas Dependent School System teachers for a period of not less than one school year as determined under chapter 25 of Title 20, United States Code; and
                  (d) Renewal agreement travel for a period of not less than 12 months from the date of return to the same or different overseas duty station.
                
                
                  § 302-3.506
                  May we pay relocation expenses if the employee violates his/her service agreement?
                  If an employee does not fulfill the terms of the service agreement, the employee is indebted to the Government for all relocation expenses that have been reimbursed to the employee or that have been paid directly by the Government. However, if the reasons for not fulfilling the terms of the service agreement are beyond the employee's control and acceptable to the agency, you may release the employee from the service agreement and waive any indebtedness.
                
              
              
                New Appointees
                
                  § 302-3.507
                  Once we authorize relocation expenses for new appointees or student trainees what expenses must we pay?
                  Once you authorize relocation expenses for new appointees or student trainees, you must pay expenses in accordance with § 302-3.2.
                
                
                  § 302-3.508
                  What relocation expenses are not authorized for new appointees or student trainees?
                  You must not pay any expenses to new appointees or student trainees for a relocation that are not listed under § 302-3.2.
                
              
              
                Overseas Assignment and Return
                
                  § 302-3.509
                  What policies must we follow when appointing an employee to an overseas assignment?
                  When appointing an employee to an overseas assignment, you must:
                  (a) Establish the employee's actual place of residence at the time of appointment and state it in his/her service agreement;

                  (b) Use guidance in 8 U.S.C. 1101(33) which states that “The term residence means the place of general abode; the place of general abode of a person means his principal, actual dwelling place in fact, without regard to intent”, for establishing places of residence; and
                  (c) Require the employee to sign the service agreement prior to his/her relocation.
                
                
                  § 302-3.510
                  When must we pay return travel for immediate family members?
                  You must pay transportation expenses for one-way return travel of immediate family members when the employee has successfully completed his/her service agreement period OCONUS.
                
                
                  § 302-3.511
                  What must we consider when determining return travel for immediate family member(s) for compassionate reasons prior to completion of the service agreement?
                  You must determine that the public interest requires the return of the immediate family for compelling personal reasons of a humanitarian or compassionate nature, which may involve:
                  (a) His/her physical or mental health;
                  (b) The death of a member of the immediate family;
                  (c) Obligations imposed by authority or circumstances over which the individual has no control;

                  (d) The divorce or annulment of the employee's marriage; or
                  
                  (e) A dependent that traveled to post of duty on the employee's authorized TA and has now reached his/her 21st birthdate.
                
                
                  § 302-3.512
                  How many times are we required to pay for an employee's return travel?
                  You must pay for return travel and transportation of an employee only once at the end of each agreed period of service.
                
              
              
                Overseas Tour Renewal Travel
                
                  § 302-3.513
                  May we allow a travel advance for tour renewal agreement travel?
                  No, you cannot allow a travel advance for tour renewal agreement travel.
                
                
                  § 302-3.514
                  Under what conditions must we pay for tour renewal agreement travel?
                  You must pay tour renewal agreement travel when:
                  (a) The employee has completed the agreed upon period of service outside CONUS;
                  (b) The employee has agreed to serve another OCONUS tour of duty at the same or different duty station; and
                  (c) You have determined that the employee meets the special rules under § 302-3.515 for Alaska or Hawaii.
                
                
                  § 302-3.515
                  What special rules must we apply for reimbursement of tour renewal travel for employees stationed, assigned, appointed or transferred to/from Alaska or Hawaii?
                  The following rules apply:
                  (a) If on September 8, 1982 the employee was serving or committed to serve a tour of duty in Alaska or Hawaii then the employee shall continue to receive reimbursement for tour renewal agreement travel;
                  (b) After September 8, 1982 you must determine that tour renewal agreement travel expenses are necessary for the purposes of recruiting and retaining employees and you must inform employees in writing that tour renewal agreement travel for the purposes of recruiting and retention is limited to two round trips beginning within 5 years after the date the employee first begins any period of consecutive tours of duty.
                
              
              
                SES Separation for Retirement
                
                  § 302-3.516
                  What must we do before issuing payment for SES separation-relocation travel?
                  Before issuing payment for separation-relocation travel, you must establish timeframes for employees to submit request for authorization and approval of relocation expenses.
                
                
                  § 302-3.517
                  May we issue travel advances for separation relocation?
                  No, travel advances for separation relocation may not be authorized.
                
              
            
          
        
        
          
          SUBCHAPTER C—PERMANENT CHANGE OF STATION (PCS) ALLOWANCES FOR SUBSISTENCE AND TRANSPORTATION EXPENSES
          
            Pt. 302-4
            PART 302-4—ALLOWANCES FOR SUBSISTENCE AND TRANSPORTATION
            
              
                Subpart A—Eligibility
                Sec.
                302-4.1
                What is a permanent change of station (PCS)?
                302-4.2
                Am I eligible for subsistence and transportation allowances for PCS travel under this part?
              
              
                Subpart B—Travel Expenses
                302-4.100
                What PCS travel expenses will my immediate family members receive?
                302-4.101
                Must my immediate family member(s) and I begin PCS travel at the old official station and end at the new official station?
              
              
                Subpart C—Per Diem
                302-4.200
                What per diem rate will I receive for en route relocation travel within CONUS?
                302-4.201
                How are my authorized en route travel days and per diem determined for relocation travel?
                302-4.202
                Are there any circumstances in which a per diem allowance for my immediate family members is not allowed?
                
                  Transferred Employees Only
                  302-4.203
                  How much per diem will my spouse or domestic partner receive if he/she accompanies me while I am performing PCS travel?
                  302-4.204
                  If my spouse or domestic partner does not accompany me but travels unaccompanied at a different time, what per diem rate will he/she receive?
                  302-4.205
                  If my spouse or domestic partner and I travel on the same days along the same general route by using more than one POV, is my spouse or domestic partner considered unaccompanied?
                  302-4.206
                  How much per diem will my immediate family receive?
                
              
              
                Subpart D—Mileage Rates for Use of POV
                302-4.300
                What is the POV mileage rate for PCS travel?
                302-4.301
                Do the rates in § 302-4.300 apply if I am performing overseas tour renewal agreement travel?
                302-4.302
                Are there circumstances that would allow me to receive a higher mileage rate OCONUS?
                302-4.303
                For relocation within the continental United States (CONUS), may I use the actual expense method of reimbursement instead of the POV mileage rate specified in § 302-4.300?
                302-4.304
                For relocation outside the continental United States (OCONUS), may my agency allow actual expense reimbursement instead of the POV mileage rate for PCS travel?
              
              
                Subpart E—Daily Driving Distance Requirements
                302-4.400
                Will I be required to drive a minimum distance per day?
                302-4.401
                Are there exceptions to this daily minimum?
                302-4.402
                Will I be required to document the circumstances causing the delay?
                302-4.403
                Does this exception require authorization by my approving official?
              
              
                Subpart F—Use of More Than One POV
                302-4.500
                If I am authorized to use more than one POV, what are the allowances?
                302-4.501
                If I use an additional POV that was not authorized for PCS travel, will I be reimbursed for the additional POV?
              
              
                Subpart G—Advance Of Funds
                302-4.600
                May I request an advance of funds for per diem and mileage allowances for PCS travel?
              
              
                Subpart H—Agency Responsibilities
                302-4.700
                What governing policies must we establish for payment of allowances for subsistence and transportation expenses?
                302-4.701
                What PCS travel expenses must we pay?
                302-4.702
                What PCS travel expenses must we pay for the employee's immediate family members?
                302-4.703
                How do we compute the per diem for an established minimum driving distance per day?
                302-4.704
                Must we require a minimum driving distance per day?
                302-4.705
                What are the allowances if the employee uses more POVs than authorized?
              
            
            
              Authority:
              5 U.S.C. 5738; 20 U.S.C. 905(a); E.O 11609, 36 FR 13747, 3 CFR, 1971-1975 Comp., p. 586.
            
            
              
              Source:
              FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, unless otherwise noted.
            
            
              Subpart A—Eligibility
              
                Note to subpart A:
                Use of pronouns “I”, “you”, and their variants throughout this subpart refers to the employee, unless otherwise noted.
              
              
                § 302-4.1
                What is a permanent change of station (PCS)?
                A permanent change of station (PCS) is an assignment of a new appointee to an official station or the transfer of an employee from one official station to another on a permanent basis.
              
              
                § 302-4.2
                Am I eligible for subsistence and transportation allowances for PCS travel under this part?
                Yes, you are eligible for subsistence and transportation allowances for PCS travel if your agency specifically authorizes relocation expenses under this part and are:
                (a) Transferred employees (within or outside CONUS);
                (b) New appointees (within or outside CONUS); and

                (c) An employee(s) assigned to posts of duty outside CONUS in connection with either overseas tour renewal agreement travel or return travel to places of residence for separation.
                
                
                  Note to § 302-4.2:
                  Also see tables at §§ 302-3.2 and 302-3.101.
                
              
            
            
              Subpart B—Travel Expenses
              
                § 302-4.100
                What PCS travel expenses will my immediate family members receive?
                Except as specifically provided in §§ 302-4.202 and 302-5.13, the rules (for TDY travel) in chapter 301 of this title will be used for payment of the travel expenses of your immediate family members.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-01, 76 FR 18337, Apr. 1, 2011]
              
              
                § 302-4.101
                Must my immediate family member(s) and I begin PCS travel at the old official station and end at the new official station?
                No, if an alternate location is used, reimbursement is limited to the allowable cost by the usually traveled route between your old and new official stations.
              
            
            
              Subpart C—Per Diem
              
                § 302-4.200
                What per diem rate will I receive for en route relocation travel within CONUS?
                Your per diem for en route relocation travel between your old and new official stations will be at the standard CONUS rate (see applicable FTR Per Diem Bulletins available on the Internet at http://www.gsa.gov/perdiem). You will be reimbursed in accordance with §§ 301-11.100 through 301-11.102 of this title.
                [FTR Amdt. 2003-03, 68 FR 22314, Apr. 28, 2003]
              
              
                § 302-4.201
                How are my authorized en route travel days and per diem determined for relocation travel?
                Your authorized en route travel days and per diem are determined as follows: The number of authorized travel days is the actual number of days used to complete the trip, but not to exceed an amount based on a minimum driving distance per day determined to be reasonable by your agency. The minimum driving distance shall be not less than an average of 300 miles per calendar day. An exception to the daily minimum driving distance may be made when delay is beyond control of the employee, such as when it results from acts of God or restrictions by Government officials; when the employee is physically handicapped; or for other reasons acceptable to the agency.
              
              
                § 302-4.202
                Are there any circumstances in which a per diem allowance for my immediate family members is not allowed?
                Yes, per diem for your immediate family members cannot be authorized if you are:
                (a) A new appointee;
                (b) Assigned to posts of duty outside CONUS returning to place of actual residence for separation; or
                (c) Being relocated under the Government Employees Training Act (5 U.S.C. 4109).
              
              
                
                Transferred Employees Only
                
                  § 302-4.203
                  How much per diem will my spouse or domestic partner receive if he/she accompanies me while I am performing PCS travel?
                  The maximum amount your spouse or domestic partner may receive if he/she accompanies you while you are performing PCS travel is three-fourths of your daily per diem rate.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2010-06, 75 FR 67631, Nov. 3, 2010]
                
                
                  § 302-4.204
                  If my spouse or domestic partner does not accompany me but travels unaccompanied at a different time, what per diem rate will he/she receive?
                  If your spouse or domestic partner does not accompany you but travels unaccompanied at a different time, he/she will receive the same per diem rate to which you are entitled.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2010-06, 75 FR 67631, Nov. 3, 2010]
                
                
                  § 302-4.205
                  If my spouse or domestic partner and I travel on the same days along the same general route by using more than one POV, is my spouse or domestic partner considered unaccompanied?
                  No; for per diem purposes, you and your spouse or domestic partner are considered to be traveling together if you travel on the same days along the same general route by using more than one POV.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2010-06, 75 FR 67631, Nov. 3, 2010]
                
                
                  § 302-4.206
                  How much per diem will my immediate family receive?
                  Immediate family members age 12 or older receive three-fourths of your per diem rate, and children under 12 receive one-half of your per diem rate.
                
              
            
            
              Subpart D—Mileage Rates for Use of POV
              
                § 302-4.300
                What is the POV mileage rate for PCS travel?

                For approved/authorized PCS travel by POV, the mileage reimbursement rate is the same as the moving expense mileage rate established by the Internal Revenue Service (IRS) for moving expense deductions. See IRS guidance available on the Internet at www.irs.gov. GSA publishes the rate for mileage reimbursement in an FTR Bulletin on an intermittent basis. You may find the FTR Bulletins at https://gsa.gov/ftrbulletins.
                [FTR Amdt. 2007-06, 72 FR 70235, Dec. 11, 2007, as amended by FTR Amdt. 2020-02; 84 FR 64781, Nov. 25, 2019]
              
              
                § 302-4.301
                Do the rates in § 302-4.300 apply if I am performing overseas tour renewal agreement travel?
                No, POV mileage must not be authorized for overseas tour renewal agreement travel.
              
              
                § 302-4.302
                Are there circumstances that would allow me to receive a higher mileage rate OCONUS?
                Yes, your agency may authorize a higher mileage rate at a rate not to exceed the maximum rate prescribed in § 301-10.303 of this title when:
                (a) You are expected to use the POV on official business at the new official station;
                (b) The common carrier rates for the facilities provided between the old and new official stations, the related constructive taxi or TNC fares, or the cost of utilizing an innovative mobility technology company to and from terminals, and the per diem allowances prescribed under this part justify a higher mileage rate as advantageous to the Government as determined by your agency; or
                (c) The costs of driving the POV to, from, or between official stations located outside CONUS justify a higher mileage rate as advantageous to the Government.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2017-01, 83 FR 605, Jan. 5, 2018]
              
              
                § 302-4.303
                For relocation within the continental United States (CONUS), may I use the actual expense method of reimbursement instead of the POV mileage rate specified in § 302-4.300?

                No, for a PCS relocation within CONUS involving POV usage, your agency will reimburse you at the standard mileage rate specified in § 302-4.300.
                [72 FR 35188, June 27, 2007]
              
              
                § 302-4.304
                For relocation outside the continental United States (OCONUS), may my agency allow actual expense reimbursement instead of the POV mileage rate for PCS travel?

                Yes, for an OCONUS relocation involving POV usage, your agency may allow reimbursement of certain actual expenses of using the POV (i.e., fuel plus the additional expenses listed in § 301-10.304).
                [FTR Amdt. 2007-06, 72 FR 70235, Dec. 11, 2007]
              
            
            
              Subpart E—Daily Driving Distance Requirements
              
                § 302-4.400
                Will I be required to drive a minimum distance per day?
                Yes, your agency may establish a reasonable minimum driving distance that may be more than, but not less than an average of 300 miles per calendar day.
              
              
                § 302-4.401
                Are there exceptions to this daily minimum?
                Yes, your agency may authorize exceptions to the daily minimum driving distance when there is a delay beyond your control such as acts of God, restrictions by Governmental authorities, or other acceptable reasons; e.g., a physical handicap or special needs. Your agency must have a designated approving official authorize the exception.
              
              
                § 302-4.402
                Will I be required to document the circumstances causing the delay?
                Yes, you must provide a statement on your travel claim explaining the circumstances that caused the delay.
              
              
                § 302-4.403
                Does this exception require authorization by my approving official?
                Yes, authorization by your approving official is required for any exception to the daily minimum driving distance.
              
            
            
              Subpart F—Use of More Than One POV
              
                § 302-4.500
                If I am authorized to use more than one POV, what are the allowances?
                When you are authorized to use more than one POV, the allowances under §§ 302-4.300 and 302-4.302 apply for each POV.
              
              
                § 302-4.501
                If I use an additional POV that was not authorized for PCS travel, will I be reimbursed for the additional POV?
                No, your agency must authorize you reimbursement of the use of more than one POV before you are entitled to reimbursement.
              
            
            
              Subpart G—Advance of Funds
              
                § 302-4.600
                May I request an advance of funds for per diem and mileage allowances for PCS travel?
                You may request advance of funds for per diem and mileage allowances for PCS travel, except for overseas tour renewal agreement travel.
              
            
            
              Subpart H—Agency Responsibilities
              
                Note to subpart H:
                Use of pronouns “we”, “you”, and their variants throughout this subpart refers to the agency, unless otherwise noted.
              
              
                § 302-4.700
                What governing policies must we establish for payment of allowances for subsistence and transportation expenses?
                For payment of allowances for subsistence and transportation expenses, you must establish policy and procedures governing:
                (a) How you will implement the regulations throughout this part;
                (b) A reasonable minimum driving distance per day that may be more than, but not less than an average of 300 miles per calendar day when use of a POV is used for PCS travel and when you will authorize an exception;
                (c) Designation of an agency approving official who will authorize an exception to the daily minimum driving distance; and
                (d) When you will authorize the use of more than one POV for PCS travel.
              
              
                
                § 302-4.701
                What PCS travel expenses must we pay?
                Except as specifically provided in this chapter, PCS travel expenses you must pay are:
                (a) Per diem;
                (b) Transportation costs; and
                (c) Other travel expenses in accordance with 5 U.S.C. 5701-5709 and chapter 301 of this title.
              
              
                § 302-4.702
                What PCS travel expenses must we pay for the employee's immediate family members?
                Except as specifically provided in this chapter, the reimbursement limits in chapter 301 of this title govern payment of travel expenses you must pay for the employee's immediate family members.
              
              
                § 302-4.703
                How do we compute the per diem for an established minimum driving distance per day?
                Per diem for an established minimum driving distance per day is computed based on the lodgings-plus per diem system as described in §§ 301-11.100 through 301-11.103 of this title.
              
              
                § 302-4.704
                Must we require a minimum driving distance per day?
                Yes, you must establish a minimum driving distance not less than an average of 300 miles per day. However, an exception to the daily minimum driving distance may be made when the delay is:
                (a) Beyond control of the employee, e.g., results from acts of God or restrictions by Government officials;
                (b) Due to a physical handicap; or
                (c) For other reasons acceptable to you.
              
              
                § 302-4.705
                What are the allowances if the employee uses more POVs than authorized?
                If the employee uses more POVs than authorized, reimbursement will be made as if all persons traveled in the number of POVs that you authorized.
              
            
          
          
            Pt. 302-5
            PART 302-5—ALLOWANCE FOR HOUSEHUNTING TRIP EXPENSES
            
              
                Subpart A—Employee's Allowance for Househunting Trip Expenses
                Sec.
                302-5.1
                What is a “househunting trip”?
                302-5.2
                What is the purpose of the househunting trip expenses allowance?
                302-5.3
                Am I eligible for a househunting trip expenses allowance?
                302-5.4
                Who is not eligible for a househunting trip expenses allowance?
                302-5.5
                Must my agency authorize payment of a househunting trip expenses allowance?
                302-5.6
                Under what circumstances will I receive a househunting trip expenses allowance?
                302-5.7
                Who may travel on a househunting trip at Government expense?
                302-5.8
                How many househunting trips may my agency authorize in connection with a particular transfer?
                302-5.9
                May my spouse and I perform separate househunting trips at Government expense?
                302-5.10
                How soon may I and/or my spouse begin a househunting trip?
                302-5.11
                Is there a time limit on the duration of a househunting trip?
                302-5.12
                When must my househunting trip be completed?
                302-5.13
                What methods may my agency use to reimburse me for househunting trip expenses?
                302-5.14
                What transportation expenses will my agency pay?
                302-5.15
                Must I document my househunting trip expenses to receive reimbursement?
                302-5.16
                May I receive an advance of funds for househunting trip expenses?
                302-5.17
                Am I in a duty status when I perform a househunting trip?
                302-5.18
                May I retain any balance left over from my househunting reimbursement if my lump sum is more than adequate to cover my househunting trip?
              
              
                Subpart B—Agency Responsibilities
                302-5.100
                How should we administer the househunting trip expenses allowance?
                302-5.101
                What governing policies must we establish for the househunting trip expenses allowance?
                302-5.102
                Under what circumstances may we authorize a househunting trip?
                302-5.103
                What modes of transportation may we authorize for a househunting trip?
                302-5.104
                What factors must we consider in determining whether to offer an employee the fixed amount househunting trip subsistence expense reimbursement option?
              
            
            
              
              Authority:
              5 U.S.C. 5738; 20 U.S.C. 905(a); E.O. 11609, as amended, 3 CFR, 1971-1975 Comp., p. 586.
            
            
              Source:
              FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, unless otherwise noted.
            
            
              Subpart A—Employee's Allowance For Househunting Trip Expenses
              
                Note to subpart A:
                Use of the pronouns “I” and “you” throughout this subpart refers to the employee.
              
              
                § 302-5.1
                What is a “househunting trip”?
                The term “househunting trip” refers to a trip made by the employee and/or spouse to your new official station locality to find permanent living quarters to rent or purchase. The term “living quarters” in this part includes apartments, condominiums, and cooperatives in addition to townhouses and single family homes.
              
              
                § 302-5.2
                What is the purpose of the househunting trip expenses allowance?
                The allowance for househunting trip expenses is intended to facilitate and expedite the employee's move from your old official station to your new official station and to lower the Government's overall cost for the employee's relocation by reducing the amount of time an employee must occupy temporary quarters. The allowance for househunting trip expenses provides the employee and/or spouse a period of time to concentrate on finding a suitable permanent residence at the new official station and thereby expedites the employee's relocation.
              
              
                § 302-5.3
                Am I eligible for a househunting trip expenses allowance?
                You are eligible for a househunting trip expenses allowance if you are an employee who is authorized to transfer, and in addition:
                (a) Both your old and new official stations are located within the United States;
                (b) You are not assigned to Government or other prearranged housing at your new official station; and
                (c) Your old and new official stations are 75 or more miles apart (as measured by map distance) via a usually traveled surface route.
              
              
                § 302-5.4
                Who is not eligible for a househunting trip expenses allowance?
                New appointees and employees assigned under the Government Employees Training Act (5 U.S.C. 4109) are not eligible for a househunting trip expenses allowance.
              
              
                § 302-5.5
                Must my agency authorize payment of a househunting trip expenses allowance?
                No, your agency determines when it is in the Government's interest to authorize you a househunting trip and the procedures you must follow if it is authorized.
              
              
                § 302-5.6
                Under what circumstances will I receive a househunting trip expenses allowance?
                You will receive a househunting trip expenses allowance if:
                (a) Your agency authorized you to perform a househunting trip in advance of the travel (the agency authorization must specify the mode of transportation and the period of time allowed for the trip);
                (b) You have signed a service agreement;
                (c) Your agency has established, and informed you of, the date you are to report to your new official station; and
                (d) You meet any additional conditions your agency has established.
              
              
                § 302-5.7
                Who may travel on a househunting trip at Government expense?
                Only you and/or your spouse may travel on a househunting trip at Government expense.
              
              
                § 302-5.8
                How many househunting trips may my agency authorize in connection with a particular transfer?
                Your agency may authorize only one round trip for you and/or your spouse in connection with a particular transfer.
              
              
                
                § 302-5.9
                May my spouse and I perform separate househunting trips at Government expense?
                Yes, however, your reimbursement will be limited to the cost that would have been incurred if you and your spouse had traveled together on one round trip.
              
              
                § 302-5.10
                How soon may I and/or my spouse begin a househunting trip?
                You may begin your househunting trip as soon as your agency has notified you of your transfer and issued a travel authorization for a househunting trip. To take maximum advantage of your trip, however, it is very important that you become familiar as quickly as you can with your new official station area (e.g., housing market conditions, school locations, etc.). If you are selling your residence at your old official station, you should not begin your househunting trip until you have a current appraisal of the value of the residence so that you can more accurately determine the appropriate price range of residences to consider during your househunting trip.
              
              
                § 302-5.11
                Is there a time limit on the duration of a househunting trip?
                A househunting trip should be for a reasonable period, not to exceed 10 calendar days, as authorized by your agency under § 302-5.101(d).
              
              
                § 302-5.12
                When must my househunting trip be completed?
                You and/or your spouse must complete your househunting trip as indicated in the following table:
                
                  
                    For
                    Your househunting trip must be completed by
                  
                  
                    You
                    The day before you report to your new Official station.
                  
                  
                    Your spouse
                    The earlier of:
                  
                  
                     
                    (a) The day before your family relocates to your new official station; or
                  
                  
                     
                    (b) The day before the maximum time for beginning allowable travel expires (see § 302-2.100 of this chapter).
                  
                
              
              
                § 302-5.13
                What methods may my agency use to reimburse me for househunting trip expenses?
                Your agency will reimburse your househunting trip expenses as indicated in the following table:
                
                  
                    For
                    You are reimbursed
                  
                  
                    You and/or your spouse's transportation expenses
                    Your actual transportation costs.
                  
                  
                    You and/or your spouse's subsistence expenses

                    One of the following two:(a) A per diem allowance at the standard CONUS rate (see http://www.gsa.gov/perdiem), for you and/or your spouse if you travel separately, or if you both travel together, the standard CONUS rate multiplied by 1.75), for the 10 days or less that your agency authorizes for you; or
                    
                  
                  
                     
                    (b) Only if offered by your agency and chosen by you, a lump sum, as follows:
                  
                  
                     
                    (1) If you perform a househunting trip and your spouse does not, or if your spouse performs a househunting trip and you do not, multiply the applicable locality per diem rate by 5.00 (see http://www.gsa.gov/perdiem).
                  
                  
                     
                    (2) If you and your spouse both perform a househunting trip, together or separately, multiply the applicable locality per diem rate by 6.25 (see http://www.gsa.gov/perdiem).
                  
                
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 108, 67 FR 57969, Sept. 13, 2002; FTR Amdt. 2011-01, 76 FR 18337, Apr. 1, 2011]
              
              
                § 302-5.14
                What transportation expenses will my agency pay?
                (a) Your agency will authorize you to travel by any transportation mode(s) (e.g., common carrier or POV) that it determines to be advantageous to the Government. Your agency will pay for your transportation expenses by the authorized mode(s). If you travel by one or more mode(s) other than the one(s) authorized by your agency, your agency will pay your transportation expenses up to the constructive cost of transportation by the authorized mode(s). For trips of less than 250 miles, your agency will authorize travel by POV, unless there are reasons for not using a POV that are acceptable to the agency (e.g., traveler is physically impaired, does not own or lease a POV, has only one POV that is used for family transportation, or the POV is not roadworthy for such a trip). POV mileage reimbursement will be in accordance with § 302-4.300 of this chapter.

                (b) Unless the agency performs a written cost comparison that demonstrates cost savings, only common carrier may be authorized for trips with a distance of 250 miles or more.
                [FTR Amdt. 2011-01, 76 FR 18337, Apr. 1, 2011]
              
              
                § 302-5.15
                Must I document my househunting trip expenses to receive reimbursement?
                To receive reimbursement for househunting trip transportation expenses you must itemize your transportation expenses and provide receipts as required by §§ 301-11.25, 301-11.306 and 301-52.4(b) of chapter 301. For lump sum househunting trip subsistence reimbursement, you do not need to document your subsistence expenses. For per diem househunting trip subsistence expense reimbursement, you must itemize your lodging expenses and you must provide receipts as required by §§ 301-7.9(b), 301-11.25, 301-11.306 and 301-52.4(b) of chapter 301.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 108, 67 FR 57969, Sept. 13, 2002; FTR Amdt. 2011-01, 76 FR 18337, Apr. 1, 2011]
              
              
                § 302-5.16
                May I receive an advance of funds for househunting trip expenses?
                Your agency may authorize an advance of funds, in accordance with §§ 302-2.23, 302-2.24, and 302-2.25 of this chapter, for your househunting trip expenses. Your agency may not advance you funds in excess of the sum of your anticipated transportation costs and either the maximum per diem allowable under part 302-4 of this chapter for the location and duration of your househunting trip or your lump sum househunting trip subsistence expenses payment, whichever applies.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-01, 76 FR 18337, Apr. 1, 2011; FTR Amdt. 2014-01, 79 FR 49645, Aug. 21, 2014]
              
              
                § 302-5.17
                Am I in a duty status when I perform a househunting trip?
                Yes, you are in a duty status when you perform a househunting trip.
              
              
                § 302-5.18
                May I retain any balance left over from my househunting reimbursement if my lump sum is more than adequate to cover my househunting trip?
                Yes, if your lump sum househunting amount is more than adequate to cover your househunting expenses any balance belongs to you.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-01, 76 FR 18337, Apr. 1, 2011]
              
            
            
              Subpart B—Agency Responsibilities
              
                Note to subpart B:
                Use of pronouns “we”, “you”, and their variants throughout this subpart refers to the agency.
              
              
                § 302-5.100
                How should we administer the househunting trip expenses allowance?
                You should administer the househunting trip expenses allowance to minimize or avoid its use when other satisfactory and more economical arrangement are available.
              
              
                § 302-5.101
                What governing policies must we establish for the househunting trip expenses allowance?
                You must establish policies and procedures governing:
                (a) When you will authorize a househunting trip for an employee;
                (b) Who will determine if a househunting trip is appropriate in each situation;
                (c) If and when you will authorize the lump sum option for househunting trip subsistence expenses reimbursement;
                (d) Who will determine the appropriate duration of a househunting trip for an employee who selects a per diem allowance under part 302-4 of this chapter to reimburse househunting trip subsistence expenses; and
                (e) Who will determine the mode(s) of transportation to be used.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-01, 76 FR 18336, Apr. 1, 2011]
              
              
                
                § 302-5.102
                Under what circumstances may we authorize a househunting trip?
                You may authorize a househunting trip on an individual-case basis when the employee has accepted the transfer and his/her circumstances indicate that a househunting trip actually is needed. You may not authorize a househunting trip when the purpose of the trip is to assist the employee in deciding whether he or she will accept the transfer.
              
              
                § 302-5.103
                What modes of transportation may we authorize for a househunting trip?
                (a) When the new official station is less than 250 miles from the old official station, the required mode of transportation is POV, unless there are reasons for not using a POV that are acceptable to the you (e.g., traveler is physically impaired, does not own or lease a POV, has only one POV which is used for family transportation, or the POV is not roadworthy for such a trip). Reimbursement for POV mileage is at the rate prescribed in § 302-4.300 of this subchapter.
                (b) When the new official station is 250 miles or more from the old official station, the preferred mode of transportation is common carrier. However, you may authorize the use of POV for a househunting trip longer than 250 miles, provided you complete a written cost comparison in accordance with § 302-5.14(b).
                [FTR Amdt. 2011-01, 76 FR 18337, Apr. 1, 2011]
              
              
                § 302-5.104
                What factors must we consider in determining whether to offer an employee the fixed amount househunting trip subsistence expense reimbursement option?
                You must consider the following factors:
                (a) Ease of administration. Payment of a per diem allowance under part 302-4 of this chapter requires you to review claims for the validity, accuracy, and reasonableness of each expense amount, except for meals and incidental expenses. Lump sum househunting trip subsistence expenses reimbursement is easier to administer because you do not have to review expense amounts.
                (b) Cost considerations. You must weigh the cost of each reimbursement option on a case-by-case basis.
                (c) Treatment of employees. The employee is allowed to choose between a per diem allowance under part 302-4 of this chapter and lump sum househunting trip subsistence expenses reimbursement when you offer the lump sum reimbursement method. You therefore should weigh employee morale and productivity considerations against actual cost considerations in determining which method to offer.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated and amended by FTR Amdt. 2011-01, 76 FR 18337, 18338, Apr. 1, 2011]
              
            
          
          
            Pt. 302-6
            PART 302-6—ALLOWANCE FOR TEMPORARY QUARTERS SUBSISTENCE EXPENSES
            
              
                Subpart A—General Rules
                Sec.
                302-6.1
                What are “temporary quarters?”
                302-6.2
                What are “temporary quarters subsistence expenses (TQSE)”?
                302-6.3
                What is the purpose of the TQSE allowance?
                302-6.4
                Am I eligible for a TQSE allowance?
                302-6.5
                Who is not eligible for a TQSE allowance?
                302-6.6
                Must my agency authorize payment of a TQSE allowance?
                302-6.7
                Under what circumstances will I receive a TQSE allowance?
                302-6.8
                Who may occupy temporary quarters at Government expense?
                302-6.9
                Where may I/we occupy temporary quarters at Government expense?
                302-6.10
                May my immediate family and I occupy temporary quarters at different locations?
                302-6.11
                What methods may my agency use to reimburse me for TQSE?
                302-6.12
                Must I document my TQSE to receive reimbursement?
                302-6.13
                How soon may I/we begin occupying temporary quarters at Government expense?
                302-6.14
                How is my TQSE allowance affected if my temporary quarters become my permanent residence quarters?
                302-6.15
                May I receive an advance of funds for TQSE?
                302-6.16
                May I receive a TQSE allowance if I am receiving another subsistence expenses allowance?
                302-6.17
                Am I eligible for a TQSE allowance if I transfer to a foreign area?
                302-6.18
                May I be reimbursed for transportation expenses incurred while I am occupying temporary quarters?
              
              
                
                Subpart B—Actual TQSE Method of Reimbursement
                302-6.100
                What am I paid under the actual TQSE reimbursement method?
                302-6.101
                May my agency reduce my TQSE allowance below the “maximum allowable amount”?
                302-6.102
                What is the “applicable per diem rate” under the actual TQSE reimbursement method?
                302-6.103
                What is the latest period for which actual TQSE reimbursement may begin?
                302-6.104
                How long may I be authorized to claim actual TQSE reimbursement?
                302-6.105
                What is a “compelling reason” warranting extension of my authorized period for claiming an actual TQSE reimbursement?
                302-6.106
                May I interrupt occupancy of temporary quarters?
                302-6.107
                What effect do partial days of temporary quarters occupancy have on my authorized period for claiming actual TQSE reimbursement?
                302-6.108
                When does my authorized period for claiming actual TQSE reimbursement end?
                302-6.109
                May the period for which I am authorized to claim actual TQSE reimbursement for myself be different from that of my immediate family?
                302-6.110
                What effect do partial days have on my actual TQSE reimbursement?
                302-6.111
                May I and/or my immediate family occupy temporary quarters longer than the period for which I am authorized to claim actual TQSE reimbursement?
              
              
                Subpart C—Lump Sum Payment
                302-6.200
                What am I paid under the TQSE lump sum payment method?
                302-6.201
                How do I determine the amount of my TQSE lump sum payment?
                302-6.202
                Will I receive additional TQSE reimbursement if my TQSE lump sum payment is not adequate to cover my actual TQSE?
                302-6.203
                May I retain any balance left over from my TQSE lump sum payment if such payment is more than adequate?
                302-6.204
                Am I required to file a voucher after occupying temporary quarters if I selected the TQSE lump sum payment?
              
              
                Subpart D—Agency Responsibilities
                302-6.300
                How should we administer the TQSE allowance?
                302-6.301
                What governing policies must we establish for the TQSE allowance?
                302-6.302
                Under what circumstances may we authorize the TQSE allowance?
                302-6.303
                What factors should we consider in determining whether the TQSE allowance is actually necessary?
                302-6.304
                What factors should we consider in determining whether to offer an employee a lump sum payment option for TQSE?
                302-6.305
                Must we require transferees to sign a statement that TQSE will be incurred?
                302-6.306
                When must we make the lump sum TQSE payment to the transferee?
                302-6.307
                What factors should we consider in determining whether quarters are temporary?
              
            
            
              Authority:
              5 U.S.C. 5738; 20 U.S.C. 905(a); E.O. 11609, as amended, 3 CFR, 1971-1975 Comp., p. 586.
            
            
              Source:
              FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, unless otherwise noted.
            
            
              Subpart A—General Rules
              
                Note to subpart A:
                Use of pronouns “I”, “you”, and their variants throughout this subpart refers to the employee, unless otherwise noted.
              
              
                § 302-6.1
                What are “temporary quarters?'
                The term “temporary quarters” refers to lodging obtained for the purpose of temporary occupancy from a private or commercial source.
              
              
                § 302-6.2
                What are “temporary quarters subsistence expenses (TQSE)”?
                “Temporary quarters subsistence expenses” or “TQSE” are subsistence expenses incurred by an employee and/or his/her immediate family while occupying temporary quarters. TQSE does not include transportation expenses incurred during occupancy of temporary quarters (see § 302-6.18 for details).
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2010-02, 75 FR 24437, May 5, 2010]
              
              
                § 302-6.3
                What is the purpose of the TQSE allowance?
                The TQSE allowance is intended to reimburse an employee reasonably and equitably for subsistence expenses incurred when it is necessary to occupy temporary quarters.
              
              
                § 302-6.4
                Am I eligible for a TQSE allowance?
                You are eligible for a TQSE allowance if you are an employee who is authorized to transfer; and

                (a) Your new official station is located within the United States; and
                
                (b) Your old and new official stations are 50 miles or more apart (as measured by map distance) via a usually traveled surface route.
              
              
                § 302-6.5
                Who is not eligible for a TQSE allowance?
                New appointees, employees assigned under the Government Employees Training Act (5 U.S.C. 4109), and employees returning from an overseas assignment for the purpose of separation are not eligible for a TQSE allowance.
              
              
                § 302-6.6
                Must my agency authorize payment of a TQSE allowance?
                No, your agency determines whether it is in the Government's interest to pay TQSE.
              
              
                § 302-6.7
                Under what circumstances will I receive a TQSE allowance?
                You will receive a TQSE allowance if:
                (a) Your agency authorizes it before you occupy the temporary quarters (the agency authorization must specify the period of time allowed for you to occupy temporary quarters);
                (b) You have signed a service agreement; and
                (c) You meet any additional conditions your agency has established.
              
              
                § 302-6.8
                Who may occupy temporary quarters at Government expense?
                Only you and/or your immediate family may occupy temporary quarters at Government expense.
              
              
                § 302-6.9
                Where may I/we occupy temporary quarters at Government expense?
                You and/or your immediate family may occupy temporary quarters at Government expense within reasonable proximity of your old and/or new official stations. Neither you nor your immediate family may be reimbursed for occupying temporary quarters at any other location, unless justified by special circumstances that are reasonably related to your transfer.
              
              
                § 302-6.10
                May my immediate family and I occupy temporary quarters at different locations?
                Yes. For example, if you must vacate your home at the old official station and report to the new official station and your family remains behind until the end of the school year, you may need to occupy temporary quarters at the new official station while your family occupies temporary quarters at the old official station.
              
              
                § 302-6.11
                What methods may my agency use to reimburse me for TQSE?
                Your agency will reimburse you for TQSE under the actual expense method unless it permits the “lump sum” reimbursement method as an alternative. If your agency makes both methods available to you, you may select the one you prefer.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-01, 76 FR 18338, Apr. 1, 2011]
              
              
                § 302-6.12
                Must I document my TQSE to receive reimbursement?
                For lump sum TQSE reimbursement, you do not document your TQSE. For actual TQSE reimbursement, you must document your TQSE by itemizing each expense and providing receipts as required by §§ 301-11.25, 301-11.306 and 301-52.4(b) of this title.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-01, 76 FR 18338, Apr. 1, 2011]
              
              
                § 302-6.13
                How soon may I/we begin occupying temporary quarters at Government expense?
                As soon as your agency has authorized you to receive a TQSE allowance and you have signed a service agreement.
              
              
                § 302-6.14
                How is my TQSE allowance affected if my temporary quarters become my permanent residence quarters?
                If your temporary quarters become your permanent residence quarters, you may receive a TQSE allowance only if you show in a manner satisfactory to your agency that you initially intended to occupy the quarters temporarily.
              
              
                § 302-6.15
                May I receive an advance of funds for TQSE?

                Yes, if authorized in accordance with §§ 302-2.23, 302-2.24, and 302-2.25 of this chapter, your agency may advance the amount of funds necessary to cover your estimated TQSE expenses for up to 30 days. Your agency subsequently may advance additional funds for periods up to 30 days.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-01, 76 FR 18338, Apr. 1, 2011; FTR Amdt. 2014-01, 79 FR 49645, Aug. 21, 2014]
              
              
                § 302-6.16
                May I receive a TQSE allowance if I am receiving another subsistence expenses allowance?
                No, with one exception. You may receive a cost-of-living allowance payable under 5 U.S.C. 5941 in addition to a TQSE allowance.
              
              
                § 302-6.17
                Am I eligible for a TQSE allowance if I transfer to a foreign area?
                No, you may not receive a TQSE allowance under this part when you transfer to an area outside the United States. However, you may qualify for a comparable allowance under the Standardized Regulations (Government Civilians, Foreign Areas) prescribed by the Department of State.
              
              
                § 302-6.18
                May I be reimbursed for transportation expenses incurred while I am occupying temporary quarters?
                Transportation expenses incurred in the vicinity of the temporary quarters are not TQSE, and therefore, there is no authority to pay such expenses under TQSE.
                [FTR Amdt. 2010-02, 75 FR 24437, May 5, 2010]
              
            
            
              Subpart B—Actual TQSE Method of Reimbursement
              
                § 302-6.100
                What am I paid under the actual TQSE reimbursement method?
                Your agency will pay your actual TQSE incurred, provided the expenses are reasonable and do not exceed the maximum allowable amount. The “maximum allowable amount” is the “maximum daily amount” multiplied by the number of days you actually incur TQSE not to exceed the number of days authorized, taking into account that the rates change after 30 days in temporary quarters. The “maximum daily amount” is determined by adding the rates in the following table for you and each member of your immediate family authorized to occupy temporary quarters:
                
                  
                     
                    The “maximum daily amount” of TQSE under the actual expense method that
                    You and/or your unaccompanied spouse or domestic partner 1 may receive is
                    Your accompanied spouse, domestic partner or a member of your immediate family who is age 12 or older may receive is
                    A member of your immediate family who is under age 12 may receive is
                  
                  
                    For:
                  
                  
                    The first 30 days of temporary quarters
                    The applicable per diem rate
                    .75 times the applicable per diem rate
                    .5 times the applicable per diem rate.
                  
                  
                    Any additional days of temporary quarters
                    .75 times the applicable per diem rate
                    .5 times the applicable per diem rate
                    .4 times the applicable per diem rate.
                  
                  
                    1 (That is, when the spouse or domestic partner necessarily occupies temporary quarters in lieu of the employee or in a location separate from the employee.)
                
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2010-06, 75 FR 67631, Nov. 3, 2010]
              
              
                § 302-6.101
                May my agency reduce my TQSE allowance below the “maximum allowable amount”?
                Yes, if the estimated daily amount of your TQSE is determined in advance to be lower than the maximum daily amount, your agency may reduce the maximum allowable amount to your expected expenses.
              
              
                
                § 302-6.102
                What is the “applicable per diem rate” under the actual TQSE reimbursement method?
                The “applicable per diem rate” under the actual TQSE reimbursement method is as follows:
                
                  
                    For temporary quarters located in
                    The applicable per diem rate is
                  
                  
                    The continental United States (CONUS)
                    The standard CONUS rate.
                  
                  
                    Outside the Continental United States (OCONUS)
                    The locality rate established by the Secretary of Defense or the Secretary of State under § 301-11.6 of this title.
                  
                
              
              
                § 302-6.103
                What is the latest period for which actual TQSE reimbursement may begin?
                The period must begin before the maximum time for beginning allowable travel and transportation under § 302-2.9.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2014-01, 79 FR 49645, Aug. 21, 2014]
              
              
                § 302-6.104
                How long may I be authorized to claim actual TQSE reimbursement?
                Your agency may authorize you to claim actual TQSE in increments of 30-days or less, not to exceed 60 consecutive days. However, if your agency determines that there is a compelling reason for you to continue occupying temporary quarters after 60 consecutive days, it may authorize an extension of up to 60 additional consecutive days. Under no circumstances may you be authorized reimbursement for actual TQSE for more than a total of 120 consecutive days.
              
              
                § 302-6.105
                What is a “compelling reason” warranting extension of my authorized period for claiming an actual TQSE reimbursement?
                A “compelling reason” is an event that is beyond your control and is acceptable to your agency. Examples include, but are not limited to when:
                (a) Delivery of your household goods to your new residence is delayed due to strikes, customs clearance, hazardous weather, fires, floods or other acts of God, or similar events.
                (b) You cannot occupy your new permanent residence because of unanticipated problems (e.g., delay in settlement on the new residence, or short-term delay in construction of the residence).
                (c) You are unable to locate a permanent residence which is adequate for your family's needs because of housing conditions at your new official station.
                (d) Sudden illness, injury, your death or the death of your immediate family member; or
                (e) Similar reasons.
              
              
                § 302-6.106
                May I interrupt occupancy of temporary quarters?
                Yes, your authorized period for claiming actual TQSE reimbursement is measured on consecutive days, and once begun, normally continues to run whether or not you occupy temporary quarters. You may, however, interrupt your authorized period for claiming actual TQSE reimbursement in the following instances:
                (a) For the time allowed for en route travel between the old and new official stations;
                (b) For circumstances attributable to official necessity such as an intervening temporary duty assignment or military duty; or
                (c) For a non-official necessary interruption such as hospitalization, approved sick leave, or other reason beyond your control and acceptable to your agency.
              
              
                § 302-6.107
                What effect do partial days of temporary quarters occupancy have on my authorized period for claiming actual TQSE reimbursement?
                Occupancy of temporary quarters for less than a whole day constitutes one full day of your authorized period. (However, see § 302-6.110 regarding en route travel.)
              
              
                § 302-6.108
                When does my authorized period for claiming actual TQSE reimbursement end?
                The period ends at midnight on the earlier of:
                (a) The day preceding the day you and/or any member of your immediate family occupies permanent residence quarters.
                (b) The day your authorized period for claiming actual TQSE reimbursement expires.
              
              
                
                § 302-6.109
                May the period for which I am authorized to claim actual TQSE reimbursement for myself be different from that of my immediate family?
                No, the eligibility period for which you are authorized to claim actual TQSE reimbursement for yourself and for each member of your immediate family must run concurrently.
              
              
                § 302-6.110
                What effect do partial days have on my actual TQSE reimbursement?
                You may not receive reimbursement under both the actual TQSE allowance and another subsistence expenses allowance within the same day, with one exception. If you claim TQSE reimbursement on the same day that en route travel per diem ends, your en route travel per diem will be computed under applicable partial day rules and you also may be reimbursed for actual TQSE you incur after 6 p.m. of that day.
              
              
                § 302-6.111
                May I and/or my immediate family occupy temporary quarters longer than the period for which I am authorized to claim actual TQSE reimbursement?
                Yes, but you will not be reimbursed for any of the expenses you incur during the unauthorized period.
              
            
            
              Subpart C—Lump Sum Payment
              
                Source:
                FTR Amdt. 2011-01, 76 FR 18338, Apr. 1, 2011, unless otherwise noted.
              
              
                § 302-6.200
                What am I paid under the TQSE lump sum payment method?
                If your agency offers, and you select the lump sum TQSE payment, you are paid a lump sum for each day authorized up to 30 days. The maximum number of days that may be used for the TQSE lump sum calculation is 30; no extensions are allowed under the lump sum payment method.
              
              
                § 302-6.201
                How do I determine the amount of my TQSE lump sum payment?
                (a) For yourself, multiply the number of days your agency authorizes TQSE by .75 times the maximum per diem rate (that is, lodging plus meals and incidental expenses) prescribed by § 301-11.6 of this subtitle for the locality at the old or new official station or combination thereof, wherever TQ will be occupied. Please note that for non-foreign OCONUS, the Department of Defense Per Diem, Travel and Transportation Allowances Committee establishes the per diem rate, and for foreign OCONUS, the Department of State establishes the per diem rates.
                (b) For each member of your immediate family, multiply the same number of days by .25 times the same per diem rate, as described in paragraph (a) of this section.
                (c) Your lump sum payment will be the sum of the calculations in paragraphs (a) and (b) of this section.
              
              
                § 302-6.202
                Will I receive additional TQSE reimbursement if my TQSE lump sum payment is not adequate to cover my actual TQSE?
                No, you will not receive additional TQSE reimbursement if the lump sum payment is not adequate to cover your actual TQSE.
              
              
                § 302-6.203
                May I retain any balance left over from my TQSE lump sum payment if such payment is more than adequate?
                Yes, if your lump sum TQSE payment is more than adequate to cover your actual TQSE expenses, any balance belongs to you. (E.g., if your agency authorizes and you accept a lump sum payment for 15 days of TQSE and you vacate TQ after 10 days for any reason, you would retain the remaining balance for the 5 days of TQSE not incurred).
              
              
                § 302-6.204
                Am I required to file a voucher after occupying temporary quarters if I selected the TQSE lump sum payment?

                No, you are not required to file a voucher after occupying temporary quarters if you have selected the lump sum payment. The intent of the lump sum payment is to simplify the process and eliminate the need for filing a voucher. However, your agency may require that you sign a voucher or other document before they pay your lump sum TQSE to you, and your agency may at any time request proof that you actually occupied TQ, even if not for the full length of time on which the lump sum calculation was based. In the absence of sufficient proof of TQSE occupancy, your agency may demand repayment of the TQSE lump sum payment in accordance with § 302-6.305.
              
            
            
              Subpart D—Agency Responsibilities
              
                Note to subpart D:
                Use of pronouns “we”, “you”, and their variants throughout this subpart refers to the agency.
              
              
                § 302-6.300
                How should we administer the TQSE allowance?
                Temporary quarters should be used only if, and only for as long as, necessary until the employee and/or his/her immediate family can move into permanent residence quarters. You must administer the TQSE allowance to minimize or avoid other relocation expenses.
              
              
                § 302-6.301
                What governing policies must we establish for the TQSE allowance?
                You must establish policies and procedures governing:
                (a) When you will authorize temporary quarters for employees;
                (b) Who will determine if temporary quarters is appropriate in each situation;
                (c) If and when you will authorize the lump sum option for TQSE reimbursement;
                (d) Who will determine the appropriate period of time for which TQSE reimbursement will be authorized, including approval of extensions and interruptions of temporary quarters occupancy; and
                (e) Who will determine whether quarters were indeed temporary, if there is any doubt.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-01, 76 FR 18338, Apr. 1, 2011]
              
              
                § 302-6.302
                Under what circumstances may we authorize the TQSE allowance?
                You may authorize a TQSE allowance on an individual-case basis when use of temporary quarters is justified in connection with an employee's transfer to a new official station. You may not authorize a TQSE allowance for vacation purposes or other reasons unrelated to the transfer.
              
              
                § 302-6.303
                What factors should we consider in determining whether the TQSE allowance is actually necessary?
                The factors you should consider include:
                (a) The length of time the employee should reasonably be expected to occupy his/her residence at the old official station prior to reporting for duty at the new official station. An employee and his/her immediate family should continue to occupy the residence at the old official station for as long as practicable to avoid the necessity for temporary quarters.
                (b) The existence of less expensive alternatives. If a less expensive alternative to the TQSE allowance exists that will enable the employee to find permanent quarters at the new official station, you should consider such an alternative. For example, authorize a househunting trip instead of temporary quarters if it would cost less overall.
                (c) The existence of other opportunities to arrange for permanent quarters. Consider whether the employee had other adequate opportunity to arrange for permanent quarters. For example, you should not authorize temporary quarters if the employee had adequate opportunity during an extended temporary duty assignment to arrange for permanent quarters.
              
              
                § 302-6.304
                What factors should we consider in determining whether to offer an employee a lump sum payment option for TQSE?
                When determining whether to offer an employee the lump sum payment option for TQSE the following factors should be considered:
                (a) Ease of administration. A lump sum for TQSE is paid to the employee prior to the occupancy of TQ, and the after the fact voucher process is eliminated under this method. Actual TQSE reimbursement requires an agency to review claims for the validity, accuracy, and reasonableness of each expense amount.
                (b) Cost consideration. You should weigh the cost of each alternative. Actual TQSE reimbursement may extend up to 120 days, while the lump sum payment is limited to a maximum of 30 days.
                (c) Treatment of employee. The employee is allowed to choose between actual TQSE reimbursement and the lump sum TQSE payment when you offer the lump sum payment method. You therefore should weigh employee morale and productivity considerations against actual cost considerations in determining which method to offer.
                [FTR Amdt. 2011-01, 76 FR 18338, Apr. 1, 2011]
              
              
                § 302-6.305
                Must we require transferees to sign a statement that TQSE will be incurred?
                Yes, transferees electing the TQSE lump sum payment option must sign a statement, which should be included as part of the service agreement, asserting that they will occupy TQ and will incur TQSE. If no TQSE are incurred, the transferee must return all monies advanced for the lump sum TQSE payment to the agency.
                [FTR Amdt. 2011-01, 76 FR 18338, Apr. 1, 2011]
              
              
                § 302-6.306
                When must we make the lump sum TQSE payment to the transferee?
                You must pay the transferee the lump sum TQSE payment prior to the occupancy of TQ. You should make the lump sum TQSE payment as close as is reasonably possible to the time that the transferee will begin occupancy of TQ.
                [FTR Amdt. 2011-01, 76 FR 18338, Apr. 1, 2011]
              
              
                § 302-6.307
                What factors should we consider in determining whether quarters are temporary?
                In determining whether quarters are “temporary”, you should consider factors such as the duration of the lease, movement of household effects into the quarters, the type of quarters, the employee's expressions of intent, attempts to secure a permanent dwelling, and the length of time the employee occupies the quarters.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2011-01, 76 FR 18338, Apr. 1, 2011]
              
            
          
        
        
          
          SUBCHAPTER D—TRANSPORTATION AND STORAGE OF PROPERTY
          
            Pt. 302-7
            PART 302-7—TRANSPORTATION AND TEMPORARY STORAGE OF HOUSEHOLD GOODS, PROFESSIONAL BOOKS, PAPERS, AND EQUIPMENT, (PBP&E) AND BAGGAGE ALLOWANCE
            
              
                Subpart A—General Rules
                Sec.
                302-7.1
                Who is eligible for the transportation and temporary storage of household goods (HHG) at Government expense?
                302-7.2
                What is the maximum weight of HHG that may be transported or stored at Government expense?
                302-7.3
                May HHG be transported or stored in more than one lot?
                302-7.4
                Who pays for shipping professional books, papers, and equipment (PBP&E)?
                302-7.5
                What happens if the HHG shipment includes PBP&E, and it might exceed, or did exceed, the 18,000 pounds net weight allowance?
                302-7.6
                What are the authorized origin and destination points for the transportation of HHG and PBP&E?
                302-7.7
                May the origin and destination points be other than that prescribed in § 302-7.6?
                302-7.8
                At what location can CONUS-to-CONUS or OCONUS-to-CONUS HHG shipments be temporarily stored?
                302-7.9
                What are the time limits for the temporary storage of authorized HHG shipments?
                302-7.10
                What are the reasons that would justify the additional storage beyond the initial 60 days CONUS and 90 days OCONUS limits?
                302-7.11
                Is property acquired en route eligible for transportation at Government expense?
                302-7.12
                What is the Government's liability for loss or damage to HHG?
                302-7.13
                What are the various methods of shipping HHG and how is the weight determined for each type of shipment?
                302-7.14
                What methods of transporting and paying for the movement of HHG, PBP&E and temporary storage are authorized?
                302-7.15
                Are there any disadvantages to using the commuted rate method for transporting HHG, PBP&E and temporary storage?
                302-7.16
                Must I use the methods selected by my agency for transportation and temporary storage of my HHG and PBP&E?
                302-7.17
                Is the maximum weight allowance for HHG and temporary storage limited when quarters are furnished or partly furnished by the Government OCONUS or upon return to CONUS?
                302-7.18
                May PBP&E be transported at Government expense upon returning to CONUS for separation from Government service, after completion of an OCONUS assignment?
                302-7.19
                Who is liable for any loss or damage to HHG incident to an authorized relocation?
                302-7.20
                Should I include items that are irreplaceable or of extremely high monetary or sentimental value in my HHG shipment?
                302-7.21
                If my HHG shipment includes an item for which a weight additive is assessed by the HHG carrier (e.g., boat, trailer, ultralight vehicle), am I responsible for payment?
              
              
                Subpart B—Commuted Rate
                302-7.100
                How are the charges of transporting HHG, and temporary storage calculated?
                302-7.101
                Where can the commuted rate schedules for the transportation of HHG and temporary storage be found?
                302-7.102
                How is the mileage distance determined under the commuted rate method?
                302-7.103
                How are the charges calculated when a carrier charges a minimum weight, but the actual weight of HHG, PBP&E and temporary storage is less than the minimum weight charged?
                302-7.104
                What documentation must be provided for reimbursement?
                302-7.105
                May an advance of funds be authorized for transporting HHG and temporary storage?
                302-7.106
                What documentation is required to receive an advance under the commuted rate method?
                302-7.107
                May my HHG be temporarily stored at Government expense?
                302-7.108
                What temporary storage expenses will be reimbursed?
                302-7.109
                Are receipts required?
                302-7.110
                Is there a reimbursement limit?
              
              
                Subpart C—Actual Expense Method
                302-7.200
                How are charges paid and who makes the arrangements for transporting HHG, PBP&E and temporary storage under the actual expense method?
                302-7.201

                Is temporary storage in excess of authorized limits and excess valuation of goods and services payable at Government expense?
              
              
                Subpart D—Baggage Allowance
                302-7.300
                When may I be authorized an unaccompanied air baggage (UAB) shipment?
                302-7.301
                Is my UAB shipment in addition to the 18,000 pounds net weight of the HHG weight allowance?
                302-7.302
                What is the maximum weight allowance for a UAB shipment?
                302-7.303
                When may my agency authorize the shipment of UAB by expedited means?
                302-7.304
                Who makes arrangements for transporting my UAB?
                302-7.305
                When must my agency ship my UAB?
              
              
                Subpart E—Agency Responsibilities
                302-7.400
                What policies and procedures must we establish for this subpart?
                302-7.401
                What method of transportation and payment should we authorize for shipment and temporary storage of HHG?
                302-7.402
                What method of transportation and payment should we authorize for shipment of PBP&E and UAB?
                302-7.403
                What guidelines must we follow when authorizing transportation of PBP&E as an administrative expense?
                302-7.404
                Are separate weight certificates required when HHG are shipped under the actual expense method and PBP&E are shipped as an administrative expense in the same lot?
                302-7.405
                How must we arrange and pay for transportation of HHG and UAB, if we have authorized actual expense for transportation?
              
            
            
              Authority:
              5 U.S.C. 5738; 20 U.S.C. 905(a); E.O. 11609, as amended, 3 CFR, 1971-1975 Comp., p. 586.
            
            
              Source:
              FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, unless otherwise noted.
            
            
              Subpart A—General Rules
              
                Note to subpart A:
                Use of pronouns “I”, “you”, and their variants throughout this subpart refers to the employee, unless otherwise noted.
              
              
                § 302-7.1
                Who is eligible for the transportation and temporary storage of household goods (HHG) at Government expense?
                The following are eligible for the transportation and temporary storage of household goods (HHG) at Government expense when a relocation has been determined to be in the interest of the Government:
                (a) An employee transferred between official stations, within or outside the continental United States (CONUS);
                (b) A new appointee to his/her first official station within or outside the CONUS;
                (c) An employee being returned to CONUS for separation from an outside CONUS assignment, after completion of an agreed upon period of services;
                (d) An SES employee authorized last move home benefits under §§ 302-3.304 through 302-3.315 of this chapter;
                (e) An employee authorized a temporary change of station (TCS).
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2010-07, 75 FR 72968, Nov. 29, 2010; FTR Amdt. 2011-01, 76 FR 18339, Apr. 1, 2011]
              
              
                § 302-7.2
                What is the maximum weight of HHG that may be transported or stored at Government expense?

                (a) The maximum weight allowance of HHG that may be shipped or stored at Government expense is 18,000 pounds net weight. For uncrated or van line shipments, a 2,000 pound allowance is added to the 18,000 pounds net weight allowance to cover packing materials for the shipment. In no case may a shipment weigh over 20,000 gross pounds (the 18,000 pounds net weight of the uncrated HHG plus the 2,000 pound allowance for packing materials). The relocating employee is responsible for reimbursing the Government for all costs incurred if the shipment is overweight. For determining the weight of crated shipments, containerized shipments, and constructive weight for other types of household good shipments, please see the chart in § 302-7.13.
                (b) An agency may establish a lower net weight allowance and a lower allowance for packing materials in special circumstances, such as transferring an employee into government-furnished quarters.
                [FTR Amdt. 2011-01, 76 FR 18339, Apr. 1, 2011]
              
              
                § 302-7.3
                May HHG be transported or stored in more than one lot?
                Household goods may be transported and stored in multiple lots, however, your maximum HHG weight allowance is based upon shipping and storing all HHG as one lot.
              
              
                
                § 302-7.4
                Who pays for shipping professional books, papers, and equipment (PBP&E)?
                The agency may pay for shipping PBP&E as a discretionary item. When authorized, shipping PBP&E is considered an administrative cost to the agency. However, for ease of administration in calculating this allowance, PBP&E should be included as part of the HHG shipment, if possible. That is, if the net weight of the HHG plus the PBP&E is less than 18,000 pounds, the agency should ship the items together and pay for the HHG shipment in one payment.
                [FTR Amdt. 2011-01, 76 FR 18339, Apr. 1, 2011]
              
              
                § 302-7.5
                What happens if the HHG shipment includes PBP&E, and it might exceed, or did exceed, the 18,000 pounds net weight allowance?

                (a) Separate the PBP&E and have the HHG carrier estimate the weight of the PBP&E before the HHG shipment is picked up. Subtract 110 percent of the estimated PBP&E weight (to adjust for packing materials) from the estimated gross weight as shown on the shipping documents (i.e., net weight minus the PBP&E minus 10 percent of the PBP&E). If the result is more than the 18,000 pounds net weight allowance, then the shipment exceeds the net weight allowance.
                (b) If you did not discover that the HHG shipment exceeded the net weight allowance in advance, and if you did not weigh or estimate the PBP&E before shipping it, then weigh the PBP&E before it is delivered. Determine if the shipment exceeds the net weight allowance by applying the formula in paragraph (a) of this section.
                (c) If the calculation in paragraph (a) of this section shows that the shipment does not exceed the net weight allowance, then the agency may transport and pay for shipping the PBP&E plus packing materials with the household goods.
                (d) However, if the calculation in paragraph (a) of this section shows that the shipment may exceed the net weight allowance, and if the employee was authorized PBP&E, then the employee must pay for shipping all weight that exceeds the net weight allowance for their HHG, minus the PBP&E and packing materials for both. The agency may then pay for shipping the PBP&E as an administrative expense.
                (e) The agency may require reasonable documentation of the items requesting to be shipped as PBP&E and the weight of the PBP&E.
                [FTR Amdt. 2011-01, 76 FR 18339, Apr. 1, 2011]
              
              
                § 302-7.6
                What are the authorized origin and destination points for the transportation of HHG and PBP&E?
                The authorized origin and destination points for the transportation of HHG and PBP&E vary by category of employee and are listed in the following table:
                
                  Transportation of HHG and PBP&E
                  
                    Category of employee
                    Authorized origin/destination
                  
                  
                    (a) Employee transferred between official stations
                    Between the old and new official stations (including to/from extended storage location when authorized).
                  
                  
                    (b) New appointee
                    From place of actual residence to new official station (including to location of extended storage when authorized).
                  
                  
                    (c) Employee returning from outside CONUS assignment for separation from Government service
                    Last official station and extended storage location, when authorized, to place of actual residence.
                  
                  
                    (d) Employee authorized separation travel at Government expense to actual residence but retiring at the OCONUS official station or an alternate location
                    From any location, including actual residence and extended storage location to any other location (including the OCONUS official station), not to exceed the constructive transportation cost from the official station and extended storage location (respectively) to the actual residence.
                  
                  
                    (e) SES last move home benefits
                    From the last official station and extended storage location, when authorized, to the place of selection.
                  
                  
                    (f) Temporary change of official station (TCS)
                    From the current official station to the TCS location and return (includes to and from extended storage location when authorized).
                  
                
                [FTR Amdt. 2011-01, 76 FR 18339, Apr. 1, 2011]
              
              
                § 302-7.7
                May the origin and destination points be other than that prescribed in § 302-7.6?

                Yes, shipments may originate or terminate at any location; however, your reimbursement is limited to the cost of transporting the property in one lot from the authorized origin to the authorized destination.
              
              
                § 302-7.8
                At what location can CONUS-to-CONUS or OCONUS-to-CONUS HHG shipments be temporarily stored?
                Your HHG may be placed in temporary storage at origin, in transit, at destination, or any combination thereof upon agency approval.
                [FTR Amdt. 2011-01, 76 FR 18340, Apr. 1, 2011]
              
              
                § 302-7.9
                What are the time limits for the temporary storage of authorized HHG shipments?
                (a) For CONUS to CONUS shipments. The initial period of temporary storage at Government expense may not exceed 60 days. You may request additional time, up to a maximum of 90 days, and you must make such a request prior to the expiration of the original 60 days. This extension must be approved by the agency official designated for such requests. Under no circumstances may temporary storage at Government expense for CONUS to CONUS shipments exceed a total of 150 days.
                (b) For shipments that include an OCONUS origin or destination. The initial period of temporary storage at Government expense may not exceed 90 days. You may request additional time, up to a maximum of 90 days, and you must make such a request prior to the expiration of the original 90 days. This extension must be approved by the agency official designated for such requests. Under no circumstances may temporary storage for shipments at Government expense that include an OCONUS origin or destination exceed a total of 180 days.
                [FTR Amdt. 2011-01, 76 FR 18340, Apr. 1, 2011]
              
              
                § 302-7.10
                What are the reasons that would justify the additional storage beyond the initial 60 days CONUS and 90 days OCONUS limits?
                Reasons for justifying temporary storage beyond the initial limit include, but are not limited to:
                (a) An intervening temporary duty or long-term training assignment;
                (b) Non-availability of suitable housing;
                (c) Completion of residence under construction;
                (d) Serious illness of employee or illness or death of a dependent; or
                (e) Strikes, acts of God, or other circumstances beyond the control of the employee.
                [FTR Amdt. 2011-01, 76 FR 18340, Apr. 1, 2011]
              
              
                § 302-7.11
                Is property acquired en route eligible for transportation at Government expense?
                No, property acquired en route will not be eligible for transportation at Government expense.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2011-01, 76 FR 18340, Apr. 1, 2011]
              
              
                § 302-7.12
                What is the Government's liability for loss or damage to HHG?
                The Government's liability for loss or damage to HHG is determined by your agency under title 31 U.S.C. 3721-3723 and agency implementing rules and regulations issued pursuant to the law.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2011-01, 76 FR 18340, Apr. 1, 2011]
              
              
                § 302-7.13
                What are the various methods of shipping HHG and how is the weight determined for each type of shipment?
                HHG should be shipped by the most economical method available. The various methods of shipment and weight calculations include the following:
                
                  
                    Method of shipment
                    How weight of shipment is determined
                  
                  
                    (a) Uncrated (shipped in HHG movers van or similar conveyance)
                    An allowance of up to 2,000 pounds, exclusive of the 18,000 pounds net weight of HHG shipment, is used for the packing weight covering barrels, boxes, cartons, and similar material but does not include pads, chains, dollies and other equipment to load and secure the shipment.
                  
                  
                    
                    (b) Crated shipments
                    When crated the net weight will not include the weight of the crating material. The net weight will be computed as being 60 percent of the gross weight. However, if the net weight computed in this manner exceeds the applicable weight limitation and if it is determined that, for reasons beyond the employee's control, unusually heavy crating and packing materials were necessarily used, the net weight may be computed at less than 60 percent of the gross weight.
                  
                  
                    (c) Containerized shipments (Special containers designed, e.g., lift vans, CONEX transporters, HHG shipping boxes, for repeated use)
                    When the known tare weight does not include the weight of interior bracing and padding materials but only the weight of the container, the net weight will be 85 percent of the gross weight less the weight of the container. If the known tare weight includes such material, so that the net weight is the same as it would be for uncrated shipments in interstate commerce, the net weight will not be subject to reduction.
                  
                  
                    (d) Constructive weight
                    If adequate scales are not available at origin, en route or at destination, a constructive weight based on 7 pounds per cubic foot of properly loaded van space may be used. Such weight may be used for a part-load when its weight could not be obtained, without first unloading it or other part-loads being carried in the same vehicle or when the HHG are not weighed because the carrier's charges for local or metropolitan area moves are properly computed on the basis other than weight or volume of the shipment (as when payment is based on an hourly rate and distance involved). In such instances a statement from the carrier showing the properly loaded van space required for the shipment should be obtained with respect to proof of entitlement to a commuted rate payment when net weight cannot be shown.
                  
                
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated and amended by FTR Amdt. 2011-01, 76 FR 18340, Apr. 1, 2011]
              
              
                § 302-7.14
                What methods of transporting and paying for the movement of HHG, PBP&E and temporary storage are authorized?
                There are two authorized methods of transporting and paying for the movement of HHG, PBP&E and temporary storage. Your agency will determine which of the following methods will be authorized.
                (a) Commuted rate system. Under the commuted rate system you assume total responsibility for arranging and paying for, at least the following services: packing/unpacking, crating/uncrating, pickup/deliver, weighing, line-haul, drayage, and temporary storage of your HHG and PBP&E with a commercial HHG carrier or by renting self drive equipment for a do-it-yourself move. When any PBP&E is transported as an administrative expense of your agency, all arrangements (e.g., packing/unpacking, pickup/delivery, weighing, temporary storage, etc.) will be handled and paid for by your agency.
                (b) Actual expense method. Under the actual expense method, your agency assumes the responsibility for arranging and paying for all aspects (e.g., packing/unpacking, pickup/delivery, weighing, line-haul, drayage, temporary storage, etc.), of transporting your HHG and PBP&E with a commercial HHG carrier.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2011-01, 76 FR 18340, Apr. 1, 2011]
              
              
                § 302-7.15
                Are there any disadvantages to using the commuted rate method for transporting HHG, PBP&E and temporary storage?
                Yes. The disadvantages to using the commuted rate method for transporting HHG, PBP&E and temporary storage are that the:
                (a) Government cannot take advantage of any special rates that may be offered only to Government shipments;
                (b) Commuted rate method does not apply to intrastate moves; and
                (c) Commuted rate method may not fully reimburse your out-of-pocket expenses.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2011-01, 76 FR 18340, Apr. 1, 2011]
              
              
                § 302-7.16
                Must I use the methods selected by my agency for transportation and temporary storage of my HHG and PBP&E?
                No, you do not have to use the method selected (see § 302-7.401) by your agency for transportation and temporary storage of your HHG and PBP&E. You may pursue other methods; however, your reimbursement is limited to the actual cost incurred, not to exceed what the Government would have incurred under the method selected by your agency.
                [FTR Amdt. 2011-01, 76 FR 18340, Apr. 1, 2011]
              
              
                § 302-7.17
                Is the maximum weight allowance for HHG and temporary storage limited when quarters are furnished or partly furnished by the Government OCONUS or upon return to CONUS?
                When quarters are furnished or partly furnished by the Government OCONUS, your agency may limit the weight of HHG and temporary storage that can be transported to that location. Only the authorized weight allowance that was shipped to the OCONUS location may be returned to CONUS upon completion of the tour of duty, unless the agency makes an exception under conditions specified in agency internal regulations.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2011-01, 76 FR 18340, Apr. 1, 2011]
              
              
                § 302-7.18
                May PBP&E be transported at Government expense upon returning to CONUS for separation from Government service, after completion of an OCONUS assignment?
                Any PBP&E that was transported as an administrative expense of the Government to the OCONUS assignment will be returned as an administrative expense of the Government to the place of actual residence or any other location, not to exceed the cost to the authorized destination.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2011-01, 76 FR 18340, Apr. 1, 2011]
              
              
                § 302-7.19
                Who is liable for any loss or damage to HHG incident to an authorized relocation?
                When transporting HHG under the commuted rate or actual expense method and a commercial HHG carrier is used, the carrier accepts limited liability for any loss or damage in accordance with HHG carrier tariffs. For transporting HHG by self drive equipment for a do-it-yourself-move and for any loss or damage not covered by the HHG carrier, see part 302-11 of this chapter.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2011-01, 76 FR 18340, Apr. 1, 2011]
              
              
                § 302-7.20
                Should I include items that are irreplaceable or of extremely high monetary or sentimental value in my HHG shipment?
                Generally no; items that are irreplaceable or of extremely high monetary or sentimental value should not be included in your HHG shipment. Additional insurance may be purchased, at your expense, to cover any loss or damage, however, such items are not necessarily provided special security. Accordingly, it is advisable that you or an immediate family member(s) transport such items personally.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2011-01, 76 FR 18340, Apr. 1, 2011]
              
              
                § 302-7.21
                If my HHG shipment includes an item for which a weight additive is assessed by the HHG carrier (e.g., boat, trailer, ultralight vehicle), am I responsible for payment?
                (a) No, you will not be responsible for the shipping charges that result from a weight additive so long as the actual weight of your HHG without the additive does not exceed the 18,000 pound net weight allowance for relocation. However you are responsible for any amount your HHG exceeds the 18,000 pound net weight allowance prior to the addition of the weight additive (e.g., when a weight additive of 700 pounds is imposed by a HHG carrier for a 65-pound canoe and the total net weight of the HHG, including the weight additive, is 18,765 pounds, you are only responsible for the 65 pounds actually added by the canoe).

                (b) You are also responsible for the cost of special packing, crating, and handling of the weight additive items, if any. See § 302-7.200 on how charges are paid and who makes the shipping arrangements.
                [FTR Amdt. 2011-01, 76 FR 18340, Apr. 1, 2011]
              
            
            
              
              Subpart B—Commuted Rate
              
                § 302-7.100
                How are the charges of transporting HHG, and temporary storage calculated?
                The charges for transporting HHG, and temporary storage are computed by multiplying the number of pounds shipped divided by 100 (within the 18,000 maximum limitation) by the applicable rate per one-hundred pounds for the distance transported. This includes, but is not limited to packing/unpacking, crating/uncrating, drayage, weighing, pickup/delivery, line-haul, accessorial charges, and temporary storage charges, including but not limited to handling in/out, etc. However, your reimbursement may not fully cover your total out-of-pocket expenses. In determining the distance shipped you may use the tariffs filed with GSA travel management centers or any other mileage guide authorized by your agency. If the exact mileage is not shown, the next higher mileage distance applies. If there is a minimum weight charge above the actual weight under applicable tariffs, reimbursement will be based on the minimum weight charge instead of the actual weight.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2013-03, 78 FR 75484, Dec. 12, 2013]
              
              
                § 302-7.101
                Where can the commuted rate schedules for the transportation of HHG and temporary storage be found?
                The commuted rate table is published at www.gsa.gov/relocationpolicy.
                
                [FTR Amdt. 2013-03, 78 FR 75484, Dec. 12, 2013]
              
              
                § 302-7.102
                How is the mileage distance determined under the commuted rate method?

                To determine the distance from the authorized origin to the authorized destination, you may use the tariffs filed with GSA travel management centers or any other mileage guide authorized by your agency.
                
                
                  Note to §§ 302-7.100 and 302-7.102:
                  Any substantial deviation from the distances shown in the authorized mileage guides must be explained on the travel claim.
                
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2013-03, 78 FR 75484, Dec. 12, 2013]
              
              
                § 302-7.103
                How are the charges calculated when a carrier charges a minimum weight, but the actual weight of HHG, PBP&E and temporary storage is less than the minimum weight charged?
                Charges for HHG, PBP&E and temporary storage are calculated based on the minimum weight charged by the carrier, but not to exceed 18,000 pounds.
              
              
                § 302-7.104
                What documentation must be provided for reimbursement?
                When claiming reimbursement under the commuted rate, you must provide:
                (a) A receipted copy of the bill of lading (reproduced copies are acceptable) including any attached weight certificate copies if issued; or
                (b) Other evidence showing points of origin and destination and the weight of your HHG, if no bill of lading was issued, or
                (c) If a commercial HHG carrier is not used, you are responsible for establishing the weight of the HHG, and temporary storage by obtaining proper certified weight certificates. Certified weight certificates include the gross and tare weights. This is required because payment at commuted rates on the basis of constructive weight usually is not possible.
              
              
                § 302-7.105
                May an advance of funds be authorized for transporting HHG and temporary storage?
                An advance of funds may be authorized when the transportation of HHG and temporary storage is authorized under the commuted rate method.
              
              
                § 302-7.106
                What documentation is required to receive an advance under the commuted rate method?
                To receive an advance under the commuted rate method, you must provide a copy of an estimate of costs from a commercial HHG carrier or a written statement that includes:
                (a) Origin and destination;
                (b) A signed copy of a commercial bill of lading annotated with actual weight (or other evidence of actual weight) or a reasonable estimate acceptable to your agency; and
                (c) Anticipated temporary storage period (not to exceed 90 days) at Government expense.
              
              
                
                § 302-7.107
                May my HHG be temporarily stored at Government expense?
                Yes, HHG may be stored at Government expense incident to the transporting of such goods either at the HHG carrier storage facility or a self storage facility. Storage may be at any combination of origin, en route locations or destination.
              
              
                § 302-7.108
                What temporary storage expenses will be reimbursed?
                The following will be reimbursed:
                (a) Reimbursable temporary storage cost incident to storage at the HHG carriers facility are:
                (1) Handling in;
                (2) Daily storage;
                (3) Handling out; and
                (4) Drayage to residence.
                (b) Reimbursable cost of storage at a self storage facility. This is the cost of the storage space that will reasonably accommodate the HHG transported.
              
              
                § 302-7.109
                Are receipts required?
                Yes, under the commuted rate system, a receipted copy of the warehouse or other bill for storage is required to support reimbursement.
              
              
                § 302-7.110
                Is there a reimbursement limit?

                Yes, reimbursement must not exceed the limits in the commuted rate table published by GSA and found at www.gsa.gov/relocationpolicy.
                
                [FTR Amdt. 2013-03, 78 FR 75484, Dec. 12, 2013]
              
            
            
              Subpart C—Actual Expense Method
              
                § 302-7.200
                How are charges paid and who makes the arrangements for transporting HHG, PBP&E and temporary storage under the actual expense method?
                Your agency is responsible for making all the necessary arrangements for transporting HHG, PBP&E, and temporary storage, including but not limited to packing/unpacking, crating/uncrating, pickup/delivery, weighing, line-haul, etc., under the actual expense method. Your agency will issue a Bill of Lading or any other shipping document with all charges billed directly to the agency. Any cost or weight in excess of 18,000 pounds will be at your expense. If the shipment exceeds the maximum weight prescribed in § 302-7.2, the Government will pay the total charges and the employee will reimburse the Government for the cost of transportation and other charges applicable to the excess weight.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 108, 67 FR 57969, Sept. 13, 2002]
              
              
                § 302-7.201
                Is temporary storage in excess of authorized limits and excess valuation of goods and services payable at Government expense?
                No, charges for excess weight, valuation above the minimum amount, and services obtained at higher costs must be borne by the employee in the same manner as he/she is responsible for excess transportation costs.
              
            
            
              Subpart D—Baggage Allowance
              
                Source:
                FTR Amdt. 2011-01, 76 FR 18340, Apr. 1, 2011, unless otherwise noted.
              
              
                § 302-7.300
                When may I be authorized an unaccompanied air baggage (UAB) shipment?
                UAB is used in connection with permanent change of station OCONUS, renewal agreement travel, and temporary change of station. You may be authorized a UAB shipment prior to transferring from a CONUS location to an OCONUS location, between OCONUS locations, or from an OCONUS location to a CONUS location. UAB for CONUS to CONUS shipments is not allowed under the FTR.
              
              
                § 302-7.301
                Is my UAB shipment in addition to the 18,000 pounds net weight of the HHG weight allowance?
                No, for all shipments made under the authority of the FTR, the UAB shipment is part of, not in addition to, the 18,000 pounds net weight allowance for HHG.
              
              
                § 302-7.302
                What is the maximum weight allowance for a UAB shipment?

                The maximum weight allowance your agency may grant for a UAB shipment is—
                
                (a) Up to 350 pounds actual weight (including the weight of the luggage or packing material) for the employee and each immediate family member 12 years of age and over; or
                (b) Up to 175 pounds actual weight (including the weight of the luggage or packing material) for each immediate family member under 12 years of age.
              
              
                § 302-7.303
                When may my agency authorize the shipment of UAB by expedited means?
                Your agency may authorize the shipment of UAB by expedited means when:
                (a) Shipment by a lower cost mode cannot deliver the items being shipped by the time they will be needed by the employee and/or the employee's immediate family; or
                (b) You certify that expedited shipment of your UAB is necessary to carry out your assigned duties; or
                (c) Your agency determines that an expedited shipment is necessary to prevent undue hardship to you and members of your immediate family.
              
              
                § 302-7.304
                Who makes arrangements for transporting my UAB?
                Your agency or your agency's designee should arrange for the transport of your UAB. In limited situations, the agency may ask the employee to make the arrangements for a UAB shipment.
              
              
                § 302-7.305
                When must my agency ship my UAB?
                Your agency must ship your UAB in time to ensure that your shipment arrives by the time you (and/or your family) report to your new official station. Arrangements should begin prior to your and/or your family's departure to your new official station.
              
            
            
              Subpart E—Agency Responsibilities
              
                Source:
                FTR Amdt. 2011-01, 76 FR 18341, Apr. 1, 2011, unless otherwise noted.
              
              
                Note to subpart E:
                Use of pronouns “we,” “you,” and their variants throughout this subpart refers to the agency.
              
              
                § 302-7.400
                What policies and procedures must we establish for this subpart?
                You must establish policies and procedures as required for this subpart, including who will:
                (a) Administer your household goods program;
                (b) Authorize commuted rate or actual expense for transportation and payment for HHG, PBP&E, and temporary storage;
                (c) Authorize PBP&E to be transported as an agency administrative expense in accordance with FTR guidelines (usually the authorizing official for PBP&E will be at the employee's new official station);
                (d) Authorize an employee to ship UAB;
                (e) Collect any excess costs or charges;

                (f) Advise the employee on the Government's liability for any personal property damage or loss claims (See 31 U.S.C. 3721, et seq.);

                (g) Ensure that international HHG shipments by water are made on ships registered under the laws of the United States whenever such ships are available (see The Cargo Preference Act of 1904 (10 U.S.C. 2631) and The Cargo Preference Act of 1954 (46 U.S.C. 55302));
                (h) Authorize temporary storage in excess of the initial 60-day limit for CONUS shipments or 90-day limit for OCONUS shipments; and
                (i) Ensure pre-payment audits are completed.
              
              
                § 302-7.401
                What method of transportation and payment should we authorize for shipment and temporary storage of HHG?
                There are two methods of arranging and paying for shipment of HHG and providing for temporary storage: actual expense and commuted rate. You must authorize actual expense or commuted rate, depending on which is less costly to the Government. You must then specify the selected method on the relocation travel authorization.
                (a) Actual expense method. Under the actual expense method, the Government assumes the responsibility for arranging and paying for the actual expenses of all aspects of shipping the employee's HHG, including PBP&E, if any. These expenses may include but are not limited to: Packing/unpacking, crating/uncrating, pickup/delivery, weighing, line-haul, drayage, and temporary storage. This method is used for all shipments to/from/between OCONUS, and within CONUS where deemed economical to the Government.
                (b) Commuted rate system.
                
                (1) Under the commuted rate system, the employee assumes total responsibility for arranging and paying for the expenses of all aspects of shipping the employee's HHG, including PBP&E, if any. These expenses may include but are not limited to: Packing/unpacking, crating/uncrating, pickup/delivery, weighing, line-haul, drayage, and temporary storage. This method is used only for shipments within CONUS, and only where it is less costly to the Government than actual expense. The employee may arrange for shipment with a commercial HHG carrier or may rent self-drive equipment for a do-it-yourself move.
                (2) The commuted rate is calculated based on published HHG tariffs applied to the actual weight of the goods being shipped (subject also to the weight limitation in §§ 302-7.2 through 302-7.5).

                (3) If a PBP&E shipment causes the weight of a shipment under the commuted rate method to exceed the 18,000 pounds net weight allowance for HHG, then the actual cost of shipping that excess weight attributed to the PBP&E may be paid as an administrative expense of the agency. In this case, all related transportation arrangements (e.g., packing/unpacking, crating/uncrating, pickup/delivery, weighing, temporary storage, etc.) associated with shipping this excess weight will be handled and paid for by the agency (see § 302-7.5 for the process of determining what will paid for by the agency).
              
              
                § 302-7.402
                What method of transportation and payment should we authorize for shipment of PBP&E and UAB?
                (a) You should authorize the actual expense method for shipping an employee's PBP&E only when the weight of the PBP&E causes the employee's shipment to exceed the maximum 18,000 pounds net HHG weight limitation and in accordance with § 302-7.403. Preferably, PBP&E should be identified and weighed prior to shipment, so the weight can easily be deducted from the 18,000 pounds net weight allowance. In cases where the weight of the PBP&E causes the shipment to exceed the 18,000 pounds net weight allowance for HHG, the PBP&E shipment may be paid for as an administrative expense by you, provided you authorized PBP&E.
                (b) You should authorize the actual expense method for shipping an employee's UAB. UAB should be identified, weighed, and shipped prior to shipment of HHG. In cases where the weight of the UAB causes the shipment to exceed the 18,000 pounds net weight allowance for HHG, the cost of the excess weight is the responsibility of the employee. Under the actual expense method of shipment, you are responsible for paying the bill of lading in full and then collecting any excess cost from the employee.
              
              
                § 302-7.403
                What guidelines must we follow when authorizing transportation of PBP&E as an administrative expense?
                You have the sole discretion to authorize transportation of PBP&E as an administrative expense and may do so provided that:
                (a) The authorizing official has certified that the PBP&E is necessary for performance of the employee's duties at the new duty station;
                (b) The authorizing official has certified that, if these items were not transported, the same or similar items would have to be obtained at Government expense for the employee's use at the new official station;
                (c) You have acquired evidence that transporting the PBP&E would cause the employees' HHG to exceed the 18,000 pounds net weight allowance; and
                (d) If you have requested it, the employee has provided reasonable documentation of the items requesting to be shipped as PBP&E and the weight of the PBP&E for review by the authorizing official (who is usually an official at the employee's new official station).
                
                  Note to § 302-7.403:

                  PBP&E transported as an agency administrative expense to an OCONUS location may be returned to CONUS as an agency administrative expense for an employee separating from Government service or returning to the actual place of residence and continuing in Government service.
                
              
              
                § 302-7.404
                Are separate weight certificates required when HHG are shipped under the actual expense method and PBP&E are shipped as an administrative expense in the same lot?
                Yes, separate weight certificates are required when the PBP&E and its packing allowance pushes the shipment over the net weight allowance. Otherwise, for administrative efficiency, the HHG shipment should be billed and paid for as a single shipment. If separate weight certificates are required, then the weight of PBP&E and the administrative appropriation chargeable must be listed as separate items on the bill of lading or other shipping document.
              
              
                § 302-7.405
                How must we arrange and pay for transportation of HHG and UAB, if we have authorized actual expense for transportation?
                When arranging transportation of HHG and UAB under the actual expense method, you should:
                (a) Determine the constructive cost of transporting the HHG plus the UAB, as follows:
                (1) Compute the cost of transporting the HHG (not including the UAB) in one lot, by the most economical means; be sure to include the cost of packing and unpacking.
                (2) Compute the cost of transporting the UAB.
                (3) If the HHG, including the UAB, exceeds the 18,000 pounds net weight allowance, then compute the cost of transporting only the net weight allowance as one shipment; again, be sure to include the cost of packing and unpacking.
                (4) The constructive cost is either that described in paragraph (a)(3) of this section or the sum of paragraphs (a)(1) and (a)(2) of this section, depending on whether the weight of the HHG, including the UAB, exceeds the net weight allowance.
                (b) Limit the employee's HHG plus UAB transportation payment to the constructive cost as described in paragraph (a)(4) of this section, so long as it is equal to or less than the 18,000 pound net limit of this Chapter;
                (c) Make arrangements for transporting the employee's HHG and UAB under two separate bills of lading, with direct payment by the agency for both; and
                (d) Advise employees of this relocation entitlement limitation and its potential to result in out-of-pocket expenses to the employee. That is, advise employees that they will have to use their personal funds to pay for transporting HHG (including UAB) in excess of 18,000 pounds net weight allowance.
              
            
          
          
            Pt. 302-8
            PART 302-8—ALLOWANCES FOR EXTENDED STORAGE OF HOUSEHOLD GOODS (HHG)
            
              
                Subpart A—General
                Sec.
                302-8.1
                When may extended storage of HHG be authorized?
                302-8.2
                What is the purpose of extended storage?
                302-8.3
                How will I know when my agency has made a decision to authorize extended storage of my HHG?
                302-8.4
                May I receive an advance of funds for storage allowances covered by this part?
              
              
                Subpart B—Extended Storage During Assignment to Isolated Locations in the Continental United States (CONUS)
                302-8.100
                What is the policy for extended storage of HHG during assignment to isolated locations in CONUS?
                302-8.101
                What are the criteria for determining whether an official station is an isolated official station for purposes of this part?
                302-8.102
                Am I eligible for extended storage of HHG and personal effects?
                302-8.103
                Where may my HHG be stored?
                302-8.104
                What are the allowable costs for storage?
                302-8.105
                May I transport a portion of my HHG to the official station and store the remainder at Government expense?
                302-8.106
                May I change from temporary to extended storage?
                302-8.107

                May I change from storage at personal expense to extended storage at Government expense?
                
                302-8.108
                What is the authorized time period for extended storage of my HHG?
              
              
                Subpart C—Extended Storage During Assignment Outside the Continental United States (OCONUS)
                302-8.200
                Am I eligible for extended storage during assignment OCONUS?
                302-8.201
                Am I entitled to reimbursement for extended storage of HHG?
                302-8.202
                Do provisions for the place, choice, or type of storage, allowable costs, or partial storage during assignment OCONUS differ from those prescribed for storage during assignment to isolated locations in CONUS?
                302-8.203
                What is the authorized time period for extended storage of my HHG?
              
              
                Subpart D—Storage During School Recess for Department of Defense Overseas Dependents School (DoDDS) Teachers
                302-8.300
                Under what authority am I provided storage during school recess?
                302-8.301
                What obligations do I have if I do not report for service at the beginning of the next school year?
              
              
                Subpart E—Agency Responsibilities
                302-8.400
                What policies must we establish for the allowance for extended storage of HHG?
                302-8.401
                How should we administer the authorization and payment of extended storage of HHG?
                302-8.402
                May we allow the employee to determine options in the preference of his/her storage?
              
            
            
              Authority:
              5 U.S.C. 5738; 20 U.S.C. 905(a); E.O. 11609, 36 FR 13747, 3 CFR, 1971-1975 Comp., p. 586.
            
            
              Source:
              FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, unless otherwise noted.
            
            
              Subpart A—General
              
                Note to subpart A:
                Use of pronouns “I”, “you”, and their variants throughout this subpart refers to the employee, unless otherwise noted.
              
              
                § 302-8.1
                When may extended storage of HHG be authorized?
                Your agency may authorize extended storage of HHG under the following circumstances:
                (a) Extended storage of HHG may be authorized in lieu of shipment when:
                (1) You are assigned to an isolated duty station within CONUS (see subpart B of this part);
                (2) You are assigned to an overseas official station where your agency limits the amount of HHG you may transport to that location;
                (3) You are assigned to an OCONUS official station and your agency determines extended storage is in the public interest or cost effective to do so; or
                (4) It is necessary for a temporary change of station (TCS).
                (b) Extended storage of HHG is not permitted for a career SES employee eligible for last move home benefits.
              
              
                § 302-8.2
                What is the purpose of extended storage?
                The purpose of extended storage is to assist in protecting personal items when you are:
                (a) Authorized a temporary change of station (TCS) under § 302-3.400 of this chapter;
                (b) Assigned to isolated locations in CONUS to which the employee cannot take or at which the employee is unable to use his/her HHG and personal effects because of the absence of residence quarters at that location,
                (c) Assigned OCONUS when:
                (1) The official station is one to which you cannot take or at which you are unable to use your HHG and your personal effects; or
                (2) The head of your agency authorizes storage of your HHG is in the public interest or is more economical than transporting; or
                (d) Storage is necessary during school recess for DoDDS teachers.
              
              
                § 302-8.3
                How will I know when my agency has made a decision to authorize extended storage of my HHG?
                Your agency will indicate on your travel authorization the specific allowances you are authorized as provided in this chapter.
              
              
                § 302-8.4
                May I receive an advance of funds for storage allowances covered by this part?
                No, an advance of funds is not allowed for storage allowances of HHG.
              
            
            
              
              Subpart B—Extended Storage During Assignment to Isolated Locations in the Continental United States (CONUS)
              
                § 302-8.100
                What is the policy for extended storage of HHG during assignment to isolated locations in CONUS?
                Extended storage of HHG belonging to an employee transferred or a new appointee assigned to an official station at an isolated location in CONUS may be allowed only when it is clearly justified under the conditions in this part and is not primarily for the convenience, or at the request of, the employee or the new appointee.
              
              
                § 302-8.101
                What are the criteria for determining whether an official station is an isolated official station for purposes of this part?
                (a) As determined by your agency, an official station at an isolated location is a place of permanent duty assignment in CONUS at which you have no alternative except to live where you are unable to use your HHG because:
                (1) The type of quarters you are required to occupy at the isolated official station will not accommodate your HHG; or
                (2) Residence quarters which would accommodate your HHG are not available within reasonable daily commuting distance of the official station.

                (b) The designation of an official station as isolated in accordance with paragraph (a) of this section shall not preclude a determination in individual instances that adequate housing is available for some employees stationed there based on housing which may be available within daily commuting distance and the size and other characteristics of each employee's immediate family. In such instances the station shall not be considered isolated with regard to you if your agency determines adequate family housing is available for you.
                
                
                  Note to § 302-8.101:
                  Heads of agencies concerned are responsible for designating the isolated official station at which conditions exist for allowing extended storage of HHG at Government expense for some or all employees.
                
              
              
                § 302-8.102
                Am I eligible for extended storage of HHG and personal effects?
                Yes, you are eligible for extended storage of HHG and personal effects if:
                (a) You are stationed at an isolated official station which your agency determines meets the criteria in § 302-8.101;
                (b) You performed relocation travel or travel as a new appointee; and
                (c) Your agency authorizes payment for extended storage of your HHG.
              
              
                § 302-8.103
                Where may my HHG be stored?
                Your HHG may be stored either in:
                (a) Available Government-owned storage space; or
                (b) Suitable commercial storage space obtained by the Government if:
                (1) Government-owned space is not available, or
                (2) Commercial storage space is more economical or suitable because of location, transportation costs, or for other reasons.
              
              
                § 302-8.104
                What are the allowable costs for storage?
                Allowable costs for storage include the cost of:
                (a) Necessary packing;
                (b) Crating;
                (c) Unpacking;
                (d) Uncrating;
                (e) Transportation to and from place of storage;
                (f) Charges while in storage; and
                (g) Other necessary charges directly relating to the storage as approved by your agency.
              
              
                § 302-8.105
                May I transport a portion of my HHG to the official station and store the remainder at Government expense?
                Yes, you may transport a portion of your HHG to the official station and store the remainder at Government expense, if authorized by your agency. The combined weight, however, of the HHG stored and transported must not exceed the maximum 18,000 pounds net weight.
              
              
                
                § 302-8.106
                May I change from temporary to extended storage?
                Yes, you may change from temporary to extended storage, if authorized by your agency.
              
              
                § 302-8.107
                May I change from storage at personal expense to extended storage at Government expense?
                Yes, you may change from storage at personal expense to extended storage at Government expense, if authorized by your agency.
              
              
                § 302-8.108
                What is the authorized time period for extended storage of my HHG?
                The authorized time period for extended storage of your HHG is for the duration of the assignment not to exceed 3-years. However:
                (a) Your agency will conduct periodic reviews to determine whether current housing conditions at your isolated official station warrant continuation of storage;
                (b) Eligibility for extended storage at Government expense will terminate on your last day of active duty at the isolated official station. However your HHG may remain in temporary storage for an additional period of time not to exceed 90 days, if approved by your agency.
                (c) When eligibility ceases, storage at Government expense may continue until the beginning of the second month after the month in which your tour at the official station OCONUS terminates, unless to avoid inequity your agency extends the period.
              
            
            
              Subpart C—Extended Storage During Assignment Outside the Continental United States (OCONUS)
              
                § 302-8.200
                Am I eligible for extended storage during assignment OCONUS?
                Yes, you are eligible for extended storage during assignment OCONUS if your agency authorizes it, and if:
                (a) The official station is one to which you are not authorized to take, or at which you are unable to use, your HHG; or
                (b) Your agency authorizes it as being in the public interest; or
                (c) Your agency determines the estimated cost of storage would be less than the cost of round-trip transportation (including temporary storage) of the HHG to your new official station.
              
              
                § 302-8.201
                Am I entitled to reimbursement for extended storage of HHG?
                No, your agency will determine when it is in the Government's interest to reimburse you for extended storage of HHG OCONUS.
              
              
                § 302-8.202
                Do provisions for the place, choice, or type of storage, allowable costs, or partial storage during assignment OCONUS differ from those prescribed for storage during assignment to isolated locations in CONUS?
                No; the same allowable extended storage expenses provided in §§ 302-8.103 through 302-8.108 apply to extended storage OCONUS.
              
              
                § 302-8.203
                What is the authorized time period for extended storage of my HHG?
                Time limitations for extended storage of your HHG will be determined by your agency as follows:
                (a) For the duration of the OCONUS assignment plus 30 days prior to the time the tour begins and plus 60 days after the tour is completed;
                (b) Extensions may be allowed for subsequent service or tours of duty at the same or other overseas stations if you continue to be eligible as set forth in § 302-8.200; and
                (c) When eligibility ceases, storage at Government expense may continue until the beginning of the second month after the month in which your tour at the official station OCONUS terminates, unless to avoid inequity your agency extends the period.
              
            
            
              Subpart D—Storage During School Recess for Department of Defense Overseas Dependents School (DoDDS) Teachers
              
                § 302-8.300
                Under what authority am I provided storage during school recess?
                (a) Description. The Department of Defense Overseas Teachers Pay and Personnel Practices Act (20 U.S.C. 905) provides authority for the storage of the HHG of DoDDS teachers during the recess period between 2 consecutive school years.
                (b) Regulations. See the DoD Joint Travel Regulations (JTR), Volume 2, published by the Per Diem, Travel and Transportation Allowance Committee and available on the world wide web at http://www.dtic.mil/perdiem.
                
              
              
                § 302-8.301
                What obligations do I have if I do not report for service at the beginning of the next school year?
                If you do not report for service at the beginning of the next school year, you must repay the Government for the cost of the extended storage of your HHG during the recess. Except for reasons beyond your control and acceptable to DoD, you shall be obligated to reimburse DoD the amount paid for the commercial storage, including related services. If, however, the property was stored in a Government facility, you shall pay DoD an amount equal to the reasonable value of the storage furnished, including related services.
              
            
            
              Subpart E—Agency Responsibilities
              
                Note to subpart E:
                Use of pronouns “we”, “you”, and their variants throughout this subpart refers to the agency.
              
              
                § 302-8.400
                What policies must we establish for the allowance for extended storage of HHG?
                You must establish policies and procedures governing this part including:
                (a) When you will authorize payment;
                (b) Who will determine whether payment is appropriate;
                (c) How and when reimbursements will be paid;
                (d) Which locations meet the criteria of this part for isolated official station at which conditions exist for allowing extended storage at Government expense for some or all employees;
                (e) Who will determine the duration and place of extended storage.
              
              
                § 302-8.401
                How should we administer the authorization and payment of extended storage of HHG?
                You should limit payment of extended storage of HHG to only those expenses that are necessary and in the interest of the Government.
              
              
                § 302-8.402
                May we allow the employee to determine options in the preference of his/her storage?
                Yes, the employee may determine options in the preference of his/her storage. You may authorize the employee to:
                (a) Transport a portion of his/her HHG to the official station and store the remainder at Government expense;
                (b) Change from temporary to extended storage; and
                (c) Change from storage at personal expense to extended storage at Government expense.
              
            
          
          
            Pt. 302-9
            PART 302-9—ALLOWANCES FOR TRANSPORTATION AND EMERGENCY OR TEMPORARY STORAGE OF A PRIVATELY OWNED VEHICLE
            
              
                Subpart A—General Rules
                Sec.
                302-9.1
                What is a “privately owned vehicle (POV)”?
                302-9.2
                What is an “official station” for purposes of this part?
                302-9.3
                What is a “post of duty” for purposes of this part?
                302-9.4
                What are the purposes of the allowance for transportation of a POV?
                302-9.5
                What expenses may I be allowed for storage of a POV when on a permanent or temporary assignment?
                302-9.6
                What is the purpose of the allowance for emergency or temporary storage of a POV?
                302-9.7
                What POV transportation and emergency or temporary storage may my agency authorize at Government expense?
                302-9.8
                Must my agency authorize transportation or emergency or temporary storage of my POV?
                302-9.9
                What type of POV may I be authorized to transport, and if necessary, store under emergency or temporary circumstances?
                302-9.10
                For what transportation expenses will my agency pay?
                302-9.11
                For what POV emergency or temporary storage expenses will my agency pay?
                302-9.12
                May I receive an advance of funds for transportation and emergency or temporary storage of my POV?
                302-9.13

                May my agency determine that driving my POV is more advantageous and limit my reimbursement to what it would cost to drive my POV?
              
              
                Subpart B—Transportation
                
                  General
                  302-9.100
                  Who is eligible for transportation of a POV to a post of duty?
                  302-9-101
                  In what situations may my agency authorize transportation of a POV to my post of duty?
                  302-9.102
                  How many POV's may I transport to a post of duty?
                  302-9.103
                  Do I have to ship my POV to my actual post of duty?
                  302-9.104
                  What may I do if there is no port or terminal at the point of origin and/or destination?
                
                
                  POV Transportation at Time of Assignment
                  302-9.140
                  Under what specific conditions may my agency authorize transportation of a POV to my post of duty upon my assignment to that post of duty?
                  302-9.141
                  What is the “authorized point of origin” when I transport a POV to my post of duty?
                  302-9.142
                  What will I be reimbursed if I transport a POV from a point of origin that is different from the authorized point of origin?
                  302-9.143
                  When I am authorized to transport a POV, may I have the manufacturer or the manufacturer's agent transport a new POV from the factory or other shipping point directly to my post of duty?
                
                
                  POV Transportation Subsequent to the Time of Assignment
                  302-9.170
                  Under what specific conditions may my agency authorize transportation of a POV to my post of duty subsequent to the time of my assignment to that post?
                  302-9.171
                  If circumstances warrant an authorization to transport a POV to my post of duty after my assignment to the post of duty, must I sign a new service agreement?
                  302-9.172
                  Under what conditions may my agency authorize transportation of a replacement POV to my post of duty?
                  302-9.173
                  How many replacement POV's may my agency authorize me to transport to my post of duty at Government expense?
                  302-9.174
                  What is the “authorized point of origin” when I transport a POV, including a replacement POV, to my post of duty subsequent to the time of my assignment to that post of duty?
                  302-9.175
                  When I am authorized to transport a POV, including a replacement POV, to my post of duty subsequent to the time of my assignment to that post of duty, may I have the manufacturer or the manufacturer's agent transport a new POV from the factory or other shipping point directly to my post of duty?
                
              
              
                Subpart C—Return Transportation of a POV From a Post of Duty
                302-9.200
                When am I eligible for return transportation of a POV from my post of duty?
                302-9.201
                In what situations will my agency pay to transport a POV from my post of duty?
                302-9.202
                When do I become entitled to return transportation of my POV from my post of duty to an authorized destination?
                302-9.203
                Is there any circumstance under which I may be authorized to transport my POV from a post of duty before completing my service agreement?
                302-9.204
                What is the “authorized point of origin” when I transport my POV from my post of duty?
                302-9.205
                What is the “authorized destination” of a POV transported under this subpart?
                302-9.206
                What should I do if there is no port or terminal at my authorized point of origin or authorized destination when I transport a POV from my post of duty?
                302-9.207
                What will I be reimbursed if I transport my POV from a point of origin or to a destination that is different from my authorized origin or destination?
                302-9.208
                If I retain my POV at my post of duty after conditions change to make use of the POV no longer in the best interest of the Government, may I transport it at Government expense from the post of duty at a later date?
                302-9.209
                Under what conditions may my agency authorize me to transport from my post of duty a replacement POV purchased at that post of duty?
              
              
                Subpart D—Transportation of a POV Within the Continental United States (CONUS)
                302-9.300
                When am I eligible for transportation of my POV within CONUS at Government expense?
                302-9.301
                Under what conditions may my agency authorize transportation of my POV within CONUS?
                302-9.302
                How many POV's may I be authorized to transport within CONUS?
                302-9.303
                If I am authorized to transport my POV within CONUS, where must the transportation originate?
                302-9.304
                If I am authorized to transport my POV within CONUS, what must the destination be?
              
              
                
                Subpart E—Emergency Storage of a POV
                302-9.400
                When am I eligible for emergency storage of my POV?
                302-9.401
                Where may I store my POV if I receive notice to evacuate my immediate family and/or household goods from my post of duty?
              
              
                Subpart F—Temporary Storage of a POV
                302-9.500
                When am I eligible for temporary storage of a POV?
                302-9.501
                How many POVs will be eligible for storage and for how long will my agency authorize the storage?
                302-9.502
                What expenses may my agency authorize for temporary storage of my POV?
              
              
                Subpart G—Agency Responsibilities
                302-9.600
                What means of transportation may we authorize for POV's?
                302-9.601
                How many POV's may we authorize for transportation at Government expense?
                302-9.602
                How should we administer the allowances for transportation and emergency storage of a POV?
                302-9.603
                What governing policies must we establish for the allowances for transportation and emergency storage of a POV?
                302-9.604
                Under what condition may we authorize transportation of a POV to a post of duty?
                302-9.605
                What factors must we consider in deciding whether to authorize transportation of a POV to a post of duty?
                302-9.606
                What must we consider in determining whether transportation of a POV within CONUS is cost effective?
              
            
            
              Authority:
              5 U.S.C. 5737a; 5 U.S.C. 5738; 20 U.S.C. 905(a); E.O. 11609, as amended, 3 CFR, 1971-1975 Comp., p. 586.
            
            
              Source:
              FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, unless otherwise noted.
            
            
              Subpart A—General Rules
              
                Note to subpart A:
                Use of pronouns “I”, “you”, and their variants throughout this subpart refers to the employee, unless otherwise noted.
              
              
                § 302-9.1
                What is a “privately owned vehicle (POV)”?
                A “privately owned vehicle (POV)” is a motor vehicle not owned by the Government and used by the employee or his/her immediate family for the primary purpose of providing personal transportation.
              
              
                § 302-9.2
                What is an “official station” for purposes of this part?
                An “official station” is defined in part 300-3 of this title. For purposes of this part, an “official station” may be within or outside the continental United States (OCONUS).
              
              
                § 302-9.3
                What is a “post of duty” for purposes of this part?
                For purposes of this part, a “post of duty” is an official station outside CONUS.
              
              
                § 302-9.4
                What are the purposes of the allowance for transportation of a POV?
                To reduce the Government's overall relocation costs by allowing transportation of a POV to your official station within CONUS when it is advantageous and cost effective to the Government, and to improve our overall effectiveness if you are transferred or otherwise reassigned to a post of duty at which it is in the interest of the Government for you to have use of a POV for personal transportation.
              
              
                § 302-9.5
                What expenses may I be allowed for storage of a POV when on a permanent or temporary assignment?
                There is no authority for non-emergency storage of a POV when on a permanent or temporary assignment; however, an agency may approve storage for a POV when an employee is assigned a temporary change of station in support of a contingency operation as defined in 10 U.S.C. 1482a(c)(2).
                [FTR Amdt. 2011-06, 76 FR 71889, Nov. 21, 2011]
              
              
                § 302-9.6
                What is the purpose of the allowance for emergency or temporary storage of a POV?

                The purpose of the allowance for emergency or temporary storage of a POV is to protect a POV transported at Government expense to your post of duty when the head of your agency determines that the post of duty is within a zone from which your immediate family and/or household goods should be evacuated, or when the employee is not authorized to have a POV at the TCS location under subpart F of this part.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated and amended by FTR Amdt. 2011-06, 76 FR 71889, 71890, Nov. 21, 2011]
              
              
                § 302-9.7
                What POV transportation and emergency or temporary storage may my agency authorize at Government expense?
                Your agency may authorize the following POV transportation and emergency or temporary storage at Government expense:
                (a) Transportation of a POV to a post of duty as provided in subpart B of this part.
                (b) Transportation of a POV from a post of duty as provided in subpart C of this part.
                (c) Transportation of a POV within CONUS as provided in subpart D of this part.
                (d) Emergency storage of a POV as provided in subpart E of this part.
                (e) Storage of a POV during a TCS in support of a contingency operation.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated and amended by FTR Amdt. 2011-06, 76 FR 71889, 71890, Nov. 21, 2011]
              
              
                § 302-9.8
                Must my agency authorize transportation or emergency or temporary storage of my POV?
                No; however, if your agency does authorize transportation of a POV to your post of duty and you complete your service agreement, your agency must pay for the cost of returning the POV. Your agency determines the conditions under which it will pay for transportation and emergency or temporary storage and the procedures an employee must follow.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated and amended by FTR Amdt. 2011-06, 76 FR 71889, 71890, Nov. 21, 2011]
              
              
                § 302-9.9
                What type of POV may I be authorized to transport, and if necessary, store under emergency or temporary circumstances?
                Only a passenger automobile, station wagon, light truck, or other similar vehicle that will be used primarily for personal transportation may be authorized to transport, and if necessary store under emergency or temporary circumstances. You may not transport or store a trailer, airplane, or any vehicle intended for commercial use.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated and amended by FTR Amdt. 2011-06, 76 FR 71889, 71890, Nov. 21, 2011]
              
              
                § 302-9.10
                For what transportation expenses will my agency pay?
                When your agency authorizes transportation of your POV, it will pay for all necessary and customary expenses directly related to the transportation of the POV, including crating and packing expenses, shipping charges, and port charges for readying the POV for shipment at the port of embarkation, and for use at the port of debarkation.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2011-06, 76 FR 71889, Nov. 21, 2011]
              
              
                § 302-9.11
                For what POV emergency or temporary storage expenses will my agency pay?
                Your agency will pay all necessary storage expenses, including but not limited to readying the POV for storage, transportation to point of storage, storage, readying the POV for use after storage, and transportation from the point of storage. Insurance on the POV is at your expense, unless it is included in the expenses allowed by this paragraph.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2010-02, 75 FR 24437, May 5, 2010. Redesignated and amended by FTR Amdt. 2011-06, 76 FR 71889, 71890, Nov. 21, 2011]
              
              
                § 302-9.12
                May I receive an advance of funds for transportation and emergency or temporary storage of my POV?
                Yes, you may receive advance funds in accordance with § 302-2.23 of this chapter and not to exceed the estimated amount of the expenses authorized under this part for transportation and emergency or temporary storage of your POV.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-01, 76 FR 18342, Apr. 1, 2011. Redesignated and amended by FTR Amdt. 2011-06, 76 FR 71889, 71890, Nov. 21, 2011, as amended by FTR Amdt. 2014-01, 79 FR 49645, Aug. 21, 2014]
              
              
                
                § 302-9.13
                May my agency determine that driving my POV is more advantageous and limit my reimbursement to what it would cost to drive my POV?
                Yes, your agency decides whether it is more advantageous for you and/or a member of your immediate family to drive your POV for all or part of the distance or to have it transported. If your agency decides that driving the POV is more advantageous, your reimbursement will be limited to the allowances provided in part 302-4 of this chapter for the travel and transportation expenses you and/or your immediate family incur en route.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2011-06, 76 FR 71889, Nov. 21, 2011]
              
            
            
              Subpart B—Transportation
              
                General
                
                  § 302-9.100
                  Who is eligible for transportation of a POV to a post of duty?
                  An employee who is authorized to transfer to the post of duty, or a new appointee or student trainee assigned to the post of duty.
                
                
                  § 302-9.101
                  In what situations may my agency authorize transportation of a POV to my post of duty?
                  Your agency may authorize transportation when:
                  (a) At the time of your assignment, conditions warrant such authorization under § 302-9.140;
                  (b) Conditions that once precluded prior authorization have changed to warrant such authorization under § 302-9.170; or
                  (c) Subsequent to the time of your assignment, conditions warrant authorization under § 302-9.172 of a replacement POV.
                
                
                  § 302-9.102
                  How many POV's may I transport to a post of duty?
                  You may transport one POV to a post of duty. However, this does not limit the transportation of a replacement POV when authorized under § 302-9.172.
                
                
                  § 302-9.103
                  Do I have to ship my POV to my actual post of duty?
                  Yes, you must ship your POV to your actual post of duty. You may not transport the POV to an alternate location.
                
                
                  § 302-9.104
                  What may I do if there is no port or terminal at the point of origin and/or destination?
                  If there is no port or terminal at the point of origin and/or destination, your agency will pay the entire cost of transporting the POV from your point of origin to your destination. If you prefer, however, you may choose to drive your POV from your point of origin at time of assignment to the nearest embarkation port or terminal, and/or from the debarkation port or terminal nearest your destination to your post of duty at any time. If you choose to drive, you will be reimbursed your one-way mileage cost, at the rate specified in part 301-4 of this title, for driving the POV from your authorized origin to deliver it to the port of embarkation, or from the port of debarkation to the authorized destination. For the segment of travel from the port of embarkation back to your authorized origin after delivering the POV to the port or from your authorized destination to the port of debarkation to pick up the POV, you will be reimbursed your one-way transportation cost. The total cost of round-trip travel, to deliver the POV to the port at the origin or to pick up the POV at the port at your destination, may not exceed the cost of transporting the POV to or from the port involved. You may not be reimbursed a per diem allowance for round-trip travel to and from the port involved.
                
              
              
                POV Transportation at Time of Assignment
                
                  § 302-9.140
                  Under what specific conditions may my agency authorize transportation of a POV to my post of duty upon my assignment to that post of duty?
                  Your agency may authorize transportation of a POV to your post of duty when:

                  (a) It has determined in accordance with § 302-9.604 that it is in the interest of the Government for you to have use of your POV at the post of duty;
                  (b) You have signed a service agreement; and
                  (c) You meet any specific conditions your agency has established.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-01, 76 FR 18342, Apr. 1, 2011; FTR Amdt. 2011-06, 76 FR 71890, Nov. 21, 2011]
                
                
                  § 302-9.141
                  What is the “authorized point of origin” when I transport a POV to my post of duty?
                  Your “authorized point of origin” is as follows:
                  
                    
                      If you are a
                      Your “authorized point of origin” is your
                    
                    
                      (a) Transferee
                      Old official station.
                    
                    
                      (b) New appointee or student trainee
                      Place of actual residence.
                    
                  
                
                
                  § 302-9.142
                  What will I be reimbursed if I transport a POV from a point of origin that is different from the authorized point of origin?
                  If you transport a POV from a point of origin that is different from the authorized point of origin, you will be reimbursed the transportation costs you incur, not to exceed the cost of transporting your POV from your authorized point of origin to your post of duty.
                
                
                  § 302-9.143
                  When I am authorized to transport a POV, may I have the manufacturer or the manufacturer's agent transport a new POV from the factory or other shipping point directly to my post of duty?
                  Yes, when you are authorized to transport a POV, you may have the manufacture or the manufacturer's agent transport a new POV from the factory or other shipping point directly to your post of duty provided:
                  (a) You purchased the POV new from the manufacturer or manufacturer's agent;
                  (b) The POV is transported Free on Board (FOB)—shipping point, consigned to you and/or a member of your immediate family, or your agent; and
                  (c) Ownership of the POV is not vested in the manufacturer or the manufacturer's agent during transportation. In this circumstance, you will be reimbursed for the POV transportation costs, not to exceed the cost of transporting the POV from your authorized point of origin to your post of duty.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2018-01, 83 FR 30078, June 27, 2018]
                
              
              
                POV Transportation Subsequent to the Time of Assignment
                
                  § 302-9.170
                  Under what specific conditions may my agency authorize transportation of a POV to my post of duty subsequent to the time of my assignment to that post?
                  Your agency may authorize transportation of a POV to your post of duty subsequent to the time of your assignment to that post when:
                  (a) You do not have a POV at your post of duty;
                  (b) You have not previously been authorized to transport a POV to that post of duty;
                  (c) You have not previously transported a POV outside CONUS during your assignment to that post of duty;
                  (d) Your agency has determined in accordance with § 302-9.604 that it is in the interest of the Government for you to have use of your POV at the post of duty; and
                  (e) You signed a service agreement at the time you were transferred in the interest of the Government, or assigned if you were a new appointee or student trainee, to your post of duty; and
                  (f) You meet any specific conditions your agency has established.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-01, 76 FR 18342, Apr. 1, 2011; FTR Amdt. 2011-06, 76 FR 71890, Nov. 21, 2011]
                
                
                  § 302-9.171
                  If circumstances warrant an authorization to transport a POV to my post of duty after my assignment to the post of duty, must I sign a new service agreement?

                  No, if circumstances changed after arrival at your new post of duty to warrant authorization to transport a POV, you are not required to sign a new service agreement, provided a service agreement was signed at the time of your assignment to the post of duty. Violation of that service agreement, however, will result in your personal liability for the cost of transporting the POV.
                
                
                  § 302-9.172
                  Under what conditions may my agency authorize transportation of a replacement POV to my post of duty?
                  Your agency may authorize transportation of a replacement POV to your post of duty when:
                  (a) You require an emergency replacement POV and you meet the following conditions:
                  (1) You had a POV which was transported to your post of duty at Government expense; and
                  (2) You require a replacement POV for reasons beyond your control and acceptable to your agency, such as the POV is stolen, or seriously damaged or destroyed, or has deteriorated due to conditions at the post of duty; and
                  (3) Your agency determines in advance of authorization that a replacement POV is necessary and in the interest of the Government; or
                  (b) You require a non-emergency replacement POV and you meet the following conditions:
                  (1) You have a POV which was transported to a post of duty at Government expense;
                  (2) You have been stationed continuously during a 4-year period at one or more posts of duty; and
                  (3) Your agency has determined that it is in the Government's interest for you to continue to have a POV at your post of duty.
                
                
                  § 302-9.173
                  How many replacement POV's may my agency authorize me to transport to my post of duty at Government expense?
                  Your agency may authorize one emergency replacement POV within any 4-year period of continuous service. It may authorize one non-emergency replacement POV after every four years of continuous service beginning on the date you first have use of the POV being replaced.
                
                
                  § 302-9.174
                  What is the “authorized point of origin” when I transport a POV, including a replacement POV, to my post of duty subsequent to the time of my assignment to that post of duty?
                  Your agency determines the authorized point of origin within the United States when you transport a POV, including a replacement POV, to your post of duty subsequent to the time of your assignment to that post of duty.
                
                
                  § 302-9.175
                  When I am authorized to transport a POV, including a replacement POV, to my post of duty subsequent to the time of my assignment to that post of duty, may I have the manufacturer or the manufacturer's agent transport a new POV from the factory or other shipping point directly to my post of duty?
                  Yes, you may have the manufacture or manufacture's agent transport a new POV from the factory or other shipping point to your post of duty under the same conditions specified in § 302-9.143.
                
              
            
            
              Subpart C—Return Transportation of a POV From a Post of Duty
              
                § 302-9.200
                When am I eligible for return transportation of a POV from my post of duty?
                You are eligible for POV transportation from your post of duty when:
                (a) You were transferred to a post of duty in the interest of the Government; and
                (b) You have a POV at the post of duty.
              
              
                § 302-9.201
                In what situations will my agency pay to transport a POV from my post of duty?
                Your agency will pay to transport a POV from your post of duty when:
                (a) You are transferred back to the official station (including post of duty) from which you transferred to your current post of duty;
                (b) You are transferred to a new official station within CONUS;

                (c) You are transferred to a new post of duty, where your agency determines that use of a POV at that location is not in the interest of the Government;
                
                (d) You separate from Government service after completion of an agreed period of service at the post of duty where your agency determined the use of a POV to be in the interest of the Government;
                (e) You separate from Government service prior to completion of an agreed period of service at the post of duty where your agency determined the use of a POV to be in the interest of the Government, and the separation is for reasons beyond your control and acceptable to your agency; or
                (f) Conditions change at your post of duty such that use of the POV no longer is in the best interest of the Government.
              
              
                § 302-9.202
                When do I become entitled to return transportation of my POV from my post of duty to an authorized destination?
                You become entitled to return transportation of your POV from your post of duty to an authorized destination when:
                (a) Your agency determined the use of a POV at your post of duty was in the interest of the Government;
                (b) You have the POV at your post of duty; and
                (c) You have completed your service agreement.
              
              
                § 302-9.203
                Is there any circumstance under which I may be authorized to transport my POV from a post of duty before completing my service agreement?
                Yes, if conditions change at your post of duty such that use of your POV no longer is in the interest of the Government, or if you separate from Government service prior to completion of your service agreement for reasons beyond your control and acceptable to your agency, your agency may authorize return transportation to your authorized destination. When the return transportation is based on changed conditions, you are still required to complete your service agreement. If you do not, you will be required to repay the transportation costs.
              
              
                § 302-9.204
                What is the “authorized point of origin” when I transport my POV from my post of duty?
                The “authorized point of origin” when you transport your POV from your post of duty is the last post of duty to which you were authorized to transport your POV at Government expense.
              
              
                § 302-9.205
                What is the “authorized destination” of a POV transported under this subpart?
                The “authorized destination” of a POV transported under this subpart is illustrated in the following table:
                
                  
                    If
                    The authorized destination of the POV you transport at Government expense is
                  
                  
                    (a) You are transferred to an Official station within CONUS
                    Your official station.
                  
                  
                    (b)(1) You are transferred to another post of duty and use of a POV at the new post is not in the interest of the Government;
                    Your place of actual residence.
                  
                  
                    (2) You separate from Government service and are eligible for transportation of your POV from your post of duty; or
                    Your place of actual residence.
                  
                  
                    (3) Conditions change at your post of duty such that use of your POV no longer is in the interest of the Government at that post of duty
                    Your place of actual residence.
                  
                
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001; 67 FR 7219, Feb. 15, 2002]
              
              
                § 302-9.206
                What should I do if there is no port or terminal at my authorized point of origin or authorized destination when I transport a POV from my post of duty?
                If there is no port or terminal at your authorized point of origin or authorized destination, your agency will pay the entire cost of transporting the POV from your authorized origin to your authorized destination. If you prefer, however, you may choose to drive your POV to the port of embarkation and/or from the port of debarkation. If you choose to drive, you will be reimbursed in the same manner as an employee under § 302-9.104.
              
              
                
                § 302-9.207
                What will I be reimbursed if I transport my POV from a point of origin or to a destination that is different from my authorized origin or destination?
                You will be reimbursed the transportation costs you actually incur, not to exceed what it would have cost to transport your POV from your authorized origin to the authorized destination.
              
              
                § 302-9.208
                If I retain my POV at my post of duty after conditions change to make use of the POV no longer in the best interest of the Government, may I transport it at Government expense from the post of duty at a later date?
                Yes, your agency will pay the transportation costs not to exceed the cost of transporting it to the authorized destination, provided you otherwise meet all conditions for transporting a POV.
              
              
                § 302-9.209
                Under what conditions may my agency authorize me to transport from my post of duty a replacement POV purchased at that post of duty?
                Your agency may authorize transportation of a replacement POV purchased at a post of duty from the same post of duty only if:
                (a) At the time you purchased the replacement POV, you met the conditions in § 302-9.172; and
                (b) Prior to purchase of the replacement POV, your agency authorized you to purchase a replacement POV at the post of duty.
              
            
            
              Subpart D—Transportation of a POV Within the Continental United States (CONUS)
              
                § 302-9.300
                When am I eligible for transportation of my POV within CONUS at Government expense?
                You are eligible for transportation of your POV within CONUS at Government expenses when:
                (a) You are an employee who transfers within CONUS in the interest of the Government; or
                (b) You are a new appointee or student trainee relocating to your first official station within CONUS.
              
              
                § 302-9.301
                Under what conditions may my agency authorize transportation of my POV within CONUS?
                Your agency will authorize transportation of your POV within CONUS only when:
                (a) It has determined that use of your POV to transport you and/or your immediate family from your old official station (or place of actual residence, if you are a new appointee or student trainee) to your new official station would be advantageous to the Government;
                (b) Both your old official station (or place of actual residence, if you are a new appointee or student trainee) and your new official station are located within CONUS;
                (c) Your agency further determines that it would be more advantageous and cost effective to the Government to transport your POV to the new official station at Government expense and to pay for transportation of you and/or your immediate family by commercial means than to have you or an immediate family member drive the POV to the new official station;
                (d) Your agency determines that the POV is in operating order and legally titled and tagged for driving; and
                (e) The distance that the POV is to be shipped is 600 miles or more.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-01, 76 FR 18342, Apr. 1, 2011]
              
              
                § 302-9.302
                How many POV's may I be authorized to transport within CONUS?
                You may be authorized to transport only the number of POVs equal to the number of people on the relocation travel orders, who are licensed drivers, not to exceed two, while relocating within CONUS at Government expense under this Chapter. Your agency must determine that such transportation is advantageous and cost effective to the Government in accordance with § 302-9.301. A vehicle may not be shipped as PBP&E.
                [FTR Amdt. 2011-01, 76 FR 18342, Apr. 1, 2011]
              
              
                
                § 302-9.303
                If I am authorized to transport my POV within CONUS, where must the transportation originate?
                If you are authorized to transport your POV within CONUS, the transportation must originate as illustrated in the following table:
                
                  
                    If you are a
                    Your transportation must originate at your
                  
                  
                    (a) Transferee
                    Old official station.
                  
                  
                    (a) New appointee or Student trainee
                    Place of actual residence.
                  
                
              
              
                § 302-9.304
                If I am authorized to transport my POV within CONUS, what must the destination be?
                If you are authorized to transport your POV within CONUS your destination must be your new official station.
              
            
            
              Subpart E—Emergency Storage of a POV
              
                § 302-9.400
                When am I eligible for emergency storage of my POV?
                You are eligible for emergency storage of your POV when:
                (a) Your POV was transported to your post of duty at Government expense; and
                (b) The head of your agency determines that your post of duty is within a zone from which your immediate family and/or household goods should be evacuated.
              
              
                § 302-9.401
                Where may I store my POV if I receive notice to evacuate my immediate family and/or household goods from my post of duty?
                If you receive notice to evacuate your immediate family and/or HHG for your post of duty, you may store your POV at a place determined to be reasonable by your agency whether the POV is already located at, or being transported to, your post of duty.
              
            
            
              Subpart F— Temporary Storage of a POV
              
                Source:
                FTR Amdt. 2011-06, 76 FR 71890, Nov. 21, 2011, unless otherwise noted.
              
              
                § 302-9.500
                When am I eligible for temporary storage of a POV?
                You may be eligible for temporary storage of your POV when:
                (a) You are assigned a TCS in support of a contingency operation (humanitarian operations, peacekeeping operations, and similar operations) as defined in 10 U.S.C. 1482a(c)(2);
                (b) You are eligible for expenses as authorized in part 302-3, subpart E; and
                (c) The head of your agency determines it would be more advantageous, cost and other factors considered, to authorize a temporary storage of a POV.
              
              
                § 302-9.501
                How many POVs will be eligible for storage and for how long will my agency authorize the storage?
                You may be authorized to store not more than one POV at any given time during the period of the TCS assignment, subject to this subpart. A POV may be stored for the duration of the TCS.
              
              
                § 302-9.502
                What expenses may my agency authorize for temporary storage of my POV?
                Your agency may provide for storage, without charge, or for the reimbursement of the cost of storage, of one POV that is owned or leased by an employee of that agency (or by a dependent of such an employee) and that is for the personal use of the employee.
              
            
            
              Subpart G—Agency Responsibilities
              
                Source:
                FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, unless otherwise noted. Redesignated by FTR Amdt. 2011-06, 76 FR 71890, Nov. 21, 2011.
              
              
                Note to subpart G:
                Use of pronouns “we”, “you”, and their variants throughout this subpart refers to the agency.
              
              
                § 302-9.600
                What means of transportation may we authorize for POV's?
                You may authorize:
                (a) Commercial means of transportation for POV's if available at reasonable rates and under reasonable conditions; or
                (b) Government means of transportation for POV's on a space-available basis.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2011-06, 76 FR 71890, Nov. 21, 2011]
              
              
                
                § 302-9.601
                How many POV's may we authorize for transportation at Government expense?
                Within CONUS, you may authorize transportation of up to two POVs at Government expense, as prescribed in § 302-9.302. For shipments from CONUS to OCONUS, OCONUS to OCONUS, and OCONUS to CONUS, only one POV may be transported at Government expense.
                [FTR Amdt. 2011-01, 76 FR 18342, Apr. 1, 2011. Redesignated by FTR Amdt. 2011-06, 76 FR 71890, Nov. 21, 2011]
              
              
                § 302-9.602
                How should we administer the allowances for transportation and emergency storage of a POV?
                To minimize costs and promote an efficient workforce, you should provide an employee use of his/her POV when it mutually benefits the Government and the employee.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2011-01, 76 FR 18342, Apr. 1, 2011 and further redesignated by FTR Amdt. 2011-06, 76 FR 71890, Nov. 21, 2011]
              
              
                § 302-9.603
                What governing policies must we establish for the allowances for transportation and emergency storage of a POV?
                You must establish policies governing:
                (a) When you will authorize transportation and emergency storage of a POV;
                (b) When you will authorize transportation of a replacement POV;
                (c) Who will determine if transportation of a POV to or from a post of duty is in the interest of the Government;
                (d) Who will determine if conditions have changed at an employee's post of duty to warrant transportation of a POV in the interest of the Government;
                (e) Who will determine if transportation of a POV wholly within CONUS is more advantageous and cost effective than having the employee drive the POV to the new official station; and
                (f) Who will determine whether to allow emergency storage of an employee's POV, including where to store the POV.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2011-01, 76 FR 18342, Apr. 1, 2011 and further redesignated by FTR Amdt. 2011-06, 76 FR 71890, Nov. 21, 2011]
              
              
                § 302-9.604
                Under what condition may we authorize transportation of a POV to a post of duty?
                You may authorize transportation of a POV to a post of duty only when you determine, after consideration of the factors in § 302-9.605, that it is in the interest of the Government for the employee to have use of a POV at the post of duty.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated and amended by FTR Amdt. 2011-01, 76 FR 18342, Apr. 1, 2011 and further redesignated and amended by FTR Amdt. 2011-06, 76 FR 71890, Nov. 21, 2011]
              
              
                § 302-9.605
                What factors must we consider in deciding whether to authorize transportation of a POV to a post of duty?
                When deciding whether to authorize transportation of a POV to a post of duty, you must consider if:
                (a) Local conditions at the employee's post of duty warrant use of a POV;
                (b) Use of the POV will contribute to the employee's effectiveness on the job;
                (c) Use of a POV of the type involved will be suitable under local conditions at the post of duty;
                (d) The cost of transporting the POV to and from the post of duty will be excessive, considering the time the employee has agreed to serve; and
                (e) The POV is in operating order and legally titled and tagged for driving.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated and amended by FTR Amdt. 2011-01, 76 FR 18342, Apr. 1, 2011 and further redesignated by FTR Amdt. 2011-06, 76 FR 71890, Nov. 21, 2011]
              
              
                § 302-9.606
                What must we consider in determining whether transportation of a POV within CONUS is cost effective?
                When determining whether transportation of a POV within CONUS is cost effective, you must consider the:
                (a) Cost of traveling by POV;
                (b) Cost of transporting the POV;
                (c) Cost of travel if the POV is transported;
                
                (d) Productivity benefit you derive from the employee's accelerated arrival at the new official station; and
                (e) The POV is in operating order and legally titled and tagged for driving; and
                (f) The distance that the POV is to be shipped is greater than 600 miles.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated and amended by FTR Amdt. 2011-01, 76 FR 18342, Apr. 1, 2011 and further redesignated by FTR Amdt. 2011-06, 76 FR 71890, Nov. 21, 2011]
              
            
          
          
            Pt. 302-10
            PART 302-10—ALLOWANCES FOR TRANSPORTATION OF MOBILE HOMES AND BOATS USED AS A PRIMARY RESIDENCE
            
              
                Subpart A—Eligibility and Limitations
                Sec.
                302-10.1
                May I be reimbursed for transporting my mobile home instead of an HHG shipment?
                302-10.2
                Are there any eligibility requirements?
                302-10.3
                What is the maximum amount my agency may authorize me to receive for transporting a mobile home?
                302-10.4
                Are there any geographic limitations for transportation of a mobile home?
                302-10.5
                May I transport a mobile home over water?
                302-10.6
                Are the allowances for transporting a mobile home in addition to the allowances for per diem, mileage, and transportation expenses, for me and my immediate family member(s)?
              
              
                Subpart B—Computation of Distance
                302-10.100
                What distance will my agency allow for points of origin and destination within CONUS and Alaska?
                302-10.101
                Must I furnish actual odometer readings on the travel claim?
              
              
                Subpart C—Computation of Allowances
                302-10.200
                What costs are allowable when a commercial carrier transports my mobile home overland or over water?
                302-10.201
                What is the mileage allowance when you transport a mobile home overland by a POV?
                302-10.202
                Am I entitled to any other allowances when I transport my mobile home by POV?
                302-10.203
                What are my allowances when a mobile home is transported partly by commercial carrier and partly by POV?
                302-10.204
                What costs are allowed for preparing a mobile home for shipment?
                302-10.205
                Are there any costs for preparation that are not allowed?
                302-10.206
                May my agency assume direct responsibility for the costs of preparing and transporting my mobile home?
                302-10.207
                Am I responsible for excess or non-allowable charges?
              
              
                Subpart D—Advance of Fund
                302-10.300
                May I receive an advance of funds when a commercial carrier transports the mobile home?
                302-10.301
                May I receive an advance of funds when payment is made directly to the carrier by my agency?
              
              
                Subpart E—Agency Responsibilities
                302-10.400
                What policies must we establish for authorizing transportation of a mobile home?
                302-10.401
                Are the allowances for transporting a mobile home in addition to the allowances for per diem, mileage, and transportation expenses, for an employee and immediate family member(s)?
                302-10.402
                What costs must we pay a commercial carrier for transporting a mobile home?
                302-10.403
                What costs must we allow for preparing a mobile home for shipment?
              
            
            
              Authority:
              5 U.S.C. 5738; 20 U.S.C. 905 (a); E.O. 11609, 36 FR 13747, 3 CFR, 1971-1975 Comp., p. 586.
            
            
              Source:
              FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, unless otherwise noted.
            
            
              Subpart A—Eligibility and Limitations
              
                Note to subpart A:
                Use of pronouns “I”, “you”, and their variants throughout this subpart refers to the employee.
              
              
                § 302-10.1
                May I be reimbursed for transporting my mobile home instead of an HHG shipment?
                Yes, if you are eligible for the transportation of HHG, you will be reimbursed for transporting a mobile home instead of an HHG shipment, not to exceed what the Government would incur for the transportation of your HHG and 90-days temporary storage.
              
              
                § 302-10.2
                Are there any eligibility requirements?

                Yes, to have a mobile home transported at Government expense, you must certify that the mobile home will be used at the new official station as your primary residence and/or the primary residence of your immediate family.
              
              
                § 302-10.3
                What is the maximum amount my agency may authorize me to receive for transporting a mobile home?
                The maximum amount your agency may authorize you to receive for transporting a mobile home shall not exceed the cost of transporting 18,000 pounds of HHG and 90 days of temporary storage.
              
              
                § 302-10.4
                Are there any geographic limitations for transportation of a mobile home?
                Yes, allowances for overland transportation of a mobile home may be made only for transportation within CONUS, within Alaska, and through Canada en route between Alaska and CONUS or through Canada between one CONUS point and another (e.g., between Buffalo, NY and Detroit, MI). Allowances for transportation within limits prescribed may be paid even though the transportation involved originates, terminates, or passes through locations not covered, provided the amount of the allowance shall be computed on the basis of that part of the transportation which is within CONUS, within Alaska, or through Canada en route between Alaska and CONUS or between one CONUS point and another. The cost to transport a mobile home may not exceed the cost of shipping 18,000 pounds of HHG and 90 days of temporary storage.
              
              
                § 302-10.5
                May I transport a mobile home over water?
                Yes, you may transport a mobile home over water when both the points of origin and destination are within CONUS or Alaska.
              
              
                § 302-10.6
                Are the allowances for transporting a mobile home in addition to the allowances for per diem, mileage, and transportation expenses, for me and my immediate family member(s)?
                Yes, allowances for transporting a mobile home (including mileage when towed by you) are in addition to the reimbursement of per diem, mileage, and transportation expenses for you and your immediate family member(s). However, you must consider the fact that the mobile home may be moved at Government expense only if it will be used as your residence at the new official station, and allowances under parts 302-5, 302-6, and 302-11 of this chapter will be paid accordingly.
              
            
            
              Subpart B—Computation of Distance
              
                § 302-10.100
                What distance will my agency allow for points of origin and destination within CONUS and Alaska?
                Your agency will allow for the distance shown in standard highway mileage guides or agency designated official table of distances or actual miles driven as determined from your odometer readings, between the authorized origin and destination.
              
              
                § 302-10.101
                Must I furnish actual odometer readings on the travel claim?
                No, you do not need to furnish odometer readings on the travel claim but you must indicate the total miles traveled. Any deviation from the distances indicated in standard highway mileage guides or agency official table of distances must be fully explained and acceptable to your agency.
              
            
            
              Subpart C—Computation of Allowances
              
                § 302-10.200
                What costs are allowable when a commercial carrier transports my mobile home overland or over water?
                Your agency will allow the following costs for use of a commercial carrier transporting your mobile home:
                (a) When transporting overland;
                (1) The carrier's charge for actual transportation of the mobile home (not to exceed the applicable tariff for such movements approved by an appropriate regulatory body), provided any substantial deviation from standard highway mileage guides or agency official table of distances is explained;

                (2) Ferry fares, bridge, road, and tunnel tolls;
                
                (3) Taxes, charges or fees fixed by a State or other government authority for permits to transport mobile homes in or through its jurisdiction;
                (4) Carrier's service charges for obtaining necessary permits; and
                (5) Charges for a pilot (flag) car or escort services, when required by State or local law.
                (b) When transporting over water cost must include, but not limited to the cost of:
                (1) Fuel and oil used for propulsion of the boat;
                (2) Pilots or navigators in the open water;
                (3) A crew;
                (4) Charges for harbor pilots;
                (5) Docking fees incurred in transit;
                (6) Harbor or port fees and similar charges related to entry in and navigation through ports; and
                (7) Towing, whether in tow or towing by pushing from behind.
              
              
                § 302-10.201
                What is the mileage allowance when you transport a mobile home overland by a POV?
                The mileage allowance when you transport a mobile home overland by other than commercial means (e.g., towed by a POV) is eleven cents per mile. This is in addition to the mileage allowance prescribed for driving the POV under part 302-4 of this chapter.
              
              
                § 302-10.202
                Am I entitled to any other allowances when I transport my mobile home by POV?
                Yes, you are also entitled to the following allowances when you transport your mobile home by POV:
                (a) Payment of mileage for use of a POV to transport yourself and/or immediate family member(s) as provided in § 302-4.30 of this chapter; and
                (b) Preparation costs as provided in § 302-10.205.
              
              
                § 302-10.203
                What are my allowances when a mobile home is transported partly by commercial carrier and partly by POV?
                The allowances in §§ 302-10.200 through 302-10.202 apply to the respective portions of transportation by commercial carrier and POV when a mobile home is transported by both.
              
              
                § 302-10.204
                What costs are allowed for preparing a mobile home for shipment?
                Allowable costs for preparing a mobile home for shipment include but are not limited to:
                (a) Blocking and unblocking (including anchoring and unanchoring);
                (b) Labor costs of removing and installing skirting;
                (c) Separating, preparing, and sealing each section for movement;
                (d) Reassembling the two halves of a double-wide mobile home;
                (e) Travel lift fees;
                (f) Rental, installation, removal and transportation of hitches and extra axles with wheels and tires;
                (g) Purchasing blocks in lieu of transporting blocks from old official station and cost of replacement blocks broken while mobile home was being transported;
                (h) Packing and unpacking of HHG associated with the mobile home;
                (i) Disconnecting and connecting utilities;
                (j) Installation and removal of towing lights on trailer;
                (k) Charges for reasonable extension of existing water and sewer lines; and
                (l) Dismantling and assembling a portable room appended to a mobile home.
              
              
                § 302-10.205
                Are there any costs for preparation that are not allowed?
                Yes, costs for preparing a mobile home located outside Alaska or CONUS for movement or the costs for resettling outside Alaska or CONUS are not allowed.
              
              
                § 302-10.206
                May my agency assume direct responsibility for the costs of preparing and transporting my mobile home?
                Yes, your agency may assume direct responsibility for the costs of preparing and transporting your mobile home if it is determined to be in the Government's interest.
              
              
                § 302-10.207
                Am I responsible for excess or non-allowable charges?

                Yes, you are responsible for any excess preparation or transportation or non-allowable charges, such as:
                
                (a) Costs for replacement parts, tires purchases, structural repairs, brake repairs or any other repairs or maintenance performed;
                (b) Costs of insurance for valuation of mobile homes above carriers' maximum liabilities, or charges designated in the tariffs as “Special Service;”
                (c) Cost of storage; and
                (d) Costs of connecting/disconnecting appliances, equipment, and utilities involved in relocation and costs of converting appliances for operation on available utilities.
              
            
            
              Subpart D—Advance of Funds
              
                § 302-10.300
                May I receive an advance of funds when a commercial carrier transports the mobile home?
                Yes, you may receive an advance of funds when you are responsible for arranging and paying a commercial carrier to transport your mobile home. However, the advance may not exceed the estimated amount allowable.
              
              
                § 302-10.301
                May I receive an advance of funds when payment is made directly to the carrier by my agency?
                No, your agency will not authorize you an advance of funds when it pays the carrier directly.
              
            
            
              Subpart E—Agency Responsibilities
              
                Note to subpart E:
                Use of pronouns “we”, “you”, and their variants throughout this subpart refers to the agency.
              
              
                § 302-10.400
                What policies must we establish for authorizing transportation of a mobile home?
                You must establish policies for authorizing transportation of a mobile home that implements this part including when:
                (a) It is considered in the best interest of the Government to assume direct responsibility for preparing and transporting an employee's mobile home;
                (b) To authorize an advance of funds for a commercial carrier transporting an employee's mobile home based on constructive or estimated cost when the employee assumes direct responsibility for payment.
              
              
                § 302-10.401
                Are the allowances for transporting a mobile home in addition to the allowances for per diem, mileage, and transportation expenses, for an employee and immediate family member(s)?
                Yes, allowances for transporting a mobile home (including mileage when towed by the employee) are in addition to the allowances for per diem, mileage, and transportation expenses. However, you must consider the fact that the mobile home will be used as the employee's and/or immediate family member(s) primary residence at the new official station, and reduce the allowances under parts 302-5, 302-6, and 302-11 of this chapter.
              
              
                § 302-10.402
                What costs must we pay a commercial carrier for transporting a mobile home?
                The costs you must pay a commercial carrier for transporting a mobile home are prescribed in § 302-10.200.
              
              
                § 302-10.403
                What costs must we allow for preparing a mobile home for shipment?
                The costs you must allow for preparing a mobile home for shipment are prescribed in § 302-10.205.
              
            
          
        
        
          
          SUBCHAPTER E—RESIDENCE TRANSACTION ALLOWANCES
          
            Pt. 302-11
            PART 302-11—ALLOWANCES FOR EXPENSES INCURRED IN CONNECTION WITH RESIDENCE TRANSACTIONS
            
              
                Subpart A—General Rules
                Sec.
                302-11.1
                What is the purpose of an allowance for expenses incurred in connection with residence transactions?
                302-11.2
                Am I eligible to receive an allowance for expenses incurred in connection with my residence transactions?
                302-11.3
                Must I sign a service agreement before receiving residence transaction allowances?
                302-11.4
                Who is not eligible to receive an allowance for expenses incurred in connection with residence transactions?
                302-11.5
                To be reimbursed for expenses incurred in my residence transactions, must I occupy the residence at the time I am notified of my transfer?
                302-11.6
                For which expenses will I be reimbursed if I qualify for a residence transaction expense allowance?
                302-11.7
                When are expenses for my settlement of an unexpired lease reimbursable?
                302-11.8
                Must I sell a residence at the old official station to be eligible to purchase a residence at the new official station?
                
                  Time Limitations
                  302-11.21
                  How long do I have to submit my claim for reimbursement of expenses incurred in connection with my residence transactions?
                  302-11.22
                  May the 1-year time limitation be extended by my agency?
                  302-11.23
                  When must I request to have my initial time period extended?
                
              
              
                Subpart B—Title Requirements
                302-11.100
                For which residence may I receive reimbursement for under this subpart?
                302-11.101
                Must the title to the property for which I am requesting an allowance for residence transactions be in my name?
                302-11.102
                How will the Government determine who holds title to my property?
                302-11.103
                How will I be reimbursed if I or a member of my immediate family do not hold full title to the property for which I am requesting reimbursement?
                302-11.104
                When must I and/or a member(s) of my immediate family have acquired title interest in my residence to be eligible for the allowance for expenses incurred in connection with the sale of my residence?
                302-11.105
                How is it determined if I hold “equitable title interest” in my residence?
                302-11.106
                What is an accommodation party?
              
              
                Subpart C—Reimbursable Expenses
                302-11.200
                What residence transaction expenses will my agency pay?
                302-11.201
                When may my reimbursement for loan assumption fees or other similar fees exceed the 1 percent as specified in § 302-11.200(f)(2)?
                302-11.202
                What residence transaction expenses will my agency not pay?
              
              
                Subpart D—Request for Reimbursement
                302-11.300
                Is there a limit on how much my agency will reimburse me for residence transactions?
                302-11.301
                How must I request reimbursement for the expenses I incur for my residence transactions?
                302-11.302
                What documentation must I submit to my agency to request reimbursement for the sale of a former residence or the purchase of a new one?
                302-11.303
                Will the Government reimburse me for expenses incurred in connection with my residence transactions that are paid by someone other than me or a member of my immediate family?
                302-11.304
                Will my agency reimburse me for losses due to market conditions or prices at the old and new official station?
                302-11.305
                Will I receive reimbursement for any residence transaction expenses incurred prior to being officially notified of my transfer?
                302-11.306
                How can I know if my expenses are reasonable and will be reimbursed by the Government?
                302-11.307
                May I receive an advance of funds for my residence transaction expenses?
                302-11.308
                How much will I receive for reimbursement when I purchase or sell land in excess of what reasonably relates to the residence site?
                302-11.309
                What residence transaction expense are reimbursable if an employee violates the terms of his/her service agreement?
                
                  Settlement of Unexpired Lease
                  302-11.320
                  How must I request reimbursement for settlement of an unexpired lease?
                  302-11.321
                  How will I be reimbursed when I share a lease with someone else?
                
              
              
                
                Subpart E—Agency Responsibilities
                302-11.400
                What policies and procedures must we establish?
                302-11.401
                Under what conditions may we authorize or approve a residence transaction expense allowance?
                302-11.402
                Who is not eligible to receive residence transaction expense allowances?
                302-11.403
                What policies must we establish before accepting documentation from an employee for reimbursement of residence transaction expenses?
                302-11.404
                What controls must we establish for paying allowances for expenses incurred in connection with residence transactions?
                302-11.405
                Which agency must review and approve the employee's application when the employee transfers between agencies?
                302-11.406
                How must we administer an employee's claim?
                302-11.407
                What documentation must we require the employee to submit before paying residence transaction expenses?
                
                  Time Limitations
                  302-11.420
                  How long can we authorize an extension for completion of the sale and purchase or lease termination transactions?
                  302-11.421
                  What must we consider when authorizing an extension of time limitation?
                
                
                  Unexpired Lease
                  302-11.430
                  When must we reimburse an employee for expenses incurred due to settlement of an unexpired lease?
                  302-11.431
                  How must we require an employee to request reimbursement for expenses of an unexpired lease settlement?
                
                
                  Title Requirements
                  302-11.440
                  How must we determine who holds title to property for reimbursement purposes?
                  302-11.441
                  How must we determine if an employee holds equitable title interest in his/her property?
                
                
                  Request for Reimbursements
                  302-11.450
                  May we advance an employee funds for expenses incurred in connection with residence transactions?
                  302-11-451
                  What is the maximum amount that we may reimburse for the sale or purchase of an employee's residence?
                
              
            
            
              Authority:
              5 U.S.C. 5738 and 20 U.S.C. 905(c).
            
            
              Source:
              FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, unless otherwise noted.
            
            
              Subpart A—General Rules
              
                Note to subpart A:
                Use of pronouns “I”, “you”, and their variants throughout this subpart refers to the employee, unless otherwise noted.
              
              
                § 302-11.1
                What is the purpose of an allowance for expenses incurred in connection with residence transactions?
                The purpose of an allowance for expenses incurred in connection with residence transaction is to reimburse you when you transfer from an old official station to a new official station for expenses that you incur due to:
                (a) The sale of one residence at your old official station, and/or the purchase of a residence at your new official station; or
                (b) The settlement expenses for a lease which has not expired on your residence or mobile home lot which is used as your permanent residence at your old official station.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2010-07, 75 FR 72968, Nov. 29, 2010]
              
              
                § 302-11.2
                Am I eligible to receive an allowance for expenses incurred in connection with my residence transactions?
                (a) You must meet four basic conditions to be eligible to receive an allowance for expenses incurred in connection with your residence transactions:
                (1) You must be transferring from one official station to another;

                (2) Your relocation must be incidental to the transfer (i.e., not for the convenience of the employee);
                (3) Your relocation must meet the distance test conditions of § 302-2.6; and
                (4) Your new official station must be within the United States.
                (b) If you previously transferred from an official station in the United States to a foreign area and you are now transferring back to the United States, then, in addition to the requirements of paragraph (a) of this section, you must have completed the time period specified in your service agreement for your overseas tour of duty.
                [FTR Amdt. 2011-01, 76 FR 18343, Apr. 1, 2011]
              
              
                
                § 302-11.3
                Must I sign a service agreement before receiving residence transaction allowances?
                Yes, you must sign a service agreement before receiving residence transaction allowances.
              
              
                § 302-11.4
                Who is not eligible to receive an allowance for expenses incurred in connection with residence transactions?
                You are not eligible to receive an allowance for expenses incurred in connection with residence transactions under this subpart if you are:
                (a) A new appointee; or
                (b) An employee assigned under the Government Employees Training Act (5 U.S.C. 4109).
              
              
                § 302-11.5
                To be reimbursed for expenses incurred in my residence transactions, must I occupy the residence at the time I am notified of my transfer?
                Yes, to be reimbursed for expenses incurred in your residence transactions, you must occupy the residence at the time you are notified of your transfer, unless your transfer is from a foreign area to an official station within the United States other than the one you left when you transferred out of the United States, as specified in § 302-11.2(b).
              
              
                § 302-11.6
                For which expenses will I be reimbursed if I qualify for a residence transaction expense allowance?
                If you qualify for a residence transaction expense allowance, you may be reimbursed for the:
                (a) Expenses of selling your old residence and purchasing a new residence in the United States; or
                (b) Settlement of an unexpired lease at your old official station in the United States from which transferred to another official station in the United States or when assigned to a foreign post of duty; and
                (c) Expenses of purchasing a new residence in the United States upon return to the United States upon completion of the foreign tour of duty and the return is to a different official station, and is 50 miles distance from the official station which you transferred from.
              
              
                § 302-11.7
                When are expenses for my settlement of an unexpired lease reimbursable?
                When your unexpired lease (including month to month) is for residence quarters at your old official station, you may be reimbursed for settlement expenses for an unexpired lease, including but not limited to broker's fees for obtaining a sublease or charges for advertising if:
                (a) Applicable laws or the terms of the lease provide for payment of settlement expenses; or
                (b) Such expenses cannot be avoided by sublease or other arrangement; or
                (c) You have not contributed to the expenses by failing to give appropriate lease termination notice promptly after you have definite knowledge of your transfer; or
                (d) The broker's fees or advertising charges are not in excess of those customarily charged for comparable services in that locality.
              
              
                § 302-11.8
                Must I sell a residence at the old official station to be eligible to purchase a residence at the new official station?
                No, you do not have to sell the residence at your old official station to be eligible for residence purchase transactions at your new official station.
              
              
                Time Limitations
                
                  § 302-11.21
                  How long do I have to submit my claim for reimbursement of expenses incurred in connection with my residence transactions?
                  Your claim for reimbursement should be submitted to your agency as soon as possible after the transaction occurred. However, the settlement dates for the sale and purchase or lease termination transactions for which reimbursement is requested must occur not later than 1 year after the day you report for duty at your new official station. (See § 302-11.23.)
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-01, 76 FR 18343, Apr. 1, 2011]
                
                
                  § 302-11.22
                  May the 1-year time limitation be extended by my agency?

                  Yes, your agency may extend the 1-year limitation for up to one additional year for reasons beyond your control and acceptable to your agency.
                  [FTR Amdt. 2011-01, 76 FR 18343, Apr. 1, 2011]
                
                
                  § 302-11.23
                  When must I request to have my initial time period extended?
                  To have your initial time period extended, you must submit a request to your agency not later than 30 calendar days after the expiration date unless this 30-day period is specifically extended by your agency.
                
              
            
            
              Subpart B—Title Requirements
              
                § 302-11.100
                For which residence may I receive reimbursement for under this subpart?
                You may receive reimbursement for the one residence from which you regularly commute to and from work on a daily basis and which was your residence at the time you were officially notified by competent authority to transfer to a new official station.
              
              
                § 302-11.101
                Must the title to the property for which I am requesting an allowance for residence transactions be in my name?
                The title to the property for which you are requesting an allowance for residence transaction must be:
                (a) Solely in your name; or
                (b) Solely in the name of one or more of your immediate family members; or
                (c) Jointly in your name and in the name of one or more of your immediate family members.
              
              
                § 302-11.102
                How will the Government determine who holds title to my property?
                The Government will determine who holds title to your property based on:
                (a) Whose name(s) actually appears on your title document (e.g., the deed); or
                (b) Who holds equitable title interest in your property as specified in § 302-11.105.
              
              
                § 302-11.103
                How will I be reimbursed if I or a member of my immediate family do not hold full title to the property for which I am requesting reimbursement?
                If you or a member of your immediate family do not hold full title to the property for which you are requesting reimbursement, you will be reimbursed on a pro rata basis to the extent of your actual title interest plus your equitable title interest in the residence.
              
              
                § 302-11.104
                When must I and/or a member(s) of my immediate family have acquired title interest in my residence to be eligible for the allowance for expenses incurred in connection with the sale of my residence?
                To be eligible for the allowance for expenses incurred in connection with the sale of your residence, you and/or a member(s) of your immediate family must have acquired title or equitable title interest in the residence as illustrated in the following table:
                
                  
                    Type of transfer
                    Date
                  
                  
                    1. Between official stations in the United States
                    1. Prior to the date first notified of the transfer.
                  
                  
                    2. Returning from completion of any foreign tour of duty to a different official station in the United States, which is 50 miles distance from the official station from which transferred to the foreign official station
                    2. Prior to the date notified that you would be transferred to a different location in the United States, which is 50 miles distance from the official station you transferred from the foreign area.
                  
                
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001; 67 FR 7219, Feb. 15, 2002]
              
              
                § 302-11.105
                How is it determined if I hold “equitable title interest” in my residence?
                “Equitable title interest” in your residence is determined by your agency if:
                (a) The title is held in trust, and:
                (1) The property is your residence;
                (2) You and/or a member(s) of your immediate family are the only beneficiary(ies) of the trust during either of your lifetimes;
                (3) You and/or a member(s) of your immediate family retain the right to distribute the property during your lifetimes;
                (4) You and/or a member(s) of your immediate family retain the right to manage the property;

                (5) You and/or a member(s) of your immediate family are the only grantor/settlor of the trust, or retain the right to direct distribution of the property upon dissolution of the trust or death; and
                
                (6) You provide your agency with a copy of the trust document; or
                (b) The title is held in the name of a financial institution, and:
                (1) The property is your residence;
                (2) You and/or a member(s) of your immediate family executed a financing agreement (e.g., mortgage) with the financial institution;

                (3) State or local law requires that lending parties take title to perfect (i.e., protect) a security interest in the property, or the financial institution requires that it take possession of title as a condition of the financing agreement; and
                (4) You provide your agency with a copy of the financing document; or
                (c) The title is held both in the names of:
                (1) You solely, or jointly with one or more members of your immediate family, or one or more members of your immediate family;
                (2) An individual accommodation party as defined in § 302-11.106 who is not a member of your immediate family; and
                (3) The conditions apply:
                (i) The property is your residence.
                (ii) You and/or a member(s) of your immediate family have the right to use the property and to direct conveyance of the property.
                (iii) The lender requires signature of the accommodation party on the financing document.
                (iv) You and/or a member of your immediate family, are liable for payments under the financing arrangement (e.g., mortgage).
                (v) The accommodation party's name is on the title.
                (vi) The accommodation party does not have a financial interest in the property unless the employee and/or a members(s) of the immediate family default on the financing arrangement.
                (vii) You must provide documentation of the accommodation that is acceptable by your agency; or
                (d) The title is held by the seller of the property and the following conditions are met:
                (1) The property is your residence;
                (2) You and/or member(s) of your immediate family has the right to use the property and to direct conveyance of the property;
                (3) You and/or member(s) of your immediate family must have signed a financing agreement with the seller of the property (e.g., a land contract) providing for fixed periodic payments and transfer of title to the employee and/or a member(s) of the immediate family upon completion of the payment schedule; and
                (4) You provide your agency with a copy of the financing agreement; or
                (e) Another equitable title situation exists where title is held in your name only or jointly with you and one or more members of your immediate family or with you and an individual who is not an immediate family member, and the following conditions are met:
                (1) The property is your residence.
                (2) You and/or a member(s) of your immediate family has the right to use the property and to direct conveyance of the property.
                (3) Only you and/or a member(s) of your immediate family has made payments on the property.
                (4) You and/or a member(s) of your immediate family received all proceeds from the sale of the property.
                (5) You must provide suitable documentation to your agency that all conditions in paragraphs (e)(1) through (e)(4) of this section are met.
              
              
                § 302-11.106
                What is an accommodation party?

                An accommodation party is an individual who signs an employee's financing agreement (e.g., a mortgage) to lend his/her name (i.e., credit) to the arrangement.
              
            
            
              Subpart C—Reimbursable Expenses
              
                § 302-11.200
                What residence transaction expenses will my agency pay?

                Provided the residence transaction expenses are customarily charged to the seller of a residence in the locality of the old official station or paid by the purchaser at the new official station, your agency will, with appropriate supporting documentation provided by you, reimburse you for the following residence transaction expenses when they are incurred by you incident to your relocation:
                
                (a) Your broker's fee or real estate commission that you pay in the sale of your residence at the last official station, not to exceed the rates that are generally charged in the locality of your old official station;
                (b) The customary cost for an appraisal;
                (c) The costs of newspaper, bulletin board, multiple-listing services, and other advertising for sale of the residence at your old official station that is not included in the broker's fee or the real estate agent's commission;
                (d) The cost of a title insurance policy, costs of preparing conveyances, other instruments, and contracts and related notary fees and recording fees; cost of making surveys, preparing drawings or plats when required for legal or financing purposes; and similar expenses incurred for selling your residence to the extent such costs:

                (1) Have not been included in other residence transaction fees (i.e., brokers' fees or real estate agent fees);
                (2) Do not exceed the charges, for such expenses, that are normally charged in the locality of your residence;
                (3) Are usually furnished by the seller;
                (e) The costs of searching title, preparing abstracts, and the legal fees for a title opinion to the extent such costs:

                (1) Have not been included in other related transaction costs (i.e., broker's fees or real estate agency fees); and
                (2) Do not exceed the charges, for such expenses, that are customarily charged in the locality of your residence
                (f) The following “other” miscellaneous expenses in connection with the sale and/or purchase of your residence, provided they are normally paid by the seller or the purchaser in the locality of the residence, to the extent that they do not exceed specifically stated limitations, or if not specifically stated, the amounts customarily paid in the locality of the residence:
                (1) Federal Housing Administration (FHA) or VA fees for the loan application;
                (2) Loan origination fees and similar charges such as loan assumption fees, loan transfer fees or other similar charges not to exceed 1 percent of the loan amount without itemization of the lender's administrative charges (unless requirements in § 302-11.201 are met), if the charges are assessed in lieu of a loan origination fee and reflects charges for services similar to those covered by a loan origination fee;
                (3) Cost of preparing credit reports;
                (4) Mortgage and transfer taxes;
                (5) State revenue stamps;
                (6) Other fees and charges similar in nature to those listed in paragraphs (f)(1) through (f)(5) of this section, unless specifically prohibited in § 302-11.202;
                (7) Charge for prepayment of a mortgage or other security instrument in connection with the sale of the residence at the old official station to the extent the terms in the mortgage or other security instrument provide for this charge. This prepayment penalty is also reimbursable when the mortgage or other security instrument does not specifically provide for prepayment, provided this penalty is customarily charged by the lender, but in that case the reimbursement may not exceed 3 months' interest on the loan balance;
                (8) Mortgage title insurance policy, paid by you, on a residence you purchased for the protection of, and required by, the lender;
                (9) Owner's title insurance policy, provided it is a prerequisite to financing or the transfer of the property; or if the cost of the owner's title insurance policy is inseparable from the cost of other insurance which is a prerequisite;
                (10) Expenses in connection with construction of a residence, which are comparable to expenses that are reimbursable in connection with the purchase of an existing residence;
                (11) Expenses in connection with environmental testing and property inspection fees when required by Federal, State, or local law; or by the lender as a precondition to sale or purchase; and

                (12) Other expenses of sale and purchase made for required services that are customarily paid by the seller of a residence at the old official station or if customarily paid by the purchaser of a residence at the new official station.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-01, 76 FR 18343, Apr. 1, 2011; FTR Amdt. 2018-01, 83 FR 30079, June 27, 2018]
              
              
                § 302-11.201
                When may my reimbursement for loan assumption fees or other similar fees exceed the 1 percent as specified in § 302-11.200(f)(2)?
                Reimbursement may exceed 1 percent (as specified in § 302-11.200(f)(2) only when you provide evidence that the higher rate:
                (a) Does not include prepaid interest, points, or a mortgage discount; and
                (b) Is customarily charged in the locality where the residence is located.
              
              
                § 302-11.202
                What residence transaction expenses will my agency not pay?
                Your agency will not pay:
                (a) Any fees that have been inflated or are higher than normally imposed for similar services in the locality;
                (b) Broker fees or commissions paid in connection with the purchase of a home at the new official station;
                (c) Owner's title insurance policy, “record title” insurance policy, mortgage insurance or insurance against loss or damage of property and optional insurance paid for by you in connection with the purchase of a residence for your protection;
                (d) Interest on loans, points, and mortgage discounts;
                (e) Property taxes;
                (f) Operating or maintenance costs;
                (g) Any fee, cost, charge, or expense determined to be part of the finance charge under the Truth in Lending Act, Title I, Pub. L. 90-321, as amended, and Regulation Z issued by the Board of Governors of the Federal Reserve System (12 CFR part 226), unless specifically authorized in § 302-11.200;
                (h) Expenses that result from construction of a residence, except as provided in § 302-11.200(e)(10); and
                (i) Losses, see § 302-11.304.
              
            
            
              Subpart D—Request for Reimbursement
              
                § 302-11.300
                Is there a limit on how much my agency will reimburse me for residence transactions?
                Yes, your agency will reimburse you no more than:
                (a) Ten percent of the actual sales price for the sale of your residence at the old official station; and
                (b) Five percent of the actual purchase price of the residence for the purchase of a residence at the new official station.
              
              
                § 302-11.301
                How must I request reimbursement for the expenses I incur for my residence transactions?
                To request reimbursement for the expenses you incur for your residence transaction, you must:
                (a) Send your claim for reimbursement and documentation of expenses to your old official station for review and approval unless otherwise specified by your agency, and
                (b) Follow your agency's procedures and submit appropriate voucher(s) along with any claim applications that your agency may require with appropriate documents specified in § 302-11.302.
              
              
                § 302-11.302
                What documentation must I submit to my agency to request reimbursement for the sale of a former residence or the purchase of a new one?
                To request reimbursement for the sale of a former residence or the purchase of a new one, you must submit to your agency:
                (a) Copies of your sales agreement when selling a residence;
                (b) Your purchase agreement when a purchasing a residence;
                (c) Property settlement documents;
                (d) Loan closing statements; and
                (e) Invoices or receipts for other bills paid.
              
              
                
                § 302-11.303
                Will the Government reimburse me for expenses incurred in connection with my residence transactions that are paid by someone other than me or a member of my immediate family?
                No, the Government will not reimburse you for expenses incurred in connection with your residence transactions if they are paid by someone other than you or a member of your immediate family.
              
              
                § 302-11.304
                Will my agency reimburse me for losses due to market conditions or prices at the old and new official station?
                No, losses incurred due to market conditions or prices at your old and new duty station are not reimbursable when incurred by you due to:
                (a) Failure to sell a residence at the old official station at the price asked, or at its current appraised value, or at its original cost; or
                (b) Failure to buy a dwelling at the new official station at a price comparable to the selling price of the residence at the old official station; or
                (c) Any losses that are similar in nature to (a) or (b).
              
              
                § 302-11.305
                Will I receive reimbursement for any residence transaction expenses incurred prior to being officially notified of my transfer?
                No, reimbursement of any residence transaction expenses (or settlement of an unexpired lease) that occurs prior to being officially notified (generally in the form a change of station travel authorization) is prohibited.
              
              
                § 302-11.306
                How can I know if my expenses are reasonable and will be reimbursed by the Government?
                You are responsible for the determination of reasonableness for your claimed expenses. To determine if your expenses are reasonable, you should, in coordination with your agency, contact the local real estate association, or, if not available, at least three different realtors in the locality in which your expenses will be incurred and request:
                (a) The current schedule of closing costs which applies to the area in which you are buying or selling;
                (b) Information concerning local custom and practices with respect to charging of closing costs which relate to either your sale or purchase and whether such costs are customarily paid by the seller or purchaser; and
                (c) Information on the local terminology used to describe the costs specified in paragraph (b) of this section.
              
              
                § 302-11.307
                May I receive an advance of funds for my residence transaction expenses?
                No, you may not receive an advance of funds for your residence transaction expenses.
              
              
                § 302-11.308
                How much will I receive for reimbursement when I purchase or sell land in excess of what reasonably relates to the residence site?
                When you purchase or sell land in excess of what reasonably relates to the residence site, your reimbursement will be limited to a pro rata reimbursement of the land reasonably related to the residence site.
              
              
                § 302-11.309
                What residence transaction expense are reimbursable if an employee violates the terms of his/her service agreement?
                If the employee violates his/her service agreement, no residence transaction expenses will be paid, and any amounts paid prior to such violation shall be a debt due the United States until they are paid by the employee.
              
              
                Settlement of Unexpired Lease
                
                  § 302-11.320
                  How must I request reimbursement for settlement of an unexpired lease?
                  To request reimbursement for settlement of an unexpired lease, you must itemize expenses (list all expenses separately) on a travel voucher and submit the voucher to your agency.
                
                
                  § 302-11.321
                  How will I be reimbursed when I share a lease with someone else?
                  When you share a lease with someone else you will be reimbursed on a pro rata basis for that portion of the lease that you are responsible for.
                
              
            
            
              
              Subpart E—Agency Responsibilities
              
                Note to subpart E:
                Use of pronouns “we”, “you”, and their variants throughout this subpart refers to the agency.
              
              
                § 302-11.400
                What policies and procedures must we establish?
                You must establish internal policies and procedures to implement this part.
              
              
                § 302-11.401
                Under what conditions may we authorize or approve a residence transaction expense allowance?
                You may authorize or approve a residence transaction expense allowance when an employee is performing a permanent change of station in the interest of the Government and has signed a service agreement (other than a new appointee or an employee assigned under the Government Employees Training Act (5 U.S.C. 4109.); and
                (a) The old and new official stations are located in the United States; or
                (b) The employee has completed an agreed upon tour of duty overseas and is returning to the United States to an official station that is at least 50 miles away from the employees last official station in the United States; or
                (c) When the employee has been permanently assigned to a temporary official station.
              
              
                § 302-11.402
                Who is not eligible to receive residence transaction expense allowances?
                The following are not eligible to receive residence transaction expense allowances:
                (a) New appointees; and
                (b) Employees assigned under the Government Employee's Training Act (5 U.S.C. 4109).
              
              
                § 302-11.403
                What policies must we establish before accepting documentation from an employee for reimbursement of residence transaction expenses?
                You must establish policies that will define what documentation is acceptable from an employee when requesting reimbursement of residence transaction expenses.
              
              
                § 302-11.404
                What controls must we establish for paying allowances for expenses incurred in connection with residence transactions?
                When paying allowances for expenses incurred in connection with residence transactions, you must:
                (a) Determine who will authorize and approve residence transactions expenses on the employee's travel authorization;
                (b) Determine who will review applications for reimbursement of residence transaction expenses;
                (c) Determine who will authorize extensions beyond the 1-year limitation for completing sales and purchase or lease termination transactions, under §§ 302-11.420 and 302-11.421;
                (d) Prescribe a claim application form which meets your internal administrative requirements;
                (e) Require employees to submit a travel claim with appropriate documentation to support his/her payment of the expenses claimed, which must include as a minimum;
                (1) The sales agreement,
                (2) The purchase agreement,
                (3) Property settlement documents,
                (4) Loan closing statements, and
                (5) Invoices or receipts for other bills paid; and
                (f) Require employees to submit travel claims to his/her old official station for review and approval of the claim unless agency review and approval functions are performed elsewhere except as provided in § 302-11.405.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-01, 76 FR 18343, Apr. 1, 2011]
              
              
                § 302-11.405
                Which agency must review and approve the employee's application when the employee transfers between agencies?
                The hiring agency in the locality of the employee's old official station must review and approve the employee's application when the employee transfers between agencies, unless the hiring agency does not have an appropriate installation there. In that case, the losing agency at the old official station must review and approve the expenses.
              
              
                
                § 302-11.406
                How must we administer an employee's claim?
                To administer an employee's claim:
                (a) You must:
                (1) Review the employee's claim to determine whether the expenses claimed are reasonable in amount and customarily paid by the buyer/seller in the locality where the property is located;
                (2) Disallow any portion of the employee's claim that is inflated or are higher than normal for similar services in the locality;
                (3) Execute final administrative approval of payment of a claim by an appropriate agency approving official; and
                (4) Return disapproved applications to the employee with a memorandum of explanation.
                (b) The approving official must determine if:
                (1) The aggregate amount of expenses claimed in connection with a sale or purchase of a residence is within the prescribed limitation for either;
                (2) All conditions and requirements under which allowances may be paid have been met; and

                (3) The expenses themselves are those which are reimbursable.
                
                
                  Note to § 302-11.406:
                  You must not pay the expenses listed in § 302-11.202 or § 302-11.304.
                
              
              
                § 302-11.407
                What documentation must we require the employee to submit before paying residence transaction expenses?
                Before paying residence transaction expenses, you must require the employee to submit:
                (a) A copy of his/her financial documents which prove that only the employee and or a member(s) of the immediate family made payments on the property;
                (b) A copy of his/her financial documents which prove that he/she and/or a member(s) of the immediate family received all proceeds from the sale of the property;
                (c) Documentation that is acceptable by you in verifying any interest that the employee has in the property; and
                (d) Any additional documents that you need to verify payments.
              
              
                Time Limitations
                
                  § 302-11.420
                  How long can we authorize an extension for completion of the sale and purchase or lease termination transactions?
                  You may authorize an additional period of time, not to exceed 1 year, for completion of the sale and purchase or lease termination transactions.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-01, 76 FR 18343, Apr. 1, 2011]
                
                
                  § 302-11.421
                  What must we consider when authorizing an extension of time limitation?
                  When authorizing an extension of time limitation, you must determine that the:
                  (a) Employee has extenuating circumstances which have prevented him/her from completing his/her sale and purchase or lease termination transactions in the initial authorized time frame of one year; and
                  (b) Employee's residence transactions are reasonably related to his/her transfer of official station.
                  [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-01, 76 FR 18343, Apr. 1, 2011]
                
              
              
                Unexpired Lease
                
                  § 302-11.430
                  When must we reimburse an employee for expenses incurred due to settlement of an unexpired lease?
                  You must reimburse an employee in lieu of residence transaction expenses when the employee meets the requirements of § 302-11.10 for expenses incurred due to settlement of an unexpired lease.
                
                
                  § 302-11.431
                  How must we require an employee to request reimbursement for expenses of an unexpired lease settlement?
                  You must require that the employee submit an appropriate travel claim requesting reimbursement for expenses of an unexpired lease settlement with:
                  (a) An itemization of all expenses claimed supported by documentation showing that the employee indeed paid all lease settlement fees; and
                  (b) A total amount for all expenses claimed.
                
              
              
                
                Title Requirements
                
                  § 302-11.440
                  How must we determine who holds title to property for reimbursement purposes?
                  To determine who holds title to property for reimbursement purposes, you must verify:
                  (a) Whose name(s) actually appears on the title document (e.g., the deed); or
                  (b) Who holds equitable title interest in the property.
                
                
                  § 302-11.441
                  How must we determine if an employee holds equitable title interest in his/her property?
                  To determine if an employee holds equitable title interest in his/her property, you must follow the guidelines in § 302-11.405.
                
              
              
                Request for Reimbursements
                
                  § 302-11.450
                  May we advance an employee funds for expenses incurred in connection with residence transactions?
                  No, you may not advance an employee funds for expenses incurred in connection with residence transactions.
                
                
                  § 302-11.451
                  What is the maximum amount that we may reimburse for the sale or purchase of an employee's residence?
                  The maximum amount that you may reimburse for the sale or purchase of an employee's residence is:
                  (a) Ten percent of the actual sale price for the sale of the employee's residence at the old official station; and
                  (b) Five percent of the actual purchase price of the residence for the purchase of a residence at the new official station.
                
              
            
          
          
            Pt. 302-12
            PART 302-12—USE OF A RELOCATION SERVICES COMPANY
            
              
                Subpart A—Employee's Use of a Relocation Services Company
                Sec.
                302-12.1
                Who determines if I may use a RSC?
                302-12.2
                Under what conditions may I participate in my agency's homesale program?
                302-12.3
                Am I required to participate in homesale counseling?
                302-12.4
                To what terms of the RSC contract am I required to agree?
                302-12.5
                For what relocation services expenses will my agency pay?
                302-12.6
                If I use a contracted-for relocation service that is a substitute for reimbursable relocation allowance, will I be reimbursed for the relocation allowance as well?
                302-12.7
                What expenses will my agency pay if I use a relocation services company to ship household goods in excess of the maximum weight allowance?
                302-12.8
                What expenses will my agency pay if I use a relocation services company to sell or purchase a residence for which I and/or a member(s) of my immediate family do not have full title?
                302-12.9
                If my agency authorizes me to enter a homesale program, must I accept a buyout offer from the relocation services company?
                302-12.10
                What are the income tax consequences if I use a relocation services company?
              
              
                Subpart B—Agency's Use of a Relocation Services Company
                302-12.100
                What are “relocation services”?
                302-12.101
                May we enter into a contract with a relocation services company for the company to provide relocation services?
                302-12.102
                What contracted relocation services may we provide at Government expense?
                302-12.103
                May we separately contract for each type of relocation service?
                302-12.104
                What is the purpose of contracting for relocation services?
                302-12.105
                Must we have a contract with a RSC that includes a comprehensive homesale program?
                302-12.106
                What rules must we follow when contracting for a comprehensive homesale program?
                302-12.107—302-12.108
                [Reserved]
                302-12.109
                May we require employees to participate in counseling before listing their homes?
                302-12.110
                [Reserved]
                302-12.111
                May we require an employee to use a real estate broker specified by the RSC?
                302-12.112
                May we require an employee to use a mortgage service provider specified by the RSC?
                302-12.113
                What must we do when planning, establishing, and administering a RSC contract?
                302-12.114
                What policies must we establish when offering our employees the services of a RSC?
                302-12.115

                What are the income tax consequences that we must consider when offering relocation services?
                
                302-12.116
                What must we consider in deciding whether to use the fixed-fee or cost-reimbursable contracting method?
                302-12.117
                May we take title to an employee's residence?
                302-12.118
                Under a homesale program, may we establish a maximum home value above which we will not pay for homesale services?
                302-12.119
                Under a homesale program, may we pay an employee for losses he/she incurs on the sale of a residence?
                302-12.120
                Under a homesale program, may we direct the relocation services company to pay an employee more than the fair market value of his/her residence?
                302-12.121
                May we use a relocation services contract for services which we are contractually bound to obtain under another travel services contract?
              
            
            
              Authority:
              5 U.S.C. 5738 and 20 U.S.C. 905(c).
            
            
              Source:
              FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, unless otherwise noted.
            
            
              Subpart A—Employee's Use of a Relocation Services Company
              
                Note to subpart A:
                Use of pronouns “I”, “you”, and their variants throughout this subpart refers to the employee.
              
              
                § 302-12.1
                Who determines if I may use a RSC?
                Your agency determines whether you may use a RSC and chooses which RSC you may use.
                [FTR Amdt. 2011-01, 76 FR 18343, Apr. 1, 2011]
              
              
                § 302-12.2
                Under what conditions may I participate in my agency's homesale program?
                You may participate in your agency's homesale program, through its RSC contract, blanket purchase agreement, task order, or other formal arrangement (for the remainder of this part, all of these will be referred to as the contract with the RSC) provided you meet all of the following conditions:
                (a) You are authorized to relocate;
                (b) Your relocation includes at least one residence transaction;
                (c) You have signed a relocation service agreement;
                (d) Your agency authorizes you to use a RSC with which your agency has a contract;
                (e) Your residence is within RSC contract scope for type, size, condition, and other contractual requirements;
                (f) You meet all conditions established by this Chapter for the services that the RSC will provide to you; and

                (g) You have signed an agreement with your agency to enter the agency's homesale program and to abide by all terms of the agency's contract with the RSC (see § 302-12.4 for contract term examples).
                [FTR Amdt. 2011-01, 76 FR 18343, Apr. 1, 2011]
              
              
                § 302-12.3
                Am I required to participate in homesale counseling?
                Yes, you are required to participate in homesale counseling if you are going to use the RSC. The RSC and/or your agency must provide counseling to help you understand the process, select a broker, prepare your home for sale, identify an appropriate selling price, set realistic expectations, etc. This counseling may be in person or via an electronic medium, at your agency's discretion. Your agency should also provide you with relocation information/counseling prior to you making any decisions to relocate.
                [FTR Amdt. 2011-01, 76 FR 18343, Apr. 1, 2011]
              
              
                § 302-12.4
                To what terms of the RSC contract am I required to agree?
                Your agency determines the contract terms to which you will be required to agree. Examples of these contract terms may include, but are not limited to, the following:
                (a) You will participate in counseling provided by the RSC;
                (b) You will seriously consider any bona fide offer that you receive during the minimum marketing period;
                (c) As a precondition of using its relocation services, you will complete and submit a disclosure form to the RSC to provide thorough information about the age and condition of your home and its systems.
                [FTR Amdt. 2011-01, 76 FR 18343, Apr. 1, 2011]
              
              
                § 302-12.5
                For what relocation services expenses will my agency pay?

                Your agency will pay the relocation services company's fees/expenses for the services you are authorized to use. If your agency pays the relocation services company for actual expenses the company incurs on your behalf, payment to the company is limited to what you would have received under the direct reimbursement provisions of this chapter.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2011-01, 76 FR 18343, Apr. 1, 2011]
              
              
                § 302-12.6
                If I use a contracted-for relocation service that is a substitute for reimbursable relocation allowance, will I be reimbursed for the relocation allowance as well?
                No, if you use a contracted-for relocation service that is a substitute for reimbursable relocation allowance, you will not be reimbursed for the relocation as well.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated at 76 FR 18343, Apr. 1, 2011]
              
              
                § 302-12.7
                What expenses will my agency pay if I use a relocation services company to ship household goods in excess of the maximum weight allowance?
                If you use a relocation services company to ship HHG in excess of the maximum weight allowance, your agency will pay the portion of the fee attributable to 18,000 pounds net weight. You must pay the rest.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2011-01, 76 FR 18343, Apr. 1, 2011]
              
              
                § 302-12.8
                What expenses will my agency pay if I use a relocation services company to sell or purchase a residence for which I and/or a member(s) of my immediate family do not have full title?
                If you use a relocation services company to sell or purchase a residence for which you and/or a member(s) of your immediate family do not have full title, your agency will pay the portion of the relocation services company's fee attributable to your pro rata share of the residence, in accordance with § 302-11.103 of this chapter. You must pay any portion of the fee attributable to other than your pro rata share of the residence.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated at 76 FR 18343, Apr. 1, 2011]
              
              
                § 302-12.9
                If my agency authorizes me to enter a homesale program, must I accept a buyout offer from the relocation services company?
                No, if your agency authorizes you to enter a homesale program, your agency must give you the option to accept or reject an offer from the relocation services company.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated at 76 FR 18343, Apr. 1, 2011]
              
              
                § 302-12.10
                What are the income tax consequences if I use a relocation services company?
                You may incur income taxes on relocation services provided by a relocation services company and paid for by your agency. Section 82 of the Internal Revenue Code states there shall be included in gross income (as compensation for services) any amount received or accrued, directly or indirectly, by an individual as a payment for or reimbursement of expenses of moving from one residence to another residence which is attributable to employment. You will receive a relocation income tax (RIT) allowance if your agency determines that such expenses are taxable. The Government does not assume responsibility for payment of your taxes, however, and you may wish to consult a tax professional on income tax reporting.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2011-01, 76 FR 18343, Apr. 1, 2011]
              
            
            
              Subpart B—Agency's Use of a Relocation Services Company
              
                Note to subpart B:
                Use of pronouns “we”, “you”, and their variants throughout this subpart refers to the agency.
              
              
                § 302-12.100
                What are “relocation services”?
                “Relocation services” are services provided by a private company under a contract with an agency to assist a transferred employee in relocating to the new official station. Examples include homesale programs, home marketing assistance, home finding assistance, and property management services.
              
              
                
                § 302-12.101
                May we enter into a contract with a relocation services company for the company to provide relocation services?
                Yes, you may enter into a contract with a relocation services company for the company to provide relocation services.
              
              
                § 302-12.102
                What contracted relocation services may we provide at Government expense?
                You may pay for contracted relocation services that are substitutes for reimbursable relocation allowances authorized throughout this chapter. For example, you may pay for homesale services as a substitute for residence sale expenses, or household goods management services as a substitute for transportation of household goods.
              
              
                § 302-12.103
                May we separately contract for each type of relocation service?
                Yes, you may separately contract for each type of relocation service or you may combine several types of relocation services in a single contract.
              
              
                § 302-12.104
                What is the purpose of contracting for relocation services?
                The purpose of contracting for relocation services is to improve the treatment of employees who are directed to relocate to facilitate the retention of a well-qualified workforce.
              
              
                § 302-12.105
                Must we have a contract with a RSC that includes a comprehensive homesale program?
                No, you are not required to have a contract that includes a comprehensive homesale program (which, for this purpose, is defined as a relocation program that includes a contract with a RSC that provides for buyer value option sales, amended sales, and appraised value purchases by the RSC). However, if you do not have such a program, you must examine and evaluate the objectives and relative costs of your relocation benefits and management processes at least once every two years to determine whether a comprehensive homesale program should be part of your relocation program.
                [FTR Amdt. 2011-01, 76 FR 18343, Apr. 1, 2011]
              
              
                § 302-12.106
                What rules must we follow when contracting for a comprehensive homesale program?
                You must follow the rules contained in the Federal Acquisition Regulations (FAR) (48 CFR) and/or all other acquisition regulations applicable to your agency.
                [FTR Amdt. 2011-01, 76 FR 18343, Apr. 1, 2011]
              
              
                §§ 302-12.107—302-12.108
                [Reserved]
              
              
                § 302-12.109
                May we require employees to participate in counseling before listing their homes?
                Yes, you may require that employees participate in counseling before listing their homes, provided this is written into your agency's relocation policy. This is a common practice in the private sector. Please note, however, that this may exclude from your homesale program any employee who lists his/her home before the relocation travel authorization is approved. If you choose to make this part of your agency policy, you should make a major, ongoing effort to inform as many of your potential transferees as possible of this policy.
                [FTR Amdt. 2011-01, 76 FR 18344, Apr. 1, 2011]
              
              
                § 302-12.110
                [Reserved]
              
              
                § 302-12.111
                May we require an employee to use a real estate broker specified by the RSC?
                Yes, you may require, through your contract with the RSC, that every employee enrolled in the homesale program use a real estate broker specified by the RSC. This provision is not part of the standard terms for a homesale program, but it may provide a pricing advantage in negotiations with potential RSC, as well as an opportunity for better management of the homesale process.
                [FTR Amdt. 2011-01, 76 FR 18344, Apr. 1, 2011]
              
              
                § 302-12.112
                May we require an employee to use a mortgage service provider specified by the RSC?

                No. Under the Real Estate Procedures Settlement Act (RESPA), you may not require that the employee obtain any mortgage from a lender specified by the RSC. The RSC may provide the employee access to multiple mortgage service providers as long as there is no use requirement, and the employee is provided a choice. Allowing the RSC to provide access to multiple providers is not part of the standard terms for a homesale program, but it may provide a pricing advantage in negotiations with potential RSCs, as well as an opportunity for better management of the homesale process.
                [FTR Amdt. 2011-01, 76 FR 18344, Apr. 1, 2011]
              
              
                § 302-12.113
                What must we do when planning, establishing, and administering a RSC contract?
                (a) When planning and establishing a RSC contract, you must structure the contract so that it provides the best possible value to the Government, considering costs, tax implications, morale, mobility, employee choice, productivity, and any other relevant considerations. For most agencies and most relocations, this structure will include the possibility of a BVO sale or an amended value sale.
                (b) Once you have a RSC contract, you must monitor costs and tax consequences and make adjustments as necessary, to ensure that your homesale program continues to provide the same best value to the Government.
                [FTR Amdt. 2011-01, 76 FR 18344, Apr. 1, 2011]
              
              
                § 302-12.114
                What policies must we establish when offering our employees the services of a RSC?
                If you choose to offer the services of a RSC to your employees, you must establish policies governing:
                (a) The conditions under which you will authorize an employee to use the contract with the RSC;
                (b) Which employees you will allow to use the contract with the RSC;
                (c) Which services the RSC will provide to the employee;
                (d) Who will determine in each case if an employee may use the contract with the RSC and which services the RSC will provide;
                (e) How you will monitor and evaluate the counseling provided by you and/or the RSC to your employees; and
                (f) How you will monitor and maintain an appropriate balance between the three types of homesale transactions in your homesale programs (appraised value, buyer value option, and amended value).
                [FTR Amdt. 2011-01, 76 FR 18344, Apr. 1, 2011]
              
              
                § 302-12.115
                What are the income tax consequences that we must consider when offering relocation services?
                Amounts you pay to a relocation services company on behalf of an employee may be taxable to the employee. In some cases, such as certain homesale programs, the amounts may not be taxable. You must determine the taxability of such payments, and pay a relocation income tax (RIT) allowance in accordance with part 302-17 of this chapter on payments you determine to be taxable to the employee. You may contact the: Assistant Chief Counsel (Income Tax & Accounting), Internal Revenue Service, 1111 Constitution Avenue, NW., Room 5501, Washington, DC 20224, for information on the income tax consequences of payments you make to a relocation services company.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2011-01, 76 FR 18344, Apr. 1, 2011]
              
              
                § 302-12.116
                What must we consider in deciding whether to use the fixed-fee or cost-reimbursable contracting method?
                You must consider the following factors in deciding whether to use the fixed-fee or cost-reimbursable contracting method:
                (a) Risk of alternative methods. Under a fixed fee contract, the relocation services company bears all risks not expressly contained in the contract. Under a cost-reimbursable contract, you must assume some or all risks and, therefore, must assume some management responsibilities under the contract as well. For example, under a fixed fee homesale program you are not directly liable for losses incurred if a residence does not sell immediately, while under a cost-reimbursable homesale program you assume some or all risks of selling the residence.
                (b) Cost of alternative methods. Under the fixed fee method of contracting, the fee includes a cost component for risks assumed by the relocation services company. Under the cost-reimbursable method of contracting, you are directly responsible for some or all of the costs associated with management of the contract. In deciding whether to use cost-reimbursable contracting you, therefore, must consider the cost of resources you would require (including personnel costs) to manage a cost-reimbursable relocation services contract.
                (c) Effect on the obligation of funds. You must obligate funds for a relocation in the fiscal year in which the purchase order is awarded under the contract. Under the fixed fee contracting method, the amount of the relocation services fee is fixed and you have a basis for determining the amount of funds to obligate. Under the cost-reimbursable contracting method, you must obligate funds based on an estimate of the costs that will be incurred. When opting for cost-reimbursable contracting you, therefore, should establish a reliable method of computing fund obligation estimates.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2011-01, 76 FR 18344, Apr. 1, 2011]
              
              
                § 302-12.117
                May we take title to an employee's residence?
                No, you may not take title to an employee's residence except as specifically provided by statute. The statutes which form the basis for the provisions of this part do not provide such authority.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2011-01, 76 FR 18344, Apr. 1, 2011]
              
              
                § 302-12.118
                Under a homesale program, may we establish a maximum home value above which we will not pay for homesale services?
                Yes, if a home exceeding the maximum value above which you will not pay is sold under your homesale program, the employee will be responsible for any additional costs. You must establish a maximum amount commensurate with your agency's experience. You may consider, among other factors, budgetary constraints, the value range of homes in areas where you have offices, and the value range of homes previously entered in your program.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2011-01, 76 FR 18344, Apr. 1, 2011]
              
              
                § 302-12.119
                Under a homesale program, may we pay an employee for losses he/she incurs on the sale of a residence?
                No, under a home sale program, you may not pay an employee for losses he/she incurs on the sale of a residence, but this does not preclude you reimbursing a relocation service's company for losses incurred while the contractor holds the property.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2011-01, 76 FR 18344, Apr. 1, 2011]
              
              
                § 302-12.120
                Under a homesale program, may we direct the relocation services company to pay an employee more than the fair market value of his/her residence?
                No, under a homesale program, you may not direct the relocation services company to pay an employee more than the fair market value (as determined by the residence appraisal process) of his/her home.
                [FTR Amdt. 2011-01, 76 FR 18344, Apr. 1, 2011]
              
              
                § 302-12.121
                May we use a relocation services contract for services which we are contractually bound to obtain under another travel services contract?
                No, you may not use a relocation services contract to which you are contractually bound to obtain the services of another relocation service provider or to circumvent the travel and transportation expense payment system contract if you are a user of that contract.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001. Redesignated by FTR Amdt. 2011-01, 76 FR 18344, Apr. 1, 2011]
              
            
          
          
            Pt. 302-14
            PART 302-14—HOME MARKETING INCENTIVE PAYMENTS
            
              
                Subpart A—Payment of Incentive to the Employee
                Sec.
                302-14.1
                What is a “homesale program”?
                
                302-14.2
                What is the purpose of a home marketing incentive payment?
                302-14.3
                Am I eligible to receive a home marketing incentive payment?
                302-14.4
                Must my agency pay me a home marketing incentive?
                302-14.5
                Under what circumstances will I receive a home marketing incentive payment?
                302-14.6
                How much may my agency pay me for a home marketing incentive?
                302-14.7
                Are there tax consequences when I receive a home marketing incentive payment?
              
              
                Subpart B—Agency Responsibilities
                302-14.100
                How should we administer our home marketing incentive payment program?
                302-14.101
                What policies must we establish to govern our home marketing incentive payment program?
                302-14.102
                What factors should we consider in determining whether to establish a home marketing incentive payment program?
                302-14.103
                What factors should we consider in determining the amount of a home marketing incentive payment?
              
            
            
              Authority:
              5 U.S.C. 5756.
            
            
              Source:
              FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, unless otherwise noted.
            
            
              Subpart A—Payment of Incentive to the Employee
              
                Note to subpart A:
                Use of pronouns “I”, “you”, and their variants throughout this subpart refers to the employee.
              
              
                § 302-14.1
                What is a “homesale program'?
                A “homesale program” is a program offered by an agency through a contractual arrangement with a relocation services company. The relocation services company purchases a transferred employee's residence at fair market (appraised) value and then independently markets and sells the residence.
              
              
                § 302-14.2
                What is the purpose of a home marketing incentive payment?
                The purpose of a home marketing incentive payment is to reduce the Government's relocation costs by encouraging transferred employees to participate in their employing agency's homesale program to independently and aggressively market, and find a bona fide buyer for their residence. This significantly reduces the fees/expenses their agencies must pay to relocation services companies and effectively lowers the cost of such programs.
              
              
                § 302-14.3
                Am I eligible to receive a home marketing incentive payment?
                Yes, you are eligible to receive a home marketing incentive payment if you are an employee who is authorized to transfer and you otherwise meet requirements for sale of your residence at Government expense.
              
              
                § 302-14.4
                Must my agency pay me a home marketing incentive?
                No, your agency determines when it is in the Government's interest to offer you a home marketing incentive.
              
              
                § 302-14.5
                Under what circumstances will I receive a home marketing incentive payment?
                You will receive a home marketing incentive payment when:
                (a) You enter your residence in your agency's homesale program;
                (b) You independently and aggressively market your residence;
                (c) You find a bona fide buyer for your residence as a result of your independent marketing efforts;
                (d) You transfer the residence to the relocation services company;
                (e) Your agency pays a reduced fee/expenses to the relocation services company as a result of your independent marketing efforts;
                (f) You meet any additional conditions your agency has established, including but not limited to, mandatory marketing periods, list price guidelines, closing requirements, and residence value caps; and
                (g) Your agency has established a home marketing incentive program.
              
              
                § 302-14.6
                How much may my agency pay me for a home marketing incentive?
                Your agency will determine the amount of your home marketing incentive payment. The incentive payment, however, may not exceed the lesser of:

                (a) Five percent of the price the relocation services company paid when it purchased the residence from you; or
                
                (b) The savings your agency realized from the reduced fee/expenses it paid as a result of you finding a bona fide buyer.
              
              
                § 302-14.7
                Are there tax consequences when I receive a home marketing incentive payment?
                Yes, the home marketing incentive payment is considered income. Consequently, you will be taxed, and your agency will withhold income and employment taxes, on the home marketing incentive payment. You will not, however, receive a withholding tax allowance (WTA) to offset the withholding on your home marketing incentive payment, nor will you receive a relocation income tax (RIT) allowance payment for substantially all of your Federal, state and local income taxes on the incentive payment.
              
            
            
              Subpart B—Agency Responsibilities
              
                Note to subpart B:
                Use of pronouns “we”, “you”, and their variants throughout this subpart refers to the agency.
              
              
                § 302-14.100
                How should we administer our home marketing incentive payment program?
                Your goal in using an incentive payment program is to reduce your overall relocation costs. You must not make a home marketing incentive payment that exceeds the savings you realize from the reduced fees/expenses you pay the relocation services company.
              
              
                § 302-14.101
                What policies must we establish to govern our home marketing incentive payment program?
                You must establish policies to govern:
                (a) The conditions under which you will authorize a home marketing incentive payment for an employee;
                (b) The amount of the home marketing incentive payment(s) you will offer (or) the method you will use to compute your home marketing incentive payments); and
                (c) Who will determine in each case whether a home marketing incentive payment is authorized.
              
              
                § 302-14.102
                What factors should we consider in determining whether to establish a home marketing incentive payment program?
                In determining whether to establish a home marketing incentive payment program, you should consider:
                (a) Whether the program will increase the percentage of residences sold for which employees find a bona fide buyer. You should establish a benchmark for the percentage of residences for which you expect employees to find a bona fide buyer resulting in lower homesale costs to you. If your historical percentage of employee-generated sales is below your benchmark, a home marketing incentive payment program may benefit you; and
                (b) The expected net savings from a home marketing incentive payment program.
              
              
                § 302-14.103
                What factors should we consider in determining the amount of a home marketing incentive payment?
                In determining the amount of a home marketing incentive payment, you should consider the:
                (a) Amount of savings from reduced fee/expenses paid to the relocation services company. The home marketing incentive payment program is intended to reduce your relocation costs. The amount of each home marketing incentive payment you make, therefore, must not exceed the savings you realize from the reduced fee you pay to the relocation services company; and
                (b) Employee's efforts in marketing the residence. The purpose of a home marketing incentive payment program is to encourage a transferred employee who participates in a homesale program to independently and aggressively market his/her residence and find a bona fide buyer.
              
            
          
          
            Pt. 302-15
            PART 302-15—ALLOWANCE FOR PROPERTY MANAGEMENT SERVICES
            
              
                Subpart A—General Rules for the Employee
                Sec.
                302-15.1
                What are property management services?
                
                302-15.2
                What are the purposes of the property management services allowance?
                302-15.3
                Am I eligible for payment for property management services under this part?
                302-15.4
                Who is not eligible for payment for property management services?
                302-15.5
                Is my agency required to authorize payment for property management services?
                302-15.6
                Under what circumstances may my agency authorize payment under this part?
                302-15.7
                For what property may my agency authorize payment under this part?
                302-15.8
                When my agency authorizes payment for me under this part, am I obligated to use such services, or may I elect instead to sell my residence at Government expense?
                302-15.9
                Must I repay property management expenses my agency paid under this part if I elect to sell my former residence in the United States at Government expense when I am transferred from my current foreign post of duty to an official station in the United States other than the one I left?
                302-15.10
                How long may my agency pay under this part?
                302-15.11
                If my agency authorized, and I elected to receive, payment for property management expenses, may I later elect to sell my residence at Government expense?
                302-15.12
                If my agency is paying for property management services under this part and my service agreement expires, what must I do to ensure that payment for property management services continues?
                302-15.13
                What are the income tax consequences when my agency pays for my property management services?
              
              
                Subpart B—Agency Responsibilities
                302-15.70
                What governing policies must we establish for the allowance for property management services?
              
            
            
              Authority:
              5 U.S.C. 5738; 20 U.S.C. 905(a); E.O. 11609, as amended, 3 CFR, 1971-1975 Comp., p. 586.
            
            
              Source:
              FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, unless otherwise noted.
            
            
              Subpart A—General Rules for the Employee
              
                Note to subpart A:
                Use of pronouns “I”, “you”, and their variants throughout this subpart refers to the employee.
              
              
                § 302-15.1
                What are property management services?
                “Property management services” are programs provided by private companies for a fee, which help an employee to manage his/her residence at the old official station as a rental property. These services typically include, but are not limited to, obtaining a tenant, negotiating the lease, inspecting the property regularly, managing repairs and maintenance, enforcing lease terms, collecting the rent, paying the mortgage and other carrying expenses from rental proceeds and/or funds of the employee, and accounting for the transactions and providing periodic reports to the employee.
              
              
                § 302-15.2
                What are the purposes of the property management services allowance?
                The purposes of the property management services allowance are to:
                (a) Reduce overall Government relocation costs by using the property management services allowance in place of allowances for the sale of the employee's residence; and
                (b) Relieve employees transferred to OCONUS duty stations from the costs of maintaining a home in CONUS during their tour of duty.
                [FTR Amdt. 2011-01, 76 FR 18344, Apr. 1, 2011]
              
              
                § 302-15.3
                Am I eligible for payment for property management services under this part?
                Yes, you are eligible for payment for property management services when:
                (a) You transfer in the interest of the Government; and
                (b) You and/or a member(s) of your immediate family hold(s) title to a residence which you are eligible to sell at Government expense under part 302-11 or part 302-12 of this chapter.
              
              
                § 302-15.4
                Who is not eligible for payment for property management services?

                New appointees, employees assigned under the Government Employees Training Act (5 U.S.C. 4109), and employees transferring wholly outside the United States are not eligible for payment for property management services. However, relocations wholly outside the United States do not affect previously authorized property management services as long as the employee continues to meet the requirements of § 302-15.6 and any other conditions established by the agency.
              
              
                § 302-15.5
                Is my agency required to authorize payment for property management services?
                No, your agency is not required to authorize payment for property management services. However, your agency determines:
                (a) When you meet the conditions set forth in § 302-15.3;
                (b) When to authorize payment for these services; and
                (c) What procedures you must follow when it authorizes such payment.
              
              
                § 302-15.6
                Under what circumstances may my agency authorize payment under this part?
                (a) For a relocation to an official station in the United States, your agency may authorize payment under this part when:
                (1) You are being returned from a foreign area post of duty to a different official station than the one from which you were transferred for your foreign tour of duty;
                (2) Your agency has determined that property management services is more advantageous and cost effective for the Government than having to sell your residence;
                (3) You have signed a service agreements; and
                (4) You meet any additional conditions that your agency has established.
                (b) For relocations to official stations outside the United States, your agency will authorize payment under this part when you meet conditions set forth in paragraphs (a)(3) and (4) of this section.
              
              
                § 302-15.7
                For what property may my agency authorize payment under this part?
                Under this part, payment may be authorized only for your residence at the last official station in the United States from which you transferred.
              
              
                § 302-15.8
                When my agency authorizes payment for me under this part, am I obligated to use such services, or may I elect instead to sell my residence at Government expense?
                You are not obligated to use your authorized property management services allowance. You have the option of choosing to sell your residence at Government expense or to use the property management services allowance.
              
              
                § 302-15.9
                Must I repay property management expenses my agency paid under this part if I elect to sell my former residence in the United States at Government expense when I am transferred from my current foreign post of duty to an official station in the United States other than the one I left?
                No, you are not required to repay any property management expenses paid by your agency if you elect to sell your former residence in the United States when transferred from your post of duty to an official station in the United States. The authority for your agency to pay for property management services under this part when you are transferred to a foreign post of duty arises from your transfer to the foreign post of duty. It is separate from, and in addition to, the authority to sell your residence at Government expense when you are transferred to an official station in the United States other than the official station from which you were transferred to the foreign post of duty.
              
              
                § 302-15.10
                How long may my agency pay under this part?
                Your agency may pay:
                (a) For transfers within the United States for a period not to exceed one year from your effective date of transfer, with up to a 1-year extension, under the same conditions required in § 302-11.21 of this chapter; or
                (b) From the time you transfer to a foreign area post of duty until you:
                (1) Transfer back to an official station in the United States; or

                (2) Complete a service agreement at your post of duty and remain there, but do not sign a new service agreement; or
                
                (3) Separate from Government service.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-01, 76 FR 18344, Apr. 1, 2011]
              
              
                § 302-15.11
                If my agency authorized, and I elected to receive, payment for property management expenses, may I later elect to sell my residence at Government expense?
                Yes, you may change your selection from receiving property management expenses to selling your residence at Government expense provided:
                (a) Your agency allows you to change your election of payment from property management expenses to the sale of your residence at Government expense; and
                (b) Payment for sale of your residence at Government expense is offset in accordance with your agency's policy established under § 302-15.70(d).
              
              
                § 302-15.12
                If my agency is paying for property management services under this part and my service agreement expires, what must I do to ensure that payment for property management services continues?
                You must sign a new service agreement (see § 302-2.14 of this chapter) to continue to this benefit.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2014-01, 79 FR 49645, Aug. 21, 2014]
              
              
                § 302-15.13
                What are the income tax consequences when my agency pays for my property management services?

                When your agency pays for your property management services, you will be taxed on the amount of expenses your agency pays for property management services whether it reimburses you directly or whether it pays a relocation service company to manage your residence. Your agency must pay you a relocation income tax (RIT) allowance for the additional Federal, State and local income taxes you incur on property management expenses it reimburses you or pays on your behalf.
                
                
                  Note to § 302-15.13:
                  You may wish to consult with a tax advisor to determine whether you will incur any additional tax liability, unrelated to your agency's payment of your property management expenses, as a result of maintaining your residence as a rental property.
                
              
            
            
              Subpart B—Agency Responsibilities
              
                Note to subpart B:
                Use of pronouns “we”, “you”, and their variants throughout this subpart refers to the agency.
              
              
                § 302-15.70
                What governing policies must we establish for the allowance for property management services?
                You must establish policies and procedures governing:
                (a) When you will authorize payment for property management services for an employee who transfers in the interest of the Government;
                (b) When it is appropriate to authorize this service on a reimbursable basis to the employee, rather than paying the property management company directly, as long as any reimbursement is equal to or less than the agency negotiated rate for this service (agencies may require that employees hire only licensed and/or certified property managers).
                (c) Who will determine, for relocations to official duty stations in the United States, whether payment for property management services is more advantageous and cost effective than sale of an employee's residence at Government expense;
                (d) If and when you will allow an employee who was offered and accepted payment for property management services to change his/her residence at Government expense in accordance with paragraph (e) of this section; and
                (e) How you will offset expenses you have paid for property management services against payable expenses for sale of the employee's residence when an eligible employee who elected payment for property management services later changes his/her mind and elects instead to sell his/her residence at Government expense.
                [FTR Amdt. 2011-01, 76 FR 18344, Apr. 1, 2011]
              
            
          
        
        
          
          SUBCHAPTER F—MISCELLANEOUS ALLOWANCES
          
            Pt. 302-16
            PART 302-16—ALLOWANCE FOR MISCELLANEOUS EXPENSES
            
              
                Subpart A—General
                Sec.
                302-16.1
                What is the purpose of the miscellaneous expenses allowance (MEA)?
                302-16.2
                What are miscellaneous expenses?
                302-16.3
                Who is and is not eligible for a MEA?
                302-16.4
                Must my agency authorize payment of a MEA?
              
              
                Subpart B—Employee's Allowance for Miscellaneous Expenses
                302-16.100
                How will I receive the MEA?
                302-16.101
                May I receive an advance of funds for MEA?
                302-16.102
                What amount may my agency reimburse me for miscellaneous expenses?
                302-16.103
                May I claim an amount in excess of that prescribed in § 302-16.102?
                302-16.104
                Must I document my miscellaneous expenses to receive reimbursement?
                302-16.105
                What standard of care must I use in incurring miscellaneous expenses?
              
              
                Subpart C—Agency Responsibilities
                302-16.200
                What governing policies must we establish for MEA?
                302-16.201
                How should we administer the authorization and payment of miscellaneous expenses?
                302-16.202
                Are there any restrictions to the types of costs we may cover?
                302-16.203
                What are examples of types of costs not covered by the MEA?
              
            
            
              Authority:
              5 U.S.C. 5738; 20 U.S.C. 905(a); E.O. 11609, as amended, 3 CFR, 1971-1975 Comp., p. 586.
            
            
              Source:
              FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, unless otherwise noted.
            
            
              Subpart A—General
              
                Note to subpart A:
                Use of pronouns “I”, “you”, and their variants throughout this subpart refers to the employee, unless otherwise noted.
              
              
                § 302-16.1
                What is the purpose of the miscellaneous expenses allowance (MEA)?

                The miscellaneous expenses allowance (MEA) is intended to help defray some of the costs incurred due to relocating. (See part 302-10 of this chapter for specific costs normally associated with relocation of a mobile home dwelling that are covered under transportation expenses.)
                [FTR Amdt. 2011-01, 76 FR 18345, Apr. 1, 2011]
              
              
                § 302-16.2
                What are miscellaneous expenses?
                Miscellaneous expenses are:
                (a) Costs associated with relocating that are not covered by other relocation benefits detailed in chapter 302.
                (b) Expenses allowable under this section include but are not limited to the following, and similar, items:
                
                  
                    General expenses
                    Fees/deposits
                    Losses
                  
                  
                    Appliances
                    Fees for disconnecting/connecting utilities, appliances, equipment, or conversion of appliances for operation on available utilities
                  
                  
                    Rugs, draperies, and curtains
                    Fees for cutting and fitting such items when they are moved from one residence quarters to another
                  
                  
                    Utilities (For mobile homes, see § 302-10.204)
                    Deposits or fees not offset by eventual refunds.
                  
                  
                    Medical, dental, and food locker contracts
                    
                    Losses that cannot be recovered by transfer or refund and are incurred due to early termination of a contract.
                  
                  
                    Private Institutional care contracts (such as that provided for handicapped or invalid dependents only)
                    
                    Losses that cannot be recovered by transfer or refund and are incurred due to early termination of a contract.
                  
                  
                    Privately-owned vehicles
                    Registration, driver's license, and use taxes imposed when bringing vehicles into certain jurisdictions
                  
                  
                    
                    Transportation of pets
                    The only costs included are those normally associated with the transportation and handling of dogs, cats, and other house pets, as well as costs due to stringent air carrier rules. Other animals (horses, fish, birds, reptiles, various rodents, etc.) are excluded because of their size, exotic nature, restrictions on shipping, host country restrictions, and special handling difficulties. Inoculations, examinations, and boarding quarantine costs are excluded
                    
                  
                
                [FTR Amdt. 2011-01, 76 FR 18345, Apr. 1, 2011]
              
              
                § 302-16.3
                Who is and is not eligible for a MEA?
                See the following table for eligibility of MEA:
                
                  
                    Employees eligible for MEA
                    Employees not eligible for MEA
                  
                  
                    (a) Your agency authorized/approved a relocation or a TCS; and
                    (a) A new appointee.
                  
                  
                    (b) You discontinued and established a residence in connection with your relocation or TCS; and
                    (b) Authorized SES “last move home” benefits,
                  
                  
                    (c) You meet the applicable eligibility conditions in part 302-1 of this chapter; and
                    (c) Assigned under the Government Employees Training Act (5 U.S.C. 4109), or
                  
                  
                    (d) You signed the required service agreement in part 302-1 of this chapter
                    (d) Returning from an overseas assignment for separation from Government service.
                  
                
              
              
                § 302-16.4
                Must my agency authorize payment of a MEA?
                Yes, if you meet the applicable eligibility conditions in § 302-16.3, your agency must authorize payment of a MEA.
              
            
            
              Subpart B—Employee's Allowance for Miscellaneous Expenses
              
                § 302-16.100
                How will I receive the MEA?
                You will be reimbursed your MEA in accordance with your agency's internal travel policy.
              
              
                § 302-16.101
                May I receive an advance of funds for MEA?
                No, your agency must not authorize an advance of funds for MEA.
              
              
                § 302-16.102
                What amount may my agency reimburse me for miscellaneous expenses?
                The following amounts will be paid for miscellaneous expenses without support or documentation of expenses:
                (a) Either $650 or the equivalent of one week's basic gross pay, whichever is the lesser amount, if you have no immediate family relocating with you; or
                (b) $1,300 or the equivalent of two weeks' basic gross pay, whichever is the lesser amount, if you have immediate family members relocating with you.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-02, 76 FR 35111, June 16, 2011]
              
              
                § 302-16.103
                May I claim an amount in excess of that prescribed in § 302-16.102?
                Yes, you may claim an amount in excess of that prescribed in § 302-16.12 if authorized by your agency; and
                (a) Supported by acceptable statements of fact, paid bills or other acceptable evidence justifying the amounts claimed; and
                (b) The aggregate amount does not exceed your basic gross pay (at the time you reported for duty, at your new official station) for:
                (1) One week if you are relocating without an immediate family; or

                (2) Two weeks if you are relocating with an immediate family.
                
                
                  Note to § 302-16.103:
                  The amount authorized cannot exceed the maximum rate of grade GS-13 provided in 5 U.S.C. 5332 at the time you reported for duty at your new official station.
                
              
              
                
                § 302-16.104
                Must I document my miscellaneous expenses to receive reimbursement?
                You must show documentation of your miscellaneous expenses only when an amount exceeds that prescribed in § 302-16.102.
                [FTR Amdt. 98, 66 FR 58196, Nov. 20, 2001, as amended by FTR Amdt. 2011-02, 76 FR 35111, June 16, 2011]
              
              
                § 302-16.105
                What standard of care must I use in incurring miscellaneous expenses?
                You must exercise the same care in incurring expenses that a prudent person would exercise if relocating at personal expense.
              
            
            
              Subpart C—Agency Responsibilities
              
                Note to subpart C:
                Use of pronouns “we”, “you”, and their variants throughout this subpart refers to the agency.
              
              
                § 302-16.200
                What governing policies must we establish for MEA?
                For MEAs, you must establish policies and procedures governing:
                (a) Who will determine whether payment for an amount in excess of the flat MEA is appropriate; and
                (b) How you will pay a MEA in accordance with §§ 302-16.3 and 302-16.4.
              
              
                § 302-16.201
                How should we administer the authorization and payment of miscellaneous expenses?
                You should limit payment of miscellaneous expenses to only those expenses that are necessary.
              
              
                § 302-16.202
                Are there any restrictions to the types of costs we may cover?
                Yes, a MEA cannot be used to reimburse:
                (a) Costs or expenses incurred which exceed maximums provided by statute or in this subtitle;
                (b) Costs or expenses incurred but which are disallowed elsewhere in this subtitle;
                (c) Costs reimbursed under other provisions of law or regulations;
                (d) Costs or expenses incurred for reasons of personal taste or preference and not required because of the move;
                (e) Losses covered by insurance;
                (f) Fines or other penalties imposed upon the employee or members of his/her immediate family;
                (g) Judgements, court costs, and similar expenses growing out of civil actions; or
                (h) Any other expenses brought about by circumstances, factors, or actions in which the move to a new duty station was not the proximate cause.
              
              
                § 302-16.203
                What are examples of types of costs not covered by the MEA?
                Examples of costs which are not reimbursable from this allowance are:
                (a) Losses in selling or buying real and personal property and cost related to such transactions;
                (b) Cost of additional insurance on household goods while in transit to the new official station or cost of loss or damage to such property;
                (c) Additional costs of moving household goods caused by exceeding the maximum weight limitation;
                (d) Costs of newly acquired items, such as the purchase or installation cost of new rugs or draperies;
                (e) Higher income, real estate, sales, or other taxes as the result of establishing residence in the new locality;
                (f) Fines imposed for traffic infractions while en route to the new official station locality;
                (g) Accident insurance premiums or liability costs incurred in connection with travel to the new official station locality, or any other liability imposed upon the employee for uninsured damages caused by accidents for which he/she or a member of his/her immediate family is held responsible;
                (h) Losses as the result of sale or disposal of items of personal property not considered convenient or practicable to move;
                (i) Damage or loss of clothing, luggage, or other personal effects while traveling to the new official station locality;

                (j) Subsistence, transportation, or mileage expenses in excess of the amounts reimbursed as per diem or other allowances under this regulation;
                
                (k) Medical expenses due to illness or injuries while en route to the new official station or while living in temporary quarters at Government expense under the provisions of this chapter; or
                (l) Costs incurred in connections with structural alterations (remodeling or modernizing of living quarters, garages or other buildings to accommodate privately-owned automobiles, appliances or equipment; or the cost of replacing or repairing worn-out or defective appliances, or equipment shipped to the new location).
              
            
          
          
            Pt. 302-17
            PART 302-17—TAXES ON RELOCATION EXPENSES
            
              Sec.
              302-17.0
              General.
              
                Subpart A—General
                302-17.1
                What special terms apply to this part?
                302-17.2
                Why does relocation affect personal income taxes?
                302-17.3
                What is the Government's objective in reimbursing the additional income taxes incurred as a result of a relocation?
                302-17.4
                Why is the reimbursement for substantially all, and not exactly all, of the additional income taxes incurred as a result of a relocation?
                302-17.5
                Who is eligible for the WTA and the RITA?
                302-17.6
                Who is not eligible for the WTA and the RITA?
                302-17.7
                Is there any circumstance under which the WTA and the RITA are not paid even though I would otherwise be eligible?
                302-17.8
                What limitations and Federal income tax treatments apply to various relocation reimbursements?
                302-17.9
                Who is responsible for knowing which relocation expenses are taxable and which expenses are nontaxable?
                302-17.10
                Which expenses should I report on my state tax returns if I am required to file returns in two different states?
                302-17.11
                When is an expense considered completed in a specific tax year?
                302-17.12
                Where can I find additional information and guidance on WTA and RITA?
                302-17.13
                How are taxes on extended TDY benefits and taxes on relocation allowances related?
              
              
                Subpart B—The Withholding Tax Allowance (WTA)
                302-17.20
                What is the purpose of the WTA?
                302-17.21
                What relocation expenses does the WTA cover?
                302-17.22
                What relocation expenses does the WTA not cover?
                302-17.23
                What are the procedures for my WTA?
                302-17.24
                How does my agency compute my WTA?
              
              
                Subpart C—The Relocation Income Tax Allowance (RITA)
                302-17.30
                What is the purpose of the RITA?
                302-17.31
                What are the procedures for calculation and payment of my RITA?
                302-17.32
                Who chooses the one-year or two-year process?
                302-17.33
                May I ask my agency to recalculate my RITA?
              
              
                Subpart D—The Combined Marginal Tax Rate (CMTR)
                302-17.40
                How does my agency calculate my CMTR?
                302-17.41
                Is there any difference in the procedures for calculating the CMTR, depending on whether my agency chooses the one-year or two-year RITA process?
                302-17.42
                Which state marginal tax rate(s) does my agency use to calculate the CMTR if I incur tax liability in more than one state, and how does this affect my RITA and my state tax return(s)?
                302-17.43
                What local marginal tax rate(s) does my agency use?
                302-17.44
                What if I incur income tax liability to the Commonwealth of Puerto Rico?
                302-17.45
                What if I incur income tax liability to the Commonwealth of the Northern Mariana Islands or any other territory or possession of the United States?
              
              
                Subpart E—Special Procedure If a State Treats an Expense as Taxable Even Though It Is Nontaxable Under the Federal IRC
                302-17.46
                What does my agency do if a state treats an expense as taxable even though it is nontaxable under the Federal IRC?
              
              
                Subpart F—The One-Year RITA Process
                302-17.50
                What information should I provide to my agency to make the RITA calculation possible under the one-year process?
                302-17.51
                When should I file my “Statement of Income and Tax Filing Status” under the one-year process?
                302-17.52
                When should I file an amended “Statement of Income and Tax Filing Status” under the one-year process?
                302-17.53

                What happens if I do not file and amend the “Statement of Income and Tax Filing Status” in a timely manner?
                
                302-17.54
                How does my agency calculate my RITA under the one-year process?
                302-17.55
                What does my agency do once it has calculated my RITA under the one-year process?
                302-17.56
                What do I do, under the one-year process, once my agency has provided my W-2(s)?
              
              
                Subpart G—The Two-Year RITA Process
                302-17.60
                How are the terms “Year 1” and “Year 2” used in the two-year RITA process?
                302-17.61
                Is the WTA optional under the two-year process?
                302-17.62
                What information do I put on my tax returns for Year 1 under the two-year process?
                302-17.63
                What information should I provide to my agency to make the RITA calculation possible under the two-year process?
                302-17.64
                When should I file my “Statement of Income and Tax Filing Status” under the two-year process?
                302-17.65
                What happens if I do not file the “Statement of Income and Tax Filing Status” in a timely manner?
                302-17.66
                How do I claim my RITA under the two-year process?
                302-17.67
                How does my agency calculate my RITA under the two-year process?
                302-17.68
                What does my agency do once it has calculated my RITA under the two-year process?
                302-17.69
                How do I pay taxes on my RITA under the two-year process?
              
              
                Subpart H—Agency Responsibilities
                302-17.100
                May we use a relocation company to comply with the requirements of this part?
                302-17.101
                What are our responsibilities with regard to taxes on relocation expenses?
                302-17.102
                What happens if an employee fails to file and/or amend a “Statement of Income and Tax Filing Status” prior to the required date?
                302-17.103
                What are the advantages of choosing a 1-year or a 2-year RITA process?
              
            
            
              Authority:
              5 U.S.C. 5724b; 5 U.S.C. 5738; E.O. 11609, as amended, 3 CFR, 1971-1975 Comp., p. 586.
            
            
              Source:
              FTR Amdt. 2014-01, 79 FR 49645, Aug. 21, 2014, unless otherwise noted.
            
            
              § 302-17.0
              General.
              Use of the pronouns “I,” “you,” and their variants throughout this part refer to the employee, unless otherwise noted.
            
            
              Subpart A—General
              
                § 302-17.1
                What special terms apply to this part?
                The following definitions apply to this part:
                
                  Allowance means:
                

                (1) Money paid to the employee to cover future expenses, such as the miscellaneous expense allowance (see part 302-16 of this chapter for information about the miscellaneous expense allowance);

                (2) Money paid to the employee to cover past expenses, such as the relocation income tax allowance (RITA) under the two-year tax process described in part 302-17, subpart G; or

                (3) A limit established by statute or regulation, such as the 18,000 pound net weight allowance for household goods shipments (see part 302-7 of this chapter for information about the 18,000 pound net weight allowance).
                
                  City means any unit of general local government as defined in 31 CFR 215.2(b).
                
                  Combined marginal tax rate (CMTR) means a single rate determined by combining the applicable marginal tax rates for Federal, state, and local income taxes, using the formula provided in § 302-17.40. (If you incur liability for income tax in the Commonwealth of Puerto Rico, see § 302-17.44.)
                
                  County means any unit of local general government as defined in 31 CFR 215.2(e).
                
                  Gross-up used as a noun in this part means:
                (1) The process that your agency uses to estimate the additional income tax liability that you incur as a result of relocation benefits and taxes on those benefits; or
                (2) The result of the gross-up process.
                
                  Note:
                  The gross-up allows for the fact that every reimbursement of taxes is itself taxable. Therefore, the gross-up calculates the amount an agency must reimburse an employee to cover substantially all of the income taxes incurred as the result of a relocation.
                
                
                  Internal Revenue Code (IRC) means Title 26 of the United States Code, which governs Federal income taxes.
                
                  Local income tax means a tax imposed by a recognized city or county tax authority that is deductible for Federal income tax purposes as a local income tax under the IRC, at 26 U.S.C. 164(a)(3). (See the definitions for the terms city and county in this section.)
                
                  Marginal tax rate (MTR) means the tax rate that applies to the last increment of taxable income after taxable relocation benefits have been added to the employee's income. Examples of how to determine the marginal tax rate using the IRS Tax Rate Schedules are published in an FTR bulletin at https://gsa.gov/ftrbulletins.
                
                  Reimbursement means money paid to you to cover expenses that you have already paid for out of your own funds.
                
                  Relocation benefits means all reimbursements and allowances that you receive, plus all direct payments that your agency makes on your behalf, in connection with your relocation.
                
                  Relocation income tax allowance (RITA) means the payment to the employee to cover the difference between the withholding tax allowance (WTA), if any, and the actual tax liability incurred by the employee as a result of their taxable relocation benefits; RITA is paid whenever the actual tax liability exceeds the WTA.
                
                  State means any one of the several states of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, or any other territory or possession of the United States.
                
                  State income tax means a tax imposed by a state tax authority that is deductible for Federal income tax purposes under the IRC, specifically 26 U.S.C. 164(a)(3).
                
                  Withholding tax allowance (WTA) means the amount paid to the Federal IRS by the agency as withholding of income taxes for any taxable relocation allowance, reimbursement, or direct payment to a vendor.
                [FTR Amdt. 2014-01, 79 FR 49645, Aug. 21, 2014, as amended by FTR Amdt. 2020-02; 84 FR 64781, Nov. 25, 2019]
              
              
                § 302-17.2
                Why does relocation affect personal income taxes?
                When you are relocated from one permanent duty station to another, you are reimbursed by your employing agency for certain expenses. The IRC requires that you report many of these relocation benefits, including some that your agency pays on your behalf, as taxable income. When you receive taxable benefits, you must pay income tax on the amount or value of those benefits. However, 5 U.S.C. 5724b also requires that your agency reimburse you for substantially all of the additional Federal, state, and local income taxes you incur as a result of any taxable relocation benefits. A reimbursement for taxes is also a taxable benefit on which you must pay additional taxes.
              
              
                § 302-17.3
                What is the Government's objective in reimbursing the additional income taxes incurred as a result of a relocation?
                The Government's objective is to reimburse transferred employees for substantially all (not exactly all—see § 302-17.4) of the additional Federal, state, and local income taxes incurred as a result of a relocation, including the taxes on the taxable relocation benefits and the taxes on the reimbursement for taxes.
              
              
                § 302-17.4
                Why is the reimbursement for substantially all, and not exactly all, of the additional income taxes incurred as a result of a relocation?
                Because of the complexity of the calculations, which involve not only Federal income tax but also the income tax rates of many states and localities, it is not reasonable for the Government to compute the exact impact of relocation on an affected employee's taxes. Making a good faith effort to reimburse substantially all additional income taxes is sufficient. The statute where this appears, at 5 U.S.C. 5724b does not define substantially all. This Part provides the description through its provisions.
              
              
                § 302-17.5
                Who is eligible for the WTA and the RITA?

                The withholding tax allowance (WTA) and the relocation income tax allowance (RITA) are the two allowances through which the Government reimburses you for substantially all of the income taxes that you incur as a result of your relocation. You are eligible for the WTA and the RITA if your agency is transferring you in the interest of the Government from one permanent duty station to another, and your agency's reimbursements to you for relocation expenses result in you being liable for additional taxes.
                
                
                  Note to § 302-17.5:
                  If your agency offers you the choice, the WTA is optional to you. See 302-17.61 through 302-17.69.
                
                [FTR Amdt. 2014-01, 79 FR 49645, Aug. 21, 2014, as amended by FTR Amdt. 2020-02; 84 FR 64782, Nov. 25, 2019]
              
              
                § 302-17.6
                Who is not eligible for the WTA and the RITA?
                You are not eligible for the WTA or the RITA if you are:
                (a) A new appointee;
                (b) Assigned under the Government Employees Training Act;
                (c) Returning from an overseas assignment for the purpose of separation from Government service; or
                (d) A Senior Executive Service (SES) employee making their last move home for the purpose of separation from Government service.
                [FTR Amdt. 2014-01, 79 FR 49645, Aug. 21, 2014, as amended by FTR Amdt. 2020-02; 84 FR 64782, Nov. 25, 2019]
              
              
                § 302-17.7
                Is there any circumstance under which the WTA and the RITA are not paid even though I would otherwise be eligible?
                If you violate the 12-month service agreement under which you are relocated, your agency will not pay the WTA or the RITA to you, and you must repay any relocation benefits paid prior to the violation.
              
              
                § 302-17.8
                What limitations and Federal income tax treatments apply to various relocation reimbursements?
                (a) Some relocation expenses reimbursed to you or paid directly by the Government on or after January 1, 2018, and on or before December 31, 2025, must be reported as income and you cannot claim them as deductible expenses on your Federal tax return.

                (b) A table summarizing the FTR allowances, limitations, and tax treatment of each reimbursement, allowance, or direct payment to a service provider or vendor is published at https://gsa.gov/ftrbulletins. The table also cites relevant FTR paragraphs for details. GSA will revise the table to reflect any changes as quickly as possible; however, users of this part may wish to consult with a tax advisor to determine what limitations and Federal income tax treatments apply to your relocation reimbursement(s).
                [FTR Amdt. 2020-02; 84 FR 64782, Nov. 25, 2019]
              
              
                § 302-17.9
                Who is responsible for knowing which relocation expenses are taxable and which expenses are nontaxable?
                Both you and your agency must know which reimbursements and direct payments to vendors are taxable and which are nontaxable in your specific circumstances. When you submit a voucher for reimbursement, your agency must determine whether the reimbursement is taxable income at the Federal, state, and/or local level. Then, when you file your income tax returns, you must report the taxable allowances, reimbursements, and direct payments to vendors as income. Your agency is ultimately responsible for calculating and reporting withholding accurately and you are ultimately responsible for filing your taxes correctly.
              
              
                § 302-17.10
                Which expenses should I report on my state tax returns if I am required to file returns in two different states?
                In most cases, your state tax return for the state you are leaving should reflect your reimbursement or allowance, if any, for househunting expenses and your reimbursement or direct payments to vendors for real estate expenses at the home you are leaving. All other taxable expenses should be shown as income on the tax return you file in the state into which you have moved. However, you and your agency must carefully study the rules in both states and include everything that each state considers to be income on each of your state tax returns.
              
              
                § 302-17.11
                When is an expense considered completed in a specific tax year?
                A reimbursement, allowance, or direct payment to a vendor is considered completed in a specific tax year only if the money was actually disbursed to the employee or vendor during the tax year in question.
              
              
                
                § 302-17.12
                Where can I find additional information and guidance on WTA and RITA?

                GSA has published additional information on WTA and RITA, including the illustrations and examples of various RITA computations, in FTR Bulletins which are updated as necessary. GSA FTR Bulletins may be found at https://gsa.gov/ftrbulletins.
                [FTR Amdt. 2020-02; 84 FR 64782, Nov. 25, 2019]
              
              
                § 302-17.13
                How are taxes on extended TDY benefits and taxes on relocation allowances related?
                (a) Taxes on extended TDY benefits are computed using exactly the same processes described in this Part for the WTA and RITA except that:
                (1) The tax process for extended TDY benefits uses the term “withholding tax allowance” (WTA) in exactly the same fashion as the process for taxes on relocation allowances; however, in place of the term “relocation income tax allowance,” the tax process for extended TDY benefits uses the term “extended TDY tax reimbursement allowance” (ETTRA); and
                (2) All benefits are taxable under extended TDY, so the sections of this Part that discuss which benefits are taxable and which are not have no relevance to ETTRA.
                (b) See part 301-11, subpart F of this title for additional information about taxes on extended TDY benefits.
              
            
            
              Subpart B—The Withholding Tax Allowance (WTA)
              
                § 302-17.20
                What is the purpose of the WTA?

                The purpose of the WTA is to protect you from having to use part of your relocation expense reimbursements to pay Federal income tax withholding; it does not cover state taxes, local taxes, Medicare taxes, or Social Security taxes (see § 302-17.22(c) and (d)).
                
                
                  Note to § 302-17.20:
                  If your agency offers you the choice, the WTA is optional to you. See §§ 302-17.61 through 302-17.69.
                
              
              
                § 302-17.21
                What relocation expenses does the WTA cover?
                The WTA covers certain allowances, reimbursements, and/or direct payments to vendors, to the extent that each of them is taxable income. In particular, the WTA covers:
                (a) En route lodging, meals and incidental expenses—Reimbursements for lodging, meals and incidental expenses while en route to the new official station for you and your immediate family member(s). (See part 302-4 of this chapter).
                (b) Transportation—Transportation expenses, to include commercial air or privately owned vehicle, for you and your immediate family member(s) transferred between official stations. (See part 302-4 of this chapter).
                (c) Househunting trip—Travel (including per diem and transportation) expenses for you and/or your spouse for a round trip to the new official station to seek permanent residence quarters. Househunting is covered regardless of whether reimbursed under the per diem allowance or lump sum method. (See part 302-5 of this chapter).
                (d) Temporary quarters—Subsistence expenses for you and your immediate family during occupancy of temporary quarters at the old or new official station. Temporary quarters are covered regardless of whether reimbursed under the actual expense or lump sum method. (See part 302-6 of this chapter).
                (e) Transportation and temporary storage of personal property—Transportation and temporary storage of household goods (HHG) and at Government expense for employees who transferred between official stations. (See part 302-7 of this chapter).
                (f) Extended storage—Extended storage of household goods for a temporary change of station in CONUS or assignment to an isolated duty station in CONUS. (See part 302-8 of this chapter).
                (g) Transportation of privately owned vehicle—Transportation of a privately owned vehicle at Government expense for employees who transferred between official stations in CONUS. (See part 302-9 of this chapter).

                (h) Transportation of mobile homes and boats used as a primary residence—Expenses for transportation of a mobile home or boat in lieu of transportation of household goods to the new official station. (See part 302-10 of this chapter).
                (i) Real estate—Expenses for the sale of the residence at your old official station and/or purchase of a home at your new official station, when reimbursement is made directly to you. This can also include expenses for settling an unexpired lease (“breaking” a lease) at your old official station. (See part 302-11 of this chapter. If you or a member of your immediate family do not hold full title to the home you are selling or buying, see § 302-11.103 of this chapter).
                (j) Relocation services company—Expenses paid by a relocation services company to the extent such payments constitute taxable income to the employee. The extent to which such payments constitute taxable income varies according to the individual circumstances of your relocation, and by the state and locality in which you reside. (See appropriate state and local tax authorities for additional information). (See also part 302-12 of this chapter).
                (k) Property Management Services—Payment for the services of a property manager for renting rather than selling a residence at your old official station. (See part 302-15 of this chapter).
                (l) Miscellaneous expense allowance—Miscellaneous expenses for defraying certain relocation expenses not covered by other relocation benefits. (See part 302-16 of this chapter).
                [FTR Amdt. 2020-02; 84 FR 64782, Nov. 25, 2019]
              
              
                § 302-17.22
                What relocation expenses does the WTA not cover?
                The WTA does not cover the following relocation expenses:
                (a) Any reimbursement, allowance, or direct payment to a vendor that should not be reported as taxable income when you file your Federal tax return; this includes but is not limited to expenses for transportation of POVs for OCONUS assignments.
                (b) Reimbursed expenses for extended storage of household goods during an OCONUS assignment, if reimbursement is permitted under your agency's policy.
                (c) State and local withholding tax obligations. To the extent that your state or local tax authority requires periodic (such as quarterly) tax payments, you are responsible to pay these from your own funds. Your agency reimburses you for substantially all of these payments through the RITA process, but your agency does not provide a WTA for them. If required to by state or local law, your agency may withhold these from your reimbursement.
                (d) Additional taxes due under the Federal Insurance Contributions Act including Social Security tax, if applicable, and Medicare tax. Current law does not allow Federal agencies to reimburse transferees for these employment taxes on relocation benefits. However, your agency will deduct for these taxes from your reimbursements for taxable items.
                (e) Home marketing incentive payment. In accordance with FTR part 302-14, your agency may not provide you either a WTA or RITA for this incentive.
                (f) Any recruitment, relocation, or retention incentive payment that you receive. Any withholding of taxes for such payments is outside the scope of this regulation. Rather, it is covered by regulations issued by the Office of Personnel Management, Treasury's Financial Management Service, and the IRS.
                (g) Any allowances, reimbursements, and/or direct payments to vendors not related to your relocation; for example, a reimbursement for office supplies would not be covered by the WTA, even if it occurred during your relocation.
                [FTR Amdt. 2014-01, 79 FR 49645, Aug. 21, 2014, as amended by FTR Amdt. 2020-02; 84 FR 64782, Nov. 25, 2019]
              
              
                § 302-17.23
                What are the procedures for my WTA?
                (a) Your agency prepares a relocation travel authorization, which includes an estimate of the WTA and RITA, to obligate funds for your relocation.
                (b) Your agency pays certain allowances to you. Your agency also pays vendors directly for other relocation expenses.

                (c) Your agency instructs you as to whether to submit one voucher after you have completed your relocation or to submit vouchers at various points as your relocation progresses plus another when your relocation is completed.
                (d) You submit your voucher(s) for reimbursement of certain relocation expenses.
                (e) Your agency determines the extent to which each allowance, each item on your voucher(s), and each direct payment to a vendor is nontaxable or is taxable income to you under the IRC.
                (f) For the taxable items, your agency calculates your WTA and any reimbursement(s) due to you in accordance with § 302-17.24. Your agency sets aside the amount of your WTA and pays the IRS as a withholding tax in accordance with IRS requirements.
              
              
                § 302-17.24
                How does my agency compute my WTA?

                Each time your agency pays a covered, taxable relocation expense, regardless of whether it is a reimbursement, allowance, or direct payment to a vendor, it is considered “supplemental wages” as defined in 26 CFR 31.3402(g)-1(a) (see also IRS Publication 15, Employer's Tax Guide). You owe taxes on the WTA itself because, like most other relocation allowances, it is taxable income. To reimburse you for the taxes on the WTA itself, your agency computes the WTA by using the grossed-up withholding formula below and the appropriate supplemental wage rate, as specified in IRS Publication 15. This rate, along with examples of how to calculate the WTA, is published in an FTR bulletin available at https://gsa.gov/ftrbulletins. The formula for calculating the WTA is:
                
                WTA = R/(1 − R) × Expense
                
                Where R is the withholding rate for supplemental wages.
                
                  Note to § 302-17.24:
                  Your agency must deduct withholding for FICA (Medicare and Social Security), as the WTA does not cover such expenses.
                
                [FTR Amdt. 2020-02; 84 FR 64782, Nov. 25, 2019]
              
            
            
              Subpart C—The Relocation Income Tax Allowance (RITA)
              
                § 302-17.30
                What is the purpose of the RITA?

                (a) The purpose of the RITA is to reimburse you for any taxes that you owe that were not adequately reimbursed by the WTA. As discussed in § 302-17.24, the WTA calculation is based on the income tax withholding rate applicable to supplemental wages. This may be higher or lower than your actual tax rate. The RITA, on the other hand, is based on your marginal tax rate, determined by your actual taxable income and filing status, which allows your agency to reimburse you for substantially all of your Federal income taxes. The RITA also reimburses you for any additional state and local taxes that you incur as a result of your relocation, because they are not reimbursed in the WTA process.
                (b) The WTA may be optional to you. See § 302-17.61 for a discussion of criteria for choosing whether or not to accept the WTA. See §§ 302-17.62 through 302-17.69 for procedures if you choose not to accept the WTA.
                [FTR Amdt. 2014-01, 79 FR 49645, Aug. 21, 2014, as amended by FTR Amdt. 2020-02; 84 FR 64783, Nov. 25, 2019]
              
              
                § 302-17.31
                What are the procedures for calculation and payment of my RITA?
                The procedures for the calculation and payment of your RITA depend on whether your agency has chosen to use a one-year or two-year RITA process. See Subpart F for the one-year process and Subpart G for the two-year process.
              
              
                § 302-17.32
                Who chooses the one-year or two-year process?
                Your agency or a major component of your agency determines whether it will adopt a one-year or two-year RITA process. Your agency may use the one-year RITA process for one or more specific categories of employees and the two-year process for one or more other categories.
              
              
                
                § 302-17.33
                May I ask my agency to recalculate my RITA?
                (a) Yes, you may ask your agency to recalculate your RITA provided you filed your “Statement of Income and Tax Filing Status,” and amended it, if necessary, in a timely manner. If, once you have completed all Federal, state, and local tax returns, you believe that your RITA should have been significantly different from the RITA that your agency calculated, you may ask your agency to recalculate your RITA. This is true for either the one-year or two-year process. With any request for recalculation, you must submit a statement explaining why you believe your RITA was incorrect.

                (b) Please note that your agency may require that you also submit an amended “Statement of Income and Tax Filing Status” (if, for example, you inadvertently did not report some of your income in your original Statement), your actual tax returns, or both, as attachments to your request for recalculation.
                
                
                  Note to § 302-17.33:
                  Please see § 302-17.55, if your agency uses a one-year RITA process, or § 302-17.68, if your agency uses a two-year RITA process, for more information about positive and negative RITA calculations.
                
              
            
            
              Subpart D—The Combined Marginal Tax Rate (CMTR)
              
                § 302-17.40
                How does my agency calculate my CMTR?
                (a) The CMTR is a key element that greatly enhances the accuracy of the calculation of your RITA. Your agency uses the information on your “Statement of Income and Tax Filing Status,” as amended, to determine your CMTR, as follows (see subparts F and G of this part for information about the “Statement of Income and Tax Filing Status”).

                (b) The CMTR is, in essence, a combination of your Federal, state, and local tax rates. However, the CMTR cannot be calculated by merely adding the Federal, state, and local marginal tax rates together because of the deductibility of state and local income taxes from income on your Federal income tax return. The formula prescribed below for calculating the CMTR, therefore, is designed to adjust the state and local tax rates to compensate for their deductibility from income for Federal tax purposes. Examples of how to calculate the CMTR are published in an FTR bulletin available at https://gsa.gov/ftrbulletins.
                (c) The formula for calculating the CMTR is:
                
                CMTR = F + (1 − F)S + (1 − F)L
                
                
                  Where:
                  
                  F = Your Federal marginal tax rate
                  S = Your state marginal tax rate, if any
                  L = Your local marginal tax rate, if any
                
                
                (d) Your agency finds the Federal marginal tax rate by comparing your taxable income, as shown in your “Statement of Income and Filing Status,” to the Federal tax tables in the current year's Form 1040-ES instructions (see §§ 302-17.50—302-17.53 and §§ 302-17.63—302-17.65 for additional information on the “Statement of Income and Tax Filing Status”).
                (e) Your agency finds the state and local marginal tax rates that apply to you (if any) by comparing your taxable income to the most current state and/or local tax tables provided by the states and localities. Every Federal payroll office and every provider of tax calculation software has these tables readily available, and the tables are also available on the Web sites of the various state and local taxing authorities.
                [FTR Amdt. 2020-02; 84 FR 64783, Nov. 25, 2019]
              
              
                § 302-17.41
                Is there any difference in the procedures for calculating the CMTR, depending on whether my agency chooses the one-year or two-year RITA process?
                No. The procedures for calculating the CMTR are the same for the one-year and two-year RITA processes.
              
              
                § 302-17.42
                Which state marginal tax rate(s) does my agency use to calculate the CMTR if I incur tax liability in more than one state, and how does this affect my RITA and my state tax return(s)?

                If two or more states that are involved in your relocation impose an income tax on relocation benefits, then your relocation benefits may be taxed by both states. Most commonly, your old and new duty stations are in the two states involved. The following table lays out the possibilities:
                
                  
                    If:
                    But:
                    Your agency will use the following as the state marginal tax rate in the CMTR:
                    Your RITA will include an appropriateallowance for:
                    
                    Your action:
                  
                  
                    Only one involved state has a state income tax
                    
                    The marginal tax rate of the one state that taxes income
                    Taxes you incur in that state
                    You pay the taxes required by the state that taxes income.
                  
                  
                    Each involved state taxes a different set of your relocation benefits, with no overlap
                    
                    The average of the marginal tax rates for each state involved
                    Taxes you incur in all involved states
                    You file tax returns in each involved state and pay the applicable taxes.
                  
                  
                    Two or more involved states tax some of your same relocation benefits
                    All involved states allow you to adjust or take a credit for income taxes paid to other states
                    The marginal tax rate of the state that has the highest state income tax rate
                    Taxes you incur in all involved states
                    You file tax returns in each involved state, take the appropriate credits and/or adjustments, and pay the applicable taxes.
                  
                  
                    Two or more involved states tax some of the same relocation benefits
                    One or more involved states does not allow you to adjust or take a credit for income taxes paid to other states
                    The sum of all applicable state marginal tax rates
                    Taxes you incur in all involved states
                    You file tax returns in each involved state, and pay the applicable taxes. This may result in paying taxes in more than one state on the same relocation benefits.
                  
                
              
              
                § 302-17.43
                What local marginal tax rate(s) does my agency use?
                (a) If you incur local tax liability, you provide the applicable marginal tax rate(s) on your “Statement of Income and Tax Filing Status”. Your agency validates the applicable local marginal tax rate(s) and uses it (them) in the CMTR formula.

                (b) If you incur local income tax liability in more than one locality, then your agency should follow the rules described for state income taxes in § 302-17.42 to calculate the local marginal tax rate that will be used in the CMTR formula and to compute your RITA, and you should follow the rules in § 302-17.42 to determine your actions.
                
                (c) If a locality in which you incur income tax liability publishes its tax rates in terms of a percentage of your Federal or state taxes, then your agency must convert that tax rate to a percentage of your income to use it in computing your CMTR. This is accomplished by multiplying the applicable Federal or state tax rate by the applicable local tax rate. For example, if the state marginal tax rate is 6 percent and the local tax rate is 50 percent of state income tax liability, the local marginal tax rate stated as a percentage of taxable income would be 3 percent.
              
              
                § 302-17.44
                What if I incur income tax liability to the Commonwealth of Puerto Rico?
                A Federal employee who is relocated to or from a point, or between points, in the Commonwealth of Puerto Rico may be subject to income tax by both the Federal Government and the government of Puerto Rico. However, under current Puerto Rico law, an employee receives a credit on his/her Puerto Rico income tax for the amount of taxes paid to the Federal Government. Therefore:

                (a) If the applicable Puerto Rico marginal tax rate, as shown in the tables provided by the Commonwealth of Puerto Rico, is equal to or lower than the applicable Federal marginal tax rate, then your agency uses the Federal marginal tax rates and the formula in § 302-17.40(c) in calculating your CMTR.

                (b) If the applicable Puerto Rico marginal tax rate, as shown in the tables provided by the Commonwealth of Puerto Rico, is higher than the applicable Federal marginal tax rate, and if all of the states involved either have no income tax or allow an adjustment or credit for income taxes paid to the other state(s) and Puerto Rico, then your agency uses the rate for Puerto Rico in place of the Federal marginal tax rate in the formula in § 302-17.40(c).

                (c) If the applicable Puerto Rico marginal tax rate, as shown in the tables provided by the Commonwealth of Puerto Rico, is higher than the applicable Federal marginal tax rate and one or more of the state(s) involved does not allow an adjustment or credit for income taxes paid to the other state(s) and/or Puerto Rico, then your agency uses the formula below:
                
                CMTR = P + S + L
                
                
                  Where:
                  
                  P = Your Puerto Rico marginal tax rate
                  S = Your state marginal tax rate, if any
                  L = Your local marginal tax rate, if any
                
              
              
                § 302-17.45
                What if I incur income tax liability to the Commonwealth of the Northern Mariana Islands or any other territory or possession of the United States?
                If you are relocated to, from, or within the Commonwealth of the Northern Mariana Islands or any territory or possession of the United States that is covered by the definition in § 302-17.1, your agency will have to determine the tax rules of that locality and then include those taxes in your RITA calculation, as applicable.
              
            
            
              Subpart E—Special Procedure If a State Treats an Expense as Taxable Even Though It Is Nontaxable Under the Federal IRC
              
                § 302-17.46
                What does my agency do if a state treats an expense as taxable even though it is nontaxable under the Federal IRC?
                If one or more of the states where you have incurred tax liability for relocation expenses treats one or more relocation expenses as taxable, even though it (they) are nontaxable under Federal tax rules, you may be required to pay additional state income tax when you file tax returns with those states. In this case, your agency calculates a state gross-up to cover the additional tax liability resulting from the covered relocation expense reimbursement(s) that are nontaxable under Federal, but not state tax rules. Your agency calculates the state gross-up and then adds that amount to your RITA. Your agency will use this formula to calculate the state gross-up:
                
                  
                  ER21AU14.005
                
                
                  F = Federal Marginal Tax Rate
                  S = State Marginal Tax Rate
                  C = CMTR
                  N = Dollar amount of covered relocation expenses that are nontaxable under Federal tax rules but are taxable under state tax rules
                
                
                All information, except “N,” can be found in previous calculations (if moving to, from, or within Puerto Rico, follow the rules in 302-17.44 to determine when to substitute “P” for “F”).
                
                “N” is determined as follows:
                1. Take the dollar amount of reimbursements, allowances, and direct payments to vendors treated as nontaxable under Federal tax rules.
                2. Subtract the dollar amount of reimbursements, allowances, and direct payments to vendors treated as nontaxable by the state.
                3. The difference represents “N.”
                
                  Note to § 302-17.46:
                  This calculation is the same, regardless of whether your agency has chosen to use the one-year or two-year RITA process.
                
              
            
            
              Subpart F—The One-Year RITA Process
              
                § 302-17.50
                What information should I provide to my agency to make the RITA calculation possible under the one-year process?
                You should provide the information required in the “Statement of Income and Tax Filing Status” as follows:
                
                  Statement of Income and Tax Filing Status—One-Year Process
                  
                    The following information, which my agency will use in calculating the RITA to which I am entitled, was shown on the Federal, state, and local income tax returns that I (or my spouse and I) filed for the 20 ____ tax year (this should be the most recent year in which you filed).
                    
                  
                  
                    Federal Filing status:
                  
                  
                    ☐ Single
                    ☐ Head of Household
                  
                  
                    ☐ Married Filing Jointly
                    ☐ Qualifying Widow(er)
                  
                  
                    ☐ Married Filing Separately
                    
                  
                  
                    (a) Taxable income as shown on my (our) IRS Form 1040: $ ____
                    
                  
                  
                    Significant future changes in income (including cost of living raises) that you can foresee for the current year:
                  
                  
                    __Increase __Decrease __No Foreseeable Changes
                    
                  
                  
                    (b) Approximate net amount of this (these) change(s): $ ____
                    
                  
                  
                    (c) Predicted taxable income for the current tax year 20 ____ = Sum of (a) and (b) = $ ____
                    
                  
                  
                    State you are moving out of: ________
                    
                  
                  
                    Filing status for the state moving out of: ________
                    
                  
                  
                    Marginal Tax Rate: ____%
                    
                  
                  
                    State you are moving into: ________
                    
                  
                  
                    Filing status for the state moving into: ________
                    
                  
                  
                    Marginal Tax Rate: ____%
                    
                  
                  
                    Locality you are moving out of: ________
                    
                  
                  
                    Filing status for the locality moving out of: ________
                    
                  
                  
                    Marginal Tax Rate: ____%
                    
                  
                  
                    Locality you are moving into: ____
                    
                  
                  
                    Filing status for the locality moving into: ________
                    
                  
                  
                    Marginal Tax Rate: ____%
                    
                  
                  
                    The above information is true and accurate to the best of my (our) knowledge. I (we) agree to notify the appropriate agency official of any significant changes to the above so that appropriate adjustments to the RITA can be made.
                    
                  
                  
                    __________________
                    __________
                  
                  
                    Employee's signature
                    Date
                    
                  
                  
                    __________________
                    __________
                  
                  
                    Spouse's signature (if filing jointly)
                    Date
                  
                
              
              
                
                § 302-17.51
                When should I file my “Statement of Income and Tax Filing Status” under the one-year process?
                For the one-year process, you should file this form as soon as you receive your relocation orders, or as soon as you file your tax returns for the most recent tax year, whichever occurs later.
              
              
                § 302-17.52
                When should I file an amended “Statement of Income and Tax Filing Status” under the one-year process?
                You should submit an amended “Statement of Income and Tax Filing Status” to your agency under the one-year process whenever the information on it changes, and you should continue to amend it until you have received the last W-2 from your agency in connection with a specific relocation. In particular, you should file an amended version of this statement whenever:
                (a) Your filing status changes;
                (b) Your income changes enough that your income, including WTA and RITA, might put you into a different tax bracket; or

                (c) You have taxable relocation expenses in a second or third calendar year.
                
                
                  Note to § 302-17.52:
                  Your agency will not be able to use your original or amended “Statement of Income and Tax Filing Status” if you file it after the cut-off date established by your agency in accordance with § 302-17.54(b).
                
              
              
                § 302-17.53
                What happens if I do not file and amend the “Statement of Income and Tax Filing Status” in a timely manner?
                If you don't file the “Statement of Income and Tax Filing Status” and/or amend it when necessary, your agency will switch to the 2-year process, and because the WTA is an advance of your income tax expenses, you will be liable to repay the full amount of the WTA that your agency has paid to the IRS. See subpart G of this part.
              
              
                § 302-17.54
                How does my agency calculate my RITA under the one-year process?
                (a) Your agency provides allowances to you, reimburses you for vouchers that you submit, and pays certain relocation vendors directly, all during the calendar year as described in subpart B of this part. Some of these reimbursements, allowances, and direct payments to vendors are taxable income to you, the employee, as described in subpart A of this part. Your agency computes a WTA and reports the WTA to the IRS as taxes withheld for you for each of these taxable reimbursements, allowances, and direct payments to vendors. The WTA may be optional to you. However, if your agency is using a one-year RITA process, there is no advantage to you in choosing not to receive the WTA, because your agency will adjust the WTA payment to the IRS. See § 302-17.55(a)(1).
                (b) Your agency establishes a cutoff date (for example, December 1), after which it will not issue reimbursements or allowances to you or make direct payments to relocation vendors for the rest of the calendar year.
                (c) If the information on your “Statement of Income and Tax Filing Status” changes after you have submitted the initial version, you must submit an amended “Statement of Income and Tax Filing Status” no later than your agency's cutoff date.
                (d) During the period between the cutoff date and the end of the calendar year, your agency calculates your RITA.
                (e) Your RITA is itself taxable income to you. To account for taxes on the RITA, your agency will gross-up your RITA by using a gross-up formula that multiplies the grossed-up CMTR by the total of all covered taxable relocation benefits, and then subtracts your grossed-up WTA from that total. That is:
                
                  
                  ER21AU14.006
                
                
                  Where
                  
                  C = CMTR
                  R = Reimbursements, allowances, and direct payments to vendors covered by WTA
                  Y = Total grossed-up WTA paid during the current year.
                
              
              
                § 302-17.55
                What does my agency do once it has calculated my RITA under the one-year process?
                (a) Your RITA is likely to be different from the sum of the WTA computed and reported during the year, because the WTA is calculated using a flat rate, established by the IRC, while the RITA is calculated using the CMTR. Therefore:
                (1) If the calculation above results in a negative value (that is, if your agency's calculation shows that it withheld and reported too much money as WTA), then your agency will send an adjustment to the IRS using Form 941. In this case, your agency does not make a RITA payment to you because you do not need additional funds to pay your taxes. That is, everything you need to pay substantially all of your taxes was included in the adjusted WTA, and that is the amount that will appear on your Form W-2.
                (2) If the calculation above results in a positive value (that is if your agency's calculation shows that it did not withhold enough money for your income taxes), then your agency will pay your RITA to you before the end of the calendar year and report it to the IRS as part of your income for that year.
                (b) Shortly after the end of the calendar year, your agency will provide one or two W-2 Forms to you. At your agency's discretion, you may receive one W-2 that includes all of your taxable relocation expenses, WTA, and RITA (if any), along with your payroll wages, or you may receive one W-2 for your payroll wages and a separate one for your taxable relocation expenses, WTA, and RITA.
              
              
                § 302-17.56
                What do I do, under the one-year process, once my agency has provided my W-2(s)?
                (a) You must use all W-2(s) that you have received to file your tax returns. On those returns, you must include all taxable relocation expenses shown on your W-2(s) as income, including your WTA and RITA (if any). Please note that you must also include all WTA as withholding, in addition to the standard withholding from your payroll wages.
                (b) If you finished your relocation within one calendar year, and your agency paid all of your relocation reimbursements, allowances, and direct payments to vendors in the same calendar year, before the cutoff date, then your tax returns for that calendar year are the end of your relocation tax process. If, on the other hand, your agency reimburses you for relocation expenses, or pays allowances or relocation vendors on your behalf, during a second (and possibly a third) calendar year, then you and your agency repeat the process above for each of those years.
              
            
            
              Subpart G—The Two-Year RITA Process
              
                § 302-17.60
                How are the terms “Year 1” and “Year 2” used in the two-year RITA process?
                (a) Year 1 is the calendar year in which the agency reimburses you for a specific expense, provides an allowance, or pays a vendor directly. If your reimbursements, allowances, and/or direct payments to vendors occur in more than one calendar year, you will have more than one Year 1.
                (b) Year 2 is the calendar year in which you submit your RITA claim and your agency pays your RITA to you.
                (c) In most cases:
                (1) For every Year 1 you will have a corresponding Year 2;

                (2) Every Year 2 immediately follows a Year 1; and
                
                (3) Year 2 is the year in which you file a tax return reflecting your remaining tax liability for taxable reimbursement(s), allowance(s), and/or direct payments to vendors in each Year 1.
                [FTR Amdt. 2014-01, 79 FR 49645, Aug. 21, 2014, as amended by FTR Amdt. 2020-02; 84 FR 64783, Nov. 25, 2019]
              
              
                § 302-17.61
                Is the WTA optional under the two-year process?
                (a) Yes. If your agency makes the WTA optional to you, you may choose to not receive the WTA.
                (b) When deciding whether or not to receive the WTA, you should consider the following:
                (1) If you expect that your marginal Federal tax rate will be equal to or higher than the supplemental wage rate for the calendar year in which you received the majority of your relocation reimbursements, you may want to elect to receive the WTA.
                (2) If you expect that your marginal Federal tax rate will be less than the supplemental wage rate for the calendar year in which you received the majority of your relocation reimbursements, you may want to decline receiving the WTA to avoid or limit possible overpayment of the WTA, the so-called “negative RITA” situation. In a “negative RITA” situation, you must repay some of the WTA in Year 2. However, even if your marginal Federal tax rate will be less than the supplemental wage rate, you may want to accept the WTA so that your initial reimbursement is larger.

                (3) Examples showing relocation allowances paid by accepting or declining the WTA are published in an FTR bulletin available at https://gsa.gov/ftrbulletins.
                [FTR Amdt. 2014-01, 79 FR 49645, Aug. 21, 2014, as amended by FTR Amdt. 2020-02; 84 FR 64783, Nov. 25, 2019]
              
              
                § 302-17.62
                What information do I put on my tax returns for Year 1 under the two-year process?
                (a) Your agency provides allowances to you, reimburses you for vouchers that you submit, and pays certain relocation vendors directly, all during the same calendar year, as described in subpart B of this part. Some of these reimbursements, allowances, and direct payments to vendors are taxable income to you, the employee. Your agency computes a WTA and reports that withholding to the IRS for each of these that is taxable. This is Year 1 of the two-year process.
                (b) If your agency makes the WTA optional to you and you have chosen not to receive the WTA, then your agency computes withholding tax for each taxable reimbursement, allowance, and direct payment, and reports that withholding to the IRS. 
                (c) Shortly after the end of the calendar year, your agency provides one or more W-2 forms to you. At its discretion, your agency may include all of your taxable relocation expenses and WTA (if any) in one W-2, along with your regular payroll wages, or it may provide you one W-2 for your regular payroll wages and a separate W-2 for your taxable relocation expenses and WTA (if any).
                (d) At approximately the same time as your agency provides your W-2(s), it also may provide you an itemized list of all relocation benefits and the WTA (if any) for each benefit. You should use this statement to verify that your agency has included all covered taxable items in its calculations and to check your agency's calculations.
                (e) You must submit all W-2s that you have received with your Year 1 tax returns. On those returns, you must include all taxable relocation expenses during the previous year as income. Furthermore, you must include the WTA (if any) as tax payments that your agency made for you during the previous year, in addition to the regular withholding of payroll taxes from your salary.
                [FTR Amdt. 2014-01, 79 FR 49645, Aug. 21, 2014, as amended by FTR Amdt. 2020-02; 84 FR 64783, Nov. 25, 2019]
              
              
                § 302-17.63
                What information should I provide to my agency to make the RITA calculation possible under the two-year process?

                You should provide the information required in the “Statement of Income and Tax Filing Status” shown below. This information should be taken from the income tax returns you filed for Year 1.
                
                
                  Statement of Income and Tax Filing Status—Two-Year Process
                  
                    The following information, which my agency will use in calculating the RITA to which I am entitled, was shown on the Federal, state and local income tax returns that I (or my spouse and I) filed for the 20____ tax year.
                    
                  
                  
                    Federal Filing status:
                  
                  
                    ☐ Single
                    ☐ Head of Household
                  
                  
                    ☐ Married Filing Jointly
                    ☐ Qualifying Widow(er)
                  
                  
                    ☐ Married Filing Separately
                    
                  
                  
                    Taxable income as shown on my (our) IRS Form 1040: $____
                    
                  
                  
                    State you are moving out of: ________
                    
                  
                  
                    Filing status for the state moving out of: ______
                    
                  
                  
                    Marginal Tax Rate: ___%
                    
                  
                  
                    State you are moving into: ________
                    
                  
                  
                    Filing status for the state moving into: ________
                    
                  
                  
                    Marginal Tax Rate: ____%
                    
                  
                  
                    Locality you are moving out of: ________
                    
                  
                  
                    Filing status for the locality moving out of: ________
                    
                  
                  
                    Marginal Tax Rate: ____%
                    
                  
                  
                    Locality you are moving into: ________
                    
                  
                  
                    Filing status for the locality moving into: ________
                    
                  
                  
                    Marginal Tax Rate: ____%
                    
                  
                  
                    The above information is true and accurate to the best of my (our) knowledge. I (we) agree to notify the appropriate agency official of any significant changes to the above so that appropriate adjustments to the RITA can be made.
                  
                  
                    __________________
                    __________
                  
                  
                    Employee's signature
                    Date
                    
                  
                  
                    __________________
                    __________
                  
                  
                    Spouse's signature (if filing jointly)
                    Date
                  
                
              
              
                § 302-17.64
                When should I file my “Statement of Income and Tax Filing Status” and RITA claim under the two-year process?
                For the two-year process, you should file the “Statement of Income and Tax Filing Status” in Year 2, along with your RITA claim, after you file your income tax return. If your agency pays any taxable expenses covered by the WTA (if any) in more than one year, then you will have to file a new “Statement of Income and Tax Filing Status” each year. Your agency establishes the deadline each year for filing of your Statement.
              
              
                § 302-17.65
                What happens if I do not file the “Statement of Income and Tax Filing Status” in a timely manner?
                The WTA is an advance on your income tax expenses, thus if you don't file the “Statement of Income and Tax Filing Status” in a timely manner, your agency will require you to repay the entire amount of the withholding and WTA (if any) that the agency has paid on your behalf.
              
              
                § 302-17.66
                How do I claim my RITA under the two-year process?
                (a) To claim your RITA under the two-year process, you must submit a voucher and attach the “Statement of Income and Tax Filing Status,” as discussed in §§ 302-17.63-302-17.65.

                (b) Your voucher must claim a specific amount. However, your agency will calculate your actual RITA after you submit your RITA voucher and your “Statement of Income and Tax Filing Status;” the amount you claim on your voucher does not enter into that calculation. You should perform the RITA calculation for yourself, as a check on your agency's calculation, but you are not required to put the “right answer” on the voucher you submit to claim your RITA.
              
              
                § 302-17.67
                How does my agency calculate my RITA under the two-year process?
                (a) Your agency calculates your RITA after receipt of your RITA voucher.
                (b) Your RITA is itself taxable income to you. To account for taxes on the RITA, your agency will gross-up your RITA by applying the CMTR to the final amount rather than the reimbursed amount.
                (c) Thus, your agency calculates your RITA by multiplying the Combined Marginal Tax Rate (CMTR) (using the state and local tax tables most current at the time of the RITA calculation) by the total of all covered taxable relocation benefits during the applicable Year 1, and then subtracting your WTA(s), if any, from the same Year 1 from that total. That is:
                
                  ER21AU14.007
                
                
                  Where
                  
                  C = CMTR
                  R = Reimbursements, allowances, and direct payments to vendors covered by WTA during Year 1
                  Z = Total grossed-up WTAs paid during Year 1.
                
                
                
                  Note to § 302-17.67(c)
                  - If your agency offers you the choice, the WTA is optional to you. If the employee has declined the WTA, enter zero for element Z in the above calculation.
                
              
              
                § 302-17.68
                What does my agency do once it has calculated my RITA under the two-year process?
                (a) Your RITA is likely to be different from the sum of the WTA(s) paid during Year 1, if any, because the WTA is calculated using a flat rate, established by the IRC, while the RITA is calculated using the CMTR. Therefore:
                (1) If the RITA calculation in § 302-17.67 results in a negative value (that is, if your agency's calculation shows that it withheld and reported too much money as income taxes), then your agency will report this result to you and will send you a bill for the difference, to repay the excess amount that it sent to the IRS on your behalf as withheld income taxes. The IRS will credit you for the full amount of withheld taxes, including the excess amount, when you file your income tax return for Year 1; therefore, you must repay the excess amount to your agency within 90 days, or within a time period set by your agency. If you are required to repay an amount in Year 2 that was included as wages on your W-2 in Year 1, you may be entitled to a miscellaneous itemized deduction on your Federal income tax return in Year 2. For more information, see IRS Publication 535, “Business Expenses.” If your agency chooses to offer you the choice, then you may want to decline the WTA to avoid this so-called “negative RITA” situation.
                (2) If the RITA calculation in § 302-17.67 results in a positive value (that is, if your agency's calculation shows that it did not withhold enough money as income taxes), then your agency will pay your RITA to you before the end of Year 2 and will report it to the IRS as part of your income for that year. Also, after your agency has paid your RITA to you, it will provide a W-2 that shows your RITA as taxable income to you.
                (b) At your agency's discretion, you may receive one W-2 that includes all of your taxable relocation expenses, WTA (if any), and RITA (if any), along with your regular payroll wages, or you may receive one W-2 for your regular payroll wages and a separate one for your taxable relocation expenses, WTA, and RITA.
              
              
                
                § 302-17.69
                How do I pay taxes on my RITA under the two-year process?
                When income taxes are due for Year 2, you must report your RITA, if any, as taxable income on your Federal, state, and local tax returns.
                (a) If your relocation process results in only one Year 2, or if the previous year was your last Year 1, your RITA is the only amount that you report as income resulting from your relocation for that Year 2.
                (b) If, on the other hand, your relocation process results in more than one Year 2 (if, for example, you incurred relocation expenses during more than one calendar year), then, except for your last Year 2, you will need to report reimbursements, allowances, direct payments to vendors, and WTA(s), if any, for succeeding Year 1's at the same time that you report each Year 2's RITA.
                (c) See the table in § 302-17.60 for a graphic explanation of Year 1 and Year 2.
              
            
            
              Subpart H—Agency Responsibilities
              
                § 302-17.100
                May we use a relocation services provider to comply with the requirements of this part?
                Yes. You may use the services of relocation companies to manage all aspects of relocation, including the RITA computation. Agencies that relocate few employees or do not have the resources to manage the complexity of relocation may find that the use of relocation companies is a practical alternative. As another alternative, agencies with infrequent requirements for relocation or with inadequate internal resources may establish an interagency agreement with one or more other agencies to pool resources to provide this service.
              
              
                § 302-17.101
                What are our responsibilities with regard to taxes on relocation expenses?
                To ensure that all provisions of this Part are fulfilled, you must:
                (a) Prepare a relocation travel authorization that includes an estimate of the WTA and RITA, to obligate the funds that will be needed.
                (b) Determine, in light of the specific circumstances of each employee relocation, which reimbursements, allowances, and direct payments to vendors are taxable, and which are nontaxable.
                (c) Decide whether or not you will allow individual employees and/or categories of employees to choose not to receive the WTA.
                (d) Calculate the WTA, and credit the amount of the WTA to the employee at the time of reimbursement.
                (e) Prepare the employee's W-2 Form(s) and ensure that it (they) reflect(s) the WTA.
                (f) Provide each employee an itemized list of relocation expenses after the end of each calendar year in which you provided an allowance, reimbursement, or direct payment to a vendor.
                (g) Establish processes for identifying the relevant Federal, state, and local marginal tax rates and for keeping that information current.
                (h) Establish processes for identifying states that treat a reimbursement or direct payment to a vendor as taxable even though it is nontaxable under the Federal IRC, and for keeping that information current.
                (i) Calculate the employee's CMTR(s).
                (j) Decide whether you will use the one-year or two-year RITA process and whether you will use different processes (that is, one-year or two-year) for different groups of employees within your agency.
                (k) Make sure the RITA calculation is done correctly and in a timely manner, whether your policies call for the calculation to be done by you or by a third party.
                (l) Make sure that payment of the RITA occurs in a timely manner (this is especially critical for the one-year process).
                (m) Develop criteria for accepting and rejecting requests for recalculation of RITA.
                (n) Establish a process for recalculating the RITA when the employee's request for recalculation is accepted.
                (o) Consult with IRS for clarification of any confusion stemming from taxes on relocation expenses.
              
              
                
                § 302-17.102
                What happens if an employee fails to file and/or amend a “Statement of Income and Tax Filing Status” prior to the required date?
                (a) If a relocating employee does not file and/or amend a “Statement of Income and Tax Filing Status” prior to the required date, and you are using a one-year RITA process, you are to switch to a two-year RITA process and send a written warning to the employee reminding them of the requirement and informing them that if they do not submit the “Statement of Income and Tax Filing Status,” you may declare the entire amount of the WTA forfeited.
                (b) If the relocating employee does not file and/or amend a Statement of Income and Tax Filing Status prior to the required date, and you are using a two-year RITA process, you are to send the employee a written warning informing them they have 60 days to file or amend their “Statement of Income and Tax Filing Status,” or you will declare the WTA that you have already paid on his/her behalf forfeited and due as a debt to the Government.
                (c) If the relocating employee chose not to receive the WTA and fails to file a Statement of Income and Tax Filing Status prior to your required date, you are to send the employee a written warning that they have 60 days to file. If the employee still fails to file, you may close your case file and refuse any later claims for RITA related to this specific relocation.
              
              
                § 302-17.103
                What are the advantages of choosing a 1-year or a 2-year RITA process?
                (a) The one-year process is simpler. It reimburses the employee more quickly, and it eases the administrative burden required to calculate the RITA. Most importantly, the one-year process eliminates the possibility of charging employees for excess payments to the IRS, the so-called “negative RITA.”
                (b) The two-year process provides a somewhat more accurate calculation of the additional taxes the employee incurs because it is based on the employee's actual Year One taxable income and filing status rather than the taxable income and filing status from the year before.
              
            
          
          
            PARTS 302-18—302-99 [RESERVED]
          
        
      
      
        41 CFR Ch. 303 (7-1-20 Edition)
        Pmt. of Expenses, Death of Certain Employees
        
          
            
            CHAPTER 303—PAYMENT OF EXPENSES CONNECTED WITH THE DEATH OF CERTAIN EMPLOYEES
          
          Part
          Page
          
            303-1-303-69 [Reserved]
            
            303-70
            Agency requirements for payment of expenses connected with the death of certain employees and family members
            241
            303-71-303-99 [Reserved]
            
          
        
        
          
          PARTS 303-1-303-69 [RESERVED]
        
        
          Pt. 303-70
          PART 303-70—AGENCY REQUIREMENTS FOR PAYMENT OF EXPENSES CONNECTED WITH THE DEATH OF CERTAIN EMPLOYEES AND FAMILY MEMBERS
          
            
              Subpart A—General Policies
              Sec.
              303-70.1
              When must we authorize payment of expenses related to an employee's death?
              303-70.2
              Must we pay death-related expenses when the employee's death is not work-related?
              303-70.3
              Must we pay death-related expenses for an employee who dies while on leave, or who dies on a non-workday, while on temporary duty (TDY) or stationed OCONUS?
              303-70.4
              Must we pay death-related expenses under this chapter if the same expenses are payable under other laws of the United States?
              303-70.5
              Must we pay death-related expenses under this chapter to relocate the immediate family to another location for an employee who dies while at the permanent official station?
            
            
              Subpart B—Allowances for Preparation and Transportation of Employee Remains
              303-70.100
              Must we provide assistance for preparation and transportation of employee remains?
              303-70.101
              What costs must we pay for preparation and transportation of employee remains?
              303-70.102
              Are there any limitations on the place of interment?
            
            
              Subpart C—Escort of Employee Remains
              303-70.200
              Under what circumstances may we authorize an escort for the remains of a deceased employee?
              303-70.201
              How many persons may be authorized travel expenses to escort the remains of a deceased employee?
              303-70.202
              What travel expenses may we authorize for the escort of a deceased employee's remains?
            
            
              Subpart D—Allowances for Preparation and Transportation of the Remains of Immediate Family Members
              303-70.300
              When an immediate family member, residing with the employee, dies while the employee is stationed OCONUS, must we furnish mortuary services?
              303-70.301
              When an immediate family member, residing with the employee, dies while the employee is stationed OCONUS, must we pay expenses to transport the remains?
              303-70.302
              When an immediate family member, residing with the employee, dies while the employee is stationed OCONUS, may we pay interment expenses?
              303-70.303
              When an immediate family member, residing with the employee, dies while in transit to or from the employee's duty station OCONUS, must we furnish mortuary services and/or transportation of the remains?
            
            
              Subpart E—Transportation of Employee's Baggage and Privately Owned Vehicles (POV) From Official Temporary Duty (TDY) Station
              303-70.400
              Must we pay transportation costs to return the deceased employee's baggage from an official TDY location?
              303-70.401
              Are there any limitations on the baggage we must transport from an official TDY location?
              303-70.402
              Must we pay transportation costs to return the deceased employee's POV from the TDY location?
            
            
              Subpart F—Transportation of Immediate Family Members, Baggage, Household Goods, and Privately Owned Vehicles (POV)
              303-70.500
              When the employee, on a service agreement or a mandatory mobility agreement, dies at or while in transit to or from his/her official station OCONUS, must we return the employee's immediate family, baggage, POV, and household goods to the former actual residence, new official station in CONUS, or alternate destination?
              303-70.501
              Must we continue payment of relocation expenses for an employee's immediate family if the employee dies while in transit from a OCONUS official station to his/her new official station within CONUS?
              303-70.502

              Must we continue payment of relocation expenses for an employee's immediate family if the employee dies after reporting to the new official station within CONUS, but the family was in transit to the new official station or had not begun its en route travel?
              
              303-70.503
              What relocation expenses must we authorize for the immediate family under §§ 303-70.501 and 303-70.502?
            
            
              Subpart G—Transportation of Immediate Family Members, Baggage, Household Goods, and Privately Owned Vehicles (POV) for Employees Assigned to Contingency Operation or an Operation in Response to an Emergency Declared by the President
              303-70.600
              When an employee dies while performing official travel duties directly supporting or directly relating to a contingency operation or an operation in response to an emergency declared by the President, must we provide transportation for the employee's immediate family, baggage, and household goods from the current official station to the former actual residence or an alternate destination?
              303-70.601
              What relocation expenses must we authorize for the immediate family under § 303-70.600?
              303-70.602
              Must we pay transportation costs to return the deceased employee's POV from the TDY location or from an official station OCONUS under § 303-70.600?
            
            
              Subpart H—Transportation of Immediate Family Members, Baggage, Household Goods, and Privately Owned Vehicle for Law Enforcement Assignment
              303-70.700
              When an employee dies as a result of personal injury sustained while in the performance of the employee's law enforcement duties, either on official travel duties away from the official station, or at the current official station, must we provide transportation for the employee's immediate family, baggage, and household goods to an alternate residential destination?
              303-70.701
              What relocation expenses must we authorize for the immediate family under § 303-70.700?
              303-70.702
              Must we pay transportation costs to return the deceased employee's privately owned vehicle (POV) from the temporary duty (TDY) location or from an official station OCONUS under § 303-70.700?
            
            
              Subpart I—Policies and Procedures for Payment of Expenses
              303-70.800
              Are receipts required for claims for reimbursement under this part?
              303-70.801
              To whom should we make payment?
            
          
          
            Authority:
            5 U.S.C. 5721-5738; 5741-5742; E.O. 11609, 3 CFR, 1971-1975 Comp., p 586; Presidential Memorandum dated September 12, 2011, “Delegation Under Section 2(a) of the Special Agent Samuel Hicks Families of Fallen Heroes Act.”
          
          
            Source:
            FTR Amdt. 2013-02, 78 FR 73106, Dec. 5, 2013, unless otherwise noted.
          
          
            Subpart A—General Policies
            
              § 303-70.1
              When must we authorize payment of expenses related to an employee's death?
              You must authorize payment of expenses when, at the time of death, the employee was:
              (a) On official travel status (away from the official station); or
              (b) Performing official duties OCONUS or in transit to or there from; or
              (c) Reassigned away from his/her actual place of residence under a mandatory mobility agreement; or
              (d) In direct support of or directly related to a military operation, including a contingency operation, or an operation in response to an emergency declared by the President as provided in § 303-70.600; or
              (e) Performing official duties as determined by the head of agency and be a covered employee as provided in § 303-70.700.
            
            
              § 303-70.2
              Must we pay death-related expenses when the employee's death is not work-related?
              Yes, provided the requirements in § 303-70.1 are met.
            
            
              § 303-70.3
              Must we pay death-related expenses for an employee who dies while on leave, or who dies on a non-workday, while on temporary duty (TDY) or stationed OCONUS?
              Yes, provided the requirements in § 303-70.1 are met. However, payment cannot exceed the amount allowed if death had occurred while on duty at the TDY station or at the official station OCONUS.
            
            
              § 303-70.4
              Must we pay death-related expenses under this chapter if the same expenses are payable under other laws of the United States?

              No. When an employee dies from injuries sustained while performing official duty, certain death-related expenses are payable under the Federal Employees' Compensation Act (FECA), 5 U.S.C. 8134. For further information contact the: Department of Labor, Division of Federal Employees' Compensation, 200 Constitution Avenue NW., Washington, DC 20210.
            
            
              § 303-70.5
              Must we pay death-related expenses under this chapter to relocate the immediate family to another location for an employee who dies while at the permanent official station?
              No, except when the employee dies while performing duties under the provisions of subparts F, G, and H of this chapter.
            
          
          
            Subpart B—Allowances for Preparation and Transportation of Employee Remains
            
              § 303-70.100
              Must we provide assistance for preparation and transportation of employee remains?
              Yes, in accordance with §§ 303-70.101 and 303-70.102.
            
            
              § 303-70.101
              What costs must we pay for preparation and transportation of employee remains?
              You must pay all actual costs including but not limited to:
              (a) Preparation of remains, including:
              (1) Embalming or cremation;
              (2) Necessary clothing;
              (3) A casket or container suitable for shipment to place of interment; and
              (4) Expenses necessary to comply with local laws at the port of entry in the United States; and
              (b) Transportation of remains by common carrier (that is normally used for transportation of remains), hearse, other means, or a combination thereof, from the TDY station, OCONUS location, or CONUS location covered by § 303-70.1(e), to the employee's residence, official station, or place of interment, including but not limited to:
              (1) Movement from place of death to a mortuary and/or cemetery;
              (2) Shipping permits;
              (3) Outside case for shipment and sealing of the case if necessary;
              (4) Removal to and from the common carrier; and
              (5) Ferry fares, bridge tolls, and similar charges.
              
                Note to § 303-70.101:
                Costs for an outside case are not authorized for transportation by hearse. Costs for transportation by hearse or other means cannot exceed the cost of common carrier (that is normally used for transportation of remains).
              
            
            
              § 303-70.102
              Are there any limitations on the place of interment?
              No. You may pay expenses to transport the remains for interment at the actual residence, the official station, or such other place appropriate for interment as determined by the head of your agency.
            
          
          
            Subpart C—Escort of Employee Remains
            
              § 303-70.200
              Under what circumstances may we authorize an escort for the remains of a deceased employee?
              You may authorize the escort of remains when the employee's death occurs:
              (a) While in official travel status away from the official station inside CONUS;
              (b) While assigned to official duties OCONUS or in transit thereto or therefrom; or
              (c) While reassigned away from actual place of residence under a mandatory mobility agreement.
            
            
              § 303-70.201
              How many persons may be authorized travel expenses to escort the remains of a deceased employee?
              You may authorize travel expenses for no more than two persons.
            
            
              § 303-70.202
              What travel expenses may we authorize for the escort of a deceased employee's remains?
              You may authorize any travel expenses in accordance with Chapter 301 of this Title that are necessary for the escort of remains to:
              (a) The home or official station of the deceased; or
              (b) Any other place appropriate for interment as determined by the head of your agency.
            
          
          
            
            Subpart D—Allowances for Preparation and Transportation of the Remains of Immediate Family Members
            
              § 303-70.300
              When an immediate family member, residing with the employee, dies while the employee is stationed OCONUS, must we furnish mortuary services?
              Yes, if requested by the employee and when:
              (a) Local commercial mortuary facilities or supplies are not available; or
              (b) The cost of available mortuary facilities or supplies is prohibitive as determined by your agency head.
              
                Note to § 303-70.300:
                The employee must reimburse you for all furnished mortuary facilities and supplies.
              
            
            
              § 303-70.301
              When an immediate family member, residing with the employee, dies while the employee is stationed OCONUS, must we pay expenses to transport the remains?
              Yes, if requested by the employee, you must pay to transport the remains to the residence of the immediate family member. The employee may elect an alternate destination, but it must be approved by your agency head or his/her designated representative.
            
            
              § 303-70.302
              When an immediate family member, residing with the employee, dies while the employee is stationed OCONUS, may we pay interment expenses?
              No. You may not pay interment expenses when an immediate family member, residing with the employee, dies while the employee is stationed OCONUS.
            
            
              § 303-70.303
              When an immediate family member, residing with the employee, dies while in transit to or from the employee's duty station OCONUS, must we furnish mortuary services and/or transportation of the remains?
              Yes, you must furnish transportation if requested by the employee. You must follow the guidelines in § 303-70.301 for transportation expenses. You must furnish mortuary services only if the conditions in § 303-70.300 are met.
            
          
          
            Subpart E—Transportation of Employee's Baggage and Privately Owned Vehicles (POV) From Official Temporary Duty (TDY) Station
            
              § 303-70.400
              Must we pay transportation costs to return the deceased employee's baggage from an official TDY station?
              Yes, you must pay transportation costs to return the deceased employee's baggage to his/her official station or residence. However, you may not pay insurance of, or reimbursement for, loss or damage to baggage.
            
            
              § 303-70.401
              Are there any limitations on the baggage we must transport from an official TDY location?
              Yes. You must only transport Government property and the employee's personal property, including professional books, papers, and equipment (PBP&E).
            
            
              § 303-70.402
              Must we pay transportation costs to return the deceased employee's POV from the TDY location?
              Yes. You must pay costs associated with returning the POV from the TDY location to the employee's permanent official station, but only if the agency had authorized the use of the employee's POV at the TDY location as more advantageous to the Government than other means of transportation.
            
          
          
            Subpart F—Transportation of Immediate Family Members, Baggage, Household Goods, and Privately Owned Vehicles (POV)
            
              § 303-70.500
              When the employee, on a service agreement or a mandatory mobility agreement, dies at or while in transit to or from his/her official station OCONUS, must we return the employee's immediate family, baggage, POV, and household goods to the former actual residence, new official station in CONUS, or alternate destination?

              Yes. Travel and transportation must begin within one year from the date of the employee's death. A one-year extension may be granted if requested by the family prior to the expiration of the one-year limit. The agency head or designated representative may approve the immediate family's relocation to one of the following:
              (a) The place of the employee's former residence at the time of assignment to duty OCONUS; or
              (b) The new CONUS location if in transit; or
              (c) An alternate destination as approved by the agency.
            
            
              § 303-70.501
              Must we continue payment of relocation expenses for an employee's immediate family if the employee dies while in transit from a OCONUS official station to his/her new official station within CONUS?
              Yes, if the immediate family chooses to continue the relocation, you must continue payment of relocation expenses for the immediate family, provided the immediate family was included on the employee's relocation travel orders. (See § 303-70.503.)
            
            
              § 303-70.502
              Must we continue payment of relocation expenses for an employee's immediate family if the employee dies after reporting to the new official station within CONUS, but the family was in transit to the new official station or had not begun its en route travel?
              Yes, if the immediate family chooses to continue the relocation, you must continue payment of relocation expenses for the immediate family, provided the immediate family was included on the employee's relocation travel orders. (See § 303-70.503.)
            
            
              § 303-70.503
              What relocation expenses must we authorize for the immediate family under §§ 303-70.501 and 303-70.502?
              When the immediate family chooses to continue the relocation, the following expenses must be authorized:
              (a) Travel to the new duty station or alternate destination as approved by the agency.
              (b) Shipment of household goods not to exceed 18,000 pounds net weight to the new duty station, or to an alternate destination selected by the immediate family and approved by the agency.
              (c) Storage of household goods not to exceed 60 days with a additional 90 days extension, if approved by the agency, not to exceed a total of 150 days.
              (d) Reimbursement of real estate expenses incident to the relocation, unless relocation is to the former actual residence.
              (e) Temporary quarters subsistence expense (TQSE) not to exceed 60 days, to be paid at the per diem rate for an unaccompanied spouse or domestic partner, and immediate family, if the TQSE was originally authorized in the relocation travel orders.
              (f) Shipment of one POV to the new duty station, or to an alternate destination selected by the immediate family and approved by the agency, if the POV shipment was originally authorized in the relocation travel orders.
            
          
          
            Subpart G—Transportation of Immediate Family Members, Baggage, Household Goods, and Privately Owned Vehicles (POV) for Employees Assigned to Contingency Operation or an Operation in Response to an Emergency Declared by the President
            
              § 303-70.600
              When an employee dies while performing official travel duties directly supporting or directly relating to a contingency operation or an operation in response to an emergency declared by the President, must we provide transportation for the employee's immediate family, baggage, and household goods from the current official station to the former actual residence or an alternate destination?
              Yes. However, the employee must have died as a result of disease or injury incurred while performing official duties:
              (a) In an overseas location where the employee was performing such official duties;
              (b) Within the area of responsibility of the Commander of the United States Central Command; and

              (c) In direct support of or directly related to a military operation, including a contingency operation (as defined in 10 U.S.C. 101(a)(13)) or an operation in response to an emergency declared by the President.
            
            
              § 303-70.601
              What relocation expenses must we authorize for the immediate family under § 303-70.600?
              When the immediate family selects to relocate to the former actual residence or alternate destination as approved by the agency, you must authorize the following expenses:
              (a) Transportation of the immediate family;
              (b) Transportation of household goods of the immediate family, including transporting, packing, crating, draying, and unpacking, not to exceed 18,000 pounds net weight; and
              (c) Storage of household goods moved pursuant to subparagraph (b) of this section, not to exceed 60 days with an additional 90 days extension, if approved by the agency, not to exceed a total of 150 days.
            
            
              § 303-70.602
              Must we pay transportation costs to return the deceased employee's POV from the TDY location or from an official station OCONUS under § 303-70.600?
              Yes. You must pay costs associated with returning the POV from the following:
              (a) TDY location to the employee's permanent official station, if the agency had authorized the use of the employee's POV at the TDY location as more advantageous to the Government than other means of transportation; or
              (b) Official station OCONUS to the employee's former actual residence or alternate destination as approved by the agency, if the agency had determined that the use of the employee's POV was required in accordance with part 302-9 of this Title.
            
          
          
            Subpart H—Transportation of Immediate Family Members, Baggage, Household Goods, and Privately Owned Vehicle for Law Enforcement Assignment
            
              § 303-70.700
              When an employee dies as a result of personal injury sustained while in the performance of the employee's law enforcement duties, either on official travel duties away from the official station, or at the current official station, must we provide transportation for the employee's immediate family, baggage, and household goods to a alternate residential destination?
              Yes. If the head of the agency concerned (or a designee) determines that the employee died as a result of personal injury sustained while in the performance of the employee's duties, and the employee was:
              (a) A law enforcement officer as defined in 5 U.S.C. 5541;
              (b) An employee in or under the Federal Bureau of Investigation who is not described in paragraph (a); or
              (c) A Customs and Border Protection officer as defined in 5 U.S.C. 8331(31).
            
            
              § 303-70.701
              What relocation expenses must we authorize for the immediate family under § 303-70.700?
              If the place where the immediate family will reside is different from the place where the immediate family resided at the time of the employee's death, and within the United States, then the agency must approve the following expenses:
              (a) Transportation of the immediate family;
              (b) Moving the household goods of the immediate family, including transporting, packing, crating, draying, and unpacking, not to exceed 18,000 pounds net weight;
              (c) Storage of household goods moved pursuant to paragraph (b) of this section, not to exceed 60 days with an additional 90 days extension, if approved by the agency, not to exceed a total of 150 days; and
              (d) Transportation of one privately owned motor vehicle.
            
            
              
              § 303-70.702
              Must we pay transportation costs to return the deceased employee's privately owned vehicle (POV) from the temporary duty (TDY) location or from an official station OCONUS under § 303-70.700?
              Yes. The agency must pay cost associated with returning the POV from the following:
              (a) TDY location to the employee's permanent official station if the agency had authorized the use of the employee's POV at the TDY location as being advantageous to the Government; or
              (b) Official station OCONUS to the employee's former actual residence or alternate destination as approved by the agency, if the agency determined that the use of the employee's POV was required in accordance with part 302-9 of this Title.
            
          
          
            Subpart I—Policies and Procedures for Payment of Expenses
            
              § 303-70.800
              Are receipts required for claims for reimbursement under this part?
              Yes. Receipts are required for claims for reimbursement under this part.
            
            
              § 303-70.801
              To whom should we make payment?
              You should:
              (a) Pay the person performing the service; or
              (b) Reimburse the person who made the original payment.
            
          
        
        
          PARTS 303-71—303-99 [RESERVED]
        
      
      
        41 CFR Ch. 304 (7-1-20 Edition)
        Pmt. of Travel Expenses From Non-Fed. Source
        
          
            
            CHAPTER 304—PAYMENT OF TRAVEL EXPENSES FROM A NON-FEDERAL SOURCE
          
          
            SUBCHAPTER A—EMPLOYEE'S ACCEPTANCE OF PAYMENT FROM A NON-FEDERAL SOURCE FOR TRAVEL EXPENSES
          
          Part
          Page
          
            304-1
            Authority
            251
            304-2
            Definitions
            251
            304-3
            Employee responsibility
            252
          
          
            SUBCHAPTER B—AGENCY REQUIREMENTS
          
          
            304-4
            Authority
            257
            304-5
            Agency responsibilities
            257
            304-6
            Payment guidelines
            259
          
          
            SUBCHAPTER C—ACCEPTANCE OF PAYMENTS FOR TRAINING
          
          
            304-7
            Authority/applicability
            262
            304-8
            Definitions
            262
            304-9
            Contributions and awards
            262
            304-10—304-99 [Reserved]
            
          
        
        
          
          SUBCHAPTER A—EMPLOYEE'S ACCEPTANCE OF PAYMENT FROM A NON-FEDERAL SOURCE FOR TRAVEL EXPENSES
          
            Pt. 304-1
            PART 304-1—AUTHORITY
            
              Sec.
              304-1.1
              To whom do the pronouns “I”, “you”, and their variants refer throughout this part?
              304-1.2
              Under what authority may I accept payment of travel expenses from a non-Federal source?
            
            
              Authority:
              31 U.S.C. 1353 and 5 U.S.C. 5707.
            
            
              Source:
              FTR Amdt. 2003-02, 68 FR 12604, Mar. 17, 2003, unless otherwise noted.
            
            
              § 304-1.1
              To whom do the pronouns “I”, “you”, and their variants refer throughout this part?
              Use of pronouns “I”, “you”, and their variants throughout this part refers to the employee.
            
            
              § 304-1.2
              Under what authority may I accept payment of travel expenses from a non-Federal source?
              Under the authority of this part and 31 U.S.C. 1353, you may accept payment of travel expenses from a non-Federal source on behalf of your agency, but not on behalf of yourself, when specifically authorized to do so by your agency and only for official travel to a meeting. Except as provided in § 304-3.13 of this subchapter, your agency must approve acceptance of such payments in advance of your travel.
            
          
          
            Pt. 304-2
            PART 304-2—DEFINITIONS
            
              Authority:
              5 U.S.C. 5707; 31 U.S.C. 1353.
            
            
              § 304-2.1
              What definitions apply to this chapter?
              The following definitions apply to this chapter:
              
                Employee means an appointed officer or employee of an executive agency as defined in 5 U.S.C. 105, including a special Government employee as defined in 18 U.S.C. 202, or an expert or consultant appointed under the authority of 5 U.S.C. 3109.
              
                Meeting(s) or similar functions (meeting) means a conference, seminar, speaking engagement, symposium, training course, or similar event that takes place away from the employee's official station. “Meeting” as defined in this chapter does not include a meeting or other event required to carry out an agency's statutory or regulatory functions such as investigations, inspections, audits, site visits, negotiations or litigation. “Meeting” also does not include promotional vendor training or other meetings held for the primary purpose of marketing the non-Federal sources products or services, or long term TDY or training travel. A meeting need not be widely attended for purposes of this definition and includes but is not limited to the following:
              (1) An event where the employee will participate as a speaker or panel participant focusing on his/her official duties or on the policies, programs or operations of the agency.
              (2) A conference, convention, seminar, symposium or similar event where the primary purpose is to receive training other than promotional vendor training, or to present or exchange substantive information of mutual interest to a number of parties.
              (3) An event where the employee will receive an award or honorary degree, which is in recognition of meritorious public service that is related to the employee's official duties, and which may be accepted by the employee consistent with the applicable standards of conduct regulations.
              
                Non-Federal source means any person or entity other than the Government of the United States. The term includes any individual, private or commercial entity, nonprofit organization or association, international or multinational organization (irrespective of whether an agency holds membership in the organization or association), or foreign, State or local government (including the government of the District of Columbia).
              
                Payment means a monetary payment from a non-Federal source to a Federal agency for travel, subsistence, related expenses by check or other monetary instrument payable to the Federal agency (i.e., electronic fund transfer (EFT), money order, charge card, etc.) or payment in kind.
              
                Payment in kind means transportation, food, lodging, or other travel-related services provided by a non-Federal source instead of monetary payments to the Federal agency for these services. Payment in kind also includes waiver or discount of any fees that a non-Federal source collects from meeting attendees (e.g., registration fees), but does not include waivers or discounts of an employee's fees on the day(s) they are participating in the meeting or similar function as a speaker, panelist, or presenter.
              
                Travel, subsistence, and related expenses (travel expenses) means the same types of expenses payable under chapter 301 of this title, the Foreign Affairs Manual (FAM), and the Joint Travel Regulations (JTR) for transportation, food, lodging or other travel-related services for official travel (e.g., baggage expenses, services of guides, drivers, interpreters, communication services, hire of conference rooms, lodging taxes, laundry/dry cleaning, taxi or TNC fares, or the cost of utilizing an innovative mobility technology company, etc). These expenses also include conference or training fees (in whole or in part), as well as benefits that cannot be paid under the applicable travel regulations, but which are incident to the meeting, provided in kind, and made available by the meeting sponsor(s) to all attendees. For example, this definition as applied to this chapter would allow an employee or spouse to attend a sporting event hosted by the sponsor(s) in connection with the meeting that is available to all participants. However, it would not allow the employee to accept tickets to a professional sporting event, concert or similar event, for use at a later date even if such tickets were given to all other participants. The Foreign Affairs Manual is available for download from the internet at FAM.state.gov. The Joint Travel Regulations are available for download at http://www.defensetravel.dod.mil/site/travelreg.cfm.
              [FTR Amdt. 2003-02, 68 FR 12604, Mar. 17, 2003, as amended by FTR Amdt. 2017-01, 83 FR 605, Jan. 5, 2018; 84 FR 55248, Oct. 16, 2019]
            
          
          
            Pt. 304-3
            PART 304-3—EMPLOYEE RESPONSIBILITY
            
              
                Subpart A—General
                Sec.
                304-3.1
                To whom do the pronouns “I”, “you”, and their variants refer throughout this part?
                304-3.2
                What is the purpose of this part?
                304-3.3
                May my agency or I accept payment for travel expenses to a meeting from a non-Federal source?
                304-3.4
                What payments may my agency or I accept from a non-Federal source?
                304-3.5
                May I solicit payment of my travel expenses from a non-Federal source to attend a meeting?
                304-3.6
                May I inform a non-Federal source of my agency's authority to accept payment for travel expenses to attend a meeting?
                304-3.7
                What must I do if I am contacted directly by a non-Federal source offering to pay my travel expenses to attend a meeting?
                304-3.8
                Must I adhere to the provisions of the Fly America Act when I receive air transportation to a meeting furnished or paid by a non-Federal source?
                304-3.9
                May I use other than coach-class accommodation on common carriers or other than lowest first-class accommodations on ships when a non-Federal source pays in full for my transportation expenses to attend a meeting?
                304-3.10
                Is my agency's acceptance of a waived or discounted registration fee from a non-Federal sponsor of a meeting or similar function considered a payment in kind for the day(s) I am participating as a speaker, panelist, or presenter at the event?
                304-3.11
                Am I limited to the maximum subsistence allowances (per diem or actual expense) prescribed in applicable travel regulations for travel expenses paid by a non-Federal source?
                304-3.12
                Must I receive advance approval from my agency before I perform travel paid by a non-Federal source to attend a meeting?
                304-3.13
                After I begin travel to a meeting, what should I do if a non-Federal source offers to pay for one or more of my travel expenses without my or my agency's prior knowledge?
                304-3.14
                May a non-Federal source pay for my spouse to accompany me to a meeting?
                304-3.15
                Must I provide my agency with information about any payment I receive on its behalf?
              
              
                
                Subpart B—Reimbursement Claims
                304-3.16
                What must I submit to my agency for reimbursement when a non-Federal source pays all or part of my travel expenses to attend a meeting?
              
              
                Subpart C—Reports
                304-3.17
                If I am required to file a confidential or public financial disclosure report, must I report travel payments I receive from a non-Federal source on that report?
              
              
                Subpart D—Penalties
                304-3.18
                What happens if I accept a payment from a non-Federal source that is in violation of this part?
              
              
                Subpart E—Relation to Other Authorities
                304-3.19
                Are there other situations when I may accept payment from a non-Federal source for my travel expenses?
              
            
            
              Authority:
              5 U.S.C. 5707; 31 U.S.C. 1353.
            
            
              Source:
              FTR Amdt. 2003-02, 68 FR 12604, Mar. 17, 2003, unless otherwise noted.
            
            
              Subpart A—General
              
                § 304-3.1
                To whom do the pronouns “I”, “you”, and their variants refer throughout this part?
                Use of pronouns “I”, “you”, and their variants throughout this part refers to the employee.
              
              
                § 304-3.2
                What is the purpose of this part?
                The purpose of this part is to establish Governmentwide policy and guidance for acceptance by a Federal agency of payment for travel expenses from a non-Federal source for employees to attend meetings. It describes how such payments must be accepted by the agency for travel of agency employee(s) and/or his/her spouse for official Government travel. Except as provided in § 304-3.13 of this part, advance agency approval is required to receive such payments.
              
              
                § 304-3.3
                May my agency or I accept payment for travel expenses to a meeting from a non-Federal source?
                Yes, you or your agency may accept such a payment from a non-Federal source, but you may only accept when your agency specifically authorizes such acceptance under the requirements of this part. Except as provided in § 304-3.13 of this part, your agency must approve acceptance of such payment in advance of your travel.
              
              
                § 304-3.4
                What payments may my agency or I accept from a non-Federal source?
                You or your agency may accept payments other than cash from a non-Federal source for all of your official travel expenses to attend a meeting of mutual interest, or any portion of those travel expenses mutually agreed upon between your agency and the non-Federal source. You may not accept payments for travel that is not to attend a meeting under this part. However, you may be able to accept payments under other authorities (see § 304-3.19).
              
              
                § 304-3.5
                May I solicit payment of my travel expenses from a non-Federal source to attend a meeting?
                No, you may not solicit payment for travel expenses from a non-Federal source to attend a meeting.
              
              
                § 304-3.6
                May I inform a non-Federal source of my agency's authority to accept payment for travel expenses to attend a meeting?
                Yes, you or your agency may inform the non-Federal source of your agency's authority to accept payment for travel expenses to attend a meeting.
              
              
                § 304-3.7
                What must I do if I am contacted directly by a non-Federal source offering to pay my travel expenses to attend a meeting?
                If you are contacted directly by a non-Federal source offering to pay any part of your travel expenses to attend a meeting, you must inform your agency, so that the authorized agency official can determine whether to accept the payment.
              
              
                § 304-3.8
                Must I adhere to the provisions of the Fly America Act when I receive air transportation to a meeting furnished or paid by a non-Federal source?

                No, if the payment or ticket was paid in full directly by the non-Federal source or reimbursed to your agency by the non-Federal source, the provisions of the Fly America Act do not apply. (See §§ 301-10.131 through 301-10.143 of this title for the regulations implementing the Fly America Act.)
              
              
                § 304-3.9
                May I use other than coach-class accommodation on common carriers or other than lowest first-class accommodations on ships when a non-Federal source pays in full for my transportation expenses to attend a meeting?
                Yes, you may use other than coach-class accommodation on common carriers if you meet one of the criteria contained in § 301-10.123 or § 301-10.162 or you may use other than lowest first-class travel if you meet one of the criteria contained in § 301-10.183 of this Title, and are authorized to do so by your agency in accordance with § 304-5.5 of this chapter.
                [FTR Amdt. 2009-06, 74 FR 55151, Oct. 27, 2009]
              
              
                § 304-3.10
                Is my agency's acceptance of a waived or discounted registration fee from a non-Federal sponsor of a meeting or similar function considered a payment in kind for the day(s) I am participating as a speaker, panelist, or presenter at the event?

                (a) No. Your agency's acceptance of a waived or discounted registration fee from the non-Federal sponsor of the event is not a payment in kind for the day(s) you are participating as a speaker, panelist, or presenter. However, your agency's acceptance of a waived or discounted registration fee is a payment in kind for the days you only attend the event (i.e., on the day(s) you are not participating as a speaker, panelist, or presenter).

                (b) Lodging, transportation, meals, event tickets, or other similar items of value provided by a non-Federal source are a payment in kind. If these types of expenses are included in a registration fee that is waived or discounted on the day(s) you are participating as a speaker, panelist, or presenter, you may accept them only with your agency's approval in accordance with this chapter. Specifically, if the registration fee includes meal(s), the meal(s) are a payment in kind. You may accept the meal(s) only if authorized to do so by your agency. If your agency authorizes acceptance of meal(s), you must also deduct the meal(s) from your M&IE per diem on your travel voucher using the deduction amounts listed for the locality at https://www.gsa.gov/mie unless you are unable to consume the meal(s) due to an exception provided in § 301-11.18 of this chapter.
                [84 FR 55248, Oct. 16, 2019]
              
              
                § 304-3.11
                Am I limited to the maximum subsistence allowances (per diem or actual expense) prescribed in applicable travel regulations for travel expenses paid by a non-Federal source?
                Generally yes. Subsistence expenses are usually limited to the maximum subsistence allowances (per diem or actual expense) prescribed in chapter 301 of this title for travel in CONUS, by the Secretary of Defense for travel in non-foreign areas and by the Secretary of State for travel in foreign areas. However, acceptance of payment for, and when applicable, reimbursement by an agency to an employee and the accompanying spouse of such employee are not subject to the maximum per diem or actual subsistence expense rates when traveling in CONUS or in non-foreign areas under the following conditions:
                (a) The non-Federal source pays the full amount of the subsistence expense, as authorized by your agency; and
                (b) The subsistence expense paid by the non-Federal source is comparable in value to that offered to or purchased by other meeting attendees; and
                (c) Your agency has approved acceptance of payment from the non-Federal source prior to your travel; if your agency has not approved any acceptance from the non-Federal source, you may not exceed the maximum allowances. See § 304-3.13.
                
                  Note:
                  The maximum subsistence allowances established by the Secretary of State for travel to foreign areas may not be exceeded.
                
                [FTR Amdt. 2003-02, 68 FR 12604, Mar. 17, 2003, as amended by FTR Amdt. 2013-01, 78 FR 65212, Oct. 31, 2013]
              
              
                § 304-3.12
                Must I receive advance approval from my agency before I perform travel paid by a non-Federal source to attend a meeting?

                Yes, you must receive advance approval from your agency before performing travel paid by a non-Federal source to attend a meeting except as provided in § 304-3.13.
              
              
                § 304-3.13
                After I begin travel to a meeting, what should I do if a non-Federal source offers to pay for one or more of my travel expenses without my or my agency's prior knowledge?
                (a) If your agency has already authorized acceptance of payment for some of your travel expenses for that meeting from a non-Federal source, then you may accept on behalf of your agency, payment for any of your additional travel expenses from the same non-Federal source as long as—
                (1) The expenses paid or provided in kind are comparable in value to those offered to or purchased by other similarly situated meeting attendees; and
                (2) Your agency did not decline to accept payment for those particular expenses in advance of your travel.
                (b) If your agency did not authorize acceptance of any payment from a non-Federal source prior to your travel, then—
                (1) You may accept, on behalf of your agency, payment from a non-Federal source as authorized in this section—

                (i) Only the types of travel expenses that are authorized by your travel authorization (i.e., meals, lodging, transportation, but not recreation or other personal expenses); and
                (ii) Only travel expenses that are within the maximum allowances stated on your travel authorization (e.g., if your travel authorization states that you are authorized to incur lodging expenses up to $100 per night, you may not accept payment from the non-Federal source for a $200 per night hotel room);
                (2) You must request your agency's authorization for acceptance from the non-Federal source within 7 working days after your trip ends; and
                (3) If your agency does not authorize acceptance from the non-Federal source, your agency must either—
                (i) Reimburse the non-Federal source for the reasonable approximation of the market value of the benefit provided, not to exceed the maximum allowance stated on your travel authorization; or
                (ii) Require you to reimburse the non-Federal source that amount and allow you to claim that amount on your travel claim for the trip.
                (c) If you accept payment from a non-Federal source for travel expenses in violation of paragraph (a) or paragraph (b) of this section, you may be subject to the penalties specified in § 304-3.18.
              
              
                § 304-3.14
                May a non-Federal source pay for my spouse to accompany me to a meeting?
                Yes, a non-Federal source may pay for your spouse to accompany you when it is in the interest of and authorized in advance by your agency. All limitations and requirements of this part apply to the acceptance of payment from a non-Federal source for travel expenses and/or agency reimbursement of travel expenses for your accompanying spouse. Your agency may determine that your spouse's presence at an event is in the interest of the agency if your spouse will—
                (a) Support the mission of your agency or substantially assist you in carrying out your official duties;
                (b) Attend a ceremony at which you will receive an award or honorary degree; or
                (c) Participate in substantive programs related to the agency's programs or operations.
              
              
                § 304-3.15
                Must I provide my agency with information about any payment I receive on its behalf?
                Yes. Your agency must submit to the U.S. Office of Government Ethics (OGE) a semiannual report (SF 326) of all payments it accepts under this part. You must be prepared to give your agency the information it needs in order to submit its report.
              
            
            
              Subpart B—Reimbursement Claims
              
                § 304-3.16
                What must I submit to my agency for reimbursement when a non-Federal source pays all or part of my travel expenses to attend a meeting?

                You must submit a travel claim listing all allowable travel expenses that you incurred which were not paid in kind by a non-Federal source. Do not claim travel expenses that were furnished in kind by a non-Federal source. Your reimbursement is limited to the types of expenses authorized in Chapter 301 of this title or analogous provisions of the Joint Travel Regulations or Foreign Affairs Manual. Reimbursement from your agency for expenses will not in any case exceed the amount of the expenses you incur. Such reimbursement will also adhere to established regulatory limitations except where your agency accepts payments under § 304-5.4, § 304-5.5 or § 304-5.6 of this chapter.
              
            
            
              Subpart C—Reports
              
                § 304-3.17
                If I am required to file a confidential or public financial disclosure report, must I report travel payments I receive from a non-Federal source on that report?
                Generally, no. As long as payments you receive from a non-Federal source are made to or on behalf of your agency, you are not required to report them as gifts on any confidential or public disclosure report you are personally required to file pursuant to law or Office of Government Ethics (OGE) regulations (5 CFR part 2634). However, you may be required to report any such payments that you and/or your accompanying spouse receive on your own behalf, rather than on the agency's behalf, pursuant to other reporting requirements (e.g., those required by the Ethics in Government Act of 1978).
                
                  Note:
                  The confidential financial disclosure report is OGE Form 450 and the public financial disclosure report is SF 278.
                
              
            
            
              Subpart D—Penalties
              
                § 304-3.18
                What happens if I accept a payment from a non-Federal source that is in violation of this part?
                If you accept payment from a non-Federal source in violation of this part—
                (a) You may be required, in addition to any other penalty provided by law and applicable regulations, to pay the general fund of the Treasury, an amount equal to any payment you accepted; and
                (b) In the case of reimbursement under paragraph (a) of this section, you will not be entitled to any reimbursement from the Government for your travel expenses that the payment was intended to cover.
              
            
            
              Subpart E—Relation to Other Authorities
              
                § 304-3.19
                Are there other situations when I may accept payment from a non-Federal source for my travel expenses?
                Yes, you may also accept payment of travel expenses from a non-Federal source under the following authorities, in addition to this part:
                (a) Under 5 U.S.C. 4111 for acceptance of contributions, awards, and other payments from tax-exempt entities for non-Government sponsored training or meetings (see regulations issued by the Office of Personnel Management at 5 CFR part 410).
                (b) Under 5 U.S.C. 7342 for travel taking place entirely outside the United States which is paid by a foreign government, where acceptance is permitted by your agency and any regulations which may be prescribed by your agency.
                (c) Under 5 U.S.C. 7324(b) when payment is for travel to be performed for a partisan rather than an official purpose in accordance with the Hatch Act (5 U.S.C. 7321-7326); or
                (d) Pursuant to the applicable standards of ethical conduct regulations concerning personal acceptance of gifts. For example, under 5 CFR 2635.204(e), which authorizes executive branch employees to accept gifts based on outside business employment relationships. (Note: You may also be able to accept attendance at, but not other travel expenses to, a widely attended gathering under 5 CFR 2635.204(g) when the gathering is not a meeting, as defined in this part, and you are not attending in your official capacity. Unless authorized to do so by your agency, you may not accept travel, subsistence, or related expenses, including meals, offered by a non-Federal source for participation as a speaker, panelist, or presenter at a meeting or similar function that takes place away from your permanent duty station. Such expenses are considered payments in kind and must be accepted, if at all, in accordance with this part.)
                [FTR Amdt. 2003-02, 68 FR 12604, Mar. 17, 2003, as amended at 84 FR 55248, Oct. 16, 2019]
              
            
          
        
        
          
          SUBCHAPTER B—AGENCY REQUIREMENTS
          
            Pt. 304-4
            PART 304-4—AUTHORITY
            
              Sec.
              304-4.1
              To whom do the pronouns “we”, “you”, and their variants refer throughout this part?
              304-4.2
              What is the purpose of this part?
              304-4.3
              Under what other authority may we accept payment for travel expenses from a non-Federal source?
            
            
              Authority:
              5 U.S.C. 5707; 31 U.S.C. 1353.
            
            
              Source:
              FTR Amdt. 2003-02, 68 FR 12604, Mar. 17, 2003, unless otherwise noted.
            
            
              § 304-4.1
              To whom do the pronouns “we”, “you”, and their variants refer throughout this part?
              Use of pronouns “we”, “you”, and their variants throughout this part refers to the agency.
            
            
              § 304-4.2
              What is the purpose of this part?
              The purpose of this part is to establish Governmentwide policy and guidance for acceptance by a Federal agency of payment for travel expenses from a non-Federal source for employees to attend meetings under 31 U.S.C. 1353. It prescribes how such payments may be accepted.
            
            
              § 304-4.3
              Under what other authority may we accept payment for travel expenses from a non-Federal source?
              You may accept payment for travel expenses to events other than meetings from a non-Federal source pursuant to an agency gift statute or similar statutory authority. However, this part 304 is the only authority you may use to accept (or authorize your employee to accept on your behalf) payment for travel expenses from a non-Federal source to attend a meeting. For example, you could not pay the travel expenses for an employee to attend a meeting and then authorize the employee to use the widely attended gathering exception in 5 CFR 2635.204(g)(2) to accept free attendance at that same meeting. You would only be able to accept payment for the employee's attendance at that meeting under this part 304.
              
                Note:
                Employees may also be able to accept payment for travel expenses from non-Federal sources in their individual capacities under the authorities referenced in § 304-3.19.
              
            
          
          
            Pt. 304-5
            PART 304-5—AGENCY RESPONSIBILITIES
            
              Sec.
              304-5.1
              When may we accept payment from a non-Federal source for travel to a meeting or authorize an employee to accept payment on our behalf?
              304-5.2
              Who must approve acceptance of payment from a non-Federal source for travel expenses to a meeting?
              304-5.3
              What does our approving official need to consider before authorizing acceptance of payment from a non-Federal source for travel expenses for a meeting?
              304-5.4
              May we authorize an employee to exceed the maximum subsistence allowances (per diem or actual expense) prescribed in applicable travel regulations where we have authorized acceptance of payment from a non-Federal source for such allowances?
              304-5.5
              May we authorize an employee to travel by other than coach-class on common carriers or other than lowest first-class on ships if we accept payment in full from a non-Federal source for such transportation expenses?
              304-5.6
              May we authorize acceptance of payment from more than one non-Federal source for a single trip?
              304-5.7
              How do we review offers of payments in kind from the non-Federal sponsor or organizer of a meeting or similar function for items such as meals, transportation, and lodging when they are included in a waived or discounted registration fee?
            
            
              Authority:
              5 U.S.C. 5707; 31 U.S.C. 1353.
            
            
              Source:
              FTR Amdt. 2003-02, 68 FR 12604, Mar. 17, 2003, unless otherwise noted.
            
            
              § 304-5.1
              When may we accept payment from a non-Federal source for travel to a meeting or authorize an employee to accept payment on our behalf?
              You may accept payment from a non-Federal source or authorize an employee and/or the employee's spouse to accept payment on your behalf only when-

              (a) You have issued the employee (and/or the employee's spouse, when applicable) a travel authorization before the travel begins;
              (b) You have determined that the travel is in the interest of the Government;
              (c) The travel relates to the employee's official duties; and
              (d) The non-Federal source is not disqualified due to a conflict of interest under § 304-5.3.
            
            
              § 304-5.2
              Who must approve acceptance of payment from a non-Federal source for travel expenses to a meeting?
              An official at the highest practical administrative level who can evaluate the requirements in § 304-5.3, must approve acceptance of such payments.
            
            
              § 304-5.3
              What does our approving official need to consider before authorizing acceptance of payment from a non-Federal source for travel expenses for a meeting?
              (a) The approving official must not authorize acceptance of the payment if he/she determines that acceptance of the payment under the circumstances would cause a reasonable person with knowledge of all the facts relevant to a particular case to question the integrity of agency programs or operations. The approving official must be guided by all relevant considerations, including but not limited to the—
              (1) Identity of the non-Federal source;
              (2) Purpose of the meeting;
              (3) Identity of other expected participants;
              (4) Nature and sensitivity of any matter pending at the agency which may affect the interest of the non-Federal source;
              (5) Significance of the employee's role in any such matter; and
              (6) Monetary value and character of the travel benefits offered by the non-Federal source.
              (b) The agency official may find that, while acceptance from the non-Federal source is permissible, it is in the interest of the agency to qualify acceptance of the offered payment by, for example, authorizing attendance at only a portion of the event or limiting the type or character of benefits that may be accepted.
            
            
              § 304-5.4
              May we authorize an employee to exceed the maximum subsistence allowances (per diem or actual expense) prescribed in applicable travel regulations where we have authorized acceptance of payment from a non-Federal source for such allowances?
              (a) Generally, yes. Subsistence allowances are usually limited to the maximum subsistence allowances (per diem or actual expense) prescribed in chapter 301 of this title for travel in CONUS, by the Secretary of Defense for travel in non-foreign areas, and by the Secretary of State for travel in foreign areas. However, the maximum subsistence allowances established by this title and by the Secretary of Defense may be exceeded as long as—
              (1) The non-Federal source pays the full amount of the subsistence expenses, at issue; and
              (2) The subsistence expense paid by the non-Federal source is comparable in value to that offered to or purchased by meeting attendees.
              (b) The maximum subsistence allowances prescribed by the Secretary of State for travel to foreign areas may not be exceeded.
              [FTR Amdt. 2003-02, 68 FR 12604, Mar. 17, 2003, as amended by FTR Amdt. 2013-01, 78 FR 65212, Oct. 31, 2013]
            
            
              § 304-5.5
              May we authorize an employee to travel by other than coach-class on common carriers or other than lowest first-class on ships if we accept payment in full from a non-Federal source for such transportation expenses?
              Yes, you may authorize an employee to travel by other than coach-class on common carriers or other than lowest first-class on ships as long as the:
              (a) Non-Federal source makes full payment for such transportation services in advance of travel; and
              (b) Transportation accommodations furnished are comparable in value to those offered to, or purchased by other similarly situated meeting attendees; and
              (c) Travel meets at least one of the conditions in §§ 301-10.123, 301-10.162, and 301-10.183 of this title.
              [FTR Amdt. 2009-06, 74 FR 55151, Oct. 27, 2009]
            
            
              
              § 304-5.6
              May we authorize acceptance of payment from more than one non-Federal source for a single trip?
              Yes, you may accept payment from more than one non-Federal source for a single trip, as long as the total of such payments do not exceed the total cost of the trip.
              [FTR Amdt. 2003-02, 68 FR 12604, Mar. 17, 2003. Redesignated by FTR Amdt. 2009-06, 74 FR 55151, Oct. 27, 2009]
            
            
              § 304-5.7
              How do we review offers of payments in kind from the non-Federal sponsor or organizer of a meeting or similar function for items such as meals, transportation, and lodging when they are included in a waived or discounted registration fee?
              (a) If the non-Federal sponsor or organizer of a meeting or similar function offers to waive or discount the registration fee of an employee who is only attending the event, you are not required to separately authorize acceptance of any items included in the registration fee. If applicable, acceptance of the registration fee must be reported to U.S. Office of Government Ethics (OGE) in accordance with part 304-6 of this chapter.
              (b) When a waived or discounted registration fee is not a payment in kind pursuant to § 304-3.10 of this chapter, the employee may only accept items that you authorize separately. If applicable, the value of any payments in kind so accepted should be reported to OGE in accordance with part 304-6 of this chapter. In particular, if a registration fee is waived or discounted on the day(s) an employee is participating as a speaker, panelist, or presenter, and the registration fee includes meal(s), the employee may accept meal(s) as a payment in kind only if you review the offer and authorize acceptance. Review the reporting guidelines at § 304-6.4 of this chapter to see if the aggregated meal amounts (if more than one meal, or meals of both an employee and spouse) will need to be reported to OGE.
              [84 FR 55248, Oct. 16, 2019]
            
          
          
            Pt. 304-6
            PART 304-6—PAYMENT GUIDELINES
            
              
                Subpart A—General
                Sec.
                304-6.1
                May we accept a monetary payment in the form of cash from a non-Federal source?
                304-6.2
                What should we do if a non-Federal source does not pay the full cost for expenses that an employee will incur during travel?
                304-6.3
                What happens if an employee accepts payment from a non-Federal source that is in violation of this part?
              
              
                Subpart B—Reports
                304-6.4
                What form must we use to report payments received by the agency from non-Federal sources?
                304-6.5
                What guidelines must we follow when using the Standard Form (SF) 326?
              
              
                Subpart C—Valuation
                304-6.6
                How do we determine the value of payments in kind that are to be reported on Standard Form (SF) 326?
                304-6.7
                Must we report on the Standard Form (SF) 326 any information that is protected from disclosure by statute?
                304-6.8
                Will the reports be made available for public inspection?
                304-6.9
                Does acceptance by OGE of the Standard Form (SF) 326 constitute a determination by OGE that the data submitted is adequate or a concurrence by OGE in the agency's conflict of interest analysis?
              
            
            
              Authority:
              5 U.S.C. 5707; 31 U.S.C. 1353.
            
            
              Source:
              FTR Amdt. 2003-02, 68 FR 12604, Mar. 17, 2003, unless otherwise noted.
            
            
              Subpart A—General
              
                § 304-6.1
                May we accept a monetary payment in the form of cash from a non-Federal source?
                No, you may not accept a monetary payment in the form of cash from a non-Federal source. Monetary payment(s) received from a non-Federal source must be in the form of a check or similar instrument made payable to the agency.
              
              
                § 304-6.2
                What should we do if a non-Federal source does not pay the full cost for expenses that an employee will incur during travel?

                If you determine in advance of the employee's travel that payment from a non-Federal source will cover some but not all of the employee's allowable travel and subsistence expenses you should state on the employee's travel authorization that the employee will be reimbursed the difference between the full allowances and the payment from the non-Federal source. See chapter 301 of this Title, 6 Foreign Affairs Manual, Chapter 100, or the Joint Travel Regulations (JTR), Chapter 4, Parts L and Q, as applicable to determine the applicable maximum allowances.
              
              
                § 304-6.3
                What happens if an employee accepts payment from a non-Federal source that is in violation of this part?
                If an employee accepts payment from a non-Federal source in violation of this part—
                (a) You may require the employee, in addition to any penalty provided by law and applicable regulations, to pay the general fund of the Treasury, an amount equal to the payment so accepted; and
                (b) The employee shall not be entitled to any reimbursement from the Government for such expenses.
              
            
            
              Subpart B—Reports
              
                § 304-6.4
                What form must we use to report payments received by the agency from non-Federal sources?
                Your agency head or designee must submit Standard Form (SF) 326, Semiannual Report of Payments Accepted From a Non-Federal Source (fully completed) to report payments received from non-Federal sources. This applies to all payments that are more than $250 per event for an employee and accompanying spouse. For purposes of the $250 threshold, payments for an employee and accompanying spouse shall be aggregated. If you wish to use a form other than SF 326 to report such payments, you may seek permission to do so by contacting the Office of Government Ethics at United States Office of Government Ethics, 1201 New York Avenue, NW., Suite 500, Washington, DC 20005-3917.
              
              
                § 304-6.5
                What guidelines must we follow when using the Standard Form (SF) 326?
                When completing the SF 326—
                (a) You must fully complete each block on SF 326 without exception (including payments accepted for an accompanying spouse).
                (b) You must also—
                (1) Submit the SF 326 no later than May 31 for payments received from the preceding October 1 through March 31;
                (2) Submit a SF 326 no later than November 30 for payments received from the preceding April 1 through September 30; and
                (c) Submit the SF 326 including negative reports, to: Director of the Office of Government Ethics (OGE), 1201 New York Avenue, NW., Suite 500, Washington, DC 20005-3917.
              
            
            
              Subpart C—Valuation
              
                § 304-6.6
                How do we determine the value of payments in kind that are to be reported on Standard Form (SF) 326?
                The following should be used in the determination of the value of payments in kind for reporting on SF 326:
                (a) For conference, training, or similar fees waived, discounted, or paid for by a non-Federal source on behalf of a meeting attendee, you must report the amount charged to other attendees. However, a waiver or discount of the registration fee by the non-Federal sponsor of the event for the day(s) the employee participated in the meeting or similar function as a speaker, panelist, or presenter is not a payment in kind and does not need to be reported.
                (b) For transportation or lodging, you must report the cost that the non-Federal source paid or usually would have been charged for such event.

                (c) For meals, you must use the M&IE deduction chart for CONUS and OCONUS located at www.gsa.gov/mie and report the appropriate amount for each meal based on the temporary duty locality.
                (d) For chartered, corporate or other private aircraft—

                (1) When common carrier is available, you must report the first-class rate that would have been charged by a commercial air carrier at the time the event took place.
                (2) When a common carrier is not available, you must report the cost of chartering a similar aircraft using a commercially available service.

                (e) Lodging where no commercial rate is available: You must report the maximum lodging rate established by GSA for CONUS, Department of Defense for non-foreign areas and the Secretary of State for foreign areas. These rates are available on the Internet at the GSA Web site http://www.gsa.gov/perdiem, with links to the non-foreign and foreign area rates.
                [FTR Amdt. 2003-02, 68 FR 12604, Mar. 17, 2003, as amended at 84 FR 55249, Oct. 16, 2019]
              
              
                § 304-6.7
                Must we report on the Standard Form (SF) 326 any information that is protected from disclosure by statute?
                No. Information that is protected by statute from disclosure to the public should not be reported on the SF 326. However, if you omit otherwise reportable information from the SF 326 because the information may not be disclosed, you must notify OGE unless otherwise prohibited by law and, if requested by the Director of OGE, make the information available for inspection by an OGE employee with the requisite clearance.
              
              
                § 304-6.8
                Will the reports be made available for public inspection?
                Yes, OGE must make any report filed by an agency under this part (that is not protected from disclosure by statute) available for public inspection and copying on the later of the following two dates:
                (a) Within 30 days after the applicable due date.
                (b) Within 30 days after the date OGE actually receives the report.
              
              
                § 304-6.9
                Does acceptance by OGE of the Standard Form (SF) 326 constitute a determination by OGE that the data submitted is adequate or a concurrence by OGE in the agency's conflict of interest analysis?
                No. OGE is responsible for making the information provided by the agencies available to the public. It is each agency's responsibility to file the accurate and complete reports and to make the appropriate conflict of interest analysis.
              
            
          
        
        
          
          SUBCHAPTER C—ACCEPTANCE OF PAYMENTS FOR TRAINING
          
            Pt. 304-7
            PART 304-7—AUTHORITY/APPLICABILITY
            
              Sec.
              304-7.1
              What is the purpose of this subchapter?
              304-7.2
              To whom does this subchapter apply?
              304-7.3
              Who is exempt from this subchapter?
            
            
              Authority:
              5 U.S.C. 4111(b); E.O. 11609, 36 FR 13747, 3 CFR, 1971-1975 Comp., p. 586.
            
            
              Source:
              FTR Amdt. 2003-02, 68 FR 12604, Mar. 17, 2003, unless otherwise noted.
            
            
              § 304-7.1
              What is the purpose of this subchapter?
              The purpose of this subchapter is to provide for reductions in per diem and other travel reimbursement when employees receive contributions, awards and other payments from non-Federal sources for training in non-Government facilities and attendance at meetings under 5 U.S.C. 4111.
            
            
              § 304-7.2
              To whom does this subchapter apply?
              This subchapter applies to—
              (a) Civilian officers and employees of—
              (1) Executive departments as defined in 5 U.S.C. 101;
              (2) Independent establishments as defined in 5 U.S.C. 104;
              (3) Government corporations subject to chapter 91 of title 31 U.S.C.;
              (4) The Library of Congress;
              (5) The Government Printing Office (GPO);
              (6) The government of the District of Columbia; and
              (b) Commissioned officers of the National Oceanic and Atmospheric Administration.
            
            
              § 304-7.3
              Who is exempt from this subchapter?
              The following, under 5 U.S.C. 4102 and the implementing regulation at 5 CFR 410.101(b), are exempt from this subchapter:
              (a) A corporation supervised by the Farm Credit Administration if private interests elect or appoint a member of the board of directors.
              (b) The Tennessee Valley Authority.
              (c) An individual (except a commissioned officer of the National Oceanic and Atmospheric Administration) who is a member of a uniformed service during a period in which he is entitled to pay under 37 U.S.C. 204.
              (d) The U.S. Postal Service, Postal Rate Commission and their employees.
            
          
          
            Pt. 304-8
            PART 304-8—DEFINITIONS
            
              Authority:
              5 U.S.C. 4111(b); E.O. 11609, 36 FR 13747, 3 CFR, 1971-1975 Comp., p. 586.
            
            
              § 304-8.1
              For the purpose of this subchapter, who is a donor?
              A donor, for the purpose of this subchapter, is a non-profit charitable organization described by 26 U.S.C. 501(c)(3), that is exempt from taxation under 26 U.S.C. 501(a).
              [FTR Amdt. 2003-02, 68 FR 12604, Mar. 17, 2003]
            
          
          
            Pt. 304-9
            PART 304-9—CONTRIBUTIONS AND AWARDS
            
              Sec.
              304-9.1
              To whom do the pronouns “I”, “you”, and their variants refer throughout this part?
              304-9.2
              May we allow an employee to accept contributions and awards pertaining to training and payments incident to attendance at meetings under this subchapter?
              304-9.3
              May we pay an employee for expenses that are fully reimbursed by a donor for training in a non-Government facility, or travel expenses incident to attendance at a meeting?
              304-9.4
              May we reimburse an employee for training expenses that are not fully paid by a donor?
              304-9.5
              What if the employee is compensated by a donor and by us for the same expenses?
              304-9.6
              Must we reduce an employee's reimbursement when a donor pays for items for which we are not authorized to reimburse the employee?
              304-9.7
              Must we obtain data from employees or donors for all expenses received?
            
            
              
              Authority:
              5 U.S.C. 4111(b); E.O. 11609, 36 FR 13747, 3 CFR, 1971-1975 Comp., p. 586.
            
            
              Source:
              FTR Amdt. 2003-02, 68 FR 12604, Mar. 17, 2003, unless otherwise noted.
            
            
              § 304-9.1
              To whom do the pronouns “I”, “you”, and their variants refer throughout this part?
              Use of pronouns “I”, “you”, and their variants throughout this part refers to the agency.
            
            
              § 304-9.2
              May we allow an employee to accept contributions and awards pertaining to training and payments incident to attendance at meetings under this subchapter?
              Yes, you may allow an employee to accept contributions and awards pertaining to training and payments incident to attendance at meetings when you specifically authorize them to do so in accordance with OPM guidelines issued under section 401(b) of Executive Order 11348 (see 5 CFR part 410) and section 303(j) of Executive Order 11348 (3 CFR, 1966-1970 Comp., p. 639). The OPM guidelines may be found at 5 CFR 410.501 through 410.503.
            
            
              § 304-9.3
              May we pay an employee for expenses that are fully reimbursed by a donor for training in a non-Government facility, or travel expenses incident to attendance at a meeting?
              No, you may not reimburse an employee for expenses that are fully reimbursed by a donor for training in a non-Government facility, or travel expenses incident to attendance at a meeting.
            
            
              § 304-9.4
              May we reimburse an employee for training expenses that are not fully paid by a donor?
              Yes, you may reimburse an employee for training expenses that are not fully paid by a donor an amount considered sufficient to cover the balance of expenses to the extent authorized by law and regulation, including 5 U.S.C. 4109 and 5 U.S.C. 4110.
            
            
              § 304-9.5
              What if the employee is compensated by a donor and by us for the same expenses?
              If you reimburse an employee for expenses that are also paid by a donor, you must establish and carry out policy in accordance with 5 U.S.C. 5514 and the Federal Claims Collection Standards (31 CFR parts 900-904) to recover any excess amount paid to the employee.
            
            
              § 304-9.6
              Must we reduce an employee's reimbursement when a donor pays for items for which we are not authorized to reimburse the employee?
              No, when a donor pays for travel expenses that the Government is not authorized to pay (such as travel expenses for an employee's family) no reduction in reimbursement to the employee is required.
            
            
              § 304-9.7
              Must we obtain data from employees or donors for all expenses received?
              Yes, you must set agency policy to ensure collection of expense data in such detail as you deem necessary to carry out this part.
            
          
          
            PARTS 304-10—304-99 [RESERVED]
          
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of July 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII
        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
      
      
        
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 500—599) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        (Parts 900—999)[Reserved]
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII

        Financial Stability Oversight Council (Parts 1300—1399)
        
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII
        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI

        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        Title 23—Highways
        I

        Federal Highway Administration, Department of Transportation (Parts 1—999)
        
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—799)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical, and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of July 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Council on Environmental Quality
      40, V
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, I, XII; 48, 54
      
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, II
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      Family Assistance, Office of
      45, II
      
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      General
      41, 300
      
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment and Training Administration
      20, V
      Employment Standards Administration
      20, VI
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      
      Natural Resource Revenue, Office of
      30, XII
      Natural Resources Conservation Service
      7, VI
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, IV, XXXV; 45, VIII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public Contracts, Department of Labor
      41, 50
      Public Health Service
      42, I
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X; 5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      41 CFR (7-1-20 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
      
        2015
        41 CFR
        80 FR
        Page
        Chapter 300
        300-3.1 Amended
        19240, 27260
        Chapter 301
        301-10.5 Heading revised; (c) and (d) added
        27260
        Amended
        27261
        301-10.200 Amended
        27261
        301-10.220 Undesignated center heading revised
        27260
        Amended
        27261
        301-10.309 Revised
        27260
        301-10.310 Revised
        27260
        Amended
        27261
        Correctly amended
        37996
        301-10.450 Heading revised; (c), (d) and (e) added
        27261
        301-11.18 (a) amended
        45086
        301-11.621 Undesignated center heading and section removed
        14852
        301-11.622 Removed
        14852
        301-11.623 Removed
        14852
        301-11.624 Removed
        14852
        301-11.625 Removed
        14852
        301-11.626 Removed
        14852
        301-11.627 Removed
        14852
        301-11.628 Removed
        14852
        301-11.631 Undesignated center heading and section removed
        14852
        301-11.632 Removed
        14852
        301-11.633 Removed
        14852
        301-11.634 Removed
        14852
        301-11.635 Removed
        14852
        301-11.636 Removed
        14852
        301-11.637 Removed
        14852
        301-11.638 Removed
        14852
        301-11.639 Removed
        14852
        301-11.640 Removed
        14852
        301-70.101 (c), (d) and (e) added
        27261
        301-70.102 (d), (f) and (i) revised
        27261
        301-70.104 Amended
        27261
      
      
        2016
        41 CFR
        81 FR
        Page
        Chapter 301
        301-11.31 Revised
        63136
        301-51.1 Revised
        63138
        301-51.2 Revised
        63138
        301-51.3 Redesignated as 301-51.4; added
        63138
        301-51.4 Redesignated as 301-51.5; redesignated from 301-51.3
        63138
        301-51.5 Redesignated as 301-51.6; redesignated from 301-51.4
        63138
        301-51.6 Redesignated as 301-51.7; redesignated from 301-51.5; (c) note amended
        63138
        301-51.7 Redesignated as 301-51.8; redesignated from 301-51.6
        63138
        
        301-51.8 Redesignated as 301-51.9; redesignated from 301-51.7
        63138
        301-51.9 Redesignated from 301-51.8
        63138
        301-70.301 (c) revised
        63136
        301-70.702 Amended
        63138
        301-70.704 Revised
        63138
        301-70.708 Revised
        63138
      
      
        2017
        (No regulations published)
      
      
        2018
        41 CFR
        83 FR
        Page
        Chapter 300
        300-3.1 Amended
        603
        Amended; eff. 8-13-18
        30078
        300-70.1—300-70.4 (Subpart A) Heading revised
        604
        300-70.1 Heading and introductory text revised
        604
        300-70.2 Revised
        604
        300-70.3 Revised
        604
        300-70.4 Revised
        604
        Chapter 301
        301-1 Notification
        46413
        301-10 Authority citation revised
        604
        301-10.3 (d) amended
        604
        301-10.308 Revised
        604
        301-10.400 (a) amended
        604
        301-10.420 Undesignated center heading before section revised
        604
        301-10.420 Heading revised; (a) introductory text and (c) introductory text amended
        604
        301-10.421 Heading revised
        604
        301-11.18 (a) amended; eff. 8-13-18
        30078
        301-70 Authority citation revised
        604
        301-70.102 (f) amended
        604
        Chapter 301 Appendix B revised; eff. 8-13-18
        30078
        Appendix C amended
        604
        Appendix D removed; eff. 8-13-18
        30078
        Chapter 302
        302-1.102 Removed
        605
        302-4.302 (b) amended
        605
        302-9.143 (b) revised; eff. 8-13-18
        30078
        302-11.200 (f)(1) revised; eff. 8-13-18
        30079
        Chapter 304
        304-2.1 Amended
        605
      
      
        2019
        41 CFR
        84 FR
        Page
        Subtitle F
        Chapter 301
        Chapter 301 Appendix C amended
        55247
        Chapter 302
        302-1.1 (b) amended
        64781
        302-2.6 (b) revised
        64781
        302-4 Authority citation revised
        64781
        302-4.300 Amended
        64781
        302-17.1 Amended
        64781
        302-17.5 Amended
        64782
        302-17.6 (b) and (c) revised; (d) added
        64782
        302-17.8 Revised
        64782
        302-17.12 Revised
        64782
        302-17.21 Revised
        64782
        302-17.22 (a) revised; (e) removed; (f), (g), and (h) redesignated as new (e), (f), and (g)
        64782
        302-17.24 Revised
        64782
        302-17.30 (a) amended
        64783
        302-17.40 (b) amended; (c) revised
        64783
        302-17.60 (d) removed
        64783
        302-17.61 (b) revised
        64783
        302-17.62 (b) amended
        64783
        Chapter 304
        304-2.1 Amended
        55248
        304-3.10 Added
        55248
        304-3.19 (d) amended
        55248
        304-5.7 Added
        55248
        304-6.6 (a) and (c) revised
        55249
      
      
        2020
        (No regulations published from January 1, 2020, through July 1, 2020)
      
      ○
    
  
